Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 1 of 274

Exhibit “B”
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 2 of 274

DECLARATION OF B. GREG CLINE
I, B. Greg Cline, hereby declare as follows:

1. Ihave been General Counsel of Pace-O-Matic, Inc, (“POM”) since

2016.

2. POM develops and produces electronic skill games which are sold in

Pennsylvania, Virginia and elsewhere.

3. The outcome of POM’s skill games is dependent predominantly upon
skill, rather than chance, and therefore POM’s games are not gambling devices in

predominate skill jurisdictions, including Pennsylvania and Virginia.

4, Although the skill-based nature of POM’s games is readily apparent,
POM has over the years faced legal challenges concerning its games and

specifically whether the games can be characterized as gambling devices.

5. To defend against one such possible legal challenge, POM retained
the Eckert, Seamans, Cherin & Mellott, LLC firm (hereinafter “Eckert”) in 2011 to

provide legal services in Pennsylvania relating to its “Palmetto Gold” skill game.

6, The representation is documented in an engagement letter dated
September 13, 2011 which states that Eckert agreed to provide legal services to

POM in relation to “distribution of [POM]’s ‘Palmetto Gold’ skill games or similar

Page 1 of 9
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 3 of 274

devices within the Commonwealth of Pennsylvania, and any legal issues which
may arise from the distribution of any such devices within the Commonwealth of

Pennsylvania....” A copy of the engagement letter is attached as Exhibit “A.”

7. POM’s records confirm that Eckert billed POM for services in 2011.
Eckert never notified POM that Eckert no longer considered itself bound by the

2011 engagement letter.

8, On December 20, 2016, Eckert and POM executed a second
engagement letter pursuant to which Eckert agreed to provide legal services to
POM relating to “legal, regulatory and possible legislative matters in Virginia”
concerning “sales and marketing of [POM’s] electronics and software.” A copy of

the engagement letter is attached as Exhibit “B.”

9.  Eckert’s representation of POM and its affiliates pursuant to the
December 20, 2016 engagement letter relates to similar software referenced in the
September 13, 201] engagement letter, POM’s current skill games utilize newer
versions of the software used in 2011 and provide similar game play. In other

words, the games function essentially the same.

10. POM provides administrative, management and other support services
for affiliated and related entities and, in this role, retained Eckert to provide legal

services for itself and those affiliated and related entities.

Page 2 of 9
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 4 of 274

11. In furtherance of the legal services requested from Eckert, POM and
affiliated companies provided Eckert with highly sensitive, proprietary,
confidential and non-public information concerning POM skill games and related
business operations and participated with Eckert in confidential and privileged
communications concerning the development and execution of legal strategies to

preserve and defend the legality of POM’s skill games.

12. Relying on Eckert’s duties of loyalty and confidentiality, POM invited
Eckert to participate in regularly scheduled, privileged conferences with POM
representatives involving and relating to legal issues affecting POM’s short and
long-term business objectives, competitive business strategies, litigation matters
and legal, regulatory and legislative strategies in Pennsylvania, Virginia and

elsewhere.

13. Given the nature of the legal services provided by Eckert, Eckert was

intimately involved in POM’s affairs.

14. POM paid Eckert more than $700,000 for legal services pursuant to

the December 16, 2016 engagement letter.

15.  Eckert’s representation of POM pursuant to the December 20, 2016
engagement letter included: representing POM and its affiliates in meetings with

law enforcement and government personnel relating to POM’s skill games;

Page 3 of 9
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 5 of 274

representing POM and its affiliates in litigation matters concerning the legality of
POM’s skill games; negotiating and drafting agreements between POM and its
affiliates and third parties; and providing advice and counsel relating to legal,

legislative and litigation strategies for marketing and selling POM skill games.

16, Among other things, on June 28, 2019, Eckert filed a complaint on
behalf of POM’s affiliates, Queen of Virginia Skill & Entertainment, LLC and
POM of Virginia, LLC, against the Commonwealth’s Attorney for the City of
Charlottesville in the Circuit Court for the City of Charlottesville, Virginia seeking,
inter alia, a declaratory judgment that POM’s games are not gambling devices. As
counsel for POM and its affiliates, Eckert secured legal and governmental opinions
attesting that POM’s products are games of skill and not gambling devices and,
citing those opinions, Eckert accurately asserted in Paragraph 1 of the Verified
Complaint filed on behalf of POM’s affiliates that POM’s games “are not illegal
gambling” because “skill is determinative of successful play.” A copy of the

Complaint (with the referenced opinions) is attached as Exhibit “C.”

17. Also on behalf of POM, Eckert secured a written opinion from the
Deputy Chief of the Commonwealth of Virginia Department of Alcoholic
Beverage Control that POM’s electronic skill games are not subject to
administrative sanction because they are not gambling devices. The Deputy Chief

noted that his decision was based, in part, on the determination that POM’s skill

Page 4 of 9
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 6 of 274

games are lawful in Pennsylvania: “As we discussed, this game is currently being
widely used in Pennsylvania... and has been found to be a game of skill by the
Court of Common Pleas of Beaver County, Pennsylvania.” The July 7, 2017

opinion letter is attached hereto as Exhibit “D.”

18. Eckert also represented POM and its affiliates in various other
litigation matters relating to POM’s skill games, including intellectual property

disputes, zoning matters, contract actions and arbitrations.

19. While Eckert advocated for and defended the legality of POM’s skill
games in Virginia, Eckert simultaneously attacked POM and its skill games in
multiple actions filed on behalf of Parx Casino in Pennsylvania against certain
selected establishments that offer POM games. Eckert never disclosed to POM

that Eckert had been requested by Parx Casino to attack POM and its skill games.

20. In one such action, Greenwood Gaming & Entm’t Inc. vy. Smoker's
Express, docketed at No. 2019-6832 in the Court of Common Pleas of Bucks
County, Eckert argued in a brief filed on December 3, 2019 on behalf of Parx
Casino that POM manufactures “illegal slot machine[s]” and “deceptively
market[s] these games as ‘legal,’ when, in fact, they are not.” A copy of the brief

is attached as Exhibit “E.”

Page 5 of 9
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 7 of 274

21. Eckert argued the exact opposite about exactly the same skill games in
Virginia.

22. Eckert attacked POM games on behalf of Parx Casino in more than 20
similar actions filed on behalf of Parx Casino in Bucks County and Montgomery
County, Pennsylvania against establishments that offer POM games. A list of

those actions is attached as Exhibit “F.” Eckert selectively targeted establishments

in Pennsylvania with POM skill games.

23. These are not the only instances in which Eckert advanced positions
directly adverse to POM while concurrently representing POM and affiliated
companies, While Eckert was representing POM, the co-chair of Eckert’s gaming
practice authored letters sent on behalf of Parx Casino to hundreds of Pennsylvania
municipalities advocating that skill games including those manufactured by POM
are “illegal slot machines” and should be outlawed through a local ordinance
which Eckert drafted and enclosed with the letter. A copy of the letter is attached

as Exhibit “G.”

24. In addition, while Eckert was representing POM, I observed an Eckert
lawyer conferring with Parx Casino’s amicus counsel at a January 15, 2020 hearing
in the Commonwealth Court in opposition to POM’s motion to prevent the

unlawful seizure of its skill games in the matter captioned POM of Pennsylvania,

Page 6 of 9
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 8 of 274

LLC’ y. Pennsylvania State Police, Bureau of Liquor Control Enforcement, No, 503
M.D, 2018 (Pa. Commw, Ct.). Further, Eckert planned, advertised and hosted a
gaming industry meeting and legislative reception in Harrisburg, Pennsylvania on
February 4, 2020, just after Eckert dropped POM as a client, to promote legislation

banning skill games like POM’s.

25, On January 29, 2020, Eckert abruptly terminated its representation of
POM due to concerns that POM raised over Eckert’s conflicting representation of
Parx Casino. A copy of the letter from Eckert terminating the representation is

attached as Exhibit “H.”

26. Eckert’s withdrawal on behalf of POM prejudiced POM’s legal and
legislative strategies in Virginia. Specifically, Eckert’s decision to drop POM as a
client has deprived POM of the valued leadership role that Eckert partner and
former Virginia Attomey General Anthony F. Troy played in developing and

effectuating POM’s legal strategies.

27. | It is a source of great distress that Eckert has chosen to continue
advocating on behalf of Parx Casino that POM’s skill games should be banned in
Pennsylvania. Eckert’s participation in privileged legal strategy discussions with
POM personnel makes Eckert uniquely positioned to inflict irreparable harm on

POM through its continued advocacy on behalf of Parx Casino.

Page 7 of 9

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 9 of 274

28. The sensitive business information that Eckert has access to as
counsel for POM and the confidential and privileged communications that Eckert
participated in with POM personnel relate to the very same games that Eckert is
seeking to ban on behalf of Parx Casino. Such information and communications
are immensely beneficial to Eckert in its continuing representation of Parx Casino.
Eckert’s withdrawal from the representation of POM and its affiliates does not and
cannot purge the knowledge that Eckert acquired through its privileged dealings

with POM,

29. Neither POM nor any of its affiliates ever agreed to waive Eckert’s
conflict of interest. Eckert never informed POM that it might represent Parx
Casino in matters materially adverse to POM or might seek on behalf of Parx
Casino to ban POM’s games in Pennsylvania or elsewhere. POM would never
have retained Eckert or entrusted Eckert with its sensitive, proprietary and
confidential information and privileged communications if Eckert had disclosed

that it might advocate against POM’s skill games in the future.

Page 8 of 9
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 10 of 274

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

foregoing is true and correct,

  

f
iff
B. Greg Cline

Date: March 23, 2020

Sworn to and subscribed before me

on this 23"? day of March 2020.

   

     
   

Notary Public

Christine Ann Sa
NOTARY PUBLIC

Page 9 of 9

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 11 of 274

Exhibit A

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 12 of 274

Eckert Seamans Cherin & Mellott, LLC Te 412 566 6000
U.S. Steel Tower rAX 412 566 6099
600 Grant Street, 44th Floor www.eckertseamans.com

 

Pittsburgh, PA 15219

David J, Mayemik
4}2 566 6126
dmayernik@eckeriseamans.com

September 13, 2011

Mark E. Jefferson, Esquire

General Counsel

Pace-O-Matic, Inc.

4150 Blue Ridge Industrial Parkway
Norcross, Georgia 30071

Dear My. Jefferson:

We are pleased that you have asked our firm to represent Pace-O-Matic, Inc, in connection with
legal advice related to distribution of Pace-O-Matic’s “Palmetto Gold” skill games or similar
devices within the Commonwealth of Pennsylvania, and any legal issues which may arise from
the distribution of any such devices within the Commonwealth of Pennsylvania, including the
defense of Pace-O-Matic and its operators or distributors in any actions arising out of and related
to such distribution which may be brought in the state or federal courts in the Commonwealth of
Pennsylvania (hereinafter referred to as the “Project”). The purpose of this engagement letter is
to set forth our mutual understanding of the basis on. which we have agreed to undertake such
representation. Under the Pennsylvania Rules of Professional Conduct, we are required to
inform you in writing of the basis of the fee and expense reimbursement arrangement that will be
applicable to our handling of the Project. This letter agreement will become effective upon our
receipt of the retainer described below and a copy of this letter signed by you.

The charges for our services will be based upon our regular hourly rates in effect at the time the
services ate rendered. My rate currently is currently is $370 per hour. Judge Robert Graci’s rate
currently is $400 per hour, If other members in the firm work on this matter, their time will be
billed on the basis of their regular hourly rate. If associate attorneys in the firm work on this
matter, their time will be billed on the basis of their regular hourly rate. Associate hourly rates
currently range from $155 to $335 per hour depending on their experience. If firm paralegals
work on the Project, their time will be billed on the basis of their hourly rate which is in the $100
to $200 range. All of our current rates will be in effect for the calendar year 2011, but are
subject to change thereafter, usually on an annual basis.

Any additional services requested to be provided by our firm beyond the scope of the worl
involved in this Project will be subject to a separate written agreement and billed to you in
accordance with our hourly rates in effect at the time those services are rendered. In other
words, if you would want us to provide advice and counsel to Pace-O-Matic for products
different from “Palmetto Gold,” a new, mutually agreed upon engagement letter would be
required.

PITTSBURGH, PA SO5TON, MA CHARLESTON, WV HARR(SBURG, PA PHILADELPHIA, PA RICHMOND, VA
(JISSTAORUT POINTE, PA WASHINGTON, DG WEST CHESTER, PA WHITE PLAINS, NY WILMINGTON, DE

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 13 of 274

BEAR ns

Mark E. Jefferson, Esquire
September 13, 2011
Page 2

It is possible that some of our present or future clients will have matters adverse to you while we
are representing you. We understand that you have no obj ection to our representations of parties
with interests adverse to you and that you waive any actual or potential conflict of interest as
long as those engagements are not substantially related to our representation of you. We agree
that your consent shall not apply in any instance where, as a result of our representation of you,
we have obtained confidential information that, if known to such other client, could be used to
your material disadvantage.

We ate requesting a retainer fee of $5,000, which amount is to be remitted with a copy of this
letter executed by you. The retainer will be applied against our monthly charges. Bills will be
submitted to you on a monthly basis and will be itemized describing all time expended by each
attorney or paralegal involved in the Project, Each bill will also contain a description of all
expenditures incurred on your behalf that month.

It is our understanding that all bills rendered to you by us will be paid within thirty days of the
date on which such bills are submitted. We reserve the right to terminate our representation of
you if such bills are not paid in a timely manner. We also reserve the right to charge interest on
the amount of any bill remaining unpaid after expiration of a thirty day period at a rate of one per
cent (1%) a month. We will promptly respond to any questions you may have concerning any
item on a bil] submitted to you.

You will be billed for disbursements and expenses that we incur on your behalf, including,
without imitation, electronic research, travel costs, mileage, express mailings and postage, long
distance telephone costs, telecopying charges, photocopying charges, and secretarial overtime.
Unless you have a written arrangement with the firm which specifies otherwise, our firm policy
requires that most expenses, excepting those which are extremely small in amount, incurred on
your behalf and which are payable to a third party, will be forwarded to you for direct payment.
Please remit such payments within thirty days directly to the third party. The firm will not be
responsible for payment of the disbursements and expenses incurred on your behalf and which
are payable to a third party.

Some of out clients use electronic mail (“E-Mail”) to conduct communications between them
and the firm. During 1999 the ethics committee of the American Bar Association issued a
Formal Opinion in which it concluded that an attorney could transmit information relating to the
representation of a client by use of unencrypted E-Mail sent over the Internet without violating
the attorney's responsibilities under the Rules of Professional Conduct because such a mode of
information transmission afforded a reasonable expectation of privacy from a technological and
legal standpoint,. For greater protection of client information, our firm has the capability to
encrypt E-Mail. If you would like to request the use of encrypted E-Mail, please contact me so I
can notify the appropriate personnel in our Information Systems department. However, no
system of encryption provides absolute protection of the confidentiality of information
communicated by E-Mail. If you do not want the firm to use E-Mail for some, or all, of its

RITTSBURGH, PA BOSTON, MA CHARLESTON, WV HARRISBURG, PA PHILADELPHIA, PA RICHMOND, VA
{J155120% lds pOINTE, PA WASHINGTON, DG WEST CHESTER, PA WHITE PLAINS, NY WILMINGTON, DE
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 14 of 274

SEAMNs

Mark E. Jefferson, Esquire
September 13, 2011
Page 3

communication with you, please advise us promptly to that effect. We will follow your
instructions as to the manner in which you want to communicate with the firm.

Clients are entitled to request and receive client-owned files unless the Firm asserts a legally
cognizable right to retain all or a portion of the files. No client files can be removed from the
Firm and transmitted to any person or entity without the client’s written authorization. After a
legal representation has ended, client-owned files will efther be returned to the client or kept in
the possession of the Firm in accordance with its client file retention policy, Under that policy,
client files are retained by the Firm for a fixed time period after which the files may be
destroyed. No client files will be destroyed unless approved by the responsible Firm attorney on
that Jegal representation or by the Firm’s Executive Director. Files released to a client are no
longer subject to the Firm’s client file retention policy,

If this engagement letter is consistent with your understanding of our fee and representation
arrangement, please sign the enclosed copy where indicated and return it to me. If you have any
questions concerning any of the matters discussed in this letter, please do not hesitate to let me
know.

We appreciate the opportunity to be of service to you on this Project and look forward to
working with you.

Very truly yours,
ECKERT SEAMANS CHERIN & MELLOTT, LLC

By) 2\
Saat t )

Enclosure

 

 

Accepted and agreed to this day of , 20

 

 

Mark E. Jefferson

Client: Pace-O-Matic, Inc,
Title: General Counsel

PITTSHURGH, PA BOSTON, MA CHARLESTON, WV HARRISBURG, PA PHILADELPHIA, PA RICHMOND, VA
{JISSI2Ruld pointe, PA WASHINGTON, DC WEST CHESTER, PA WHITE PLAINS, NY WILMINGTON, DE
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 15 of 274

Exhibit B
Case 1:20-cv-00292-JPW-JFS

 
  

ATTORNEYS AT LAW

Devensber 20, 2016

Michael Pace, President
Pace-O-Matic, Ino,

4150 Blue Ridge Industrial Parkway
Norcross, GA. 30071

 

Re:  Pace-O-Matis, Inc./
Engagement of
Dear Mr. Pace;

Document 13-2 Filed 03/24/20 Page 16 of 274

Hekbrt Seamana Chern & Mellott, LLC Tat, 804°788 7740
SunTrust Center FAX 804-698 2950
019 Hast Main Street, Sulte 1500 ww. ockertseimuns,com
Richmond, VA 23219
Thomas A. Lisk
Usk@leckertsenmans.com
804-788-7750

   
 

kert Seamans Cherin 4 N

Eckert Seamans Cherin & Mellott, LLC (hereinafter, “Eckert Seamans”) is vety pleased
that Pace-O-Matic, Inc. (hereinafter “POM”) has asked our Firm to represent it concerning
certain legal, regulatory and possible legislative matters in Virginia relating to the sales and
marketing of your electronics and software (hereinafter, the “Project”), The purpose of this
engagement letter is to set forth our mutual understanding of the basis-on which we have agreed
to undertake such represetitation. Below you will find the basis of the fee and exponse
reimbursement arrangeme: rt that will be applicable to out handling of the aforementioned

representation.

This lettet: agreement will become effective upon our receipt of a copy of this

letter signed by an appropriate officer of POM.

The charges for our services will be based upon our regular hourly rates in effect at the
time the services are rendered, Alternatively, mary olients prefer to establish a fixed-fee monthly
or quarterly retainer to provide predictability in billings for our representation, Please let-me

know if such an arrange

nt may be of interest to POM, Absent such a fixed-fee arrangement,

T am the primary attorney responsible for your representation and I have a current raté of $520

per hour, which will rise to $543 pet

hour in 2017, If other tnembers in the Firm work on this

matter, their time will be hilled on the basis of their regular hourly rate in effect at that time, All
of our current rates will ‘be in effect for the calendar year 2016, ‘but are subject to change
thereafter, usually on an annual basis, Unless otherwise agreed, any additional services requested
to be provided by our Firm beyond the scope of the work involved in this Projeot will be billed
+o POM in accordance with out hourly rates in effect at the time those services ate rendered,

Bills wilt-be submitted to you

“expended by each attorney of pataleg
biils rendered to you by us will be pa

ona monthly basis and will be itemized describing all time
al involved in the Project, It is our understanding that all
id within thixty days of the date on which such bills are

submitted, We reserve the right to tetrainate our representation of POM if such bills are not paid
in a timely manner, We algo reserve the right to charge interest on the arnount of any-unpald

 
Ca :20-Cv-
se 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 17 of 274

 

 
   

en ei | "y . Michael Paca, President
i ok &. . Pace-O-Maile, Ino,
oink ‘December 20, 2016
EANIANS on ill
ATTORNEYS AT LAW

bills after the expiration of this thirty-day period at a rate of one percent (1%) por month.

Similarly, we will promptly respond to any. questions you may have concerning any item on
bill submitted to POM.

POM will be billed for disbursements and expenses that we incur on its behalf, including,
without limitation, travel costs, mileage, express mailings and postage, long distance telephone
costs, telesopying charges and photocopying charges. To the extent that any expenses fieurred
ate payable to a third patty, Eckert Seamans typioally.will pay such expenses and, thereafter,
include the same expense on our monthly invoice to POM, If however, any expenses to ‘be
incurred aire in excess of $200 and yall be payable to a third party, Bekert Seamans will seek
approval from POM before inoutiing the expense and, thereafter, we will forward tlie invoice to
you for direct payment. Please remit such payments within thirty days directly to the third party.

Some of our clients use electronic mail. (“EsMail”) to conduct communications between
them and the Firm, During 1999, the ethics committee of the Ametican Bar Association issued
§ Formal Opinion in which it concluded that an attorney could transmit information relating to
the representation of & client by use of unenerypted E-Mail sent over the Internet without
violating the attomey’s responsibilities under the Rules of Professional Conduct because such a
mode of information transmission: afforded a reasonable expectation of privacy from a
technological and legal standpoint. For greater protection of client information, our Fitit has the
capability to enctypt E-Mail. Ifyou would like to request the use of encrypted E-Mail, please
contact te so ] ean notify the appropriate personnel in our Information Systems Department.
However, no system of etoryption provides ‘absolute protection of the confidentiality of
information communicated by: E-Mail, Ifyou do not want the Firm to use E-Mail for some, or
all, of its sormmunicatians with you, please. advise us promptly to that effect, We will follow
your instructions as fe the manner in which you want to cor usdoate with the Firm.

Clients are entitled to request and receive olient-~owned files unless the Firm asserts &
legally cognizable right to retain all of a portion of the files. No client files can be removed fromm
the Firm and transmitted to any person or entity without the olient’s written authorization. After
a legal representation has ended,:client-owned files will either be refurned to the client or kept in
the possession of the Firm in accordance. with its client file retention policy, Under that policy;
client files are retained by the Firm for a fixed time period after which the files may be destroyed,
No client files will be destroyed unless approved by the responsible Firm attorney on that legal

representation or by the Firm's Executive Director, Ifthe client requests that iis files be retuned,
we will strive to do-so within ten (10) business days: following the client’s written request, Files
teleaséd to a client are no longer subject to the Firm’s client file retention policy.

It is possible that some of our present or future clients will have matters adverse to POM
while we ate representing POM, We understand that POM will have no objection to our
representations of parties with interests adverse to it and that POM will waive any actual or
potential conflict of interest as long as those engagements are not substantially related to our
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 18 of 274 i

 

Michael Pace, President
Pacd-O-Matto, Inc,

Be ah NS December 20, 2016
unl . Page 3 }

Ww

 
  
  
 

EEA

ATTORNEYS ATL

representation of POM. We agree that this consent shall not apply in any instance where, as a
result of out representation of POM, we have obtained. confidential information that, if known to
such other client, could be used to its material disadvantage.

If this engagement letier is. consistent with your understanding of our fee and
representation arrangement, please have att appropriate officer of POM execute the enclosed
copy whore indicated andzetumitto me. Hf ‘you have any questions concerning. any of the matters
discussed in this letter, please do not hesitate to letme know.

We appreciate the opportunity to be of service to you and Pace-O-Matic, Inc. ont the
Project and look forward to working with you,

Very truly yours,
ECKERT SEAMANS CHE!

  
 

& MBLLOTT, LLC

.

    

. BY:

 

Thomas: Be Lasle /
Accepted and agreed to this. day of December, 2016

PACE-O-MATIC, INC.

Titles, Ve fr ni WE. @peralion
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 19 of 274

Exhibit C
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 20 of 274

oo

NM

VIRGINIA:

   

  
 

QUEEN OF VIRGINIA SKILL &

ENTERTAINMENT, LLC, Cit

POM OF VIRGINIA, LLC, and ct cut Court fe
Coty AZ ae

MIELE MANUFACTURING, INC.,,

)
)
) By ..
Plaintiffs, )
)
Vv. ) Case No.
)
JOSEPH D. PLATANIA, in his official )
capacity as Commonwealth’s attomey )
for the City of Charlottesville, )
)
Defendant, j
VERIFIED COMPLAINT

 

Plaintiffs Queen of Virginia Skill & Entertainment, LLC (“Queen of Virginia”), POM of
Virginia, LLC (“POM VA”), and Miele Manufacturing, Inc. (“Miele Manufacturing”)
(collectively, “Plaintiffs”), through the undersigned counsel, state as follows for their Verified
Complaint against Defendant Joseph D. Platania (“Defendant”), in his official capacity as
Cormmonwealth’s attorney for the City of Charlottesville:

INTRODUCTION

1. For two or more years, Plaintiffs have offered a legal, electronic game of skill in
the Commonwealth without issue. Plaintiffs contract with retail locations that house the game in
Department of Alcoholic Beverage Control (“ABC”)-licensed restaurants, bars, and convenience
stores and are subject to a strict standard of conduct. In determining that their game is legal and
not an unlawful gambling device, Plaintiffs had the game examined by an independent laboratory

which determined that its outcome depended predominantly on skill rather than chance and

EXHIBIT
1 A

  

 

Case 3:19-cv-00065-GEC Document1-2 Filed 10/15/19 Page 1of52 Pageid#:5
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 21 of 274

therefore could not be an illegal gambling device under Virginia law. Plaintiffs relied on these
expert analyses, the design of the software, advice of numerous counsel, Virginia Attorney
General opinions, and a common sense understanding of the Virginia gaming statutes that
games, where skill is determinative of successful play, are not illegal gambling. Prior to
distributing the game in the Commonwealth, Plaintiffs submitted the game to the ABC, which
determined, based on information provided by Plaintiffs, and with the advice of the Attorney
General’s office, that the game was predominantly skill-based. Plaintiffs met with numerous
Commonwealth’s attorneys throughout the Commonwealth, including the former
Commonwealth’s attorney for the City of Charlottesville, who stated that he had no problems
with the game. Plaintiffs assembled a team of former law enforcement officials to ensure
compliance with the relevant laws and regulations before offering the game to retailers at
restaurants, bars, and convenience stores in the Commonwealth, including those in
Charlottesville. |

2. However, on the afternoon of Friday, June 7 of this year, Defendant issued a press
release announcing his intention to prosecute retailers housing Plaintiffs’ skill game because he
“determined” that the game is an illegal gambling device, despite existing law and government
decisions to the contrary. As a direct result of Defendant’s actions, games that are located in
retail locations in Charlottesville are being unplugged and removed from their premises out of
fear that Defendant will prosecute these retail locations. Thus, Plaintiffs’ ability to continue
doing business is impaired. Defendant’s attempt to enforce an inapplicable gambling statute to _
prevent the distribution of the game in the Commonwealth is improper and threatens Plaintiffs’

fundamental property and liberty rights as well as their procedural due process rights. This Court

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 2of52 Pageid#: 6
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 22 of 274

should issue declaratory and/or injunctive relief, and/or a writ of prohibition to suspend
Defendant’s unconstitutional and ultra vires actions.
THE PARTIES

3. Queen of Virginia is a Wyoming limited liability company, with offices in
Richmond, Virginia and Duluth, Georgia. It is duly authorized to transact business in the
Commonwealth of Virginia. Queen of Virginia owns and distributes the terminal and game
known as Queen of Virginia Skill & Entertainment (the “Game”).

4. POM VA is a Wyoming limited liability company, with its principal place of
business in Duluth, Georgia. It is duly authorized to transact business in the Commonwealth of
Virginia. POM VA licenses to Queen of Virginia the software that comprises the Game.

5. Miele Manufacturing is a Pennsylvania corporation, with a principal place of
business in Williamsport, Pennsylvania. Miele Manufacturing manufactures and sells the
hardware (game terminal, cabinet, electronics, screen, etc.) that comprise the Game.

6. Defendant is the Commonwealth’s attorney for the City of Charlottesville. He 1s

sued in his official capacity.

JURISDICTION AND VENUE
7. This Court has subject matter jurisdiction over this dispute pursuant to Va. Code §
17.1-513 and 42 U.S.C. § 1983.
8. This Court has personal jurisdiction over Defendant as a citizen and government

official of the Commonwealth of Virginia and/or pursuant to Va. Code § 8.01-328.1(A)(1).

9. Venue is proper in this Court pursuant to Va. Code § 8.01-261(2).

Case 3:19-cv-00065-GEC Document1-2 Filed 10/15/19 Page 3of52 Pageid#: 7
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 23 of 274

oe

FACTS

10. Plaintiffs manufacture, distribute, and maintain the Queen of Virginia Skill &
Entertainment game (“the Game”), a skill game machine that is available as either a table-top
device or standalone cabinet.

{1. The game begins when the player inserts money into a bill acceptor at the front of
the game terminal. That generates a tic-tac-toe style puzzle in which the game spins nine reels in
a 3x3 grid. When the reels stop spinning, the player has thirty seconds to select which of the nine
cells should be changed to a wild symbol to create a chain of three identical symbols, either
horizontally, vertically, or diagonally. The goal is to place the wild symbol in a cell to create at
least one chain of three like symbols, as in tic-tac-toe.

12. Whether one spot is more advantageous than another depends on the value of the
symbols for which a chain of three was created. There may exist multiple possible solutions in
which a chain of three is created, and it is up to the player to select, within thirty seconds, which
cell is the most advantageous for the wild symbol.

13. If the player does not select a wild symbol within thirty seconds, the player will
lose.

14. The game will never generate a puzzle in which the player automatically wins
without selecting a wild symbol for the correct spot in the grid.

15. Upon successfully creating a chain (or chains) of three symbols, the player will be
awarded points depending on the symbols that comprise the chain or chains of three created by
the successful player.

16. The player must correctly solve the tic-tac-toe puzzle in order to win and must

choose the correct solution in order to maximize his or her awards.

Case 3:19-cv-00065-GEC Document1-2 Filed 10/15/19 Page 4of52 Pageid#: 8
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 24 of 274

‘s

17. Byusing the “preview” feature, a player can see the next tic-tac-toe puzzle that is
available for play before paying the purchase price for the game. If the player changes to a
different game theme or increases or decreases his or her play level, then a different tic-tac-toe
puzzle will appear in the preview screen. By utilizing the preview feature, a player can toggle
back and forth between game themes and purchase levels to choose the most advantages tic-tac-
toe puzzle to solve. Moreover, the preview feature eliminates chance altogether because the
player can view and study the puzzle (and determine the amount he or she would be awarded for
correctly solving the puzzle) prior to paying any money to play the game.

18. Some of the tic-tac-toe puzzles cannot be solved by placing a wild card in any of
the available locations and some of the tic-tac-toe puzzles, when correctly solved, award a player
less than the purchase price of the game. If the player fails to recover at least 104% of the
purchase price to play the game, the player moves on to a “Follow Me” phase, a “Simon”-style
memory game featuring nine colored dots on the screen in a 3x3 grid. The system lights one dot
up and makes a sound, which the player must match by touching the corresponding dot. The
system then adds additional dots in progressively longer sequences that the player must repeat.
Each dot is associated with a distinct sound and color, which the skillful player can use to match
the pattern. If the player successfully completes 25 sequences without missing a dot, the player
will be assured a total prize of 104% of the purchase price to play the Game. In other words, a
skillful player who successfully completes the Simon Says memory game is guaranteed to be
awarded more than the purchase price of the game every time. However, if the player is not
skillful and misses a dot or touches an incorrect dot, the Follow Me portion of the game will
terminate without any award. As a result, if a player shows enough skill, the player can win each

and every puzzle. Winning is not left to mere chance.

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 5 of 52 Pageid#: 9
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 25 of 274

co

A

19, Successful players of the Game will be paid out in credits, with one credit
representing one cent. At any point, the player can redeem the credits won by utilizing the ticket
printer on the machine and exchanging the ticket for cash at the location.

90. The Game is always played in the same way, is not connected to the Internet,
cannot be altered by the retail locations that host the game, and is not subject to modification by
any other operator or third party. There is no factual dispute as to the manner in which the Game
is played or the operation of its software.

21. The Game is decided predominantly on the basis of the skill of the player rather
than probability or chance. Skillful players of the Game who can identify correct patterns in the
tic-tac-toe puzzle in the limited time allotted and remember the sequence in the Follow Me phase
will win more than less-skillful players, and a perfectly skillful player can always win at least
104% or more of the amount of consideration paid to play the Game every time. For this reason,
the Game is not an illegal gambling device, and playing it does not constitute illegal gambling
under Virginia’s gambling statutes, Va. Code § 18.2-325 ef seq.

22. Beginning in 2016, Plaintifis laid the groundwork to introduce the Game into the
Commonwealth.

23. First, Plaintiffs submitted the game to a legal review which concluded that the
Game is not an illegal gambling device under Virginia law because skill predominates, following
a line of Attorney General opinions finding that, where chance does not predominate in the
outcome of the game, it is not gambling under Virginia law. (Exhibit A, Gentry Locke Letter).
Plaintiffs also submitted the Game’s software for third party review and analysis, which also
concluded that it was a skill game in which chance did not predominantly determine the

likelihood of success. (Exhibit B, Farley Report).

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 6 of52 Pageid#: 10
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 26 of 274

oo

\

24. Plaintiffs placed the Games in restaurants and other establishments licensed by
the ABC.

25. Plaintiffs sought assurances that the Game would not be treated as an illegal
gambling device by the ABC in order to avoid exposing restaurants, bars, and convenience stores
hosting the game from the potential loss of their ABC licenses for mistaken or misguided ABC
enforcement. Accordingly, Plaintiffs submitted an inquiry to the ABC in 2017 seeking guidance
as to whether the ABC would treat the Game as an illegal gambling device.

26. On July 7, 2017, with advice from the office of the Attorney General, the ABC
issued a letter to Plaintiffs in which the ABC’s Deputy Chief, following review of materials
provided by Plaintiffs, opined that “we don’t think the element of chance is a predominant factor
in winning a prize in this game. It is apparent that there is a significant element of skill
involved.” (Exhibit C, ABC Letter).

27. The letter went on, describing the tic-tac-toe phase of the Game as depending “on
the player’s ability to spot the pattern and determine the best place to put the ‘wild’ to enhance
his/her chances of a higher score.” Jd. Moreover, the letter noted that the Follow Me phase
“involves memory,” and that, taken together, “skill is the predominant factor in the game rather
than chance.” Id.

28. The letter concluded that the ABC would not “consider these machines, in their
current configuration and intended use, to be gambling devices and no administrative charges
will be initiated [by the ABC] against any licensee which utilizes the machines on their
premises.” /d.

29, Following receipt of the letter from the ABC, Plaintiffs introduced the Game into

ABC-licensed establishments in Virginia pursuant to contracts with retail locations that contain

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 7 of 52 Pageid#: 11
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 27 of 274

pos

strict guidelines as to how the Games are to be used and advertised, thus ensuring compliance
with the relevant law. By way of example, Plaintiffs will not permit the Game to be used or
placed in any establishments that also allow illegal gambling, and further mandate that the
retailers take every precaution to prevent the improper or illegal use of skill game terminals.
Retailers are also contractually obligated to cooperate with any and all law enforcement inquiries
and investigations, and to remove from their premises any game terminals that the ABC
determines to be illegal. |

30. Under Plaintiffs’ contracts with their retailers, the retailers are also subject to a
strict code of conduct that governs the use and advertising of terminals that contain the Game.

31. Plaintiffs have never permitted the Game to be played in establishments that allow
illegal gambling devices or slot machines.

32. Plaintiffs also hired former ABC officers as dedicated compliance officers to
make sure that retail locations with the Game did not also host illegal games or slot machines.

33. As they began to introduce the Game into the Commonwealth, Plaintiffs arranged
meetings with Commonwealth’s attorneys throughout the state to demonstrate the Game and
ensure that the Commonwealth’s attorneys understood how the Game worked and operated as a
skill game. Plaintiffs’ team—which comprised a former Justice of the Supreme Court of
Virginia, former Attorney General of Virginia, former Assistant United States Attorney, former
ABC Board Member, former FBI and ABC special agents, and former Deputy Attorneys General
of Virginia—met with numerous Commonwealth’s attorneys prior to distributing the Game in
their jurisdictions. Specifically, Plaintiffs met with former Charlottesville Commonwealth’s

attorney Dave Chapman (“Chapman”), who said he had no issue with the Game.

Case 3:19-cv-00065-GEC Document1-2 Filed 10/15/19 Page 8 of 52 Pageid#: 12
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 28 of 274

34. Having conducted their due diligence and established the legality of the Game,
Plaintiffs began distributing Game terminals in retail Locations throughout the Commonwealth,
including 30 or so locations in the City of Charlottesville.

35. The Game has been successful, and since its introduction, it has generated
significant tax revenue for the Commonwealth. The local retail locations in which Plaintiffs’
games are located report increased business and sales and have come to rely on the revenue and
increased sales generated from the Game. Moreover, Plaintiffs earmark a share of their revenue
for charitable causes, and the Game has generated almost $450,000 in grants to non-profits in
Virginia since its introduction into the Commonwealth.

36, In January 2018, Defendant replaced Chapman as Charlottesville
Commonwealth’s attorney.

37, Ata May 20, 2019 Charlottesville City Council meeting, a resident asked whether
Charlottesville allowed “slot machines.”

38. Around the same time, local news media had reported on the presence of
Plaintiffs’ games in the Charlottesville area. Various news stories misidentified the Games as
“slot machines” that “slipped in the back door” through a “little loophole.”

39, A citizen who saw one of these news stories complained about the Games in an
email to City Council and Defendant, in which she misidentified the Game as a “slot machine”
and requested that Defendant and/or City “challenge[] their presence in court.”

AQ. Mounting political pressure on Defendant to “do something” culminated in
Defendant issuing an erroneous press release on Friday afternoon on J une 7, 2019. In the press
release, Defendant asserted that the office of the Charlottesville Commonwealth’s attorney has

“made the determination that these ‘Queen of Virginia’ machines are gambling devices and

Case 3°19-cv-00065-GEC Document1-2 Filed 10/15/19 Page 9of52 Pageid#: 13
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 29 of 274

&
i
i

therefore violate Virginia Law.” This “determination” is contrary to existing Virginia law and
prior determinations by government officials in Virginia as to the legality of Plaintiffs’ Game.

41. Defendant then issued an ultimatum that retail locations housing terminals with
the Game must remove the Game from their premises no later than July 7, 2019 or otherwise
face prosecution for a Class 1 Misdemeanor carrying potential penalties of up to 12 months’ jail
time and a fine of $2,500.

42. The Daily Progress immediately reported Defendant’s press release in a story
headlined “Charlottesville to ban ‘skill machines’” and the lede “Soon, ‘skill machines’ will no
longer be legal in Charlottesville, following a letter from the city’s commonwealth attorney.”
The local television stations ran similar stories.

43. The news of Charlottesville “banning” skill games spread across the
Commonwealth, damaging and threatening Plaintiffs’ business in other jurisdictions.

44. Ina seemingly odd coincidence, on the same day as Defendant’s press release, the
Governor of Virginia was in Charlottesville announcing the award of economic incentives to a
slot machine manufacturer located in Albemarle County, less than a mile from the City limits,
whose manufactured games are pure games of chance requiring no skill whatsoever. This story
about a slot machine manufacturer receiving government aid was on the front page of the Daily
Progress directly beside the story about Defendant “banning” Plaintiffs’ ski// games from the
City of Charlottesville.

45.  Inhis press release, Defendant claimed that his decision with respect to Plaintifis
skill-based Game was based on a “review” of Va. Code §§ 18.2-325 and 331.

46. Va. Code § 18.2-325 provides, in relevant part:

1, "Illegal gambling" means the making, placing or receipt of any bet or wager
in the Commonwealth of money or other thing of value, made in exchange for

10

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 10 of 52 Pageid#: 14
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 30 of 274

 

£

a chance to win a prize, stake or other consideration or thing of value,
dependent upon the result of any game, contest or any other event the outcome
of which is uncertain or a matter of chance, whether such game, contest or
event occurs or is to occur inside or outside the limits of the Commonwealth.

3. "Gambling device" includes:

a. Any device, machine, paraphernalia, equipment, or other thing, including
books, records and other papers, which are actually used in an illegal gambling
operation or activity, and

b. Any machine, apparatus, implement, instrument, contrivance, board or other
thing, or electronic or video versions thereof, including but not limited to those
dependent upon the insertion of a coin or other object for their operation, which
operates, either completely automatically or with the aid of some physical act by
the player or operator, in such a manner that, depending upon elements of
chance, it may eject something of value or determine the prize or other thing of
value to which the player is entitled...

(emphasis added).

47. Va. Code §18.2-331 provides:

A person is guilty of illegal possession of a gambling device when he
manufactures, sells, transports, rents, gives away, places or possesses, Or conducts
or negotiates any transaction affecting or designed to affect ownership, custody or
use of any gambling device, believing or having reason to believe that the same is
to be used in the advancement of unlawful gambling activity. Violation of any
provision of this section shall constitute a Class 1 misdemeanor.

48.  Defendant’s assertion that the Game is an illegal gambling device is at odds with
the irrebuttable fact that the Game is skill-based, and that success or failure in playing the game
hinges on the skill of the player, and is not “depend[ent] upon elements of chance.” Va. Code §
18.2-325(3)(b). As such, the Game cannot be a gambling device and cannot be subj ected to
criminal penalty.

49. While Plaintiffs contend that the Game is clearly a legal skill game under Virginia

law, the variance between prior Attorney General opinions, the ABC’s review of the Game, and

the legal and technical analysis of the Game on the one hand, and Defendant’s “determination,”

tl

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 11o0f52 Pageid#: 15
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 31 of 274

on the other hand, is suggestive of one of two things. Either Defendant’s determination exceeds
the authority of the Office of the Commonwealth’s attomey by improperly legislating or
adjudicating — and fundamentally redefining — what comprises an illegal gambling device under
Virginia law by reading the language “depending upon elements of chance” out of Va. Code §
18.2-325(3)(b). Or, it means that the statutory definitions of gambling and/or an illegal gambling
device violate due process because they are unconstitutionally vague as applied to Plaintiffs and
the Game’s status as a legal game of skill or an illegal gambling device.

50. Whether Defendant ultimately prosecutes any retailer with the Game is
immaterial. The upshot of his decision is to deprive Plaintiffs of their liberty and property rights
guaranteed by the United States and Virginia Constitutions by threatening any person that
contracts with Plaintiffs with prosecution, thereby foreclosing the ability of Plaintiffs to transact
the legal business of distributing skill game machines in the City of Charlottesville, forcing
Plaintiffs out of business, and subjecting Plaintiffs’ property — terminals containing the Game —
to unjust criminal seizure.

$1. Moreover, there is no pending criminal prosecution against Plaintiffs in which
they can defend their interests. In fact, retailers in Charlottesville no longer operate the Game in
their establishments because of Defendant’s “determination.” Thus, if no retailer risks
prosecution, then Plaintiffs are without an adequate remedy at law to challenge Defendant’s
interpretation of the relevant gambling statutes, notwithstanding a clear legal right to operate the
Game in the Commonwealth under Virginia gambling law as understood and applied by the
Office of the Attorney General for decades.

52. Defendant’s actions unjustly threaten not only Plaintiffs’ property rights, but their

ongoing business interests in the Commonwealth, as well.

12

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 12 of 52 Pageid#: 16
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 32 of 274

COUNT I

Violation of the Due Process Clause of the Virginia and United States Constitutions —
Declaratory Judgment

53. Plaintiffs incorporate all prior paragraphs as though fully restated herein,
verbatim.

54. Defendant’s imminent threat of criminal prosecution to any retail location housing
the Game in Charlottesville violates Article I, Section 11 of the Virginia Constitution and
Section 1 of the Fourteenth Amendment to the United States Constitution because it deprives
Plaintiffs of their fundamental liberty and property rights by foreclosing Plaintiffs’ ability to
transact the legal business of distributing skill game machines in the Commonwealth, forcing
Plaintiffs out of business, and subjecting their property — terminals containing the Game — to
unjust criminal seizure.

55. Moreover, Defendant’s interpretation of the gaming statutes is at odds with prior
Attorney General opinions and the ABC review of the Game. As applied to Plaintiffs and under
Defendant’s “determination,” Va. Code §§ 18.2-325 and 331, which define “illegal gambling”
and “gambling device” and prohibit the illegal possession of a gambling device, respectively, are
void for vagueness. Defendant’s interpretation of the gaming statutes leaves Plaintiffs and the
retailers with which they contract to speculate at peril of indictment whether their conduct with
respect to the Game is prohibited because the necessary level of skill to avoid prosecution
thereunder is unclear, if one accepts Defendant’s interpretation. Defendant’s actions effectively
read out the “depending upon elements of chance” language in the definition of gambling device,
leaving both Plaintiffs and their retailers without guidance as to the level of skill or chance

required in a game to avoid prosecution under the gaming statutes.

13

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 13 of 52 Pageid#: 17

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 33 of 274

3
\

5 6. The gaming statutes, as applied here by Defendant, do not provide a person of
ordinary intelligence fair notice of the amount of skill required for an electronic skill game to
avoid being designated as an illegal gambling device.

57. Retail locations with which Plaintiffs contract to host the games face criminal
fines and jail time if the Game is deemed an illegal gambling device. However, Plaintiffs’
themselves face deprivation of their property and contract rights, and their fundamental right to
pursue an occupation and transact business in accordance with state law, without due process of
law because Defendant’s threatened prosecution has compelled and will continue to compel
retail locations to remove the Game from their establishments and Game terminals, which are
owned by Plaintiffs, are subject to criminal seizure if they are not so removed, and if Defendant’s
erroneous “determination” goes unchallenged. Va. Code § 19.2-386.30.

58. The vagueness has caused Plaintiffs’ irreparable injury already insofar as retailers
in the City of Charlottesville no longer operate the Game in their establishments, causing
significant loss of revenue to Plaintiffs.

59. Defendant’s actions are demonstrative of how the vagueness of the statutes as
applied to Plaintiffs and their retailers leaves them open to entirely arbitrary and selective
enforcement by Virginia’s Commonwealth’s attorneys.

60. Anactual, justiciable controversy exists with respect to the application of the
gaming statutes to the Game, and declaratory relief is appropriate pursuant to Va. Code § 8.01-
184.

61. The objective in this declaratory judgment proceeding is not to determine a

disputed issue of fact because how the game operates is indisputable. It always operates as

14

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 14 of 52 Pageid#: 18
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 34 of 274

designed by the proprietary and patented software code that governs the Game. Thus, the only
question at issue in this proceeding is an adjudication of the parties’ rights.

62. | Moreover, the declaratory judgment statute is designed to “afford relief from the
uncertainty and insecurity attendant upon controversies over legal rights, without requiring one
of the parties interested so to invade the rights asserted by the other as to entitle him to maintain
an ordinary action therefor. It is to be liberally interpreted and administered with a view to
making the courts more serviceable to the people.” Va. Code § 8.01-191.

63. While Plaintiffs, which own the games, have not been prosecuted for distributing
the Game in Virginia, Defendant’s press release and ultimatum to their retailers have irreparably
harmed and will continue to irreparably harm Plaintiffs’ property and liberty rights.

64. Plaintiffs will lose thousands of dollars in business revenue as a result of
Defendant’s unilateral announcement of his “decision” to ban Plaintiffs’ skill-based Game.

65. Plaintiffs have no forum in which to assert the legality of the Game and safeguard
their property and liberty rights if they cannot bring an action for declaratory relief.

66. Plaintiffs have a clear right to relief because skill determines the outcome of the
Game, and, accordingly, it cannot be an illegal gambling device by the plain language of Va.
Code § 18.2-325(3).

67. The Game is played the same way at all times, is not connected to the Internet,
and is not modifiable by retail locations hosting the game or any other third parties. There is no
factual dispute as to how the game is played. The sole question to be addressed by the requested

declaration is one of law, not fact.

15

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 15 of 52 Pageid#: 19
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 35 of 274

oo

68. Therefore, Plaintiffs are entitled to a declaratory judgment that the Game is not an
illegal gambling device because it is a skill game the outcome of which is determined.
predominantly by the player's skill with pattern recognition and memory retention.

COUNT I
Violation of Due Process - 42 U.S.C. § 1983

69. Plaintiffs incorporate all prior paragraphs as though fully restated herein,
verbatim.

70. Section 1 of the Fourteenth Amendment to the United States Constitution
provides that no state may “deprive any person of life, liberty, or property, without due process
of law.”

71. As well as for the reasons stated herein, Defendant’s actions have violated
Plaintiffs’ due process rights because Defendant’s threatened enforcement of the gaming statutes
against retail locations with the Game has impinged Plaintiffs’ fundamental property rights and
denied Plaintiffs an avenue to effectively protect or defend their property and liberty rights,
including the fundamental right to pursue an occupation and transact business in accordance with
state law.

72. Moreover, Defendant's interpretation and enforcement of the Virginia gambling
statutes are void for vagueness and violate due process insofar as they leave Plaintiffs and their
retailers to speculate at peril of indictment whether their conduct with respect to the Game is
prohibited because the necessary level of skill to avoid prosecution thereunder is unclear.

73. Defendant has caused the violation of Plaintiffs’ constitutional rights through his
threatened, erroneous enforcement of the Virginia gambling statutes against retailers with which

Plaintiffs contract.

16

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 16 of 52 ~Pageid#: 20
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 36 of 274

74, Defendant is a person for purposes of 42 U.S.C. § 1983.

75. In violating Plaintiffs’ constitutional rights, Defendant has acted and continues to
act under color of state law.

76. Plaintiffs have suffered and will continue to suffer irreparable injury from
Defendant’s actions with respect to his threatened erroneous enforcement of the Virginia
gambling statutes against retailers with which Plaintiffs contract.

COUNT Il
Writ of Prohibition

77. Plaintiffs incorporate all prior paragraphs as though fully restated herein,
verbatim.

78. Plaintiffs have been injured and will continue to be injured if Defendant’s position
with respect to the application of the gambling statutes to the Game is left unchallenged.

79.  Defendant’s “determination” that the Game is an illegal gambling device is at
odds with the plain language of the relevant statues, decades-old Attorney General Opinions that
have not been overtumed by statute, case law, or subsequent advisory opinion, and common
sense.

80.  Defendant’s “determination” exceeds his jurisdictional authority as a
Commonwealth’s attorney to enforce the law and amounts to impermissible legislation and/or
adjudication of Plaintiffs’ rights.

81. Defendant’s press release has caused retailers that host the Game, with which
Plaintiffs’ contract, to remove the Game from their establishments and has functioned as a de
facto adjudication of the illegality of the Game, which is not subject to challenge absent the entry

of a declaratory judgment, injunction, or writ of prohibition by this court.

17

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 17 of 52 Pageid#: 21

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 37 of 274

a

82. Plaintiffs have a clear right to relief insofar as the Game is a skill game and not a
gambling device. It plainly does not amount to illegal gambling under Virginia law because its
operation does not depend upon elements of chance. Therefore, its presence in the
Commonwealth is lawful.

83. Plaintiffs lack an adequate remedy at law. Without the issuance of a writ of
prohibition from this Court, suspending Defendant’s erroneous criminal enforcement of the
Virginia gambling statutes as against retailers hosting the Game, Plaintiffs are without an avenue
to effectively protect their property rights.

84. _ Plaintiffs have a clear right to the issuance of a writ of prohibition against
Defendant. There is no factual dispute as to how the Game operates, and as constituted, it is a
skill-based game the outcome of which is not dependent on chance, and it does not violate
Virginia’s gaming statutes.

85. Defendant has a legal duty to prosecute felonies and the discretion to prosecute
misdemeanors arising in the City of Charlottesville. See Va. Code § 15.2-1627(8). His authority
does not extend to the de facto creation of new legislation with respect to the legality of skill
games in the Commonwealth, nor does it extend to the adj udication or authority to determine
whether or not the Game is an illegal gambling device.

86.  Defendant’s threatened prosecution of the retailers that host the Game is ultra
vires and Plaintiffs are entitled to a writ of prohibition suspending Defendant’s ultra vires

enforcement of Virginia’s gaming laws against the Game.

18

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 18 of 52 Pageid#: 22
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 38 of 274

Fa

 

|
|

COUNT IV
Request for Temporary and Permanent Injunctive Relief

87. Plaintiffs incorporate all prior paragraphs as though fully restated herein,
verbatim.

88, Temporary injunctive relief is necessary to preserve the status quo ante pending
litigation.

89. Moreover, Plaintiffs have been and will continue to be irreparably harmed absent
the issuance of a temporary and permanent injunction

90. Plaintiffs have no adequate remedy at law.

91. Defendant will not be harmed ifa temporary and/or permanent injunction is
granted.

92. Plaintiffs are likely to succeed on the merits.

93, The public interest in the consistent application of the criminal statutes and the
principle that no one should be required at peril of life, liberty or property to speculate as to the

meaning of penal statutes is served by the issuance ofa preliminary and/or permanent injunction.

WHEREFORE, Plaintiffs respectfully request that this Court:
A. Enter a declaratory judgment in Plaintiffs’ favor that:
a. The Game is not an illegal gambling device;
b. Defendant has violated Plaintiffs’ due process rights by unilaterally
announcing his “decision” that Plaintiff's skill-based game is unlawful and

banned from the City of Charlottesville;

c. Alternatively, Va. Code §§ 18.2-325 and 331 are unconstitutionally void for
vagueness as applied to Plaintiffs and/or the Game by Defendant,

19

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 19 of 52 Pageid#: 23
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 39 of 274

Dated:

_ Issue a writ of prohibition suspending Defendant from prosecuting the Game as an

illegal gambling device insofar as the threatened prosecution is ultra vires,

_ Enter a temporary and permanent injunction prohibiting Defendant from prosecuting

the Game as an illegal gambling device insofar as the threatened prosecution is ultra

vires and/or unconstitutional,

_ Order Defendant to rescind or correct his “press release” which purported to declare

Plaintiffs’ skill-based Game illegal and banished from Charlottesville; and

June 28, 2019

_ Award Plaintiffs all such further relief as it deems just and equitable.

Respectfully submitted,

 
 
 

 

_ fe i xz {
Jasoii G4 Hicks, VSB #46961
lan R’ Dickinson, VSB # 92736
WOMBLE BOND DICKINSON US, LLP
201 E. Main Street, Suite P
Charlottesville, VA 22902
Tel: 202-857-4536
Fax: 202-261-0013
Jason. Hicks@wbd-us.com

Anthony F. Troy, VSB # 05985
ECKERT SEAMANS CHERIN &
MELLOTT, LLC

919 E. Main Street, Suite 1300
Richmond, VA 23219

Tel: 804-788-7751

Fax: 804-698-2950
ttroy@eckertseamans.com

Case 3:19-cv-00065-GEC Document 1-2 Filed 40/15/19 Page 20 of 52 Pageid#: 24
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 40 of 274

co

 

VERIFY ICATION

Pursuant to Va. Code § 8.01-4.3, I verify under penalty of perjury that the foregoing is

true and correct to the best of my knowledge.

Dated: June 27, 2019 Queen of Virginia Skill & Entertainment, LLC
a

By:

~~

Its bem Senha Pave

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 21 of 52 Pageid#: 25
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 41 of 274

 

VERIFICATION

Pursuant to Va. Code § 8.01-4.3, I verify under penalty of perjury that the foregoing is

true and correct to the best of my knowledge.

Dated: June 27, 2019 POM of Virginia, LLC
f
B
Its
6e4 he Ale

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 22 of 52 Pageid#: 26
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 42 of 274

VERIFICATION

Pursuant to Va. Code § 8.01-4.3, I verify under penalty of perjury that the foregoing is

true and correct to the best of my knowledge.

Miele Manufacturing, Inc.

Lou Miele

Dated:

Its:

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 23 of 52 Pageid#: 27

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 43 of 274

EXHIBIT A

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 24 o0f52 Pageid#: 28
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 44 of 274

   

GENTRY L © CKE Guy M, Harbert, II

Attorneys P: (540) 983-0349
F: ($40) 983-9400

 

June 2, 2016

VIA EMAIL

Michael Pace, President and CEO
Pace-O-Matic

4150 Blue Ridge Industrial Parkway
Norcross, GA 30071

Re: Virginia Super Skill game
Dear Mr. Pace:

We have completed our review and analysis of the Virginia Super Skill games
manufactured by Pace-O-Matic, Inc. For the reasons set forth below, it is our opinion that the
games do not violate the Virginia anti-gambling laws. They are games of skill, not games of
chance, and they are legal under the laws of the Commonwealth.

The Games

The Virginia Super Skill game is a video touch screen game that involves puzzle-solving
skills. Each game terminal contains four separate games, which all operate on a similar principle
and differ primarily in terms of graphic presentation.’ Each game displays symbols on a three by
three square grid, and the object is to align three identical symbols in a row. Winning
combinations can be horizontal, vertical or diagonal, so that there are eight possible winning
lines, much like a tic-tac-toe game. A winning combination is achieved by selecting any one of
the nine boxes, which in effect places a “wild card” symbol that will “connect” any two identical
adjacent symbols to achieve a winning line. Continuing with the tic-tac-toc analogy, the “wild
card” can be both an “X” and an “O” at the same time so that it can connect lines of both “Xs”
and “Os” simultaneously. Each game is therefore a puzzle, which is solved by selecting the
correct square for the “wild card.”

The games are activated by inserting currency into a bill reader. The currency is
converted to points, with each point having the value of one cent. The games may be played at
ten levels, from 40 points (40 cents) up to 400 points (four dollars) in 40 point (cent) increments.
Once the level is selected, the player touches a “play” button and the nine symbols “spin” and
come to rest displaying the next unsolved puzzle. A thirty second timer begins to run when the

' The four games are “Pirate’s Prize” and “Pirates,” which have a pirate motif, “Bombs and Bombshells,” which has
a military motif, and “Cocktail Cove,” which has a beach motif.

10 Franklin Road SE, Suite 900 Roanoke, VA 24011 * PO Box 40013 Roanoke, VA 24022-0013
Toll Free: 866.983.0866

23402/1/7589260V1
Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 25o0f52 Pageid#: 29
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 45 of 274

eo eo

 

  

GENTRY LOCKE

Michael Pace, President and CEO
June 2, 2016
Page 2

puzzle is displayed, and the player must make his “wild card” selection within that time. Each
unsolved puzzle can be successfully solved, but there are no “automatic” or “default” winners,
success depends entirely upon the player using his or her skill to select the correct “wild card”

square within the time allotted.

There is frequently more than one “winning” solution to each puzzle. Each game has ten
symbols which may be displayed in the puzzle, and each symbol has a different value, ranging
from 2.5% of the amount initially played up to 500 times the amount played, and a “bonus”
symbol, which takes the player to a different game that will allow him to receive points in an
entertaining manner that draws out the excitement of successful skillful play.” Therefore, truly
successful play depends not only upon selecting a “wild card” square that yields a winning
combination, but also selecting the square that results in the greatest number of winning
combinations with the highest total value before the time runs out. If the player does not select
the square that would give the best result, the game shows the player where the “best spot” is.”

The puzzles are randomly built by the machine’s central processing unit, and again, every
puzzle is capable of being solved, provided the player chooses the correct “wild card” square.
However, the lower value symbols appear more often that those with higher value, and often the
points yielded for successful play will be less than the amount played (the 2.5, 5, 10% results
discussed above). Nevertheless, a player whose skill results in solving the puzzle optionally
always has an opportunity to win at least 105% of the amount played. If the result of successful
play returns less than 105% of the points played, the player is invited to participate in a “Follow
Me” game, very similar to the “electronic game of memory skill invented by Ralph H. Baer and
Howard J. Morrison” known as “Simon.” (https://en. wikipedia.org/wiki/Simon_(game)). In this
game nine animated colored circles are displayed. Using movement and sound, a pattern is

2 The bonus round in three of the four games are “point and shoot” contests, where the objective is to hit as many
moving targets on the screen as possible within a limited. time — such as “shooting” various military targets with a
“sannon” or “photographing” fish with a “camera.” Points are awarded for each successful “hit.” The better a
player’s hand-eye coordination, the greater his chances of winning, A complete lack of success on these bonus
games will mean that the player loses whatever his initial play amount was (from 40 to 400 points), but even partial
suecess may generate points considerably in excess of that initial play. In the fourth game, “Pirates,” a set number
of points is awarded in the bonus round, but the player gets to watch the awarding of those points by means of an
entertaining video presentation.

3 The games contain on screen instructions which summarize the game play as follows:

TO WIN: TOUCH ANY SYMBOL TO MAKE IT ‘WILD’, THE OBJECT IS TO
MATCH 3 LIKE SYMBOLS IN A ROW (MAYBE MORE THAN ONE LINE) THAT
iS THE HIGHEST TOTAL VALUE BEFORE THE TIME RUNS OUT! PARTIAL
PRIZES ARE AWARDED FOR LESS THAN PERFECT PLAY. MATCH 3 [bonus
symbols} TO START THE BONUS GAME.

23402/1/7389260v1
Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 26 of 52 Pageid#: 30
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 46 of 274

    

GENTRY LOCKE |

Michael Pace, President and CEO
June 2, 2016
Page 3

established which the player must follow correctly through twenty-five rounds.’ The instructions
for this game appear on the screen as well:

Nine symbols will be displayed. To answer correctly, touch the symbols
in the correct animated pattern. Each time the symbols are touched
correctly, an additional symbol will be added to the pattern.

Successful play of the “Follow Me” game will result in a total win of 105% of the points
originally played.’

Finally, the game also has a feature that allows the player to see the result of the next play
or “spin” before committing to play any points. This can be done for every level before any
points are played.

Legal Analysis — The Virginia Anti-Gambling Laws
Gambling Offenses

Virginia law criminalizes certain gambling activities, declaring that it is a misdemeanor
to engage in “illegal gambling,” Va, Code §18.2-326,° or to be in possession of a “gambling
device,” Va. Code § 18.2-33 1,’ and a felony to conduct an “itlegal gambling operation,” which is
generally defined as an operation that generates $2,000 per day. Va. Code §18.2-328.° Certain

4 Yn the first round, there is a single movement and sound, in the second there are two, three in the third, and so on,
Obviously, the more movement and sound there is to remember, the more difficult the task becomes.

5 Tf the puzzle was successfully solved, but less than 105% of the original amount of points played is awarded, then
successful play of the “Follow Me” game awards whatever number of points is needed in addition to those awarded
to net the player 105%. No points are lost if the “Follow Me” game is not successfully played. The player is not
invited to participate in the “Follow Me” game if he fails to solve the puzzle in the manner that gives the best
possible outcome.

6 tn pertinent part, this statute provides: “Except as otherwise provided in this article, any person who illegally
gambles or engages in interstate gambling as defined in § 18.2-235 shall be guilty of a Class 3 misdemeanor. If an
association or pool of persons illegally gamble, each person therein shall be guilty of illegal gambling.”

7 This statute states: “A person is guilty of illegal possession of a gambling device when he marufactures, sells,
transports, rents, gives away, places or possesses, OF conducts or negotiates any transaction affecting or designed to
affect ownership, custody or use of any gambling device, believing or having reason to believe that the same is to be
used in the advancement of unlawful gambling activity. Violation of any provision of this section shall constitute a

Class | misdemeanor.”
8 This statute reads as follows:

The operator of an illegal gambling enterprise, activity or operation shall be guilty of a

23402/1/7589260v1
Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 27 of 52 Pageid#: 31
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 47 of 274

_ GENTRY LOCKE

Michael Pace, President and CEO
June 2, 2016
Page 4

forfeiture proceedings may also apply with respect to the property used in “illegal gambling.”
Va. Code §19.2-386.30." Obviously, analysis of any gambling issue must begin with the
definition of the two key terms: “illegal gambling,” and “gambling device.”

What Constitutes “Illegal Gambling”?

The code defines “illegal gambling” as “the making, placing or receipt of any bet or
wager in the Commonwealth of money or other thing of value, made in exchange for a chance to
win a prize, stake or other consideration or thing of value, dependent upon the result of any
game, contest or any other event the outcome of which is uncertain or a matter of chance,
whether such game, contest or event occurs OF is to occur inside or outside the limits of the
Commonwealth.” Va. Code §18.2-325. This definition contains three essential components: (1)
there must be consideration in the form of a “bet or wager," (2) which is made for in exchange

Class 6 felony. However, any such operator who engages in an illegal gambling operation
which (i) has been or remains in substantially continuous operation for a period in excess
of thirty days or (ii) has gross revenue of $2,000 or more in any single day shall be fined
not more than $20,000 and imprisoned not less than one year nor more than ten years.

As used in this section, the term “gross revenue" means the total amount of illegal
gambling transactions handled, dealt with, received by or placed with such operation, as
distinguished from any net figure or amount from which deductions are taken, without
regard to whether money or any other thing of value actually changes hands.

° This statute reads: “All money, gambling devices, office equipment and other personal property used in
connection with an illegal gambling enterprise or activity, and all money, stakes and things of value received or
proposed to be received by a winner in any illegal gambling transaction, which ate lawfully seized by any law-
enforcement officer or which shail lawfully come into his custody, shall be forfeited to the Commonwealth in
accordance with the procedures contained in Chapter 22.1.”

‘© The Virginia Code does not define “wager” or “bet,” but we think a Virginia court would adopt the generally
accepted definitions. A “wager” has been defined as:

A contract by which two or more parties agree that a certain sum of money or other thing
shall be paid or delivered to one of them or that they shall gain or lose on the happening
of an uncertain event or upon the ascertainment of a fact in dispute, where the parties
have no interest in the event except that arising from the possibility of such gain or loss.
The word “wagering” is practically synonymous with the words betting and gambling,
and the terms are so used in common parlance and in statutory and constitutional
enactments.

Black’s Law Dictionary, (5" Ed.) p. 1416, citing McDonald v. Bryant, 381 §.W.2d 736, 738 (1964). Similarly, the
word “bet” has been defined as:

An agreement between two or more persons that a sum of money or other valuable thing,
to which all jointly contribute, shall become the sole property of one or some of them on
the happening in the future of an event at present uncertain, or according as a question

23402/1/7589260v1
Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 28 of 52 Pageid##: 32

 

|
|
|
|
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 48 of 274

 

GENTRY LOCKE

 

Michael Pace, President and CEO
June 2, 2016
Page 5

for an opportunity to win a prize, and (3) and that opportunity must be decided by a matter of
chance.'' If any one of the three elements does not exist, the activity does not constitute “illegal
gambling.”

What Constitutes a “Gambling Device”?

The General Assembly has struggled to define just what constitutes a “gambling device”
under Virginia law, having amended Va. Code §18.2-325(3) twice in the past six years in its
effort to do so. Under the current version of the statute, anything can be a “gambling device” if
it is “actually used in an illegal gambling operation or activity.” Va. Code § 18.2-325(3)(a).
Therefore, the initial focus must be upon the definition discussed in the preceding section — if the
activity constitutes “illegal gambling,” then the instruments used to carry out that activity are
“gambling devices.”

However, there is a more technical definition in subsection (3)(b) of the statute that must
be separately analyzed, There, it is declared that a “gambling device” is “any machine”!
which operates ... in such manner that, depending upon elements of chance, it may ... determine
the prize ... to which the player is entitled.”!* Va. Cade § 18.2-325(3)(b) (emphasis added).

disputed between them is settled in one way or the other. A contract by which two or
more patties agree that a sum of money, or other thing, shall be paid or delivered to one
of them on the happening or not happening of an wncertain event.

Id, p. 146. Key to both definitions is the notion that the payment of the consideration will be based upon the
uncertain outcome of an event. Where the outcome is certain, there can be no bet or wager.

 -This definition of gambling has been accepted by multiple Virginia authorities: 1997 Virginia Attorney General
Opinions 97; 1996 Virginia Attorney General Opinions 99; 1991 Virginia Attorney General Opinions 288; Maughs
y. Porter, 157 Va. 415, 161 §.E. 242 (1931); see also, Rosenberg v. Commonwealth, 165 Va. 739, 181 S.E. 368
(1935); Vegas Time Ass’ts., Inc. v. Granfield, 18 Va. Cir. 33 (Fairfax Co., 1988); Newport Enterprises, Inc. v.
Virginia ABC Board, 13 Va, Cir, 175 (City of Norfolk, 1988).

!2 Ror example, when skill predominates over chance in determining the outcome of the event, there is no gambling
even if the elements of prize and consideration are present. 1987-88 Attorney General Opinions, p.284, May 31,
1988; 1987-88 Attorney General Opinions p. 287, July 20, 1988. Likewise, if nothing is paid or offered in order to
participate in the event, there is no gambling even if the game is one of chance and a prize is awarded, 1997 Virginia
Attorney General Opinion 97; 1972-73 Virginia Attorney General Opinion 238; 69-70 Virginia Attorney General
Opinion 167.

3 The concept of “machine” in this context specifically includes “electronic and video versions thereof” and “those
dependent upon the insertion ofa coin or other object for their operation.” Va. Code §18.2-325(3)(b).

“ The current definition is thankfully much simpler and more flexible than the previous version in effect until 1972,
which declared illegal any “device that operates on the nickel-in-the-slot principle, in operation of which any
element of chance whatever may enter 2%, Va. Code §18,1-329(1) (emphasis added).

23402/1/7589260¥1 ;
Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 29 of 52 Pageid#: 33
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 49 of 274

 

GENTRY LOCKE

Michael Pace, President and CEO
June 2, 2016
Page 6

The Virginia Super Skill Games Do Not Violate The Virginia Anti-Gambling Laws

We think it is self-evident that the Virginia Super Skill games involve the element of
“consideration,” after all, the player pays to play. The player also has the opportunity to win a
“prize.” However, although the puzzles are randomly generated, successful play depends upon
(1) the player’s puzzle solving skills, (2) when a bonus game becomes available on three of the
four games,’ the player’s hand-eye coordination, and, (3) when the puzzle is solved but
successful play does not result in an award of points in excess of 105% of those played, the
player’s memory skills in the “Follow Me” game. In short, unless the player chooses to forego
an opportunity, he can only lose if his skill proves to be insufficient. Therefore, as a matter of
common sense, it would seem that these are not “eames of chance.”

There are few Virginia court cases that provide much in the way of guidance as to what
constitutes an illegal “game of chance.” However, the Virginia Attorney General has issued
several opinions that shed considerable light upon the issue. In 1988 the Attorney General
analyzed two different games, and found both to be legal. First, she addressed a mechanical
crane game, which she described as follows:

The machine you describe is operated by inserting a coin into it, which
activates a crane with claws. The player then manipulates the crane by the
use of two control buttons and attempts to pick up a stuffed toy animal
resting at the bottom of the machine beneath the crane. If the player
successfully secures the animal with the crane, the crane moves toward a
receptacle where the toy is deposited for retrieval by the player.

(1987-88 Attorney General Opinions, p.284, May 31, 1988). _She concluded that the decisive
legal issue was “whether the winning of a prize from the machine ... depends upon ‘elements of
chance’ — that is, whether chance is the predominant factor in winning a prize.” \d., p. 285
(emphasis added). She concluded that “[w]hile chance undoubtedly plays some role in the
operation of the crane, chance does not predominate to the extent that the machine would fall
within the meaning of a ‘gambling device.’” Id.

Several months later, she analyzed a machine similar to a “coin pusher,” which she
described as:

... operated by inserting small tokens that have been purchased from the
game operator into a metal slot, or “shooter, which the player moves from

5 Again, the “bonus” award in the “Pirates” game is predetermined, the player is required to do nothing other than
start the animation by which the points won through the skiliful solving of the puzzle are awarded.

23402/1/7589260v1 .
Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 30 of 52 Pageid#: 34
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 50 of 274

 

@ GENTRY LOCKE

Michael Pace, President and CEO
June 2, 2016
Page 7

side to side to roll the game tokens onto the playing surface of the
machine, When enough game tokens are on the playing surface, an arm
which moves in a forward and backward motion over the rear portion of
the surface will come into contact with the game tokens and ultimately
cause the game tokens, larger plastic prize tokens, or other prizes to fall
off the front ledge of the playing surface and down a chute where they can
be recovered by the player The larger plastic prize tokens can then be
exchanged for other prizes. The bar which pushes the tokens forward can
be stopped by depressing a button. Prior to reactivating the bar to move it
in a forward motion, the player may attempt to place a number of game
tokens on the playing surface in order to increase the probability of
recovering the larger plastic prize tokens or prizes.

Id., p. 287. She again stated that “the threshold question is whether the winning of a prize from
the machine depends upon ‘elements of chance’ — that is whether chance is the predominant
factor in winning a prize” and concluded that “[i]f chance is not the predominant factor in
winning a prize, the machine is not a ‘gambling device’ as defined in 18.2-325(2)(b).” Id, p.
288. Because “{t]he player exerts control over (1) the shooter in attempting to place tokens on
fhe playing surface and (2) the bar in deciding whether or not it should be stopped while the
tokens are being played,” she found that “skill, rather than chance, is the predominant factor.”
Id. Finally, she again observed that “[w]hile chance undoubtedly plays some role in the
operation of the machine, it is my opinion that chance does not predominate to the extent that the
machine would fall within the meaning of a ‘gambling device.’” (1d.).

We believe that these two opinions provide very strong support for the conclusion that
the Virginia Super Skill games are games of skill, and therefore do not fall within the definition
of “gambling device.” The player’s decisions and actions directly influence the outcome of the
games. While some chance may be involved, it is the player’s skill that determines the
outcome.’®

6 The “skill predominates over chance” analysis has been applied by other attorney generals in other less similar
contexts as well. A bass fishing tournament has been found to be a game of skill. 1975-716 Attorney General

. Opinions p. 2070. “In contrast, another Opinion concludes that the game of Skilo, which combines the elements of
bingo and bowling on 4 miniature lane, constitutes illegal gambling since ‘the opportunity for skill is extremely
small.” 1987-88 Attorney General Opinions p. 285, citing 1971-72 Attorney General Opinions p. 260). Use of this
analysis is also consistent with the generally accepted definitions of a “game of chance.” Black’s Law Dictionary
defines the term is as follows:

One in which result as to success or failure depends less on skill and experience of player
than purely fortuitous of accidental circumstances incidental to game or manner of
playing it or device or apparatus with which it is played, but not under control of player.

Black’s Law Dictionary (5 Ed.), p. 611, citing, Kansas City v. Caresio, 447 SW 2d 535, 537 (Mo. App. 1974). The

standard lay definition is no different: “a game (as a dice game) in which chance rather than skill determines the

23402/1/7589260v 1 . ;
Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 31 of 52 Pageidi#: 35
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 51 of 274

co

 
  

GENTRY LOCKE

a

Michael Pace, President and CEO
June 2, 2016
Page 8

 

We think it is also of considerable significance that a court in another jurisdiction —
Pennsylvania — has found these games to be legal games of skill. In the case of In re Pace-O-
Matic, Inc. Equipment, M.D. 965-2013 (Ct. Common Pleas, Beaver County 2013), the court
utilized the “skill vs. chance” analysis that we think a Virginia court would apply,'” and
concluded that the games were legal. The court noted that “[allthough there often is ... an
‘obvious’ position where placement of the wild would generate a nonzero score, several puzzles
have a position where placement of the wild will lead to a more advantageous score,” and
concluded that “[ilt takes skill for a player to recognize both which symbols are most
advantageous to his or her payout and which position will maximize the player’s score.” Id., pp.
7-8. The court went on to note that a player who lacks the skill to determine the most
advantageous placement of the wild symbol “will not achieve as high a score as one who does
recognize those patterns,” and found that “[w]ere the game one predominantly based on chance,
one would reasonably expect that a skilled player and an unskilled player would stand to gain
roughly the same score .” Id., p. 8. The court found that the fact the game used a random number
generator to produce the puzzles was irrelevant, as it did not “determine whether a player wins or
loses,” but simply to “determine which puzzle in a finite pool of puzzles will be presented to the
player.” Id. Finally, the court noted that unlike a game of poker where even the most skilled
player is “subject to defeat at the turn of the cards ... the players of the Pennsylvania Skill game
are not at the mercy of the hand they are dealt .... In this game, the player’s choices are the
‘instrumentality for victory” — in sharp contrast to the capricious nature of card dealing and
shuffling present in a traditional game of Texas Hold “Em.” Id. The court then went on to reach

outcome.” http://www mnerriam-webster.conv/ dictionary/game%200%20chance,
'T The court observed:

That successful play is determined by chance rather than skill is an clement essential to a
finding that the machine is a gambling device per sé. Courts must determine in each case
the relative amounts of skill and chance present in the play of each machine and the
extent to which skill or chance determines the outcome. In order for a gamé to constitute
illegal gambling, it must be a game where- chance predominates rather than skill, A
showing of a large element of chance, without more, is not sufficient, and the outcome
need not be wholly determined by skill in order for a machine to fall outside the gambling
per se category. The mere fact that a machine involves a substantial element of chance is
insufficient to find that a machine [is] a gambling device.

A game decided predominately on the basis of probability than any real input of skill
from a player will be a game of chance. The level of interactivity and the consequences
of a player’s choices in playing the game are relevant in determining whether the game is
one of chance or skill ...

(id., pp. 5-6, citing Commonwealth v. Two Elec. Video Poker Game Machs., 465 A.2d 973, 977 (Pa. 1983). We
believe that is precisely the analysis a Virginia court would adopt.

23402/1/7589260v1
Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 32 of 52 Pageid#: 36
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20

a re

 
 

*
Gi} GENTRY LOCKE
Michael Pace, President and CEO
June 2, 2016
Page 9

Page 52 of 274

the rather self-evident conclusions that the bonus game, the outcome of which is dependent upon
“hand-eye coordination and dexterity,” and the “Follow Me” game, which is decided by the

player’s memory skill, are not games of chance. Id,, pp. 10-11.

CONCLUSION

It is our opinion that if a Virginia court were to address the question of whether the
Virginia Super Skill games constituted “illegal gambling devices,” the court. would apply a “skill
vs. chance” analysis and conclude that the element of skill predominates over the element of

chance so that the games are legal. This conclusion would be consistent
the Virginia Attorney General, the commonly accepted definitions of

with prior opinions of
“games of skill” and

“games of chance,” and the conclusion of court in Pennsylvania, which conducted an exhaustive

analysis of the games.
Very iruly yours, ©

GENTRY LOCKE

 

Guy M. Harbert, IH

GMH,IIl/fv

23402/1/7589260V
Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 3

3 of 52 Pageid#: 37

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 53 of 274

 

a

EXHIBIT B

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 34 o0f52 Pageid#: 38
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 54 of 274

 

 

Nick Farley & Associates
6401 Davis Industrial Parkway

Suite A

Solon, Ohio 44139

(440) 914-TEST (8378)

wwwaifa777.com

November 3, 2017

Mr. Guy M. Harbert, I

Gentry Locke Attorneys

10 Franklin Road South East, Suite 900
Roanoke, Virginia 24011

Re: Report on the review and analysis of the Cutting EDGE Queen of Virginia Skill
System version SKL 503.06 VIR 1663 developed by POM of VA, LLC.

Dear Mr. Harbert:

By request of counsel, Nick Farley & Associates, Inc. has conducted a review and
examination of the Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR
1663 developed by POM of VA, LLC. Our review and examination has been undertaken on
behalf of Mr. Guy M. Harbert HI of Gentry Locke Attorneys for the benefit of POM of VA,
LLC, the successor to Pace-O-Matic, Inc. This document will be divided into sections
representing the various stages of review and analysis conducted.

Section [ — System Components

The Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1663 reviewed
consisted of the following components:

Component Name Version

Cutting EDGE Queen of Virginia Skill System SKL 503.06 VIR 1663

The Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1663 is a stand-
alone machine that offers different game themes that a patron may select to play. The Cutting
EDGE Queen of Virginia Skill System contains a touch screen that is used to navigate through
the system. A patron inserts money into the Cutting EDGE Queen of Virginia Skill System
through a bill acceptor located on the front side of the cabinet. The bill acceptor accepts US.
notes of varying denominations. Bills inserted are displayed on the video screen as “Points”
available for game play purchase, where one “Point” equals one cent.

Nick Farley & Associates

www.nfa777.comt

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 35 of 52 Pageid#: 39

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 55 of 274

POM of VA, LLC - Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1663 - Harbert

NA_ PACE _3995-01_EW — November 3, 2017
Page 2 of 15

Section II - General Information

The Cutting EDGE Queen of Virginia Skill System offers five (5) different game themes.
These game themes are identified as follows:

1. Bombs and Bombshells 4. Lucky Fruit
2. Fishy Loot 5. Pirates
3. Living Large

Game play begins with the patron selecting an available game theme and one of the play

levels with

which to participate. A patron may change the quantity of points they wish to use

at any time prior to engaging in game play. Each game theme contains a “Next Puzzle”
feature which allows the patron to view the very next game puzzle by pressing the “Next
Puzzle” icon on the video screen. At any given time prior to the initiation of a game, the
patron may preview the next game puzzle. No payment or purchase is required for the

participant
puzzle for

to exercise the ability to cause the electronic system to disclose the next game
the game theme and play level selected. The patron can then touch the “PLAY”

icon on the video screen or press the “pLAY” button on the cabinets’ exterior to initiate a

game.

Each game theme is constructed of a 3x3 grid that will display symbols to the patron, similar
to a “tic-tac-toe” arrangement. Once the patron initiates game play, the symbols in the 3x3
grid will spin and present the patron with a new set of symbols. The patron must then select
which symbol in the 3x3 grid to replace with a “Wild” symbol. The patron must also consult

the screen

to determine if multiple winning combinations may exist, and the value of each

combination, to determine the best winning outcome. The patron may place the “Wild”
symbol in any one of the 9 spaces in the 3x3 grid. The object of the game is for the patron to
recognize the best winning game outcome and select the appropriate symbol to replace with a
“Wild” symbol that will align three (3) like symbol combinations on any line in the 3x3 grid.
There may be several winning combinations; therefore the patron must select the “best”
winning combination to maximize the outcome. The patron must make this selection within
the allotted time (30 seconds), failure to do so results in a losing outcome.

It should be noted that the initial nine (9) icons displayed will not present an automatic
winning combination. The patron must engage in the selection of a symbol to be chosen as
“Wild” in order to align three like symbols on one or more lines of the game play area in
order to obtain a winning game outcome. Additionally, it should be noted that not all plays

initiated on the Cutting EDGE Queen of Virgi

outcome.

nia Skill System will have a potential winning
However, as will be described later, every play can still result m a winning

outcome when the “Follow Me” feature is invoked and is successfully completed by the

patron.

Each game

theme on the Cutting EDGE Queen of Virginia Skill System contains finite pools

of game outcomes for each game theme and play level. The game outcomes that are played

Case 3:19-cv-

Nick Farley & Associates

www.nfa777.com

00065-GEC Document 1-2 Filed 10/15/19 Page 36 of 52 Pageid#: 40

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 56 of 274

-

 

POM of VA, LLC - Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1663 - Harbert
NA_ PACE 3995-01 EW — November 3, 2017
Page 3 of 15

from the finite pools are played without replacement until the entire pool has been exhausted,
at which time it is automatically replenished. The game outcomes that are selected from the
finite pools are used in the construction of each game puzzle presented to the patron. The
“Next puzzle” disclosure is available to the patron in such a way that any patron can preview
the next game puzzle. Each Cutting EDGE Queen of Virginia Skill System has its own
dedicated pools of outcomes assigned to it.

When previewing a game puzzle, patrons are viewing a puzzle from the finite pools that are
assigned to the Cutting EDGE Queen of Virginia Skill System terminal that they are currently
using. Should the patron redeem their points from the Cutting EDGE Queen of Virginia Skill
System terminal and then insert money to play on a different Cutting EDGE Queen of
Virginia Skill System terminal, then the patron will be availed to a different game puzzle
which is constructed from a different set of game outcomes which are dedicated to that
terminal.

The Cutting EDGE Queen of Virginia Skill System makes use of a random number generator
(RNG) when selecting the game outcomes from the finite pools of available game outcomes.
The RNG selects the game outcomes in such a way that there is always a “Next Puzzle” game
outcome for the patron to view. As the game outcomes are used, the RNG continues to select
the “Next Puzzle” game outcome ensuring that there is always a “Next Puzzle” game
outcome for the patron to view. After each game outcome is used, the “Next Puzzle” game
outcome becomes the current game outcome, and a new “Next Puzzle” game outcome is
selected and available to be viewed by the patron. Thus each game outcome will have a
“Next Puzzle” game outcome ready to replace the current game outcome that is used by the
patron.

Upon selection of the game theme and play level, which will determine how many points will
be expended, the next game puzzle can be displayed by pressing the “Next Puzzle” icon on
the screen. The next game puzzle will be displayed in advance of committing any points.
The patron can then choose to either play the puzzle displayed or exit the game. A patron is
not required to exhaust all of their points at once or on the same game theme. The game
themes that are available on the Cutting EDGE Queen of Virginia Skill System are coveted in
more detail in Section III - Game Specific Information.

The Cutting EDGE Queen of Virginia Skill System contains a “Follow Me” feature, which is
configurable by the manufacturer, or by personnel with manufacturer access to the system.
As configured, when the patron has correctly solved the puzzle and wins a prize that is less
than 105% of the purchase price to play the game, the patron is afforded an option to select
the “Follow Me” bonus feature. The “Follow Me” bonus feature will provide the patron with
an opportunity to win 105% of the initial purchase price to play the feature. The “Follow
Me” bonus feature is similar to the children’s game “Simon”, whereby the patron must repeat
a sequence. When the patron elects to play the “Follow Me” bonus feature, the patron
terminal will display a page detailing the “instructions” for the “Follow Me” bonus feature.

The patron terminal will display a 3x3 grid of nine (9) colored circles. These circles will

Nick Farley & Associates
www.nfa777.com

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 37 of 52 Pageid#: 41
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 57 of 274

POM of VA, LLC - Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1663 - Harbert
NA_PACE_3995-01_EW — November 3, 2017
Page 4 of 15

 

iJluminate in a random sequence that the patron will have to repeat, starting with one (1)
circle being lit. As configured, the patron will need to follow (repeat) the correct sequence
for a total of twenty-five (25) rounds of play, with each sequence adding another circle, until
a total of twenty-five (25) sequences are successfully completed. If performed successfully,
the patron is assured a prize of 105% of the purchase price to play the game.

If the patron fails to complete the twenty-five (25) sequences, either by touching the wrong
symbol, or by running out of the allotted time for each round, the bonus feature will end and
no additional prize will be awarded. Upon completion of the “Follow Me” bonus feature, the
patron terminal will return to its normal operating state. The “Follow Me” bonus feature is
not offered if the patron does not correctly solve a puzzle with a potential winning outcome,
or if the time to solve a puzzle that contains a potential winning outcome expires.

Each game theme includes a Help feature. Activating the Help feature within a game theme
produces a screen which furnishes explanations and displays the awards chart for that
particular game theme.

All prizes won are displayed as “Win” and added to the “Points” available for additional
game play purchases. The patron may redeem accumulated “Points” after each game play.
Redemption of “Points” is accomplished by simply pressing the “TICKET” button, or
touching the “Redeem” icon on the video screen. All accumulated “Points” will be issued on
a printed ticket showing 2 monetary value, with each “Point” equivalent to one cent. The
printed ticket may be presented to the local venue operator for cash redemption.

Section III - Game Specific Information

Nick Farley & Associates, Inc. has evaluated each of the five (5) game themes offered by the
Cutting EDGE Queen of Virginia Skill System. Each theme affords a patron an opportunity
to select options that determine the number of points to be expended pet play, and allows the
patron to view the “Next Puzzle” game outcome. The game theme and play level will
determine the specific finite pool from which game outcomes will be selected.

Game Themes
The five (5) game themes that are available on the Cutting EDGE Queen of Virginia Skill
System are described below:

Bombs and Bombshells

The Bombs and Bombshells game theme contains a total of ten (10) symbols based primarily
upon a military theme. The Bombs and Bombshells game theme presents nine (9) icons,
constructed in a 3x3 grid to the patron. The game theme allows the patron to select a play
level, which determines the quantity of poits that will be expended to play a game. As
configured, the play levels for the game theme are available at 40, 80, 120, 160, 200, and 400
points per play.

Nick Farley & Associates

www.afa777.com

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 38 of 52 Pageid#: 42
Case

The

1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 58 of 274

oo

POM of VA, LLC - Cutting EDGE Queen of Virginia Skill System version SKE 503.06 VIR 1663 - Harbert
NA_PACE_3995-01_EW — November 3, 2017
Page 5 of 15

Bombs and Bombshells game theme contains a bonus feature. To enter the bonus

feature, three (3) “Bonus” symbols must be successfully aligned on a pay line on the 3x3 grid.

The
fire

bonus feature is based upon a war scene. The patron is presented with a cannon that will
upon touching the screen. Military icons (ships, tanks, helicopters, planes, etc.) will

appear on the screen. The object of the bonus feature is to destroy as many military icons
within the allotted time of thirty (30) seconds. There is a prize associated with each military
icon. A listing of all the military icons that may appear during the course of the bonus
feature, and their associated prize amount, is displayed along the bottom of the screen for the
entire duration of the bonus feature. A running record of the destroyed military icons will

also

be tracked along the bottom of the screen. Upon completion of the bonus feature, the

patron will be awarded the points that were earned from participating in the bonus feature.
Should the patron fail to destroy any of the war icons that appear on the bonus screen then
any potential prizes that could be awarded from the bonus feature will be forfeited. ©

The

Bombs and Bombshells game theme offers the patron a “Next Puzzle” feature which will

allow the patron to view the next game puzzle. Dependent upon the play level that the patron

has

selected, a different game puzzle will be displayed to the patron. The “Next Puzzle”

feature will present the patron with an alternate display which will temporarily show the next
game puzzle on the 3x3 grid.

Fishy Loot

The

Fishy Loot game theme contains a total of eleven (11) symbols based primarily upon a

fishing theme. The Fishy Loot game theme presents nine (9) icons, constructed in a 3x3 grid
to the patron. The game theme allows the patron to select a play level, which determines the
quantity of points that will be expended to play a game. As configured, the play levels for the
game theme are available at 40, 80, 120, 160, 200, and 400 points per play.

The

Fishy Loot game theme contains a bonus feature. To enter the bonus feature, three (3)

“Bonus” symbols must be successfully aligned on a pay line on the 3x3 grid. The bonus
feature is based upon a pick style game, in which the patron is presented with five (5) “Fish”
symbols. The patron must select from the fish symbols within a thirty (30) second time limit.
Each fish symbol selected will reveal a prize amount which will be added the bonus points
meter displayed: during the bonus. The bonus feature ends when either the thirty (30) timer
expires or when a “Fish” icon swims off of the screen. Upon completion of the bonus
feature, the patron will be awarded the points that were revealed from participating in the
bonus feature. Should the patron fail to select any of the fish icons that are displayed on the
bonus screén, then the bonus feature will play and award any prizes to the patron
automatically.

The Fishy Loot game theme also contains a “Bonus Spin” feature. For the Bonus Spin feature
to be initiated, three (3) “Bonus Spin” symbols must be successfully aligned on a pay line on
the 3x3 grid. When the Bonus Spin feature is initiated, the patron is granted ten (10) bonus

Case 3:

Nick Farley & Associates

www. nfa777 com

19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 39 of 52 Pageid#: 43
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 59 of 274

a

POM of VA, LLC - Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1663 - Harbert
NA_PACE_3995-01_EW — November 3, 2017
Page 6 of 15

 

spins which will play automatically. Upon completion of the bonus feature, the patron will
be awarded the total prize amount that was revealed during the bonus.

The Fishy Loot game theme offers the patron a “Next Puzzle” feature which will allow the
patron to view the next game puzzle. Dependent upon the play level that the patron has
selected, a different game puzzle will be displayed to the patron. The “Next Puzzle” feature
will present the patron with an alternate display which will temporarily show the next game
puzzle on the 3x3 grid.

Living Large

The Living Large game theme contains a total of thirteen (13) symbols based primarily upon
a luxury theme. The Living Large game theme presents nine (9) icons, constructed in a 3x3
grid to the patron. The game theme allows the patron to select a play level, which determines
the quantity of points that will be expended to play a game. As configured, the play levels for
the game theme are available at 40, 80, 120, 160, 200, and 400 points per play.

The Living Large game theme contains three (3) different bonus features. To enter one of the
bonus features, three (3) Bonus symbols must be successfully aligned on a pay line on the
3x3 grid. Each bonus feature available contains a different multiplier amount which will
multiply the total prize amount won by the multiplier associated with the bonus feature. The
bonus feature and associated multiplier amount that is displayed to the patron is dependent
upon the bonus symbol that is aligned on the 3x3 grid. The bonus symbols that are available
on the game include the following:

e Three (3) Ix Bonus symbols presented on the reels will award a 1x bonus multiplier
during the bonus.

e Three (3) 2x Bonus symbols presented on the reels will award a 2x bonus multiplier
during the bonus; and -

e Three (3) 3x Bonus symbols presented on the reels will award a 3x bonus multiplier
during the bonus.

When the bonus feature is initiated, the patron will be presented with an auto body shop
scene with a luxury vehicle. The patron is also presented with a prize wheel containing
various vehicle upgrades. Each vehicle upgrade on the prize wheel is associated with a
multiplier amount, which are also displayed during the bonus feature. The multiplier
amounts that are associated with the various vehicle upgrades will multiply the patron’s play
level and award the corresponding prizes. The patron will be awarded prizes equal to the
patron’s play level multiplied by the multiplier amounts obtained during the bonus feature.
The prizes that are awarded to the patron are also ynultiplied by the multiplier associated with
the Bonus symbols that were successfully aligned on a pay line of the 3x3 grid (ex. Three (3)
3x Bonus symbols will multiplier the patron’s total prize amount obtained during the bonus
feature by 3x).

Nick Farley & Associates

www.nfa777.com

Case 3:19-cv-00065-GEC Document 4-2 Filed 10/15/19 Page 40 of 52 Pageid#: 44
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 60 of 274

v

POM of VA, LLC - Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1663 - Harbert
NA_PACE_3995-01 EW ~ November 3,2017
Page 7 of 15

 

In addition to the various vehicle upgrades, ithe wheel displayed on the screen also contains
“Collect” spaces which will collect the patron’s total prize amount and end the bonus feature.
The patron must initiate the spin by touching the screen to begin the bonus feature. The
wheel will spin and stop on a vehicle upgrade displayed on the wheel. The bonus feature will
continue to allow the patron to spin the wheel until the “Collect” value is selected which will
end the bonus feature. The bonus feature is merely an entertaining display and the patron’s
actions with the bonus feature have no control over the game outcome.

The Living Large game theme also contains a “Bonus Spin” feature. For the Bonus Spin
feature to be initiated, three (3) “Bonus Spin” symbols must be successfully aligned on a pay
line on the 3x3 grid. When the Bonus Spin feature is initiated, the patron is granted ten (10)
bonus spins which will play automatically. Upon completion of the bonus feature, the patron
will be awarded the total prize amount that was revealed during the bonus.

The Living Large game theme offers the patron a “Next Puzzle” feature which will allow the
patron to view the next game puzzle. Dependent upon the play level that the patron has
selected, a different game puzzle will be displayed to the patron. The “Next Puzzle” feature
will present the patron with an alternate display which will temporarily show the next game
puzzle on the 3x3 grid.

Lucky Fruit

The Lucky Fruit game theme contains a total of eleven (11) symbols based primarily upon a
fruit theme. The Lucky Fruit game theme presents nine (9) icons, constructed in a 3x3 grid to
the patron. The game theme allows the patron to select a play level, which determines the
quantity of points that will be expended to play a game. As configured, the play levels for the
game theme are available at 40, 80, 120, 160, 200, and 400 points per play.

The Lucky Fruit game theme contains a bonus feature. To enter the bonus feature, three (3)
“Bonus” symbols must be successfully aligned on a pay line on the 3x3 grid. The bonus
feature is based upon a pick style game, in which the patron is presented with eight (8)
“Apple” symbols. In addition to the Apple symbols, the available prizes that can be won are
displayed along the right side of the screen throughout the duration of the bonus feature. The
prizes that may be awarded are presented as a series of four (4) different multipliers. The
patron must select from the displayed Apple symbols, which will reveal a multiplier amount
and will match one of the displayed prize multipliers. The patron must continue to select
from the available Apple symbols in order to match a pair of Apples with one of the displayed
prize multipliers. When one of the prizes has been matched, the patron will receive the
associated multiplier amount. The actual prize awarded to the patron will be the play level
used to enter the bonus feature multiplied by the multiplier obtained during the bonus feature.

The Lucky Fruit game theme also contains a “Bonus Spin” feature. For the Bonus Spin
feature to be initiated, three (3) “Bonus Spin” symbols must be successfully aligned on a pay
line on the 3x3 grid. When the Bonus Spin feature is initiated, the patron is granted ten (10)

Nick Farley & Associates
www.nfa777.com

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 41 of 52 Pageid#: 45
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 61 of 274

POM of VA, LLC - Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1663 - Harbert
NA_PACE_3995-01_EW — November 3, 2017
Page 8 of 15

 

bonus spins which will play automatically. Upon completion of the bonus feature, the patron
will be awarded the total prize amount that was revealed during the bonus.

The Lucky Fruit game theme offers the patron a “Next Puzzle” feature which will allow the
patron to view the next game puzzle. Dependent upon the play level that the patron has
selected, a different game puzzle will be displayed to the patron. The “Next Puzzle” feature
will present the patron with an alternate display which will temporarily show the next game
puzzle on the 3x3 grid.

Pirates

The Pirates game theme contains a total of twelve (12) symbols based primarily upon a pirate
theme. The Pirates game theme presents nine (9) icons, constructed in a 3x3 grid to the
patron. The game theme allows the patron to select a play level, which determines the
quantity of points that will be expended to play a game. As configured, the play levels for the
game theme are available at 40, 30, 120, 160, 200, and 400 points per play.

The Pirates game theme contains three (3) different bonus features. To enter a bonus feature,
three (3) matching “Bonus” symbols corresponding with a bonus feature must be successfully
aligned on a pay line on the 3x3 grid. The “Multiplier Bonus” feature presents the patron
with a “Prize Wheel” style bonus feature. The wheel displayed on the screen contains
various multiplier values as well as “Collect” spaces which will collect the patron’s prize and
end the bonus feature. The patron must initiate the spin by touching the screen to begin the
bonus feature. The wheel will spin and stop on a value displayed on the wheel. The
multiplier values collected during the bonus feature will be tallied and used to calculate the
total prize amount that will be awarded to the patron. The bonus feature will continue to
allow the patron to spin the wheel until the “Collect” value is selected which will end the
bonus feature.

The prize displayed on the screen, and presented to the patron is dependent on the patron’s
play level, a default 1x multiplier, and the multipliers obtained and tallied while participating
in the bonus feature. For example, if the patron participates in the game using a play level of
200, enters the bonus feature, and obtains a x2 multiplier during the wheel spin prior to the
bonus feature selecting the “Collect” space, the patron will be awarded a prize of 400 (Play
Level: 200 x Bonus Multiplier: 1 x Spin Tally: x2 = 400). The bonus feature is merely an
entertaining display and the patron’s actions with the game theme have no control over the
game outcome.

The Pirates game theme contains a “Gold Coin” bonus feature. To enter the bonus feature,
three (3) “Bonus” symbols, which corresponds with the “Gold Coin” bonus, must be ©
successfully aligned on a pay line on the 3x3 grid. After a winning “Gold Coin”
configuration appears on the reels, the bonus feature will be initiated. The bonus feature
presents the patron with a 4 X A array of “Gold Coin” icons. The patron must select from the
gold coin icons, which reveal prize amounts, until the patron reveals a “Collect” symbol,

Nick Farley & Associates

www.ufa777.com

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 42 of 52 Pageid#: 46
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 62 of 274

— a

POM of VA, LLC - Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1663 - Harbert

which ends
end and the

NA_PACE_3995-01_EW — November 3, 2017
Page 9 of 15

the bonus feature. When the “Collect” symbol is revealed, the bonus feature will
prizes revealed during the bonus feature will be awarded to the patron.

The Pirates game theme also contains a “Bonus Spin” feature. For the Bonus Spin feature to
be initiated, three (3) “Bonus Spin” symbols, which correspond with the “Bonus Spin”
feature, must be successfully aligned on a pay line on the 3x3 grid. When the Bonus Spin
feature is initiated, the patron is granted ten (10) bonus spins which will play automatically.
Upon completion of the bonus feature, the patron will be awarded the total prize amount that
was revealed during the bonus.

Section IV

- Features and Options

The Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1663 offers
several operator-selectable options and features. The options and features offered to the
terminal operator are included in the “Operators Main Menu”. There are several submenus in
the “Operators Main Menu”. The features and options available to the device operator are
listed in the attached Appendix A.

Section V - Review of Source Code

POM of VA, LLC has provided Nick Farley & Associates, Tae. with software source code
associated with the Cutting EDGE Queen of Virginia Skill System version SKL 5 03.06 VIR

1663. The

review and evaluation of software source code is essential in establishing system

operation and game outcome determination.

Our review of the source code indicates that the Cutting EDGE Queen of Virginia Skill
System possesses a finite number of game outcomes for each game theme and play level. The
game outcomes are randomly selected by a random number generator (RNG). Each time that
the patron expends points to play a game, game outcomes are removed from the finite pool of
available game outcomes. The patron’s ability to correctly solve the puzzle by replacing the
proper symbol with a “wilg’ determines whether the patron will receive a prize for a
successful outcome.

In addition,

the system is designed to provide the player with a “Next Puzzle” feature, allows

the patron to view the very next game puzzle by pressing the “Next Puzzle” icon on the video

screen. At
game puzzl

any given time prior to the initiation of a game, the patron may preview the next
e. No payment or purchase is required for the participant to exercise the ability to

cause the electronic system to disclose the next game puzzle for the game theme and play
level selected. The player can then choose to either play for the outcome displayed or exit the
game theme.

It was noted that the source code associated with this game is structured in such a way that it
can accommodate a variety of different types of games. As compiled, the source code

Case 3:19-cv-

Nick Farley & Associates

www.nta777.com

00065-GEC Document 1-2 Filed 10/15/19 Page 43 of 52 Pageid#: 47

 

|
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 63 of 274

—_ o—

POM of VA, LLC - Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1 663 - Harbert
NA_PACE_3995-01_EW — November 3, 2017
Page 10 of 15

reviewed only allows for the play of the Cuting EDGE Queen of Virginia Skill System
version SKL 503.06 VIR 1663. Please note that the operator of this game will not have access
to the software program source code, and thus will not have the ability to change the way the
game is played. Configuration of game play can only be done by POM of VA’s software
engineering team.

Section VI - System Software Information and Identification

The software associated with operating the Cutting EDGE Queen of Virginia Skill System
version SKL 503.06 VIR 1663 is housed on the storage media of the Cutting EDGE Queen of
Virginia Skill System. The software housed on the storage media of the Cutting EDGE
Queen of Virginia Skill System controls the game processes, including elements that affect
win outcome integrity and win outcome determination. The Cutting EDGE Queen of
Virginia Skill System software is installed using a bootable USB flash drive. A copy of the
Cutting EDGE Queen of Virginia Skill System software was provided to Nick Farley &
Associates, Inc. for review. Due to the design of the system software, two (2) methods of
software verification were used to provide software signatures of the software.

The first method utilized to obtain software signatures was to verify the installation software
prior to installation of the Cutting EDGE Queen of Virginia Skill System. This method
ensures that the software being installed is the correct version of software. The second
method utilized to obtain software signatures requires the assistance of POM of VA, LLC, to
obtain elevated user access to the system software in order to obtain a copy of the software
that has been installed onto the system. When a copy of the software has been obtained,
software signatures can be taken of the copied software. This method verifies the software
that is installed and running on the system. Please note that the second method of verifying
the software will reset the finite pools on the system.

The software signatures for the files pertaining to system operation, integrity and/or game
outcome determination for both methods have been listed in the attached Appendix B. In
addition to the file names, a FileCheck signature has been included for each of the files for
verification purposes. The FileCheck vi.01 program has been utilized to calculate a 32 bit
cyclic redundancy check value (CRC32) by applying a mathematical formula to the contents
of each file. This value is a unique “signature” for the non-volatile files examined (each
distinct file in each directory in these instances). The previously mentioned FileCheck
CRC32 values will be obtained provided the files contained on the directories remain the
same as tested. Should these files be altered in any way, the FileCheck CRC32 values will
change. A copy of the FileCheck CRC32 program may be obtained by contacting Nick

Farley & Associates, Inc.

Note: Please contact POM of VA, LLC for instructions on how to obtain signatures for the
software that operates the Cutting EDGE Queen of Virginia Skill System.

Nick Farley & Associates

www.nta777,com

Case 3°19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 44 0f52 Pageid#: 48
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 64 of 274

co cot

POM of VA, LLC - Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR I 663 - Harbert
NA_PACE_3995-01_BW — November 3, 2017
Page 11 of 15

Section VII - Findings and Conclusion

The following questions were posed to us by legal counsel for POM of VA, LLC. Answers
to these questions are based upon our review and analysis of the Cutting EDGE Queen of
Virginia Skill System:

I. Is a single “play” of the game defined as beginning with consideration and ending
when the player cannot proceed without more consideration?

Yes. Each play or game is one event which starts with the initial activation of play
until additional payment is required to play another game.

2. Is it possible for the player to know prior to a commitment to play, the puzzle that will
be presented in the next played game?

Yes. Each game theme contains a “Next Puzzle” feature which allows the patron to
view the very next game puzzle by pressing the “Next Puzzle” icon on the video
screen. At any given time prior to the initiation of a game, the patron may preview
the next game puzzle.

3. Can the next puzzle be viewed free of charge, without inserting any cash into the
machine?

Yes. No payment or purchase is required for the patron to exercise the ability to
cause the electronic system to disclose the next game puzzle for the game theme and
play level selected.

4. Does the system prevent an automatic win on every play?

Yes. During the review of the system, it was noted that the initial nine (9) icons
displayed will not present an automatic winning combination. The patron must
engage in the selection of a symbol to be chosen as “Wild” in order to align three like
symbols on one or more lines of the game play area in order to obtain a winning game
outcome, Additionally, it should be noted that not all plays initiated on the Cutting
EDGE Queen of Virginia Skill System will have a potential winning outcome.

5. Does the solving of the main game puzzle involve skill to attain any possible award?

It is our opinion that solving the main game puzzle requires the use of dexterity and
hand eye coordination, thus requiring the use of skill by the patron to aftain a possible
award. The main game presents the patron with a 3x3 grid that will display symbols
to the patron, similar to a “tic-tac-toe” arrangement. Once the patron initiates game
play, the symbols in the 3x3 grid will spin and present the patron with a new set of
symbols. The patron must then skillfully select which symbol in the 3x3 grid to
replace with a “Wild” symbol. The patron may place the “Wild” symbol in any of the
nine (9) spaces in the 3x3 grid.

Nick Farley & Associates

www.nta777.com

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 45 of 52 Pageid#: 49
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 65 of 274

r ao
f

 

POM of VA, LLC - Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1663 - Harbert
NA_PACE_3995-01_EW ~ November 3, 2017
Page 12 of 15

The object of the main game is for the patron to recognize the best winning game
outcome and select the appropriate symbol to replace with a “Wild” symbol that will
align three (3) like symbols on any line in the 3x3 grid. The patron must make this
selection within the allotted time (30 seconds); failure to do so results in a losing
outcome. The patron must make several decisions before attempting to solve the
puzzle. Since the screen may display several winning combinations, the patron must
decide which combination will yield the highest value winning prize. Additionally,
the patron may wish to view the next puzzle and decide which combination will be
the most advantageous.

6. Is there a limited amount of time given to a player to solve a puzzle in the main
game?

Yes. The main game requires the patron to complete the required task within the
allotted thirty (30) second time limit.

7 Does successfully solving a puzzle by lining up a row of like symbols in combination
with a player-placed Wild symbol always produce a win value of some non-zero
amount?

Yes, When the patron successfully completes the required task to align three (3) like
symbols on the 3x3 grid, the patron will be awarded the corresponding prize for the
aligned symbols.

8. Can some puzzles be solved that result in a prize that is awarded in an extended
entertaining manner like a series of “Bonus Spins” or a “Bonus round screen ”?

Yes. Each game theme offered on the Cucting EDGE Queen of Virginia Skill System
contains Bonus features, which award prizes in an extended entertaining manner. For
details on the various Bonus features, refer to Section II - Game Specific
Information.

9. Can these extended award sequences be considered part of the same game play that
awarded them?

Yes. Each extended award sequence (Bonus Feature) is considered part of the base
game that awarded them. The extended award sequences do not requite any
additional consideration to play and they may only be triggered after successfully
completing the main game.

10. Can the mini-game of Follow Me be played any time the main game 's puzzle provides
a perfect play award less than 105% of the cost to play the game?

Yes. When the patron has correctly solved the puzzle and wins a prize that is less
than 105% of the purchase price to play the game, the patron is afforded an option to

Nick Farley & Associates

www.nfa777.com

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 46 of 52 Pageid#: 50
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 66 of 274

POM of VA, LLC - Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1663 - Harbert
NA_PACE_3995-01_EW ~ November 3, 2017
Page 13 of 15

 

select the “Follow Me” bonus feature. The “Follow Me” bonus feature will provide
the patron with an opportunity to win 105% of the initial purchase price to play the
game.

11. Does a player forfeit the ability to play Follow Me if a mistake results in less than
perfect play in the main game puzzle solving phase?

Yes. The patron will forfeit their opportunity to play the “Follow Me” feature if the
patron does not select the “best” winning combination to solve the puzzle and to
maximize the outcome.

12. When Follow Me is made available, can it be played free of charge, without any
additional consideration?

Yes. When the patron has correctly solved the puzzle and wins a prize that is less
than 105% of thie purchase price to play the game, the patron is afforded an option to
select the “Follow Me” bonus feature. The “Follow Me” feature does not require any
additional consideration to enter.

13. Does successfully completing a Follow Me session take 25 rounds?

Yes. As configured, the patron will need to follow (repeat) the correct sequence for a
total of twenty-five (25) rounds of play, until a total of twenty-five (25) sequences are
successfully completed.

14. Does successfully completing a Follow Me session result in a final game outcome
value in excess of the cost to play?

Yes. In the event that the “Follow Me” feature is successfully completed, the patron
ig assured a prize of 105% of the purchase price to play the game.

15. Can it be stated that with the combination of perfect skill in the main game and
successfully completing any Follow Me mini-game offered that every play can result
in an award value in excess of the cost to play the game?

Yes. It can be stated that with correctly solving the puzzle with the “best” winning
combination and successfully completing any “Follow Me” feature offered, it is
possible that every play can result in a prize 105% of the purchase price to play the
game.

Based upon our review and analysis of the Cutting EDGE Queen of Virginia Skill System, we
have determined that the game outcome is based upon the patron’s ability to select the
appropriate symbol to replace with a “Wild? symbol in order to attain the highest value
winning combination as a game play result. The patron must also select between several
potential winning combinations. The patron must work quickly, as game play is dependent

Nick Farley & Associates
www.nla777.com

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 47 of 52 Pageid#: 51
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 67 of 274

a ¢

POM of VA, LLC - Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1663 - Harbert
NA_PACE_3995-01_EW — November 3, 201 7
Page 14 of 15

upon a time limitation. Additionally, the patron may receive a “Bonus Feature” or “Follow
Me” features where additional points may be awarded.

Additionally, the system is designed. to provide the player with a “Next Puzzle” feature,
which allows the patron to view the very next game puzzle by pressing the “Next Puzzle”
icon on the video screen. At any given time prior to the initiation of a game, the patron may
preview the next game puzzle. No payment or purchase is required for the participant to
exercise the ability to cause the electronic system to disclose the next game puzzle for the
game theme and play level selected.

We have determined that the “Next Puzzle” game outcome is based upon finite pools of
game outcomes. Each game theme offered on the Cutting EDGE System distributes game
outcomes from finite pools by way of a random number generator (RNG). Points are
expended to use game outcomes from the finite pools based upon the playet’s selected game
theme and play level. The finite pools of game outcomes are generated by the Cutting EDGE
System and are randomly delivered to the customer.

The RNG selects an initial game outcome and selects the next game outcome. As the game
outcomes are used the RNG continues to select the next game outcome ensuring that there is
always a next game outcome for the player to view. After each game outcome is used, the
“Next Puzzle” game outcome becomes the current game outcome, and a new “Next Puzzle”
game outcome is selected and available to be viewed by the player.

Section VIII — Terms and Conditions

It is hereby expressed that Nick Farley & Associates, Inc. has reviewed the submitted game
system through the engagement of play of the game themes, and analysis of the submitted
software program source code. Nick Farley & Associates, Inc. has performed extensive
research and analysis to determine the findings and conclusions of fact presented in this
document. Our findings and conclusions are based exclusively on the information provided
for our review. Any changes or modification of the information provided will require
additional review to determine if they support the findings and conclusions of this report. In
such an instance, we reserve the right to amend or revise this document.

This document has been prepared by Nick Farley & Associates, Inc. for Mr. Guy M. Harbert
Ill of Gentry Locke Attorneys for the benefit of POM of VA, LLC. Distribution of this
document is limited exclusively to Nick Farley & Associates, Inc., Mr. Guy M. Harbert Ill,
and POM of VA, LLC. This report shall not be reproduced, except in full, without the
written approval of Nick Farley & Associates, Inc. Only authorized copies of this report
received from Nick Farley & Associates, Inc. are considered to be authentic. Upon request
by an authorized party, Nick F arley & Associates, Inc. will send this report via email as
directed. Nick Farley & Associates, Inc. takes precautionary measures to secure the PDF

Nick Farley & Associates
www.nia777.com

Case 3°19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 48 of 52 Pageid#: 52
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 68 of 274

POM of VA, LLC - Cutting EDGE Queen of Virginia Skill System version SKL 503.06 VIR 1663 - Harbert
NA_PACE 3995-01_EW - November 3, 2017
Page 15 of 15

document, but Nick Farley & Associates, Inc. does not send the email via any encrypted
methodology.

Given that there are no specific state regulatory specifications available for systems of this
nature; this document is NOT intended to express any opinion as to whether this system is
authorized under any specific state law. This document, in no way, warrants the operation of
this system.

If you should have any questions or require additional information, please feel free to contact

our office.

Sincerely,
a om. |

Nick Farley
President

NE/se

NA_PACE 3995-01 _EW

Attachments

Nick Farley & Associates

www.nfa777.com

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 49 of 52 Pageid#: 53
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 69 of 274

EXHIBIT C

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 50 of52 Pageid#: 54
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 70 of 274

   

Sees

COMMONWEALTH of VIRGINIA

Department of Alcoholie Beverage Control

COMMISSIONERS 2901 HERMITAGE ROAD
JEFERBY L, PAINTER, CHAIRMAN BO. BOX 27491

JUDITH G. NAPIER RICHMOND, VIRGINIA 23261
HENRY L. MARSH, II (803) 213-4400

BAX; (804) 213-4411
winwabe, virginia. gov
CEIEE OPERATING OFFICER/SECRETARY TO THE BOARD
TRAVIS G. HILL

July 7, 2017

VIA ELECTRONIC MAIL
Jeffrey L. McGinness
Pace-O-Matic

4150 Blue Ridge Industrial Pkwy
Norcross, Ga, 30071

 

Dear Mr. McGinness,

Thank you for your recent inquiry concerning the propriety of alcoholic beverage licensed establishments
in Virginia utilizing electronic games developed by Pace-O-Matic. As we discussed, this game is
currently being widely used in Pennsylvania (including establishments with alcoholic beverage licenses)
and has been found to be a game of skill by the Court of Common Pleas of Beaver County, Pennsylvania.

We have thoroughly reviewed the documents forwarded concerning the Court’s finding in Pennsylvania
and the letter of Mr. Guy M. Harbet, II of Gentry Locke. Additionally, we have asked our Virginia
Office of Attorney General to review these documents, as well as any case law of precedential value in
Virginia that might be of significance in reaching a determination in this matter,

After weighing these various pieces of information, we have concluded that this game appears to be
predominately 3 game of skill, While two of the factors in the definition of illegal gambling are present -
(1) placing a bet or wage, and 2) the ‘opportunity to win a prize, we don’t think the element of chance is a
predominant factor in winning a prize in this game. It is apparent that there is a significant element of
skill involved in all three games as presented to us.

The” tic-tac-toe” game (while it has a random number generator to determine the pazzle) depends on the
player’s ability to spot the pattern and determine the best place to put the “wild” to enhance his/her
chances of a higher score. The court in Pennsylvania indicated that each puzzle has the ability to win and
a player’s skill, which includes the ability to recognize the most advantageous spots to play, will result in
a higher score.

The shooter game involves manual dexterity and hand eye coordination and the “follow me” game

Case 3:19-cv-00065-GEC Document1-2 Filed 10/15/19 Page 510f52 Pageid#: 55
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 71 of 274

involves memory. I think these three elements 1) pattem recognition, 2) hand-eye coordination, and 3)
memory ate sufficient to say that skill is the predominant factor in the game rather than chance.
Accordingly, The Virginia Department of Alcoholic Beverage Control will not consider these machines,
in their current configuration and intended use, fo be gambling devices and no administrative charges will
be initiated against any licensee which utilizes the machines on their premises.

I would like to stress that this determination is limited to the aforementioned circumstances and impacts
only potential administrative charges that ‘tnay be initiated by Virginia ABC. This decision is obviously
not binding on the multitude of other agencies or elected officials that may have jurisdiction in this arena
and reach a different conclusion than that cited above.

If you have any questions, please do not hesitate to give me a call at 804-213-4569,

Sincerely,

J fusmas we

Thomas W, Kirby
Deputy Chief

Case 3:19-cv-00065-GEC Document1-2 Filed 10/15/19 Page 52 o0f52 Pageid#: 56
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 72 of 274

Exhibit D
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 73 of 274

  

COMMONWEALTH of VIRGINIA

Department of Alcoholic Beverage Control
COMMISSIONERS 2901 HERMITAGE ROAD
JEFFREY L, PAINTER, CHAIRMAN BO.BON 27491
JUDITH G. NAPIER RICHMOND, VIRGINIA 23261
HENRY L. MARSH, JI (80H) 213-4400
FAX: (804) 233-4411

wivw.abo,virginia.gov
CHIE? OPERATING OFF ICERSECRETARY TO TEE BOARD
TRAVIS G. HILL

July 7, 2017

VIA ELECTRONIC MAIL,
Jeffrey L. McGinness
Pace-O-Matic

4150 Blue Ridge Industrial Pkwy
Norcross, Ga, 30071

Dear Mr. McGinness,

Thank you for your recent inquiry concerning the propriety of alcoholic beverage licensed establishments
in Virginia utilizing electronic games developed by Pace-O-Matic. As we discussed, this game is
currently being widely used in Pennsylvania (including establishments with alcoholic beverage licenses)
and has been found to be a game of skill by the Court of Common Pleas of Beaver County, Pennsylvania.

We have thoroughly reviewed the documents forwatded concerning the Court’s finding in Pennsylvania
and the letter of Mr. Guy M. Harbet, Ill of Gentry Locke, Additionally, we have asked our Virginia
Office of Attorney General to review these documents, as well as any case law of precedential value in
Virginia that might be of significance in reaching a determination in this matter.

After weighing these various pieces of information, we have concluded that this game appears to be
predominately 4 game of skill. While two of the factors in the definition of illegal gambling are present -
(1) placing a bet or wage, and 2) the opportunity to win a prize, we don’t think the element of chance is a
predominant factor in winning a prize in this game. It is apparent that there is a significant element of
skill involved in all three games as presented to us. ‘

The” tic-tac-toe” game (while it has a random number generator to determine the puzzle) depends on the
player's ability to spot the pattern and determine the best place to put the “wild” to enhance his/her
chances of a higher score. The court in Pennsylvania indicated that each puzzle has the ability to win and
a player’s skill, which includes the ability to recognize the most advantageous spots to play, will result in
a higher score.

The shooter game involves manual dexterity and hand eye coordination and the “follow me” game

Case 3:19-cv-00065-GEC Document 1-2 Filed 10/15/19 Page 51 of 52 Pageid#: 55
Case 1:20-cv- -
20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 74 of 274

 

involves memory. I think these three elements 1) pattern recoguition, 2) hand-eye coordination, and 3)

memory ate sufficient to say that skill is the predominant factor in the game rather than chance.
Accordingly, The Virginia Department of Alcoholic Beverage Control will not consider these machines,

in their current configuration and intended use, to be gambling devices and no administrative charges will
be initiated against any licensee which utilizes the machines on their premises.

[ would like to stress that this determination is limited to the aforementioned circumstances and impacts
only potential administrative charges that may be initiated by Virginia ABC. This decision is obviously
not binding on the multitude of other agencies or elected officials that may have jurisdiction in this arena
and reach a different conclusion than that cited above.

If you have any questions, please do not hesitate to give me a call at 804-213-4569.

Sincerely,

dhsmes Whe’

Thomas W. Kirby
Deputy Chief

Case 3:19-cv-00065-GEC Document 1-2. Filed 10/15/19 Page 52 of 52 Pageid#: 56
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 75 of 274

Exhibit E
ts.

ns of the Public Access Policy of

filing complies with the provisio.

filer certifies that this
fidential information and documents differently than non-confidential information and documen'

$0.00. The

Courts that require filing con:

M, Fee

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 A

the Unified Judicial System of Pennsylvania; Case Records of the Appellate and Trial

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 76 of 274

Andrew J. Kramer, Esquire (PA LD. 52613) Matk Stewart, Esquire (PA LD. 75958)

KANE, PUGH, KNOELL, TROY & KRAMER, LLP Kevin M. Skjoldal, Esquire (PA LD. 200841)
510 Swede Street Casey A. Coyle, Esquire (PA LD. 307712)
Norristown, PA 19401-4807 ECKERT SEAMANS CHERIN & MELLOTT, LLC
610.275.2000 (Phone) 213 Market Street, 8" Floor
610.275.2018 (Fax) Harrisburg, PA 17101
akramer@kanepugh.com 717.237.6000 (Phone)

717.237.6019 (Fax)

mstewart(@eckertseamans.com
kskjoldal@eckertscamans.com
ccoyle@eckertseamans.com

Counsel for Plaintiff Greenwood Gaming and
Entertainment, Inc. (d/b/a Parx Casina)

IN THE COURT OF COMMON PLEAS
BUCKS COUNTY, PENNSYLVANIA

GREENWOOD GAMING AND CIVIL ACTION
ENTERTAINMENT, INC.,
Plaintiff, - No. 2019-06832
Vv.
Hon. Robert O. Baldi
SMOKER’S EXPRESS,

Defendant. - JURY TRIAL DEMANDED

 

 

PLAINTIFF GREENWOOD GAMING AND ENTERTAINMENT, INC.’S BRIEF IN
OPPOSITION TO DEFENDANT SMOKER’S EXPRESS’ PRELIMINARY
OBJECTIONS TO COMPLAINT

 

I. INTRODUCTION

 

Currently pending before this Court are Defendant Smoker’s Express’ (“Defendant”)
Preliminary Objections to the Complaint. Defendant argues that, as a threshold matter, Plaintiff
Greenwood Gaming and Entertainment, Inc. d/b/a Parx Casino (“Parx Casino” or “Parx”) lacks
standing to bring this suit, which seeks to hold Defendant liable for its continued operation of
illegal slot machines. That argument is spurious at best. As a slot machine licensee who has
paid tens of millions of dollars in fees for the right to lawfully participate in regulated, licensed

gambling, Parx has a direct, substantial, and immediate interest in eliminating unregulated,

1L0841592.4
formation and documents.

ns of the Public Access Policy of

ts differently than non-confidential in

$0.00. The filer certifies that this filing complies with the provisio

fate and Trial Courts that require filing confidential information and documen

ee

12 - JUDGE'35 Received at County of Bucks Prothonotary on 1 2/03/2019 9:42 AM, Fi
Case Records of the Appell

the Unified Judicial System of Pennsyivania:

Case# 2019-06832-

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 77 of 274

unlicensed gambling, especially in its backyard. To conclude otherwise would defy common
sense.

In the alternative, Defendant contends that Count I fails to state a viable claim for public
nuisance. This position is also meritless, because the Complaint alleges that Defendant is
conducting unlicensed gambling operations in violation of two Pennsylvania statutes —
specifically, Section 1301 of the Gaming Act and Section 5513 of the Crimes Code — and such
conduct amounts to a public nuisance as a matter of law. Defendant’s assertion is also
inconsistent with what its attorneys argued in POM of. Pennsylvania, LLC v. 3C Amusements,
LLC, No. 2019-3138 (Cambria Cnty. Ct. Com. PL) (“3C Amusements”), and POM of
Pennsylvania, LLC v. Gary Lagana, No. 2019-CV-08798 (Luzerne Cnty. Ct. Com. PI.)
(“Lagana”).

Defendants also maintain that Count III fails to state a plausible cause of action for
negligence per se. Parx Casino, however, is not asserting a standalone claim for negligence per
se. Rather, and as the body of Count III makes clear, Parx is raising a claim for negligence
against Defendant under a negligence per se theory of liability. Parx merely captioned Count Ti
as “Negligence Per Se” to reinforce this point. Moreover, the Complaint contains sufficient
allegations to satisfy the four-part test announced in Wagner v. Anzon, Inc., 684 A.2d 570 (Pa.
Super. Ct. 1996). Accordingly, this Court should overrule Defendants’ Preliminary Objections,
in all respects.

IL. BACKGROUND

 

A. Factual Background
1. Development of legal, regulated gaming in Pennsylvania

When it was enacted in 2004, the Pennsylvania Race Horse Development and Gaming

Act, 4 Pa. C.S. §§ 1101-1904 (the “Gaming Act”), established three categories of slot machine

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 78 of 274

licensees — Category 1, 2 and 3 licensees — which have the exclusive right to place and operate
slot machines in the Commonwealth. 4 Pa. C.S. § 1301.! After the completion of a costly and
extensive application process, Parx Casino was awarded a Category 1 slot machine license by the
Pennsylvania Gaming Control Board (“PGCB”). (Compl. 15). Parx Casino paid a $50 million
license fee for its Category 1 slot machine license. (Id. 416).

In 2017, the General Assembly passed Act 42 of 2017, expanding gaming in the
Commonwealth. Act of Oct. 30, 2017, P.L. 419, No. 42. As part of Act 42, the Commonwealth
authorized interactive gaming in Pennsylvania, with slot machine licensees having the exclusive
right, in the first instance, to offer interactive games. Slot machine licensees are entitled to apply
for an interactive gaming certificate that will enable them to conduct gaming over the Internet,
including offering online slot machines, table games and poker. 4 Pa. C.S. §§ 13B11, 13B12.

On August 15, 2018, Parx Casino was awarded an interactive gaming certificate.
(Compl. 20). Parx Casino paid a $10 million fee for its interactive gaming certificate. (Ud.
720). On July 15, 2019, Parx Casino began offering interactive gaming. (ld. §21). Through its
interactive gaming platform, Parx Casino currently accepts wagers from eligible gamblers
anywhere within the Commonwealth of Pennsylvania. (Id. §22). In addition to the above fees,
Parx Casino has invested approximately $500 million in the development and expansion of its
casino, including additions to offer dining options, a poker room, and a live entertainment venue.
(Id. §23).

Parx Casino and Pennsylvania’s other licensed casinos have been an unqualified boon to
the Commonwealth and its citizens. (/d. 24). Pennsylvania receives more gaming tax revenue

than any other jurisdiction in the United States, taking approximately 54 cents of every dollar

 

1 Tn 2017, the Legislature authorized an additional category of slot machine licensee, Category 4. 4Pa. CS. §
1305.1.
visions of the Public Access Policy of
fidential information and documenis.

M, Fee = $0.00. The filer certifies that this filing complies with the pro

ds of the Appellate and Trial Courts that require filing confidential information and documents differently than non-con

JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 A
lvania: Case Recor

the Unified Judicial System of Pennsy!

Case# 2019-06832-12 -

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 79 of 274

wagered in the slot machines of each licensed casino. (Compl. §25). In Fiscal Year 2017-2018,
Pennsylvania’s licensed. casinos, including Parx Casino, generated over $1.16 billion in slot
machine tax revenue for the Commonwealth. (id. §26).

In Fiscal Year 2017-2018, slot operations by Pennsylvania’s licensed casinos, including
Parx Casino, contributed to more than $123 million in local share funding and fees that were
distributed to host counties and municipalities. (Jd. 427). Pennsylvania’s licensed casinos,
including Parx Casino, spend approximately $230 million annually with local business entities in
their host and contiguous counties. (Jd. 28). Pennsylvania’s licensed casinos, including Parx
Casino, employ more than 20,000 employees, the vast majority of which reside in Pennsylvania.
(Id. (29). The success of Pennsylvania’s licensed casinos, including Parx Casino, in slot
machine gaming was achieved while operating under a highly regulated environment, ensuring
the highest integrity in gaming operations, while simultaneously promoting responsible gaming.
(Id. §30).

2. Development of unlicensed, unregulated, and untaxed slot
machines across the Commonwealth

With the success of licensed slot machine gaming in Pennsylvania, unlicensed slot
machines have started to proliferate across the state at locations such as bars, restaurants,
convenience stores, gas stations, and other establishments. (Compl. 31). Manufacturers of
these slot machines have sought to conceal their true nature by branding them as “games of skill”
or “skill games.” (Id. 932). Despite the manufacturers’ clever marketing campaign, these
machines are nothing more than unlicensed slot machines. (Id. 33). It is estimated that nearly
12,000 of these unlicensed and illegal slot machines exist at establishments across Pennsylvania.
(Id. 934). Manufacturers of “skill games,” and the establishments that offer them, deceptively

market these games as “legal,” when, in fact, they are not. (Id. 35).

 
fidential information and documents,

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

d Trial Courts that require filing confidential information and documents differently than non-con

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsylvania: Case Records of the Appellate an

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 80 of 274

Section 5513 of the Pennsylvania Crimes Code makes it illegal to intentionally or
knowingly sell, lease, or maintain a “slot machine” or other gambling device, except as permitted
under the State Lottery Law, Bingo Law, Local Option Small Games of Chance Act, or Gaming
Act. 18 Pa. C.S. § 5513(a), (e.1). While the term “slot machine” is not defined in the Crimes
Code, the Legislature made clear in Act 42 of 2017 that a “slot machine” includes so-called |
“skill games.” 4 Pa. C.S. § 1103. That definition applies to the Crimes Code under on basic |
rules of statutory construction. See, e.g., 1 Pa. C.S. § 1932; see also id. § 1921(c)(5). This is
significant because the Commonwealth Court recently found that “skill games” meet the
definition of a “slot machine” under Act 42, POM of Pennsylvania, LLC v. Department of
Revenue, _A3d___, 2019 WL 6138270, at *5 (Pa, Commw. Ct. Nov. 20, 2019) (“POM”).

3. Defendant’s unlawful conduct

Despite the clear and unmistakable terms of the Gaming Act, slot machines continue to
be offered illegally at bars, restaurants, convenience stores, gas stations, and other venues across
Pennsylvania. (Compl. 41). Defendant is one of those establishments. (Id. 142). Defendant
currently leases and/or maintains at least five slot machines on its premises. (Id. {{43, 57)?
Each illegal slot machine is located in close proximity to a Pennsylvania Lottery terminal.
(Compl., Ex. A).

Each illegal slot machine is also located in close proximity to signage for the
Pennsylvania Lottery. (Id.). Each illegal slot machine is branded as a “Pennsylvania Shall
Game.” (Compl. 946). Each illegal slot machine is manufactured by POM of Pennsylvania,
LLC d/b/a Pace-O-Matic d/b/a Miele Manufacturing (“POM”). (Id. §47). Each illegal slot

machine is operated through the insertion of coins or cash. (Id. 948). Each illegal slot machine

 

2 A photo of the illegal slot machines is attached as “Exhibit A” to the Complaint.
visions of the Public Access Policy of
dential information and documents.

conti

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 81 of 274

offers cash prizes. (Id. §51). Each illegal slot machine utilizes spinning reels, video displays, or
both, upon information and belief. (id. 752).

Defendant is located in close proximity to Parx Casino, which is the only licensed casino
within Bucks County. (Compl. {53).

B. Procedural History

On September 27, 2019, Parx Casino filed a Complaint against Defendant. On October
9, 2019, Parx served Defendant with the Complaint. On October 29, 2019, Defendant filed
Preliminary Objections. On November 18, 2019, Parx filed its Response to the Preliminary
Objections. On November 19, 2019, Defendant filed its Brief in Support of its Preliminary

Objections.

I. COUNTERSTATEMENT OF QUESTION PRESENTED

A. Whether Parx Casino has standing to bring this suit, where Parx is a
slot machine licensee who paid tens of millions of dollars in fees for
the right to lawfully participate in regulated, licensed gambling, and
thus, has a direct, substantial, and immediate interest in eliminating
unregulated, unlicensed gambling?

B. Whether Count I states a viable claim for public nuisance, where the
Complaint alleges that Defendant is conducting unlicensed gambling
operations in violation of two Pennsylvania statutes and such conduct
amounts to a public nuisance as a matter of law?

Cc. Whether Count III asserts a plausible claim for negligence based on a
negligence per se theory of liability, where the Complaint contains
sufficient allegations to satisfy the four-part test announced in Wagner
y. Anzon, Inc., 684 A.2d 570 (Pa. Super. Ct. 1996)?

Suggested answer to all three questions: Yes, overrule Defendant’s
Preliminary Objections.

 
ferently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
iffe

is of the Appellate and Trial Courts that require filing confidential information and documents di

. JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsylvania: Case Record.

Case# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 82 of 274

IV. ARGUMENT

A. This Court Should Overrule The Preliminary Objections, In Their
Entirety

Under the Pennsylvania Rules of Civil Procedure, preliminary objections may be filed by
any party to any pleading and are limited to certain grounds, including lack of capacity to sue. Pa.
R. Civ. P. 1028(a)(5).> Preliminary objections also may be filed on the basis that the pleading
fails to state a legally cognizable claim (commonly referred to as a “demurrer”). PA. R. Civ. P.
1028(a)(6). Preliminary objections in the nature of a demurrer test the legal sufficiency of the
complaint. See, e.g., Feingold v. Hendrzak, 15 A.3d 937, 941 (Pa. Super. Ct. 2011). The question
presented by the demurrer is whether, on the facts averred, the law says with certainty that no
recovery is possible. See, e.g., Bilt-Rite Contractors, Inc. v. The Architectural Studio, 866 A.2d
270, 274 (Pa. 2005).

When reviewing preliminary objections in the nature of lack of standing or a demurrer, a
trial court must accept all well-pleaded, material, and relevant facts alleged in the complaint, as
well as all inferences reasonably deductible therefrom, as true. See; e.g., Rellick-Smith v. Rellick,
147 A.3d 897, 901 (Pa. Super. Ct. 2016); Haun v. Cmty. Health Sys., Inc. 14 A.3d 120, 123 (Pa.
Super. Ct. 2011). Preliminary objections which seek the dismissal of a cause of action should be
sustained only in cases in which it is clear and free from doubt that the pleader will be unable to
prove facts legally sufficient to establish the right to relief. See, e.g., Hykes v. Hughes, 835 A.2d

382, 383 (Pa. Super. Ct. 2003). Where a doubt exists as to whether a demurrer should be sustained,

 

3 It is unclear if Pennsylvania law distinguishes between capacity to sue and standing. Compare Witt v. Dept. of
Banking, 425 A.2d 374, 377 n. 7 (Pa. 1981) (quoting 67A CJS. Parties § 10 distinction between “capacity to sue”
and “standing”), with In re Estate of Alexander, 758 A.2d 182, 189 (Pa. Super. Ct. 2000) (using the terms “capacity
to sue” and “standing” interchangeably). Regardless, trial courts permit parties to file challenges to standing in
preliminary objections. See, e.g., Kee v. Pa. Ipk. Comm'n, 685 A.2d 1054, 1056 (Pa. Commw. Ct. 1996); see also
Gen. Crushed Stone Co. v. Caernarvon Twp., 605 A.2d 472, 473 n 4 (Pa. Commw. Ct, 1992).

 
visions of the Public Access Policy of
fidential information and documents.

con

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 83 of 274

this doubt should be resolved in favor of overruling it. See, e.g., Macklree v. Philadelphia
Newspapers, Inc., 674 A.2d 1050, 1056 (Pa. 1996).

Based on the foregoing standard, this Court should overrule Defendant’s Preliminary
Objections, in all respects.

L. Parx Casino has standing to bring this action, because, as a slot
machine licensee who paid tens of millions of dollars in fees for
the right to lawfully participate in regulated, licensed
gambling, Parx has a direct, substantial, and immediate
interest in eliminating unregulated, unlicensed gambling

A party can establish that it has been aggrieved if it shows that it has a substantial, direct,
and immediate interest in the outcome of the litigation. See, e.g., Commonwealth v. Donahue, 98
A.3d 1223, 1229 (Pa. 2014). An interest is substantial if it is an interest in the resolution of the
challenge which surpasses the common interest of all citizens in procuring obedience to the law.
See, e.g., Pittsburgh Palisades Park, LLC v. Commonwealth, 888 A.2d 655, 660 (Pa. 2005). An
interest is direct if the matter complained of caused harm to the party’s interest —i.e., a causal,
connection between the harm and the violation of law. See, e.g., In re Hickson, 821 A.2d 1238,
1243 (Pa. 2003). An interest is immediate if the causal connection is not remote or speculative.
See, e.g., Johnson v. Am. Standard, 8 A.3d 318, 329 (Pa. 2010). “The keystone to standing in
these terms is that the person must be negatively impacted in some real and direct fashion.”
Pittsburgh Palisades, 888 A.2d at 660.

Within the immediacy requirement is a “zone of interests” concept. Upper Bucks Cnty.
Vocational-Tech. Sch. Educ. Ass’n v. Upper Bucks Cnty. Vocational-Tech. Sch. Joint Comm.,
ATA A.2d 1120, 1122 (Pa. 1984). The concept is that the “protection of the type of interest
asserted is among the policies underlying the legal rule relied upon by the person claiming to be

‘agerieved.”” Id. (citation and quotation marks omitted); see also William Penn Parking Garage

v. City of Pittsburgh, 346 A.2d 269, 284 & n.23 (Pa. 1975) (plurality) (“Generalization about the

 
than non-confidential information and documents.

fies that this filing complies with the provisions of the Public Access Policy of
d documents differently

/ information an

$0.00. The filer certi

of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
rds of the Appellate and Trial Courts that require filing confidentia

Ivania: Case Reco

2. JUDGE:35 Received at County

the Unified Judicial System of Pennsy.

Caset 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 84 of 274

degree of causal connection required to confer standing is more difficult than generalization
about the other requirements discussed above. However, it is clear that the possibility that an
interest will suffice to confer standing grows less as the causal connection grows more remote. It
is also clear that standing will be found more readily where protection of the type of interest
asserted is among the policies underlying the legal rule relied upon by the person claiming to be
‘agerieved.””).

The Supreme Court has clarified as to whether a court must examine the relevant zone of
interests to determine if a party has met the immediacy prong of aggrievability, writing:

[In Pennsylvania, a party must be aggrieved in order to possess standing to

pursue litigation. Aggrievability is obtained by having a substantial, direct, and

immediate interest in proceedings or litigation. When the standards for

substantiality, directness, and immediacy are readily met, the inquiry into

aggrievability, and therefore standing, ends. Should, however, aparty’s

immediate interest not be apparent, a zone of interests analysis may (and should)

be employed to assist a court in determining whether a party has been sufficiently

aggrieved, and therefore has standing. ...

We stress, however, that such consideration is merely a guideline that may be
used to find immediacy, and not as an absolute test[.]

Johnson, 8 A3d at 333.

When applying the three-part test for standing, accepting the well-pleaded allegations of _
the Complaint as true, and drawing all reasonable inferences in Parx Casino’s favor, there can be
no doubt that Parx has standing to bring this action, because it has a substantial, direct, and
immediate interest in stopping the harm it is suffering from Defendant’s continued operation of
its illegal slot machines. This Court’s intervention is appropriate and necessary to stop

Defendant’s harmful actions.

 
ns of the Public Access Policy of
fidential information and documents.

0.00. The filer certifies that this filing complies with the provisio.

$

's of the Appellate and Trial Courts that require filing confidential information and documents differently than non-con

rd.

JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
Case Reco.

the Unified Judicial System of Pennsylvania:

Case# 2019-06832-12 -

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 85 of 274

a. Parx Casino has a substantial interest in the outcome of
this case

Parx Casino was required, by law, to obtain a license to legally conduct gambling
activities in Pennsylvania. 4 Pa. C.S. §§ 1301, 13A11, 13B11, 13B12. Parx paid a $50 million
license fee for its Category 1 slot machine license and a $10 million fee for its interactive gaming
certificate. (Compl. (16, 20). Each license or certificate is a legally enforceable property
interest. See, e.g., MEC Pa. Racing v. Pa. State Horse Racing Comm’n, 827 A.2d 580, 588 (Pa.
Commw. Ct. 2003) (reciting the oft-stated proposition that a party “has a direct interest if the
adjudication causes harm to an interest of his” (citation and quotation marks omitted)); of Man
O’War Racing Ass’n v. Pa. State Horse Racing Comm'n, 250 A.2d 172, 176 (Pa. 1969) (holding
that a horse racing license is a valuable privilege for which an applicant expends large sums of
money, and therefore, an unsuccessful applicant has standing to challenge the granting of
licenses to others). Therefore, as a licensee and certificate holder, Parx Casino has a substantial
interest in quelling the spread of unregulated, unlicensed gambling in Pennsylvania. See, é.g.,
Pittsburgh Palisades, 888 A.2d at 660.

The Commonwealth Court effectively reached this same conclusion in Churchill Downs,
Inc. v. Commonwealth, No. 476 M.D. 2016 (Pa. Commw. Ct.) (Covey, J.). There, Parx Casino
sought to intervene in an action brought by an out-of-state entity seeking to declare Act 7 of
2016 — which, for the first time, permitted persons other than licensed racing entities to engage in
electronic wagering with Commonwealth residents — unconstitutional. The Commonwealth
Court permitted Parx Casino to intervene, in part, due to “Pennsylvania courts’ ‘[recognition of]
the interest of a business to be protected from competition allegedly prohibited by a regulatory

scheme,’ and [testimony from a Parx witness] reflecting the harm that [Parx] would sustain in the

10

 
ns of the Public Access Policy of
fidential information and documents.

d documents differently than non-con

fies that this filing complies with the provisio

$0.00. The filer certi
formation an

M, Fee

s of the Appellate and Trial Courts that require filing confidential in

JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 A
Ivania: Case Record:

the Unified Judicial System of Pennsy!

Case 2019-06832-12 -

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 86 of 274

absence of Act 7’s protections from competition.” Memorandum and Order at 5 in Churchill
Downs, Inc. v. Commonwealth, No. 476 M.D. 2016 (Pa. Commw. Ct. Nov. 4, 2016).*

While Defendant may attempt to distinguish Churchill Downs on the basis that it
involved the standard to intervene as opposed to the question of standing, such efforts would be
misguided because the standard to intervene is essentially the same test for standing. Jn re
Application of Biester, 409 A.2d 848, 850 n.2 (Pa. 1979) (holding that, if a petitioner lacks
standing to file a petition for review, the party also has no legally enforceable interest to
intervene). This Court should therefore follow the Commonwealth Court’s well-reasoned
opinion in Churchill Downs and hold that Parx Casino has a substantial interest in this action.

Defendant’s contrary arguments are groundless as they are largely unsupported by any
caselaw. Instead, they consist almost entirely of commentary. (Br. at 6-8). To the extent that
Defendant cites any cases, they are distinct from the present circumstances. For instance, in
Pittsburgh Palisades, the Court held that the petitioners lacked standing to challenge the
constitutionality of Section 1209 of the Gaming Act because, unlike in this case, “they have not
been issued a gaming license.” 888 A.2d at 660-61. The other cases relied upon by Defendant
are similarly distinguishable. See, e.g., Inre Milton Hershey School, 911 A.2d 1258, 1262-63
(Pa. 2006) (holding that a school alumni lacked standing to bring suit against the school, where
the school was established by a charitable trust and the alumni sought the rescission of an
agreement entered into by the school and the Attorney General).

b. Parx Casino has a direct interest in the outcome of this
case

Defendant’s illegal gambling activities compete directly with the licensed gaming offered

by Parx Casino, which paid hundreds of millions of dollars for the right to lawfully conduct such

 

4 A true and correct copy of the Memorandum and Order is attached hereto as “Exhibit 1.”

1

 
visions of the Public Access Policy of

ts differently than non-confidential information and documents.

‘ee = $0.00. The filer certifies that this filing complies with the pro
tion and documen

M, Fi

late and Trial Courts that require filing confidential informa

42 - JUDGE'35 Received at County of Bucks Prothonotary on 1 2/03/2019 9:42 A
Records of the Appel

the Unified Judicial System of Pennsylvania: Case

Case# 2019-06832-

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 87 of 274

operations. (Compl. (66). Defendant’s illegal gambling activities take market share and
customers away from the slot machines offered by Parx Casino. (Id. 67). Defendant repeatedly
argues that this Court should ignore these well-pleaded factual allegations, (see, ¢.g., Preliminary
Objections 24; Br. at 7), but this flies in the face of the applicable standard of review. See, e.g.,
Haun, 14 A.3d at 123 (reciting the oft-stated proposition that, “[w]hen considering preliminary
objections, all material facts set forth in the challenged pleadings are admitted as true, as well as
all inferences reasonably deducible therefrom.”).

Because Defendant’s illegal gambling activities reduce Parx Casino’s revenues and
market share (Compl. §67), Parx Casino’s interest in this action is direct. Cf MEC Pa. Racing,
827 A.2d at 589 (holding that existing racetracks had standing to appeal from the Pennsylvania
State Horse Racing Commission’s approval of a new license application to conduct horse racing
meetings with pari-mutuel wagering, since granting the license would have a detrimental impact
on the existing racetracks and would dilute attendance and revenue).

Indeed, the licensed casinos made this exact argument as a basis to intervene in
Telesweeps of Butler Valley, Inc. v. Kelley, No. 3:12-CV-1374 (M.D. Pa.) — a case which, similar
to here, involved whether the sweepstakes game at issue constituted a “simulated gambling
program” for purposes of Act 81 of 2012, as codified Section 5513 of the Crimes Code, 18 Pa.

CS. § 5513(a.1).> The federal district court permitted the casinos to intervene, reasoning:

 

5 Section 5513 of the Crimes Code outlaws unlicensed slot machines and other illegal gambling devices, providing,
inter alia, that a person is guilty of a misdemeanor of the first degree if he owns or operates a place used as an
unlicensed gambling facility or makes a simulated gambling program available to patrons. 18 Pa. CS. § 5513(a),
(a.l). Specifically, subsections (a) and (a.1) of Section 5513 state:

(a) Offense defined.--A person is guilty of a misdemeanor of the first degree if he:

(1) intentionally or knowingly makes, assembles, sets up, maintains, sells, lends, leases, gives
away, or offers for sale, loan, lease or gift, any punch board, drawing card, slot machine or any
device to be used for gambling purposes, except playing cards,

(2) allows persons to collect and assemble for the purpose of unlawful gambling at any place
under his control;

12

 
visions of the Public Access Policy of
fidential information and documents.

tly than non-con

id documents differen

$0.00. The filer certifies that this filing complies with the pro

filing confidential information an

7

MM, Fee
is of the Appellate and Trial Courts that require

of Bucks Prothonotary on 12/03/2019 9:42 A

ivania: Case Record.

2. JUDGE:35 Received at County

the Unified Judicial System of Pennsy,

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 88 of 274

Act 81 criminalizes gambling operations that evade the licensing and taxing
schemes to which the Casinos are subject. Casinos claim that Internet
sweepstakes cafes, such as Plaintiff, have been circumventing the gambling laws,
resulting in reduced market share and revenues for Casinos. Though Casinos and
Defendants appear to have overlapping interests (i.e., establishing the
constitutionality of Act 81) the Court concludes that Casinos would provide a
helpful viewpoint in addition to Defendants’ position.

7/30/12 Order in Telesweeps of Butler Valley, Inc. v. Kelley, No. 3:12-CV-1374 (MLD. Pa.) (Dkt.
No. 18). Given the striking similarities between the standard to intervene and the test for
standing, as explained above, the rationale employed by the federal district court in Telesweeps
should apply with full force here.

c, Parx Casino has an immediate interest in the outcome of
this case

Parx Casino’s interest in this action is not remote or speculative. As a slot machine
licensee who has paid substantial fees for the right to lawfully participate in regulated, licensed

gambling, Parx has a direct and immediate interest in eliminating unregulated, unlicensed

 

(3) solicits or invites any person to visit any unlawful gambling place for the purpose of gambling;
or

(4) being the owner, tenant, lessee or occupant of any premises, knowingly permits or suffers the
same, or any part thereof, to be used for the purpose of unlawful gambling.

(a.1) Electronic video monitor.--A person commits a misdemeanor of the first degree if he owns,
operates, maintains, places into operation or has a financial interest in an electronic video monitor
or business that owns, operates, maintains or places into operation or has a financial interest in an
electronic video monitor:

(1) which is offered or made available to persons to play or participate in a simulated gambling
program for direct or indirect consideration, including consideration associated with a related
product, service or activity, and.

(2) for which the person playing the simulated gambling program may become eligible for a cash
or cash-equivalent prize, whether or not the eligibility for or value of the cash or cash-equivalent
prize is determined by or has any relationship to the outcome of or play of the simulated gambling
program.

18 Pa. C.S. 5513(a), (a.1).

13

 
filing confidential information and documents differently than non-confidential information and documents.

Case#t 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee = $0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 89 of 274

gambling, especially in its backyard.° See, e.g., Johnson, 8 A.3d at 329, A contrary finding
would defy common sense.

Even if it is found that Parx Casino’s interest in fighting against the proliferation of
illegal gambling is remote or speculative (even though it is not), Parx can still satisfy the
immediacy requirement because, as a highly regulated entity subject to strict financial
monitoring and controls, Parx falls within the zone of interests sought to be protected or
regulated by the Gaming Act, generally, and Section 5513 of the Crimes Code, specifically.
Malt Beverages Distributors Ass’n v. PLCB, 881 A.2d 37, 43 (Pa. Commw. Ct. 2005) (holding
that a statewide trade association had standing to intervene in a licensure matter involving the
Pennsylvania Liquor Control Board because, among other reasons, “[w ]ith over 400 beer
distributor members, [the association] certainly is integrally involved in the regulated distribution
of beer and malt beverages generally”).

In sum, Parx Casino has standing to bring this action. Defendant’s arguments to the
contrary are nothing more than a desperate attempt to avoid liability for its ongoing illegal
activity.

2. Count I states a viable claim for public nuisance, because the
Complaint alleges that Defendant is conducting unlicensed
gambling operations in violation of two Pennsylvania statutes

and such conduct amounts to a public nuisance as a matter of
law

A public nuisance is an “unreasonable interference with a right common to the general
public.’” Machipongo Land & Coal Co, v. DEP, 799 A.2d 751, 773 (Pa. 2002) (quoting

RESTATEMENT (SECOND) OF TorTS § 821B (1979)). A public nuisance differs from a private

 

6 It stands to reason that Parx Casino has an immediate interest in eliminating unregulated, unregulated gambling
across the Commonwealth of Pennsylvania (not just in its backyard), because Parx was awarded an interactive
gaming certificate, and through its interactive gaming platform, Parx currently accepts wagers from eligible
gamblers anywhere within the Commonwealth. (Compl. 20-22).

14
ns of the Public Access Policy of
d documents.

than non-confidential information an

0.00. The filer certifies that this filing complies with the provisio

$
f the Appellate and Trial Courts that require filing confidential information and documents differently

. JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsylvania: Case Records oi

Case# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 90 of 274

nuisance, which “requires an invasion of another’s interest in the private use and enjoyment of
his or her land.” 2 SUMM. PA. JUR. 2D TorTs § 21:4 (2d ed. 2019). By contrast, a public
nuisance is an inconvenience or troublesome offense that annoys a whole community in general,
and not merely some particular person. See, e.g., Feeley v. Borough of Ridley Park, 551 A.2d
373, 375 (Pa. Commw. Ct. 1988).

The circumstances that may sustain a holding that an interference with a public right is
unreasonable — and thus, amount to a public nuisance — include various types of conduct.
RESTATEMENT (SECOND) OF TORTS § 821B(2)(b). Historically, gambling constituted a public
nuisance. Tull v. United States, 481 U.S. 412, 421 n.5 (1987). Under the Second Restatement, a
public nuisance may be found where the “conduct is proscribed by statute, ordinance or
administrative regulation.” RESTATEMENT (SECOND) OF TORTS § 821B(2)(b). In light of the
proliferation of legalized gambling, courts have found a public nuisance where, as here, a
defendant conducted unlicensed gambling operations, in violation of one or more state statutes.
See, e.g., Texas v. del Sur Pueblo, 220 F.Supp.2d 688, 690, 695-96 (W.D. Tex. 2001).

In order to recover damages in an individual action for a public nuisance, “one must have
suffered harm of a kind different from that suffered by the other members of the public
exercising the right common to the general public that was the subject of interference.”
RESTATEMENT (SECOND) OF TORTS § 821C(1) (1979); see also Pa. & Oh. Canal Co. v. Graham,
63 Pa. 290, 296 (1869) (observing that, “if a party has sustained any special damage from a
public nuisance beyond that which affects the public at large, whether it be direct or
consequential, an action will lie against the author of the nuisance, for redress.””); Edmunds v.

Duff, 124 A. 489, 492 (Pa. 1924) (same).

15
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

filing confidential information and documents differently than non-confidential information and documents.

,

AM, Fee

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 91 of 274

Here, when accepting the well-pleaded allegations of the Complaint as true and drawing
all reasonable inferences in Parx Casino’s favor, it is evident that Count I of the Complaint states
a viable claim for public nuisance. The Complaint alleges that Defendant has on its premises,
and makes available for customer play, at least five slot machines — an allegation that Defendant
does not deny, (Compl. 57). To the contrary, Defendant appears to concede this fact.
(Preliminary Objections 422 (admitting to “[t]he operation of five ‘Pennsylvania Skill Games’ in
a convenience store near Plaintiff’). Notably, the Commonwealth Court recently concluded that
a “Pennsylvania Skill Game” machine like the ones offered by Defendant meets the definition of
a “slot machine” under the Gaming Act. POM, 2019 WL 6138270, at *5.

The Complaint alleges that the ongoing and continuing operation of these unlicensed slot
machines violate Section 1301 of the Gaming Act, as well as Section 5513 of the Crimes Code.
(Compl. 4958-61). Therefore, as alleged in the Complaint, Defendant is conducting unlicensed
gambling operations in violation of two Pennsylvania statutes. Such conduct amounts to a public
nuisance as a matter of law. RESTATEMENT (SECOND) OF ToRTS § 821B(2)(b); see, e.g., Texas,
220 F.Supp.2d at 690, 695-96.

While Defendant argues that Parx Casino “has not sufficiently alleged that it suffered
actual harm greater in magnitude and different in kind than that suffered by the general public,”
(Preliminary Objections 446), Defendant’s position is contradicted by the plain terms of the
Complaint:

66. [Defendant’s] illegal gambling activities compete directly with the
licensed gaming offered by Parx Casino, which paid hundreds of millions of

dollars for the right to lawfully conduct such operations.

67. [Defendant’s] illegal gambling activities take market share and
customers away from the slot machines offered by Parx Casino.

16
‘dential infarmation and documenis.

visions of the Public Access Policy of
confi

$0.00. The filer certifies that this filing complies with the pro
fidential information and documents differently than non-

M, Fee

Records of the Appellate and Trial Courts that require filing con

unty of Bucks Prothonotary on 12/03/2019 9:42 A

ia: Case

~ JUDGE:35 Received at Co

Case# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 92 of 274

68. To the extent that such losses can be quantified, [Defendant’s]
illegal gambling activities deprive Parx Casino of profits and causes it pecuniary
harm (and, in turn, a loss of tax revenue for the Commonwealth).
69. | The general public has not suffered this type of harm.
(Compl. 66-69). These allegations are more than sufficient to satisfy the harm element of a
public nuisance claim. RESTATEMENT (SECOND) OF TORTS § 821C(1); see also Graham, 63 Pa.
at 296,

Defendant’s position is also directly at odds with what its attorneys argued in 3C
Amusements and in Lagana. In both of those cases, POM instituted an action against a
defendant, alleging that it had on its premises, and available for customer play, numerous video
game machines that are illegal gambling devices. In both of those cases, POM raised a claim of
public nuisance, and in doing so, specifically alleged that “{ijllegal gambling is a nuisance per se
under Pennsylvania law.” Compl. 44 in 3C Amusements; Compl. §45 in Lagana.’

In both of those cases, the defendant responded by filing preliminary objections, which
included a demurrer as to the public nuisance claim. In both of those cases, POM opposed the
preliminary objections, with same attorneys that are representing Defendant making the
following argument:

3C’s contention that POM cannot premise its independent public nuisance claim

on conduct that violates a criminal statute — in this case 18 Pa. C.S. § 5513 —is
wrong as a matter of Pennsylvania law. Pennsylvania Courts have long

recognized that nuisance claims can be premised on conduct that also may be
criminal and that courts have jurisdiction over such claims. For example, in
Boggs v. Werner, 94 A.2d 50, 51 (Pa. 1953), the Pennsylvania Supreme Court
held that the trial court had jurisdiction over a nuisance claim based on the
practice of dentistry without a license, even though this conduct was prohibited by
statute and was a misdemeanor crime. The Court rejected the argument that the
trial court had no jurisdiction because a statute prohibited the conduct and

provided for penalties, recognizing that the statute did “not deprive equity of its

 

7 A true and correct copy of the Complaint that POM filed in 3C Amusements is attached hereto as “Exhibit 2,”
while copy of the Complaint that POM filed in Lagana is attached hereto as “Exhibit 3.”

17

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 93 of 274

jurisdiction to enjoin a nuisance merely because the Legislature has prescribed
criminal penalties for the conduct sought to be enjoined.” Jd.

Similarly, in Pennsylvania Society for the Prevention of Cruelty to Animals v.
Bravo Enterprises, Inc., 237 A.2d 342, 347-48 (Pa. 1968), the Pennsylvania
Supreme Court found that courts had equity jurisdiction to enjoin a public
nuisance that was based on conduct that also was criminal. The Court first noted
that jurisdiction attached when a plaintiff has shown that the defendant’s acts
violated the plaintiffs personal, property or civil rights, even if the defendant's
conduct also violated criminal law. Id. The Court then found:

Further, if the criminal act sought to be enj oined constitutes a
‘public nuisance’ then it may properly be restrained on the motion
of the proper public authorities. It is also true that a public
nuisance may be enjoined at the behest of a private citizen or group
of citizens, if the latter, either in their property or civil rights, are
specifically injured by the public nuisance over and above the
injury suffered by the public generally.

Id, at 348 (citations omitted); see also Bulls v. Southwestern Energy Production

Co., 2014 WL 3953155 at *7 (M.D. Pa. Aug. 12, 2014) (“Since a public nuisance

is a quasi-criminal action, ‘the normal remedy is in the hands of the state.’

However, in limited circumstances, courts recognize a private right of action for a

public nuisance.”) (citations omitted).

In short, POM has pled a valid claim for public nuisance based in part on 3C’s

conduct that violates 18 Pa. C.S. § 5513. POM has not asserted a private cause of

action for violation of 18 Pa. C.S. § 5513.
Pitf.’s Br. in Opp’n to Def.’s Preliminary Objections at 5-7 in 3C Amusements; accord Pitf.’s Br.
in Opp’n to Def.’s Preliminary Obj ections at 7-8 in Lagana.®

In the event that Defendant argues that this Court should overlook their attorneys’ prior,
inconsistent arguments in light of the Commonwealth Court’s recent decision in POM — which
ruled that POM’s games are slot machines, but that the Gaming Act “only applies to licensed slot

machines in licensed entities/facilities and does not apply to unlicensed and illegal devices,”

2019 WL 6138270, at *11 — Defendant is misguided. For one, that ruling is fundamentally

 

8 A true and correct copy of POM’s Brief in Opposition in 3C Amusements is attached hereto as “Exhibit 4,” while a
true and correct copy of POM’s Brief in Opposition in Lagana is attached hereto as “Exhibit 5.”

18

 
fe ti nd documents differently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
fidential information a

f the Appellate and Trial Courts that require filing confidential i

ucks Prothonotary on 12/03/2019 9:42 AM, Fee

2 - JUDGE:35 Received at County of Bi
Case Records 0}

the Unified Judicial System of Pennsylvania:

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 94 of 274

flawed because the Commonwealth Court did not reconcile its holding with the provisions of the
Gaming Act that apply to unlicensed persons. For instance, Sections 1518(a)(9), (9.1), and (10)
are criminal offenses that apply to any “person” or “individual,” and are not limited to only
licensed entities. 4 Pa. C.S. §§ 1518(a)(9),9.1), (10).? And Section 1518(f) provides for the
seizure of the unlawful machines and money from these unlicensed persons. 4 Pa. C.S. §
1518(f).!°

Moreover, even if this Court followed POM and held that the Gaming Act does not apply
to unlicensed and illegal devices (despite express provisions to the contrary), Count I would still
state a plausible claim for public nuisance because the Complaint alleges that Defendant’s
continuing and ongoing operation of unlicensed slot machines violates Section 5513 of the
Crimes Code (Compl. 60), and POM did not reach that issue. 2019 WL 6138270, at *13 n.17
(“Of course, we do not answer the separate question of whether the POM Game qualifies as an
illegal gambling device under section 5513 of the Crimes Code, which both parties appear to
acknowledge presents a question of fact that requires factual discovery to resolve.”). Equally

important, Defendant did not raise a demurrer to Count I on the ground that a violation of

 

94 Pa, CS. § 1518(a)(9) (“It shall be unlawful for a person or licensed entity to possess any device, equipment or
material which the person or licensed entity knows has been manufactured, distributed, sold, tampered with or
serviced in violation of the provisions of this part with the intent to use the device, equipment or material as though
it had been manufactured, distributed, sold, tampered with or serviced pursuant to this part.” (emphasis added); id. §
1518(a)(9.1) (“It shall be unlawful for a person to sell, offer for sale, represent or pass off as lawful any device,
equipment or material which the person or licensed entity knows has been manufactured, distributed, sold, tampered
with or serviced in violation of this part.” (emphasis added)); id. § 1518(a)(10) (“Tt shall be unlawful for an
individual to work or be employed in a position the duties of which would require licensing or permitting under the
provisions of this part without first obtaining the requisite license or permit issued under the provisions of this part.”
(emphasis added)).

10 4 Pa, CS. § 1518(f) (“Any equipment, device or apparatus, money, material, gaming proceeds or substituted
proceeds or real or personal property used, obtained or received or any attempt to use, obtain or receive the device,
apparatus, money, material, proceeds or real or personal property in violation of this part shall be subject to the
provisions of 42 Pa.C.S. §§ 5803 (relating to asset forfeiture), 5805 (relating to forfeiture procedure), 5806 (relating
to motion for return of property), 5807 (relating to restrictions on use), 5807.1 (relating to prohibition on adoptive
seizures) and 5808 (relating to exceptions).”).

19

 
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

filing confidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 95 of 274

Section 5513 of the Crimes Code cannot amount to a public nuisance. Any attempt to do so at
this late juncture is waived.
For all of the foregoing reasons, Count I states a viable claim for public nuisance.
3. Count III of the Complaint states a plausible claim for
negligence based on a per se theory of liability under the four-
part test announced in Wagner v. Anzon, Inc., 684 A.2d 570
(Pa. Super. Ct. 1996)
The concept of “negligence per se” establishes the elements of duty and breach of duty
where an individual violates an applicable statute, ordinance, or regulation designed to prevent a
public harm. See, e.g., Schemberg v. Smicherko, 85 A.3d 1071, 1074 (Pa. Super. Ct. 2014).
However, a plaintiff, having proven negligence per se, cannot recover unless it can be proven
that such negligence was the proximate cause of the injury suffered. See, e.g., Mahan v. Am-
Gard, Inc., 841 A.2d 1052, 1058 (Pa. Super. Ct. 2003).
The Pennsylvania Superior Court has defined “negligence per se” in the following

fashion:

[Negligence per se” is] conduct, whether of action or omission, which may be
declared and treated as negligence without any argument or proof as to the
particular surrounding circumstances. Pennsylvania recognizes that a violation of
a statute or ordinance may serve as the basis for negligence per se. However, a
court will not use a statute or regulation as the basis of negligence per se where the
purpose of the statute is to secure to individuals the enjoyment of rights or
privileges to which they are entitled only as members of the public.

In order to prove a claim based on negligence per se, the following four
requirements must be met:

(1) The purpose of the statute must be, at least in part, to protect the interest
of a group of individuals, as opposed to the public generally;

 

1. That said, since the term “slot machine” is not defined in the Crimes Code, the definition set forth in Act 42
applies based on basic rules of statutory construction. See, e.g., 1 Pa. C.S. § 1932; see also id. § 1921(c)(5). This is
significant because the Commonwealth Court has already determined that “skill games” are “slot machines” under
the definition of that term in the Gaming Act. POM, 2019 WL 6138270, at *5. While the Commonwealth Court
stopped short of deciding whether the particular “skill game” at issue in POM amounted to an illegal gambling
device under Section 5513 of the Crimes Code because of purported factual disputes, no such disputes exist in this
case.

20
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 96 of 274

(2) The statute or regulation must clearly apply to the conduct of the
defendant,

(3) The defendant must violate the statute or regulation;

(4) The violation of the statute or regulation must be the proximate cause of
the plaintiffs injuries.

Wagner v. Anzon, Inc., 684 A.2d 570, 574 (Pa. Super. Ct. 1996) (citations and quotations omitted).

Regarding the first requirement, the Pennsylvania Supreme Court has stated that the
purpose of the asserted statute or regulation must be: “(a) to protect a class of persons which
includes the plaintiff; (b) to protect the particular interest which is invaded; (c) to protect that
interest against the kind of harm which has resulted and (d) to protect that interest against the
particular hazard from which the harm results.” Congini by Congini v. Potersville Valve Co., 470
A.2d 515, 517-18 (Pa. 1983) (quoting RESTATEMENT (SECOND) OF TORTS § 286 (1965)).

Here, when accepting the well-pleaded allegations of the Complaint as true and drawing
all reasonable inferences in Parx Casino’s favor, it is apparent that Count Ill of the Complaint
states a viable negligence claim under a negligence per se theory.) Under Section 1301 of the
Gaming Act, slot machine licensees like Parx Casino have the exclusive right to place and operate
slot machines in the Commonwealth. 4 Pa. C.S. § 1301. Again, Defendant is violating Section
1301 by placing and operating at least five slot machines on its premises. (Compl. 43, 57).

Applying the four-part test announced in Wagner, a violation of Section 1301 constitutes
negligence per se because:

1) The purpose of Section 1301, at least in part, is to protect the substantial investment

of Parx Casino and the other slot machine licensees, who have expended hundreds
of millions of dollars for the right to conduct lawful slot operations in Pennsylvania.

 

" 12 While Defendant is correct that negligence per se is not a separate cause of action, Parx Casino is not asserting a
standalone claim for negligence per se. Rather, and as the body of Count II makes clear, Parx is raising a claim for
negligence against Defendant under a negligence per se theory of liability. (Compl. {79-86). Parx merely
captioned Count II as “Negligence Per Se” to reinforce this point.

21

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 97 of 274

This is in contrast to Section 5513 of the Crimes Code, which is intended to protect
all Pennsylvanians from illegal gambling;

2) Section 1301 clearly applies to the conduct of Defendant, since it is operating at
least three slot machines on its premises. To the extent that Defendant relies upon
POM to claim otherwise, that argument fails because, as explained above, the
Commonwealth Court did not reconcile its holding with the provisions of the
Gaming Act that are directly applicable to unlicensed persons;

3) Defendant is violating Section 1301 because it is operating those machines without
a license; and

4) Defendant’s violation of Section 1301 is the proximate cause of Parx Casino’s harm
based upon the well-pleaded allegations in the Complaint.

Cf Wagner, 684 A.2d at 574 (observing that a “court will not use a statute or regulation as the
basis of negligence per se where the purpose of the statute is to secure to individuals the enjoyment
of rights or privileges to which they are entitled only as members of the public,” which is
distinguishable from the present circumstances where only licensees are able to conduct lawful
slot operations).

While Defendant contends the opposite because the Gaming Act does not provide for a
private cause of action, (Preliminary Objections 63), the absence of a private cause of action in a
statutory scheme does not necessarily preclude that statute’s use as the basis for negligence per se.
To the contrary, numerous courts have found a violation of a statute to constitute negligence per
se absent a private cause of action. See, e.g., Schemberg, 85 A.3d at 1074.(holding that a violation
of 18 Pa. C.S. § 5104 can amount to negligence per se despite no private cause of action); Madison
y. Bethanna, Inc., No. 12-01330, 2012 WL 1867459, at *5 (M.D. Pa. May 23, 2012) (holding that
a violation of 55 Pa. Code § 3350.5 can constitute negligence per se despite no private cause of
action); Goldsborough v. Columbia Borough, 48 Pa. D. & C.3d 193 (Lancaster Cnty. Ct. Com. PIL.
1986) (holding that a violation of the Air Pollution Control Act of January 8, 1960, P.L. 2119, 35

Pa. C.S. § 4001 ef seg., can amount to negligence per se despite no private cause of action). This

22

 
visions of the Public Access Policy of

ferently than non-confidential information and documents.

iff

$0.00. The filer certifies that this filing complies with the pro
filing confidential information and documents di

Fee

cks Prothonotary on 12/03/2019 9:42 AM,

the Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require

Case# 2019-06832-12 - JUDGE:35 Received at County of Bu

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 98 of 274

Court should do the same here.

V. CONCLUSION

In light of the foregoing, Plaintiff Greenwood Gaming and Entertainment, Inc.
respectfully requests that this Court overrule Defendant RAJ Rajeshwari Inc.’s Preliminary

Objections to the Complaint.

Respectfully submitted,

[1 Andrew J. Kramer

 

Andrew J. Kramer, Esquire (PA I-D. 52613)
KANE, PUGH, KNOELL, TROY & KRAMER, LLP
510 Swede Street

Norristown, PA 19401-4807

610.275.2000 (Phone)

610.275.2018 (Fax)

akramer@kanepugh.com

Mark S. Stewart, Esquire (PA I.D. 75958)
Kevin M. Skjoldal, Esquire (PA ID. 200841)
Casey A. Coyle, Esquire (PA I.D. 307712)
ECKERT SEAMANS CHERIN & MELLOTT, LLC
213 Market Street, 8" Floor

Harrisburg, PA 17101

717.237.6000 (Phone)

717.237.6019 (Fax)
mstewart@eckertseamans.com
kskjoldal@eckertseamans.com

ccoyle@eckertseamans.com

Date: December 2, 2019 Counsel for Plaintiff Greenwood Gaming and
Entertainment, Inc. (d/b/a Parx Casino)

23
ns of the Public Access Policy of

ts differently than non-confidential information and documenis.

formation and documen

,

M, Fee = $0.00. The filer certifies that this filing complies with the provisio

f the Appellate and Trial Courts that require filing confidential in

42 - JUDGE:35 Received at County of Bucks Prothonotary on 1 2/03/2019 9:42 A
Case Records 01

the Unified Judicial System of Pennsylvania:

Case# 2019-06832-

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 99 of 274

CERTIFICATE OF SERVICE

ee oe

I certify that, on December 2, 2019, I caused a copy of the foregoing PLAINTIFF
GREENWOOD GAMING AND ENTERTAINMENT, INC.’S BRIEF IN OPPOSITION TO
DEFENDANT RAJ RAJESHWARI INC.’S PRELIMINARY OBJECTIONS TO COMPLAINT
to be served via email and First Class U.S. Mail, which service satisfies the Pennsylvania Rules
of Civil Procedure, addressed to:

Mattew H. Haverstick, Esquire
Eric J. Schreiner, Esquire
Shohin H. Vane, Esquire

Kleinbard LLC
Three Logan Square, 5th Floor
1717 Arch Street
Philadelphia, PA 19103
Counsel for Defendant

[Andrew J. Kramer

 

Date: December 2, 2019 Andrew J. Kramer, Esquire

L0841592.4
 

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 100 of 274

"SJUQLUNDOP PUB UOHBUMOJU] {equepyuod-uoU UPY} Agues

EXHIBIT 1

ayp sjueunoop pule uOReULOsU! jenueplUuCd Bury euinba yey}

$0 AdYOd SSBIDY N/GNef BY} JO suolsiaosd ay} yym saydiuoo Burj Siu) JOY} SEUNG 4Ofly OUL °

00°0$ = 884 ‘WY ZP'6 BLOZ/E0/21 UO ArBjOUOYIOld SYONE

40 Aunog Je panjesey SE-FOAN - ch

Sunod jeuL pue ejeyeddy ay} Jo spiovey esed sajueAjAsuUad JO WweISAS jeloipnr peyiun aui

“ZE890-6L0c #OSED
| information and documenis.

ns of the Public Access Policy of

is differently than non-confidentia

$0.00. The filer certifies that this filing complies with the provisio

te and Trial Courts that require filing confidential information and documen

d at County of Bucks Prothonotary on 12/03/2017 9 9:42 AM, Fee
Case Records of the Appelia

Case# 2019-06832-12 - JUDGE:35 Receive
the Unified Judicial System of Pennsylvania:

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 101 of 274

IN THE COMMONWEALTH COURT OF PENNSYLVANIA
Churchill Downs Incorporated and :
Churchill Downs Technology Initiatives :
Company, :
Petitioners

¥.

The Commonwealth of Pennsylvania,
acting by and through the Department of:
Revenue; Eileen H. McNuity, :
Secretary of Revenue of the
Commonwealth of Pennsylvania, and
her successors in office; Bruce Castor,
Acting Attorney General of the
Commonwealth of Pennsylvania, and his:
successors in office; The Pennsylvania -:
State Horse Racing Commission,
Corinne Sweeney; Thomas J. Ellis;
C, Edward Rogers, Jr.; Russell B.
Jones Jr.; Michele C. Ruddy, Salvatore
M. De Bunda, and Russell C. Redding,
in their Official Capacity as
Commissioners of the Pennsylvania
State Horse Racing Commission, :
and their successors in office, : No. 476 MLD. 2016
Respondents : Heard; November 1, 2016

MEMORANDUM AND ORDER.

 

Out-of-state entities, Churchill Downs, Inc. and Churchill Downs
Technology Initiatives Co. (collectively, Churchill Downs), have filed with this
Court a petition for review (Petition) seeking a declaratory judgment that Act 7 of
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 102 of 274

 

2016 (Act 7)' is unconstitutional (Action). The Office of Attorney General (OQAG) °
is defending the action on the Commonwealth’s behalf. |

On September 27, 2016; Greenwood Racing, Inc. (Greenwood), |
Bensalem Racing Association, Inc. (Bensalem Racing) and Keystone Turf Club,
Inc. (Keystone) (collectively, the GRI Entities)’ filed with this Court an
Application for Leave to Intervene (Application) in the Action. On October 6,
2016, the OAG filed a Memorandum in Response to the Application, stating, “[the
OAG] doles] not oppose the GRI Entities[”|[Application], and leave its
determination to the sound discretion of the Court.” Jd, at 1. On October 7, 2016,
Churchill Downs filed its Answer in Opposition to the Application. On October
13, 2016, this Court ordered that a hearing be held on November 1, 2016 on the
Application. On November I, 2016, GRI Entities filed a memorandum of law in
support of intervention.

On November 1, 2016, this Court held a hearing on the Application at
which counsel for Churchill Downs and the GRI Entities presented argument.’ In
addition, Greenwood’s racing division’s Chief Operating Officer Joseph Wilson
(Wilson) testified on behalf of the GRI Entities. Wilson explained the GRI

Entities’ structure and business operations. Further, he described the significant

 

financial investment which has been made into the organization and the enormous

impact on the GRI Entities if Act 7 is declared unconstitutional. At the hearing,

 

a te ae fuente ete oon,

1 Act of February 23, 2016, PL. 15. Act 7 was repealed and added as 3 Pa.C.S, Chapier
93 by Act 114 of 2016, Act of October 28, 2016 P.L. __.

2 Greenwood, the parent company of Bensalem Racing and Keystone, holds licenses
through subsidiaries to operate Parx Casino and Racing (a racetrack, casino and. entertainment
destination) in Bensalem, Pennsylvania. Bensalem Racing and Keystone conduct horse race
meetings with pari-mutuel wagering and electronic wagering, . ‘

3 The OAG did not participate in the hearing.

2
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
fidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee =
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing con

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 103 of 274

this Court granted Churchill Downs permission to file a memorandum in response .
to that filed by the GRI Entities, On November 3, 2016, Churchill Downs filed its
responsive memorandum,

Pennsylvania Rule of Civil Procedure No. (Rule) 2327 states, in
pertinent part: .

At any time during the pendency of an action, a person
not a party thereto shall be permitted to intervene therein,
subject to these rules if

(4) the determination of such action may affect
any legally[-jenforceable interest of such
person whether or not such person may be
bound by a judgment in the action.

Pa.R.C.P. No, 2327 (emphasis added), Rule 2329 provides, in relevant part:

Upon the filing of the petition and after hearing, of which
due notice shall be given to all parties, the court, if the
allegations of the petition have been established and are
found to be sufficient, shall enter an order allowing
intervention; but an application for intervention may be
refused, if

(2) the interest of the petitioner is already
adequately represented|.|

Pa.R.C.P. No, 2329 (emphasis added). This Court has explained:

Considering Rules 2327 and 2329 together, the effect of
Rule 2329 is that if the petitioner is a person within one
of the classes described in Rule 2327, the allowance of
intervention is mandatory, not discretionary, unless one
of the grounds for refusal] under Rule 2329 is present.
Equally, if the petitioner does not show himself to be
within one of the four classes described in Rule 2327,
intervention must be denied, irrespective of whether any

3

 
id documents differently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of” ~

f Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information an

GE‘35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case# 2019-06832-12 - JUD
the Unified Judicial System o:

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 104 of 274

 

of the grounds for refusal in Rule 2329 exist. Thus, the
court is given the discretion to allow or to refuse
intervention only where the petitioner falls within one of
the classes enumerated in Rule 2327 and only where one
of the grounds under Rule 2329 is present which
authorizes the refusal of intervention.

Larock v. Sugarloaf Twp. Zoning Hearing Bd., 740 A.2d 308, 313 Pa. Cmwilith. .

1999) (citations omitted). Thus, “felven if there is a legally[-Jenforceable interest

under Rule 2327(4), a mere prima facie basis for intervention is not enough and
intervention may be denied if the interest of the petitioner is already adequately
represented,” Keener v. Zoning Hearing Bd. of Millcreek Twp., 714 A.24 1120, | |
1123 (Pa, Cmwith. 1998) (emphasis added). Accordingly, although a court may

deny intervention in such circumstances, there is no requirement that a court do so.

“To satisfy Rule 2327(4), the applicant must own an interest in or a-

 

lien upon property in question or must own a cause of action which will be affected

wate

by the action, He must have some right, whether legal or equitable which will be
affected by the proceedings.” Keener, 714 A.2d at 1122. Our Supreme Court has”
stated that “[t]he exact boundaries of a legally[-Jenforceable interest have not been
set, but clearly, . . . if [the individual seeking intervention] lacks standing to

vnc pees eT OTR DEE, ETE aU:

advance the petition for review, he has no legally[-Jenforceable interest to assert as
an intervenor.” In re Application of Biester, 409 A.2d 848, 850 n.2 (Pa. 1979).

Pennsylvania courts have recognized “the interest of a business to be.

aM de

protected from competition allegedly prohibited by a regulatory scheme.” Pa.
Tavern Ass'n v. Liquor Control Bd. , 372 A.2d 1187, 1192 (Pa. 1977) (Roberts, J. .
concurring). In MEC Pennsylvania Racing v. Pennsylvania State Horse Racing
Commission, 827 A.2d 580 (Pa. Cmwith. 2003), this Court found that existing
racetracks had standing to appeal from the Pennsylvania State Horse Racing

AL ee Rate oe ele Sete EL

’ Commission’s approval of a new license application to conduct horse racing
4 !
differently than non-confidential information and documents.

00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
documenis

$0.

f the Appellate and Trial Courts that require filing confidential information and

ucks Prothonotary on 12/03/2019 9:42 AM, Fee

yivania: Case Records o

2. JUDGE:35 Received at County of B

the Unified Judicial System of Penns:

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 105 of 274

 

meetings with pari-mutuel wagering, since granting the license would have a
detrimental impact on the existing racetracks and would dilute attendance and :
revenue. :

Given Pennsylvania courts’ “[recognition of] the interest of a business
to be protected from competition allegedly prohibited by a regulatory scheme,” and i
Wilson’s testimony reflecting the harm that the GRI Entities would sustain in the
absence of Act 7’s protections from competition, we conclude that the GRI Entities
have sufficiently demonstrated a legally-enforceable interest, Pa. Tavern Ass'n,
372 A.2d at 1192.4

Having satisfied Rule 2327(4), we next consider whether the GRI

 

Entities’ interests are adequately represented by the OAG as a reason to deny
intervention under Rule 2329(2), In making this determination, we first note that
the OAG does not oppose the GRI Entities’ Application, Churchill Downs.

end LiMo te NE

ote me

maintains that permitting intervention. would “serve only to multiply proceedings,
hasten the expenditure of private and judicial resources, and complicate any

potential resolution of these issues . . . ” Churchill Downs’ Answer in Opposition

sem 2) att SSE STL pee delle

to Application, at 2. However, these alleged concerns with the litigation procedure

nae

and process do not address whether the OAG will adequately represent the GRI
Entities’ interests. .

In its memorandum of law, which was corroborated by Wilson’s -

Wee Bale Tht 4

testimony, the GRI Entities set forth a number of divergent interests between those i
of the OAG and the GRI Entities. The evidence and argument establish that denial

 

4 Notably, Churchill Downs acknowledges that the GRI Entities have a legally-~
enforceable interest. Specifically, in its responsive memorandum filed on November 3, 2016 at
12, Churchill Downs states, the “GRI [Entities’] legally protectable interest in a determination
that Act 7 is constitutional mirrors that of the Commonwealth.”

3
d documents differently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

ee

vania: Case Records of the Appellate and Trial Courts that require filing confidential information an

GE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, F

‘ed Judicial System of Pennsyh

set 2019-06832-12 - JUD

the Unifie

Ca

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 106 of 274

of intervention under Rule 2329(2) is inapplicable to the facts of this case. Even in

 

aden cee eed nt tain

ewes

the absence of such divergent interests, given the significant concerns Wilson : |
delineated in his testimony, this Court concludes, in its discretion, not to deny
intervention under Rule 2329, After considering the testimony and argument
presented, the parties’ submissions and relevant law, this Court grants the GRI i
Entities’ Application. 1

AND NOW, this 4" day of November, 2016, the Application is
GRANTED.

 

 

edie oe rae a ee te ae

eae ee

edt atts

da een et en ER a PER a ERE Ee

Corffied from the Record
NOV ~ 4 2016
ead Order Ext

cay ren cert nen eben em Hiren shdate Fatt

eee a eet hig Foe ee cl on
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 107 of 274

‘s1UdUINIOp pub UONeUUOsU! jejUapyUos-UOU UeY) Aqua

40 AolJOc SSB00Y DIjGNef ly] J SudIS|AoI BY} YM say}dwuCD Burs Siu) Jey} SOUND 18ff CYL “OO'O$ = 283

EXHIBIT 2

ayip SluaUNoOp pue UORBULOjUl fenUepYyUCS Bully

auinbau Jey} SUNOD jel, pue ajeyjeddy ey] Jo spsoogay aseD 1elUBA[ASUUG_] JO WA}SAS feloIpnr PEylun ey}
WY ZV'G BLOZ/EO/EL UO A1BJOUOYJOlef SYONG JO Aung 8 penasay SE-FOANS - ZL-ZES90-6LO HOSED
fidential information and documents.

   
   
  
 
 
 
 
  

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Appeliate and Trial Courts that require filing confidential information and documents differently than non-con

. JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsylvania: Case Records of

Case# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 108 of 274

 

 

For Prothonotary Use Only:

 

Docket No:

 

 

 

The information collected on this form is used solely for court administration purposes. This form does not

supplement or replace the filing and service of ‘pleadings or other papers as required by law or rules of court,

 

Commencement of Action:
Ed Complaint
[] Transfer from Another Jurisdiction

Writ of Summons

E] Petition

7] Declaration of Taking

 

 

 

 

Lead Plaintiff's Name: Lead Defendant’s Name:
POM of Pennsylvania, LLC 3C Amusements, LLC
: ” Dollar Amount Requested: FJ within arbitration limits
Are money damages requested? Ed] Yes No (check one) FiJoutside arbitration limits
Is this a Class Action Suit? FlYes I No Is this an MDJ Appeal? Fl Yes [] No

 

Name of Plaintiff/Appellant’s Attorney: _Eric J. Schreiner, Esq.
[] Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

 

 

Nature of the Case: Place an “X” to the left of the ONE case category that most accurately describes your
PRIMARY CASE. If you are making more than one type of claim, check the one that
you consider most important,

 

‘| TORT (do not include Mass Tort)
‘| EZ] Intentional

 

 

 

 

 

CONTRACT (do not include Judgments)
Fl Buyer Plaintiff

 

 

 

 

 

 

CIVIL APPEALS
Administrative Agencies

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

F-] Malicious Prosecution [7] Debt Collection: Credit Card E-] Board of Assessment
[-] Moter Vehicle E"] Debt Collection: Other FE] Board of Elections
fx] Nuisance [_] Dept. of Transportation
Ll Premises Liability L.] Statutory Appeal: Other
Fl Product seu (does nat include oO Employmen t Dispute:
: . iscrimination
El Slander/Libel Defamation Employment Dispute: Other E] Zoning Board
E] other:
—_—_
Si E] Other:
‘| MASS TORT
F] Asbestos
EZ] Tobacco
[1 Toxic Tort - DES
Toxic Tort - Implant REAL PROPERTY MISCELLANEOUS
Toxic Waste E] Ejectment [7] Common Law/Statutory Arbitration
F2] Other: L] Eminent Domain/Condemnation FE] Declaratory Judgment
[J Ground Rent ("7 Mandamus
f_] Landlord/Tenant Dispute P| Non-Domestic Relations
[7] Mortgage Foreclosure: Residential Restraining Order
PROFESSIONAL LIABLITY F_] Mortgage Foreclosure: Commercial EJ Quo Warranto
[7] Dental EI Partition Replevin
E] Legal E-] Quiet Title E1] Other:
Medical Ez] Other:
[-] Other Professional:
Updated 1/2011

 

 
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
fidential information and documents differently than non-confidential information and documents.

Case# 201 9-06832- 12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee =
the Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require filing con

 

 

 

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 109 of 274

 

IN THE COURT OF COMMON PLEAS
POM OF PENNSYLVANIA, LLC, FOR CAMBRIA COUNTY,
PENNSYLVANIA
Plaintiff,
VW
CIVIL DIVISION — LAW
3C AMUSEMENTS, LLC,
NO.
Defendant.
NOTICE TO DEFEND
NOTICE AVISO

You have been sued in court. If you wish to defend
against the claims set forth in the following pages, you
must take action within twenty (20) days after this
complaint and notice are served, by entering a written
appearance personally or by attorney and filing in
writing with the court your defenses or objections to
the claims set forth against you. You are warned that if
you fail to do so the case may proceed without you and
a judgment may be entered against you by the court
without farther notice for any money claimed in the
complaint or for any other claim or relief requested by
the plaintiff, You may lose money or property or other
tights important to you,

YOU SHOULD TAKE THIS PAPER TO YOUR.
LAWYER AT ONCE, IF YOU DO NOT

HAVE A LAWYER OR CANNOT AFFORD ONE,
GO TO OR TELEPHONE THE

OFFICE SET FORTH BELOW TO FIND OUT
WHERE YOU CAN GET LEGAL HELP.

Laurel Legal Services, Inc.:
227 Franklin Street

Suite 400

Johnstown, PA 15901
Telephone: (814) 536-8917
Fax: (814) 535-3377

{017 76245;v1 }

Le han demandado a usted en la corto, Si usted quiere
defenderse de estas dematidas expuestas en las paginas
siguien-tes, usted tiene viente (20) dias de plazo al
partir de la fecha de la demanda y la notificacion, Hace
falta asentar una comparesencia escrita o en persona 0
con un abogado y entregar a la corte en forma escrita
sus defensas o sus objeciones a las demandas en contra
de su persona. Sea avisado que si usted no se defiende,
Ja corte tomara medidas y puede continuar la demanda
en. contra suya sin previo aviso o notificacion. Ademas,
ja corte puede decider a favor del demandanre y
requiere que usted cumpla con todas las provisiones de
esta demande. Usted puede perder dinero o sus
propiedades u otros derechos importantes para usted,

LLEVE ESTA DEMANDA A UN ABOGADO
INMEDIATAMENTE, SI NO TIENE

ABOGADO O SI'NO TIENE EL DINERO
SUFFICIENTE DE PAGAR RAL SERVCIO,
VAYA EN PERSONA O LLAME POR TELEFONO
ALA OFICINA CUYA DIRECCION

SE ENCUENTRA ESCRITA ABAJO PARA
AVERIGUAR DONDE SE POEDE

CONSEGUIR ASISTENCIA LEGAL,

Laurel Lepal Services, Inc.
227 Frankdin Street

Suite 400

Johnstown, PA 15901
Telephone: (814) 536-8917
Fax: (814) 535-3377
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
fidential information and documents differently than non-confidential information and documents.

filing con

Fee

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM,
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 110 of 274

Matthew H. Haverstick (No. 85072)

Eric J, Schreiner (No. 76721)

Peter R. Rosenzweig (No. 81759)

Shohin H. Vance (No. 323551)

KLEINBARD LLC

Three Logan Square

1717 Arch Street, 5" Floor

Philadelphia, PA 19103

Ph: (215) 568-2000

Fax: (215) 568-0140

Eml: mhaverstick@kleinbard.com
eschreiner@kleinbard.com
prosenzweig@kleinbard.com

svance@kleinbard.com
Attorneys for Plaintiff POM of Pennsylvania, LLC

 

IN THE COURT OF COMMON PLEAS

 

 

 

POM OF PENNSYLVANIA, LLC, FOR CAMBRIA COUNTY,
PENNSYLVANIA
Plaintiff,
Vv.
CIVIL DIVISION — LAW
3C AMUSEMENTS, LLC,
NO.
Defendant.
JURY TRIAL DEMANDED
COMPLAINT

Plaintiff POM of Pennsylvania, LLC (“POM”), by and through its undersigned counsel,
hereby brings its complaint for public nuisance and unfair competition against Defendant 3C
Amusements, LLC (“Defendant”), and in support hereof, avers as follows:

INTRODUCTION

1. POM licenses and distributes software for a legal skill based video game machine,
called the Pennsylvania Skill™ Amusement Device 402.49 PEN (the “Skill Game”), which is

used in Cambria County and throughout the Commonwealth of Pennsylvania.

{01776246;v1 }
visions of the Public Access Policy of
fidential information and documents.

$0.00. The filer certifies that this filing complies with the pro

d Trial Courts that require filing confidential information and documents differently than non-con

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 1 2/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsyivania: Case Records of the Appellate an

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 111 of 274

2. It has previously been determined by a court of the Cotmmonwealth that the Skill
Game is one in which the element of skill rather than chance predominates, and therefore it is not
in violation of the Pennsylvania criminal statute regulating games of chance, see 18 Pa. CS. §
5513,

3. Defendant owns and operates a business known as 3C Amusements located at
1762 Lyter Drive, Johnstown, Pennsylvania (the Business”),

4, The Business has on its premises and available for customer play numerous video
game machines that are illegal gambling devices.

5, The ongoing and continuing operation of these games at the Business constitutes
iflegal gambling in violation of 18 Pa. C.S. § 5513.

6. These illegal games compete directly with the legal Skill Game.

7. These illegal games take market share and customers away from the legal Skill

Game, thereby depriving POM of profits and causing it to suffer pecuniary harm.

8. Defendant’s operation of these illegal games at the Business has created a public
nuisance,
9, Defendant’s operation of these illegal games at fhe Business constitutes unfair
competition.
10. POM is entitled to injunctive relief that prohibits the use or operation of these

illegal games at the Business or anywhere else in Cambria County in order to abate the public

nuisance and unfair competition.

11, POM also is entitled to damages based on Defendant’s conduct.

{01776245;v1 } 2
ns of the Public Access Policy of
dential information and documents.

fi

00. The filer certifies that this filing complies with the provisio

$0.

ds of the Appellate and Trial Courts that require filing confidential information and documents differently than non-con

. JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsylvania: Case Recor

Caset# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 112 of 274

PARTIES AND VENUE

12. POM is ais a limited liability company formed under the laws of Wyoming,
trading and doing business as Pace-O-Matic, with its principal place of business in Duluth,
Georgia. POM licenses and distributes software for the Skill Game, which is used throughout
the Commonwealth of Pennsylvania.

13. Defendant is a Pennsylvania Limited Liability Company whose registered address
is 1750 Lyter Drive, Johnstown, Pennsylvania, Defendant owns and operates the Business.
Defendant operates multiple illegal games of chance at the Business that compete with the legal
Skill Game,

14. Venue exists in this Court pursuant to Pennsylvania Rule of Civil Procedure 1006
because a transaction or occurrence took place in this county out of which the cause of action
asserted in this Complaint arose and because the Defendant resides and/or regularly conducts
business in this county.

FACTUAL BACKGROUND
A. POM’S LG.
15. POM’s Skill Game is sold and distributed in the Commonwealth of Pennsylvania

and is located primarily in taverns, restaurants and social clubs that serve alcohol under license

from LCB.
16. The Skill Game is a coin-operated video machine.
17. The primary game the Skill Game offers is a “Tic-Tac-Toe” style puzzle, but the

Skill Game also includes a potentially unlockable bonus session and a “Follow Me™” colored
dot-matching second phase of game play.
18. The Tic-Tac-Toe game features six different graphical themes that a player can

select, which include “Bombs and Bombshells,” “Cocktail Cove,” “Pirate’s Prize,” “Pirates,”

{01776246;v1 } 3

 
visions of the Public Access Policy of
confidential information and documents.

$0.00. The filer certifies that this filing complies with the pro'
filing confidential information and documents differently than non-

cks Prothonotary on 12/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case# 2019-06832-12 - JUDGE:35 Received at County of Bu

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 113 of 274

“Lucky Fruit,” and “Living Large.” While the graphics and some payout amounts differ among
the various themes, the gameplay is functionally equivalent in all themes.

19. A player cannot access the bonus session or the Follow-Me™ second phase of
play on the Skill Game without first playing the Tic-Tac-Toe game.

20, When the Tic-Tac-Toe game is initiated, nine reels arranged in a three-by-three
grid are spun.

21. When the wheels stop spinning, nine symbols based on the player’s chosen theme
are displayed.

22. The pattern that is displayed is selected from a finite pool of multiple tens of
thousands of puzzles.

23. Once the reels are spun, the player has thirty seconds to change one of the
symbols to a “Wild” symbol in order to complete one or more rows in the grid.

24. The most advantageous spot in which to place the “Wild” symbol depends on
whether multiple rows can be completed and the value of the symbols in the row or rows that
were completed.

25. Failure to place the “Wild” symbol at all within the thirty-second time limit will
result in a loss, however, because the Skill Game does not generate automatic wins.

26. The Skill Game also has a bonus session that can be triggered under certain
circumstances by successful completion of the Tic-Tac-Toe game.

27. The bonus sessions differ among the various themes that are available on the Skill
Game. “Bombs and Bombshells,” “Cocktail Cove,” and “Pirate’s Prize” have skill-based bonus
play (shooting for “Bombs and Bombshells” and “Pirate’s Prize,” picture-taking for “Cocktail

Cove”), during which the player can earn less than the maximum bonus available, including

{01776245;v1 } 4

 
ly than non-confidential information and documents.

i

t f 00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
the Appellate and Trial Courts that require filing confidential information and documents different

$0.

MM, Fee

of

06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 A

the Unified Judicial System of Pennsyivania: Case Records

Case# 2019-

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 114 of 274

zeto, based on how well he or she performs during the bonus session. The bonus sessions for
“Pirates,” “Lucky Fruit,” and “Living Large” consist of a process that delivers the bonus points
to a player that were already determined by the outcome of the Tic-Tac-Toe game. For these
themes, the bonus session simply is an entertaining way to deliver to the player 100% of the
reward the player already earned in the Tic-Tac-Toe game.

28. If a player executes perfect skill and still fails to win at least 105% of the amount
paid to play the Tic-Tac-Toe game, the player is given the option of selecting the Follow-Me™
phase of play.

29, The Follow-Me™ second phase of game play begins with a three-by-three grid of
colored dots. The dots flash in a random sequence that the player must repeat.

30. The player needs to follow the sequences for 25 rounds of play, with each

sequence adding another circle.

31. If ultimately successful, the player is awarded with a combined total of 105% of

the original amount spent to play.
32. The clement of skill predominates in the Skill Game. |
33. The Court of Common Pleas of Beaver County has determined that POM’s Skill

Game was a game in which skill predominated and, consequently, was not a gambling device per
se! See Inre: Pace-O-Matie Equipment, Terminal LD, No. 142613, M.D. No. 965-2013 at p.p.
7-12 (Beaver Co. C.C.P, 2014) (a true and correct copy of the court’s memorandum opinion and

order is attached hereto, and made a part hereof, as Exhibit “A”).

 

! The game involved in the Beaver County case was POM’s Pennsylvania Skill™ Amusement Device SKL 402.44
PEN, The current Skill Game is built off of a newer version of POM’s software, which provides substantially the
same actual game play as the software version at issue in the Beaver County case. The reasoning of the court in
Beaver County applies equally in this case.

{01776245;v1 } 5

 
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee = $0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 115 of 274

34, Accordingly, the Skill Game is a legal game of skill under Pennsylvania law.

B. THE BUSINESS

35. The Business has multiple types of video machine games that are available for
customers to play,

36. Most of the games at the Business are illegal gambling devices that violate 18 Pa.
C.S, § 5513.

37, For example, the Business has “SkillTouch” games manufactured by Gracie

Technologies, Inc, (“Gracie”),

38. The Court of Common Pleas for Cambria County, Pennsylvania recently held that
Gracie’s “SkillTouch” game is an illegal gambling device that violates 18 Pa. C.S, § 5 513, See
Gracie Technologies Inc., et al, v. Commonwealth, No, MD 162-2017 (Cambria Co. C.C.P.) (a
true and correct copy of the court’s opinion and order is attached hereto, and made a part hereof,
as Exhibit “B”).

39. The Business also has Banilla games. Upon information and belief, these games
are games where chance predominates and, therefore, they also are illegal gambling devices
under 18 Pa. C.S. § 5513.

AO. The Business promotes illegal gambling and violates 18 Pa. C.S. § 5513 because
it has numerous games that are illegal gambling devices available for customers to play.

C. THE PUBLIC NUISANCE

41. As stated above, the Business promotes illegal gambling because it has on its
premises numerous illegal gambling devices that are available for customer to play.
'. 42, The ongoing and continuing operation of Gracie’s “SkillTouch” game and Banilla

games at the Business constitutes illegal gambling in violation of 18 Pa. C.S. § 5513.

{O17 7G245;v1 } 6
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 116 of 274

43, The Business has created an ongoing public nuisance by promoting and allowing

illegal gambling activities on its premises.

44, Illegal gambling is a nuisance per se under Pennsylvania law.
45. The general public has a common right to peaceful enjoyment of life.
46, The general public also has a common right to be free of activities prohibited by

law like illegal gambling.

47, The Business’ activities, including the operation of Gracie’s “SkillTouch” games
and Banilla games, unreasonably interferes with these common public rights because its
activities are prohibited by statute, because they significantly interfere with the public peace, the
public comfort and public convenience, and because they are continuing and ongoing in nature.

48. Accordingly, the Business is both a public nuisance per se and a public nuisance
under traditional principles of Pennsylvania law that define public nuisances,

D. THE SPECIAL HARM TO POM

49, The public nuisance described above has caused, and continues to cause, harm to
POM that is different in kind and magnitude from the harm caused to the general public.

50, POM expends significant amounts of time and money to ensure that the Skill
Gate is compliant with Pennsylvania law.

51. POM’s legal Skill Game directly competes with Gracie’s illegal “SkillTouch”
games and the illegal Banilla games at the Business, in Cambria County and in the
Commonwealth of Pennsylvania.

52. The legal Skill Game competes for the same customers and market share as these

games.

{01776245;v1 } 7

 
visions of the Public Access Policy of
confidential information and documents.

fies that this filing complies with the pro

filing confidential information and documents differently than non-

$0.00. The filer certi

cks Prothonotary on 12/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case# 2019-06832-12 - JUDGE:35 Received at County of Bu

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 117 of 274

 

53. The Business’ operation of Gracie’s illegal “SkitlTouch” and the illegal Banilla

games has caused POM to lose customers and market share in Cambria County and ultimately

has caused lost profits.
54. The general public has not suffered this type of harm.
55. In addition, POM is being uniquely harmed by the operation of illegal games at

the Business and other venues because the operation of illegal games in Pennsylvania is causing
state authorities to treat all games the same and advise the public that all skill games are illegal.
56, For example, the Pennsylvania Liquor Control Board recently sent an e-mail to its
licensees that stated:
According to the Pennsylvania State Police and the Pennsylvania Lottery, skill games are
illegal in the commonwealth. As such, possessing or operating one or mote of these
machines on your licensed premises may be gtounds for the Pennsylvania State Police,
Bureau of Liquor Control Enforcement to issue a citation against your license. While the
PLCB cannot provide you with legal guidance as to whether a particular gaming machine

is illegal, citations put yout license at risk, both through the citation process and upon
application for renewal to the PLCB. |

A true and correct copy of the PLCB e-mail is attached hereto, and made a part hereof, as Exhibit
“c, |

57. As a result of this position taken by state authorities, at least one chain of taverns
in Pennsylvania that previously had POM’s Skill Game in its locations available for customers to |
play decided to no longer make the Skill Game available for play to its customers.

58. The confusion created by the operation of illegal games at the Business and other
venues in Pennsylvania has harmed, and will continue to harm, POM’s business reputation and
its ability to market and sell the Skill Game in Pennsylvania

59, The general public also has not suffered this type of harm.

{01776246;v1 } 8 ;
confidential information and documents.

filing complies with the provisions of the Public Access Policy of

$0.00. The filer certifies that this
fidential information and documents differently than non-

~ JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

ied Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing con

Case# 2019-06832-12

the Unifi

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 118 of 274

COUNT I—PUBLIC NUISANCE
60. The foregoing Paragraphs are incorporated by reference as if set forth fully
herein.
61, As set forth above, Defendant’s operation of Gracie’s illegal “SkillTouch” games

and the illegal Banilla games at the Business has created an ongoing public nuisance.

62. These games are illegal gambling devices.

63. The ongoing and continuing operation of these games at the Business constitutes
illegal gambling in violation of 18 Pa. C.S. § 5513:

64. Illegal gambling is a nuisance per se under Pennsylvania law.

65. Defendant’s operation of Gracie’s illegal “SkillTouch” games and the illegal _
Banilla games at the Business also constitute a public nuisance because it is an interference with
the general public’s common rights to: (i) the peaceful enjoyment of life; and (ii) be free of
illegal activities like illicit gambling.

66. This interference is unreasonable because the activity-—i.c¢., illegal gambling: (i)
is prohibited by statute, see 18 Pa, C.8. § 5513; Gi) significantly interferes with the public peace,
the public comfort and public convenience; and (iii) is continuing and ongoing in nature.

67. As set forth above, the public nuisance has caused, and continues to cause, harm
to POM that is different in kind and magnitude from the harm caused to the general public
because POM has suffered pecuniary harm in the form of loss of customers, loss of market share
and lost profits.

68, The general public has not suffered this kind of harm as a result of the illegal
gambling activities described above.

WHEREFORE, POM requests that this Court enter the following judgment on Count

One of the Complaint: (i) an order preliminarily and permanently abating the public nuisance by

{017762465;v1 } 9
visions of the Public Access Policy of
confidential information and documents.

0.00. The filer certifies that this filing complies with the pro

§

12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
- Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-

the Unified Judicial System of Pennsylvania

Case# 2019-06832-

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 119 of 274

 

prohibiting the operation of Gracie’s “SkillTouch” games and the Banilla games at the Business
ot anywhere else in Cambria County; (ii) an award of damages in excess of $50,000.00 for

POM’s pecuniary losses, including the loss of customers, market share and profits; and (iii)
granting such additional relief as the Court deems just and equitable.

COUNT -—UNFAIR COMPETITION

69, The foregoing Paragraphs are incorporated by reference as if set forth fully
herein,
70. By breaking the law through the operation of the illegal games while POM is

complying with the law, Defendant is unfairly competing and gaining a competitive advantage.

71. By virtue of this unfair competition, Defendant enjoys a benefit and POM suffers
harm.

72. POM has a reasonable expectation of earning revenue from customers who play
the Skill Game.

73. Defendant has knowledge of POM’s expectation of earning revenue from

customers who play the Skill Game.

74, Upon information and belief, Defendant knows it can attract more customers by
making the illegal games available and that the loss of those customers can cause harm to POM.

75. It is foreseeable to Defendant that its use of the illegal games to attract more |
customers can cause harm to competitors, like POM, that comply with the law and make legal
games of skill, not illegal games of chance, available to customers.

76. Defendant’s operation of the illegal games at the Business has and will continue |
to cause POM to lose customers and suffer damages as a result. |

77. Defendant has engaged in, and continues to engage in, unfair competition.

{01776246;v1} 19
ins of the Public Access Policy of
fidential information and documenis.

fies that this filing complies with the provisio

$0.00. The filer certi

ee
Case Records of the Appellate and Triai Courts that require filing confidential information and documents differently than non-con

.« JUDGE:35 Received at County of Bucks Prothonotary on 1 2/03/2019 9:42 AM, F

the Unified Judicial System of Pennsylvania:

Case# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 120 of 274

 

WHEREFORE, POM requests that this Court enter the following judgment on Count
Two of the Complaint: (i) an order preliminarily and permanently enjoining the unfair
competition by prohibiting the operation of Gracie’s “SiiliTouch” games and the Banilla games
at the Business or anywhere else in Cambria County; (ii) an award of damages jn excess of

$50,000.00 for POM’s pecuniary losses, including the loss of customers, market share and

profits; and (iii) granting such additional relief as the Court deems just and equitable.

Respec subsnjtted. ~

Dated: July 12, 2019

 

Matthew. Haverstick (No. 85072)

Eric J. Schreiner (No. 76721)

Peter R. Rosenzweig (No. 81759)

Shohin H. Vance (No. 323551)

KLEINBARD LLC |

Three Logan Square

1717 Arch Street, 5 Floor |

Philadelphia, PA 19103

Ph: (215) 568-2000

Fax: (215) 568-0140

Emi: mhaverstick@kleinbard.com |
eschreiner@kdleinbard.com ’

rosenzwei einbard.com

svance@kleinbard.com
Attorneys for Plaintiff POM of. ‘Pennsylvania, LLC

{01776245;v1 } 11
the Public Access Policy of
jal information and documenis,

$0.00. The filer certifies that this filing complies with the provisions of
filing confidential information and documenis differently than nonz

Case# 2019-06832-12 - JUDGE'35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
the Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 121 of 274

 

RIFICATION
I, Rick Goodling, verify that I am Director of State Compliance for Plaintiff and that the
statements made in the foregoing Complaint are true and correct based upon my pexsonal
knowledge or information and belief, I understand that false statements therein are subject to

penalties of 18 Pa.C.S, § 4904, relating to unswom falsification to authorities,

Dated: July 9, 2019 ZZ 1,

Rick Goodling t

 

{01776246;y1 }

 
fidential information and documents.

00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

$0.

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-con

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 122 of 274

 

IN THE COURT OF COMMON PLEAS

 

POM OF PENNSYLVANIA, LLC, FOR. CAMBRIA COUNTY,
PENNSYLVANIA
Plaintiff,
v.
CIVIL DIVISION — LAW
3C AMUSEMENTS, LLC,
NO,
Defendant.

 

 

CERTIFICATE OF COMPLIANCE

6

I certify that this filing complies with the provisions of the Public Access Policy of the
United Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that

require filing confidential information and documents differently from non-confidential

information and documents.

Respectfully Submitted,

in) Ghrerre

MatthewY. Haverstick (No. 85072)

Bric J. Schreiner (No. 76721)

Peter R. Rosenzweig (No. 81759)

Shohin H. Vance (No, 323551)

KLEINBARD LLC

Three Logan Square

1717 Arch Street, 5 Floor

Philadelphia, PA 19103

Ph: (215) 568-2000

Fax: (215) 568-0140

Eml: mhaverstick@kleinbard.com
eschreiner@kleinbard.com

Attorneys for Plaintiff POM of
Pennsylvania, LLC

Dated: July 12, 2019

{01776245;v1 }

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 123 of 274

EXHIBIT “A”

‘sJuaWUNOOp pue UO!}eUUIOJU! feUepYyUOd-UOU UeY) AjueZeyip SjuaLUNZOp pue UoHeuUOjU! fexUepyUoD Bully aunbeu yey] SUNOD jeUs pue ejeleddyy ay} Jo spiodey eseD ‘BlueA/ASUUad JO WeISAS /eloIpNP peylun au}
40 AdYOcf SSB09Y GN BY} JO SUOIsIAcUd EY} YIM SeydwWOS Buyis S14] JEU] SOYNIES JOIIJ YUL “00'OF = O84 WY ZP'6 GLOZ/E0/ZL UO AlejOUOYIOle SONG JO AJUNOD Je peAjaoay SE:FOANL ~ ZL-ZES9O-GLOT #ESeD
the Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee = $0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
ts.

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 124 of 274

DEC-24~2014 WED 12:23 PH EddyDeLucaGravinaTowneen © FAX NO, 412 281 2537 P, 02

ne ee

 

IN THE COURT OF COMMON PLRAS OF BEAVER COUNTY

PENNSYLVANIA
CRIMINAL DIVISION

Tr ret :
PACR-O-MATIC, INC, EQUIPMENT © MLD, 965-2013

TRRMINAL LD. NO, 142613 :

0 OPINIO ORDER
ne

H. KNAFELC, J December awd , 2014

I. PROCEDURAL HISTORY

On November 19, 2013, agents of the Pennsylvania Bureau of Liquor Control
Enforcement seized a Pace-O-Matic, Inc. video game dovice from the Amerioan-Italian Club
located in Aliquippa, Beaver County, The manufacturer of the device filed a timely Petition for
Retum of Seized Property and requested a post-seizure hearing pursuant to Pennsylvania Rule of
Criminal Procedure 588, This Court held a hearing on the matter on September 26, 2014, The
sole purpose of that hearing was to gather evidences as to whother the confiscated property
constituted a gambling device per se. The evidence fails to demonstrate that the machine is a ,
gambling device per se, and Petitioner’s motion for its return is GRANTED.

During the hoating, this Court heard testimony on the operation of the confiscated devices,
The Court heard testimony on two issues: first, whether Petitioner was entitled to lawful . |

possession of the ree; and second, whether the gemes installed on the device were gaines of
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
fidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE'35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing com

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 125 of 274

ween tm ena

DEC~24-2014 WED 12:23 PH EddyDeLuocaGravinaTounsen FAX NO, 412 281 9537 P, 08

 

chance or games of alcill, Both parties stipulated that the other elements ofa gambling device per
ge, consideration and reward, were satisfied, The device requires a player ta put in cash in order
to access the games installed on the device. Successful play has the potential to reward a player
with mors otedits than he or she put into the device. Thus, this Court is tasked only with
resolving whether the games on the device ave games of skill or games of chanos. Because of the
jevel of interactivity between the game and the player, as well as the gameplay mechanics, the .
evidence fails to show that the games included on the device—Tio-Tac-Toe, unlockable bonus
game, and the “Follow-Me" mini-game—are anything other than gemes of skill. The device is

therefore not a gambling device per se and ghall be returned to Pace-O-Matio, Ino,

I. STATEMENT OF FACTS
The proparty seized in this case is a coin-operated tabla top machine that offers a Tic

Tao-Too puzzle, an unlockable bonus game, and a “Follow-Me” mini-game, The player uses 2

tonch screen navigate through the system. A player initiates the gate hy inserting money into
the devies, A playat onn place a bet of 40, 80, 120, 160, or 200 “points.” One point equals one

cent, A player then proceeds to seleot one af three themes. ‘These are “Bombs and Bombshells,”

“phates Prize,” and “Cocktail Cove.” While the graphics and sonic pay amounts differ
depending on which theme the player chooses, the gam aplay is functionally equivalent amnong
the three themes. The player has access to the same features regardless of which theme he ar she
chooses, and the themes will thus be treated interchangeably.

The first game that the player interacts with is the Tio-Tac-Toe puzzle, This is the

primary game included on the device, and a player cannot aocess the other features of the game

without firet playing the Tic-Tao-Toe puzzle. Upon initiating gameplay, the game spins each of

the nine reels arranged in a three-y-three grid on the screon, After the reals stop spinning, the

Page 2 of 13

 
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case# 2019-06832-12 -

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 126 of 274

ww DEG+24-2014 WED 12:24 PM EddpDeLucaGravinaTownsen FAX NO, 412 28] 9697 P, O4

.

playor has ten seconds to seleot one of the nine cells to change a symbol in that position to a wild

_symbol, The player is tasked with choosing the most advantageous apot to place the wild.

_ Whether ono spot is more advantageous than another depends on the value of the symbols in the
row, cdluma, or diagonal that waa completed, ond whether completion of ane row, column, or
dlagonal completes another, Ifthe player does not make 4 selection in the allotied time, no wild
symbol will be plaoed on the screen, Because a random nuniber generator exeludes en automatic
winning game, failure td place tha wild will always result in a loss for the player. Each game will
have at least one spot where placing the wild will result in a nonzero scare, and no game will be
completaly unwinnable.

A player has the opportunity to access a honwe game while playing the Tico-Tac-Too
puzzle, Certain symbols in the three-by-three grid have the potential to unlock the bonus game.
A player must align three bonua syzsbols in a row, column, ox diagonal on the threr-by-three
grid, Where the player manages to place a wild in the proper position, the gate awards the
player with a bonus shooting game. There are slight differences in the bonus games depending
on the theme chosen, but the core gamoplay mechanies of the three bonud games are virtually
identical, and will be treated In the sane manner. The bonus games are shooting-style games,
Targets appear at randotn positions across the screen, and the object of the bonus game is to
target all of the symbols on the touch screen during the time allotted (30 or 45 seconds,
depending on the theme chasen). The speed with which the targets appear on the scteen and the
fact that they are scattered abaut the screen provides the game's challenge. The player is

rewarded with polnts depending on how many of the symbols be or she was able to target and

fouch,

Page 3 of 13
ins of the Public Access Policy of

$0.00. The filer certifies that this filing complies with the provisio.

filing confidential information and documents differently than non-confidential information and documents.

Fee

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM,
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 127 of 274

 

DEO~24-2014 WED 12:24 PH EddyDeLuoaGravinaTownsen FAK NO, 412 281 9697 P, 06

Pes

If, during the Tic-Tac-Toe gama, the player wits en amount that is less than 104% of the
purchase price to play the game, the player is afforded the option of selecting tho “Fellow-Me”
mini-game. A player who chooses fo proceed with the Pollow-Me feature ig presented with a
three-by-three grid of colored dots. Resentially, the Follow-Me feature is a memory game. The
dots flash in a random sequence which the player must repeat, Starting with one circle flashing,
the player will nead to follow the correct sequence for a total of forty rounds of play, with each
sequence adding another citole. If a player successfully follows the pattera each time, the player
is awarded with 104% of his or her original wager. For example, if the player had wagored 40

credits, euccessfal completion of the Follow~Me mini-game would result in a payout of 42

credits.

WI. LEGAL BACKGROUND AND ANALYSIS
Asmation for retum of property pursuant to Rule 588 is intended ta return goods to a
porson aggrieved by a soarch and seizure based upon the right to lawful possession and the nan-
contraband status of the goods, Pa. R. Crim. P. 588; Cora, v, Pomerantz, 573 A2d 1149, 1150
(Pa. Super. Ct. 1989), Ruls 588 provides, in pertinent part, the following:
Huts 588, Motion for Return of Property

A person teved by 4 search and seizure, whether or not executed
“) ouemmant 01 = warrant, may move for the return of fhe property on the !
ground that he or she is entitled to lawful poascasion thereof, Such motion
shal) be filed in the court af common pleas for the judicial district in which
the was seized. !
(B) Tage & hearing such motion shall receive evidence on any issue of fact
necesgary to ths decision thereon. If the motion in granted, the property
thal] be restored unless tha court determines that auch property 1s
oontraband, in which cage the court may onder the property to be forfeited.

A petitioner's motion for return of property must, at a minimum, allege that the petitioner

is entitled to lawful possession of the propérty at isaue. Pomerantz, 873 A.2d at 1150. The

. Page 4 of 13
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 128 of 274

DEC-24-2014 WED 12124 PH EddyDeLucaGravinaTownsen FAX NO, 412 281 3637 P, 06

'

 

petitioner must prove that he ie entitled to possession by a preponderance of the evidence.
Beuston v. Ebersole, 986 A.2d 876, 881 (Po, Super. Ct, 2009). A preponderarioe of evidence
standard is tantamount to a “more likely than not” standard, Com. ¥, $6,425.00 Seized fiom
Esquilin, 880 A.2d $23 (Px, 2005).

Where 2 petitioner mects the minimal burden of establishing entitloment to lawfid
possession, unless there is countervailing evidence to defeat the claim, the moving party is
cutitied to the return of the identified property. Jbid, Tho Commonwealth niust prove the pet se
nature of machines scized as gambling devices by a preponderance of the evidence. Cont ¥
Irwin, 636 A.2d 1106, 1107 (Pa. 1993),

A rmachine is a gambling device per se if three elements are present: (1) consideration, (2)
result determined by chance rather than skill, and (3) reward. Because both the Petitioner and the
Commonwealth have stipulated that the machine meets the consideration and reward elements,
only the second element—whether tha result is determined predominantly by chance or slcill-—
will be addressed in depth.

That successti) play ia determined by chance rather then skill is an elament essential to a
finding that amechine is 4 gambling device per ae. Com. v. Two Blea. Video Paker Game
Machs., 465 4.20 973, 977 (Pa, 1983). Coyrts must determine in each ease the relative arnounts
of skill and chance present in the play of each machine and the extent to which skill or chance
determines the outcome, Jbid, In order for a game to constitute gambling, it must be a game
where chance predominates rather than skill. Zid, A showing of a lace elemont of chunco,

without more, is not sufficient, and the outcome need not be wholly detormined by still in order

for a machine to fall outside the gambling per 86 category. Thid. The mero fact thet a machine

Page 5 of 13
Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee = $0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documenis.

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 129 of 274

DEC-24-2014 WED 12:24 PM EddyDeLucaGravinaTounsen FAX NO, 412 281 3637 P, OF

©

involves a substantial clement of chance is insufficient to find that a machine apambling device.
ibid.
A game decided predominately on the basis of probability rather than any real input of

skill from a. player will be a game of chance. The level of interactivity and the consequences of a
player’s choices in playing the game are relevant in determining whether tho game is ano of
chance or skill, See id, at 976 (noting that while skill, in the form of lnowledge of probabilities,
can improve a player’s chances of winning s video poker game, chance ultimately determines the
outcome because chance determines the card dealt and tho cards from which one can draw);
compare Com: v. Dent, 992 A,2d 190 (Pa. Super, Ct. 2010) (holding that although skill can
determine the outcome in a poker game, players are till subject to defeat at the turn of the
cards), with Am, Amusements Co, v. Neb. Dep't af Revenue, 807 N.W.2d 492 (Neb, 2011)
(noting thet beoguse the gameplay in a tic-tao-too puzzle was woder the control of the player and
not the machine, the game was one of aldll rather than chance).

A. Lawful Possession
The initial burden is on the Petitioner, Pace-O-Matio, Inc., to prove that it is entitled io
Tawful possession of the res at issue by a preponderance of the evidence standard. Reasion v,
Ebersole, 986 A.2d 876, 881 (Pa, Super. 2009). Petitioner has met that burden here. The device
at issue is a obin-operated tabletop video game machine manufgctuted by Pace-O-Matio, Inc.
The fact thet Petitioner has manufactured, designed, and provided the source code for fhe
machine makes it more likely than not that Petitioner is entitled to lawful possession of the video

game machine at issue,

Page 6 of 13
id documents.

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

filing confidential information and documents differently than non-confidential information an

Caset# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 130 of 274

DEC-24-2014 WED 12:26 PH EddyDeLucaGravinaTounsen FAX NO, 412 281 3687 P. 08
‘

| B, Gambling Device Per Se

Upon a showing of lawful entitlemont, the burden shifts to the Commonwealth to prove
by 4 preponderguos of the evidence that the video game machine seized is contriband, Cam. ¥,
Irwin, 636 A.2d 1106, 1107 (Pa, 1993). Specifically, the government must show that the video

game is a “gambling device per se.” did, In determining whether a machine oan be seized, the

machine must be so intrinsically connected with gambling as to constitute a gambling device per

se, This intrinsic connection is met where three elements are present: (1) consideration, (2) result |
determined by chance rather than elcill, and (3) reward, Jbid, The parties in thie case have |
stipulated that, becanse a player must insert money ta begin play and is enticed to play by the

promise of a payout, the first element, consideration, and ihe third element, reward, are met, The

only iseue remaining is whether successful play is determined predominantly by sktil or chance,

Thero is no doulst that the games at isaue contain elements of skill and chance, It is

therefore the tusk of this Court to detemiine, on balance, whether skill or chance is the dominant

factor in successful play. ‘The operation of the machine and the way a player interacte with the
machine must be ovaluated. Ag noted, the machine contains the following features: (1) a Tic-
Tae-Tos puzzle; (2). an unlockable bonus shooting games and (3) a. “Rollaw-Me” mlni-game, The

extent to which chance and skill decide the outoamd of cach game must be evaluated.

Fi Tie-Tac-Too Puzzle
‘The parties disagree on whether skill ox chance dominates the outcome of the Tic-Tac-
Tos puzzle, The Commonwealth asserts thet the skill required to place the wild symbol in a spot
is outweighed by the chance determination of the puzzle itself This Court seapeotfully disagrees
with the Commonweatth's position, Although there often is, as the Commonwealth points out, an

“obvious” position whore placement of the wild would genorate a nonzero score, several puzzles

Page 7 of 13
ns of the Public Access Policy of
dential information and documents.

fi

fies that this filing complies with the provisio

$0.00. The filer certi

Is of the Appellate and Trial Courts that require filing confidential information and documents differently than non-coni

d.

. JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
the Unified Judicial System of Pennsyivania: Case Recor

Case# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 131 of 274

DEC-24-2014 WED 12:26 PH EddyDeLucaGravinaTownsen FAX NO, 412 281 3837 P, 08

 

have a position where placement of the wild will lead to a mare advantageous score, It takes slcill
for a player fo recognize both which symbols are most advantageous to his or her payout and
which position will maximize tho player's score, A player who lacks the skill to recognize that
the placement of a wild symbol in a particular position will lead to the corpletion of two or thres
rows, colurans, or diagonals will not achieve as high a’score as one who does recognize thase

_ patterns, Were the game one predominantly based on chance, oné would reasonably expect that a
sldtled player and an unskilled player would stand to gain roughly the same score, However, &
more skilled player is sauch more likely to achieve a greater score than an unskilled player,
which augurs in favor of holding that the game is one of skill, not chance,

The Commonwealth places heavy emphasis on the faot that the device utilizes a random
number generator to generate the puzzle itself. However, the fact that a machine utilizes a
random generator, without more, is insufficiont to push this game into the realm of chance. The
Smetion of the random number generator is not to determine whether player wits or loses, but
morely to determine which puzale within a finite pool of puzzles will be presented fo the player.
‘The random number generator siraply constructs the field on which the player will be playing. lt
eatablishes the constraints in which the player must operate to reosive the most points possible,
Additionally, the generation ofa puzzle is not a purely random event, Bach puzzle prosented to
the player has the possibility of a wir, and the player will not be presented with a puzzle that is
already solved, Thus, the purpose of the random number generator is only to choose, at random,
which of a large-—yet finite-—pool of puzzles to present to the player. Even if the presentation of
the puzzle were a “substantial eloment of chance,” thin, without more, is insufficient to 4 finding

that the Tie-Tac-Tas game is a game of chance. Com, v. Twa Elec, Video Poker Game Machs.,

465 A.2d 973, 977 (Pa. 1983),

Page 8 of 13
differently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

rds of the Appellate and Trial Courts that require filing confidential information and documents

of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case# 2019-06832-12 - JUDGE:35 Received at County
the Unified Judicial System of Pennsylvania: Case Reco

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 132 of 274

DEC-24-2014 WED 12:26 PM EddyDeLucaGravinaTownean FAX NO, 412 281 3637 PB 10

Fven'more essential to the analysis than how the game is constructed and presented is the
gameplay itself, During the course of play, the element of skill predominates and determines the
outcome to amuch higher degree than chance. It is up to the player to choose which apot to place
the wild in order to achieve the most advantageous scare. Our Superior Court’s holding in Dent
is netructive, There, the Court held that Texas Hold ‘Em is predomisiantly a game of chance.
Com. v. Dent, 992 A.2d 190 (Pa. Super. Ct, 2010), The Court placed great weight on the fact that
while sleill can determine the outcome in a Texas Hold ‘Bim poker game, “players are attll subject
to dofeat nt the turn of the cards.” Jd, at 196. In the Tic-Tao-Too game at issue here, the players
are not subject to victory or defeat at the spin of the reels. The game's oodé precludes automatic
victories and automatic defeats. Unlike a traditional poker game, the players of the Pennsylvania
Sldll game. are not at the meray of the hand they are dealt. Every puzale js witmable, and some
have higher wins depending on whether the player has tho skill to recognize the mast
advantageous spot to place the wild. In this garno, the player's choices are the ‘Snstmmentality
for victory"—in sharp contrast to the capricious nature of card dealing and shaffling present in a
traditional game of Texas Hald ‘Em, See ibid; see also Am, Amusements Co, v, Neb. Dep't of
Revenue, 807 N.W.2d 492, 504 (Neb. 2011) (holding that where 4 puzzle is more controlled by
the player than not, it is predominantly a game of ekiti).

This Tic-Tac-Toe puzrle is also different from the devices confiscated in Two Electronic
Poker Gama Mauhines. There, the Pennsylvania Bupreme Court dealt with a coin-operated video
game that sinsulated the events of five card draw poker. 445 A.2d 973 (Pa. 1983). The deck is
“shuffled” by a random number generator, and the player is awarded points for various
combinations of cards, ranging from one point for a palt of aces to fifty points for a straight

flush, id. at 976. The Court emphasized that chanoe was the predominant factor in the outcome

Page 9 of 13
‘dential information and documents.

fi

rtifies that this filing complies with the provisions of the Public Access Policy of

$0.00. The filer certifies tha

e

a
the Appellate and Trial Courts that require filing confidential information and documents differently than non-con

2» JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, F
Case Records of

the Unified Judicial System of Pennsyivania:

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 133 of 274

 

DEC-24-2014 WED 12:26 PM EddyDeLucaGravinaTownsen FAX NO. 412 281 3837 PW]

cd

because chance determined the cards dealt and the cards from which one could draw. Za, at 978,
The “alcill” at Jesue was knowledge of probabilities. 14/4. This is different from the Tic-Tat-Tos
game in this case for two Tongans, Hirst, the random: aumber generator in the machine heve does
not determine 4 win ox logs; rather, it menly chooses the puvele that the player Is presented with.
Recond, knowledge of statistics was the sldf! at issue in Two Slectronie Poker Game Machines,
wherons the skill at iesue here is ability to play Tic-Tac-Toe. Knawledgo of statistics was a alcill
wholly independent of the simulated pokey game, and was Lot contemplated by or integral ta the
gameplay. It was 4 skill thet was based on the nature of the player rather than the nature of the
game, Hore, skilf at Tio-Tac-Toe and pattern recognition is fully intoprated into the gameplay,
and ts demanded of the player for successfiul play, A pleyer oannot beat the game with mero
knowledge of probabilities; the player must choose the most advantageous spot to place the wild
in the allotted time. ‘The player exercises contra] over the gume, and is not at the mercy of getting
a lucky hand.
On balance, the outcome of the game is determined predominantly by skill rather than

ehance.

2, Bonus Game
+ ‘Thia shooting-style game is predominantly a game of sidli, The gate requires that the
player recognize, target, and touch the symbol within the allotted time frame. This requires hand-
eye coordination and dexterity. Chance or Inck has very little to do with the outcome of the
game, Instead, the outcome is dependant almost wholly on & playor’s skill. That the bonus game
prosents itself only if certain conditions are fulfilied ts immaterial to determining whether skill or

chance dominates in the bonus game. Rather, the availability of the game is simply a

Page 10 of 13
ns of the Public Access Policy of

$0.00. The filer certifies that this filing complies with the provisio

te and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

- JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsylvania: Case Records of the Appella

Case# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 134 of 274

DEO-24-2014 WED 12:26 PM EddyDeLucaGravinaToungen FAX NG. 412 281 3637 PR, 12

2

consequence of one possible puzzle that a player may be presented with in the Tio-Tac-Toe

game,

3 “Fallaw-Mo" Mini-Game

Successful play of the Follow-Me feature undoubtedly requires 4 great deal of alcill on the
part of the player. The game starts out casy, but becomes progressively more difficult with each
reoutrenes of flashing dots. It is irue that the average player cannot be expected to complete the
Follow-Me feature successfully. After 10 to 15 sequences, most players would be unable to
remember the sequence, The foature is immensely diffienit and demands a much higher level of
cognitive skill than the average player could muster. This immense difficulty does not, as the
Commonwealth suggests, transform the game into a game of chance. The only chance involved
in the game is the sequence in which the circles flash. The odds against randomly choosing the
correct sequence for each of the forty rounds (a total of 820 flashing dots) are astronomical, Slcill

determines how well a player docs.

TV. CONCLUSION
Bach of the three games installed on the confiscated machine is predominantly a game of
skill rather than a game of chance. Successful play at the Tie-Tac-Toe game depends mainly on a
player's ability to recognize Tie-Tao-Toe patterns to maxiniize his ot her score, The bonus game
ig cagontially a shooting game, requiring a player to target and touch numerous symnbols on the
‘screen to achieve a high scare. Finally, the Rollow-Me mini-game, though immensely difficult
for the average player, requires a groat deal of cognitive ability for a player to remember the

intricate sequence of flashing dots. Because the preponderance of the evidence fails to show that

Page 11 of 13
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 135 of 274

PB, 13

FAX NO. 412 281 3637

the three ganies are games of chance, the Commonwealth has failed to prove that the property

seized is a gambling device per se, The machine is therefore not contraband, and Petitioner’s
Page 12 of 13

motion for return of property is granted.

DEC-24-2014 WED 12:26 PM EddyDeLucaGravinaTounsen

‘]U@WUNOOp pue UOLJeUJOJU! fepUepyUOD-UOU URY) Ajuelayip sjustUNoop pue uoleuUosu! feyUEpyUoS Buljiy asinbad Jey} SUNOD [BULL pue ejeyeddy ay} Jo spioqey aseD ‘eljUeA/ASUUe JO Wa}sAg /elolpNP peyluN eu}
40 AdiOc} SSODY DifGNef OY] JO SUOISIAOId BY] YM SeydLUOD Buyy SI} WEY} SEYNIOD JO[E SUL ‘00'OS = O84 ‘WY ZP'6 GLOZ/EN/EL UO ArejoUOYIOd SyONg Jo AjuNOD Je panjaday GE-FOGNS - ZL-ZES9O-6LOZ HOSED
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 136 of 274

DEO-24-2014 WED 12:26 PM EddyDeLucaGravinaTouneen FAX NO, 412 281 3587 P, i4

IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY
PENNSYLVANIA
CRIMINAL DIVISION

In re: :

PACE-O-MATIC, INC. EQUIPMENT M.D, 965-2013

ne ae oe we ee ae

TERMINAL J.D, NO, 142613
ORDER

fd,
AND NOW, this 23 of December, 20/4, iris hereby
ORDERED and DECREED that Petitioner’s Motion of Return of Property pursuant to
Pennaylvania Rule of Criminal Procedure 588 is GRANTED. The Commonwealth is ORDERED

to return the Pennsylvania Skill game to Paoe-O-Matle, Ine,

‘BY THE COURT
OE
is =
«
eo
& So see:
he set ey
‘ m waad
WE gift
free >
i i aS I.
tint = ae
Som

Page 13 of 13
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 137 of 274

 

‘s]UaUINOOp pue UOHBULOJU) [eRUEPYUOD

40 KawOd SSB90V7 IQNef BY} JO SUOISIAOL

EXHIBIT “B”

-uou uey) Aqueleyip sjuewmnoop pue une

d ayy yum seyduos Buys S14} Jeu) Seui

uuojul fepuepyUoD Built auinbas Jey} SUNOD |

Bll, pue apeyeddty ay} Jo SpA

89 JOIly YL ‘00'OS = G2 ‘WY ZP'6 6LOZ/E0/eb UO AlB}OUOYJOlef SYONG JO

ODay ASD /BlUeA|ASUUa¢f JO wejsXs fefolpnr peylun eu}
Aqunog ye peajesey SE-FJOANL - z L-ZE990-6LO7 #ESED
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 138 of 274

     
  
  
 
  
  

IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY, PENNSYLVANIA

‘CRIMINAL DIVISION
GRACIE TECHNOLOGIES INC.,, + Case No, MD 162-2017
FRATERNAL ORDER OF EAGLES :
CONEMAUGH AERIE NO. 1811
Movants, So OE 2
, r- - —
v. S5 3 8
‘ ee Soom
COMMONWEALTH OF PENNSYLVANIA, 3k > 8
: a i my =a
Respondent. mie u S
moth og,
te cD i
ORDER

AND NOW, this 25" day of April, 2019, after review of Movants' Motion for Return
of Seized Property Pursuant to Pa, R.Crin.P § 588, hearing, arguments by counsel, briefs, and
the Jaws of Commonwealth of Pennsylvania, Movants’ Motion is hereby DENTED.

 

COPIES TO:
Oo. OC&F

MiDA  (C) SHERIFF
ised ATHY. id OTHER

BIRO go Ba Sn Be,

 

 

 

 

 
ns of the Public Access Policy of

than non-confidential information and documents.

a documents differently

00. The filer certifies that this filing complies with the provisio

$0.

is of the Appellate and Trial Courts that require filing confidential information an

of Bucks Prothonotary an 12/03/2019 9:42 AM, Fee

a

Ivania: Case Recor

9 - JUDGE:35 Received at County
the Unified Judicial System of Pennsy!

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 139 of 274

  
   
  
 
   
  
 
  
 
  

IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY, PENNSYLVANIA

CRIMINAL DIVISION
GRACIE TECHNOLOGIES INC, : Case No. MD 162 — 2017
FRATERNAL ORDER OF EAGLES
CONEMAUGH AERIE NO. 1811

Movants,

Ve

313
Age §IST
oat

COMMONWEALTH OF PENNSYLVANIA,

pe oee en ee ae we ee ee ee eS
fF

7 TSWV
OZ
5 1

Respondent,

et

~ aon
Ji eo

rer mf"
TM

REE REE EH hg

For Movants: John P, Corcoran, Jr., Esq. "
For the Respondent: Andrew J, Jarbola, Esq.

so Oa ak

%
402

OPINI

This case comes before this Court vin Gracie Technologies, Inc. and Fraternal Order
of Eagles Conemaugh Aerie No, 1811's Motion for Return of Seized Property Pursuant to Pa.

R.Crim.P § 588. For the following reasons Movants’ Motion is hereby DENIED.

STATEMENT. OF FACTS

From December 3, 2016, to June. 26, 2017, Officer Stevanus, Pennsyt!vania State
Police Bureau of Liquor Control Enforcement, conducted several visits to the Fraternal Order
of Eagles Conemaugh No. 1811 to investigate a complaint of illegal gambling activity.
During his visits to the Fraternal Order of Eagles, he played several gaming machines. These
machines réquired consideration for play and rewards were awarded based on his play. Asa
result of his investigation, on June 26, 2017, Officer Stevanus’ seized the sum of $1 £076.00 in

i

 

 

 
visions of the Public Access Policy of
confidential information and documents.

0.00. The filer certifies that this filing complies with the pro

ee = $i
Appellate and Trial Courts that require filing confidential information and documents differently than non-

JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, F
Case Records of the

the Unified Judicial System of Pennsylvania:

Case# 2019-06832-12 -

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 140 of 274

  
   
 
  
 
 
 
  
  
  
  
  
 
  

 

US currency, and five (5) SkillTouch Multi-game (“Skill Touch”) machines from the Fraternal
Order of Eagles.

On Aupust 31, 2018, QP Industries, LLC. and the Fraternal Order of Eagtes filed this
Motion for Return of Seized Property. QP Industries argued that because the SkillTouch
machines require players to interact with the machine, skills fo play the machine and achieve
the desired outcome, and the outcome (win/loss) is not automatically generated by chance, the
Skill Touch machines are games of skill and not gambling machines within the
Commonwealth’s definition. Gracie argues that pursuant to Pa, R.Crim.P. 8588, the
Commonwealth must return the Skill Touch machines and the cash seized. QP Industries was
substituted as a party to the action by Gracie Technologies Inc. (hereinafter “Gracie”),' On
November 29, 2018, counsels argued the merits of the case before this Court; and, in January
2019 parties filed briefs in support and in opposition to returning the SkillTouch machines

and the cash seized,

 

ANALYSIS

Gracie argues that because the SkillTouch machines require user interaction and skills
to achieve a winning goal, they are not games of chances. TR., 11/29/2018, P.73. More
precisely, Gracie argues that becausé the skills of speed, dexterity, task completion, prize
recognition and strategy, infer alia, are necessary skills to play and achieve the “desired |

prize” (maximize winnings), the machines are games of skills and not gambling machines. |

 

’ Court Order dated June 15, 2018.

 
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

filing confidential information and documenis differently than non-confidential information and documents.

M, Fee

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 A
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 141 of 274

The Skil Touch machines have a timing setting programed into the system that gives a
player twelve (12) seconds to make a deteriiination, e.g. “nudging” or “picking.” Jd. at 74.
Gracie submits that.the SkillTouch machine speed component requires players to make a
determination within the allotted time frame to achieve the desired prize. For example, if'a
player makes that determination within the first six (6) seconds (between the twelfth and
seventh second of the timer) the player wins a full prize. Jd. If the player, however, makes that
determination between six (6) seconds and one (1) second remaining on the timer, the player
only wins halfof the prize. /d. If the player does not make a determination before the time
expires, the player does not win,’ save for a penny if the player picks the “Take a penny”
function. Jd, at 34. Thus, according to Gracie, speed is instrumental to winning and achieving
the desired prize, i.e. maximizing winnings. Task completion (making a determination) and
dexterity are also essential to winning of maximizing one’s winnings.

With regard to the prize recognition and strategic skills, Gracie argues that the prize
recognition and strategy skill are implemented by the player selecting the “Prize Viewer”
function, /d. at 75. Prior to playing a game, the player has the option to sclect the prize viewer
option; this lets the player know what the reward for the next game played would be. The
player can then chose to play that game or exit that game (based on indicated reward), Id.
Thus, Gracie submits that based on these interactions and skills, the SkillTouch machines are

games of skills and not gambling devices. In sum, they argue that because skill, not chance, is

 

2 The SkillTouch machines has a total of twelve (12) games, Some of the games are ree} games. The “nudging”
feature allows a player to nudge a reel up or down to accomplish a winning combination. TR. 11/29/2018, P.37,
5 In some games, such as Jewel Quest, the player has an option between picking same like items in a row to
create a winning combination, The alleged skill here is that the more “like items” picked, the higher the award.
fd, a 77.
‘ The “Take a Penny” function allows players to get a penny when the game produces a losing outcome. /d, at
34.

3

 
documents.

the Public Access Policy of

visions of the Public
confidential information and

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 142 of 274

 
 
 
  
 
 
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
  

the predominate factor in winning or maximizing one’s winnings, the SkillTouch machines
are games of skill. This Court disagrees.

Pennsylvania’s legislation has criminalized unlawful gambling, See 18 Pa.C.S.A. $
5513. “[U}unlawful gambling’ is any gambling that has not been authorized by the
legislature.” Comm. v. Dent, 992 A.2d 190, 197 (Pa. Super. 2010). There are “three elements
necessary to gambling: consideration, a result determined by chance rather than skill, and a
reward,” Comm. v. Two Elec. Poker Game Machines, et al., 465 A.2d 973, 977 (Pa. 1983). In
determining whether a gaming machine is a game of chance or skill, the Courts must
determine “the relative amounts of skill and chance present in the play of each machine and
the extent to which skill or chance determines the dutcome.” /d. at 977. When the outcome is
largely determined by chance, the element of chance predominates. Id, ot 978. Ifa gambling
device “displays all three qualities, it will then-be ‘so intrinsically connected with gambling’
as to be a gambling device per se.” Id.

Here, there is no dispute that consideration was required to play the SkillTauch
tnachines and that the SkillTouch machines reward players based on their play. Thus, the
issue for this Court to determine is the relative amount of skill and chance present in the play
of the SkilTouch machines, and the extent to which skill or chance determines the outcome.
Two Electronic Poker Game Machine, supra, is essential to our determination.

Two Electronic Poker Game Machine (hereinafter “Two Electronic”) involved a poker
gambling machine. Like. our case, the only issue before the Two Electronic Court was the
relative amounts of ski} and chance present in the play and the extent to which skill or chance

determined the outcome. In that case, the tavern’s expert testified that, by impléemeniting the

 

5 Comm. v. Twa Elec, Poker Game Machines, 465 A.26 973, 978 (Pa. 1983) C'we believe that the element of
chance predominates and the outcome is largely determined by chance.")
4

 

 
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 143 of 274

   
   
   
 
 
     
    
  
 
    

“smart strategy”® skill he increased his odds of winning by a four and one half margin to one

(4 1/2 to 1) over the standing pat strategy’ which he called the “duinb strategy.” Jd. at 978, He
concluded that skill was definitely a factor. Jd. However, the expert conceded that “chance
was also a factor both in determining the initial hand dealt and the cards from which one can
draw.” /d. The expert ultimately concluded that there was a “random element” present and he
could not say how to apportion the amounts of skill and chance. Id.

In analyzing the amount relative that skill or chance controls the outcome, the Court
contrasted between the skills necessary to play the gaming machine as opposed to playing
poker in person. Jd. The Court noted that the amount of skills necessary fo play the Electro-

Sport (/.¢., kriowledge or probabilities) were not the same skills necessary to play poker with

humans. And, iv analyzing the extent to which skill or charice determines the outconie, the

Court reasoned that, while skills, such as knowledge of probabilities, may improve a player's

| chance of winning or maximizing the winnings, they are not outcome determinative as are the
skills needed to play poker with humans (holding, folding, bluffing and raising). The Court

concluded that while “Skill can improve the outcome in Electro-Sport; it cannot determine it.”

Applying the predominant test, the Court concluded that the poker machines were
gambling devices because “chance determines the ultimate outcome despite the presence of
i certain skill elements.” Jd, at 979. Two Electronic, stands for the proposition that even if skills
| can improve a player’s chance of winning or maxirnizing the size of the winning, if chance

| ultimately determines the outcome then chance predominates.

 

§ The expert, a Camegie-Mellon University professor of statistics, called using his “knowledge of statistics” a
“smart” strategy. TWo Elec. Poker Game Mahines, supra, at 978.
7 Standing pat on the initial hand dealt by the machine. Jd.

5

 
tly than non-confidential information and documents.

fferen

, ‘fies that this filing complies with the provisions of the Public Access Policy of
f the Appellate and Trial Courts that require filing confidential information and documenis di

ifies tnat tn

M, Fee = $0.00. The filer cert

JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 A
f Pennsylvania: Case Records 0

Casett 2019-06832-12 -
the Unified Judicial System o

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 144 of 274

 

 

in the case at bar, Gracie argues the skills such as speed, dexterity, task completion,

 
  
  
 
 
 
 
 
 
 
 
  
 
 
 
 
  
  
 
  

prize recognition and strategy (including knowing when to walk away from a machine) are
necessary to play, win, and to produce the desired outcome, ie., maximize a player's

| winnings. This is simply not sufficient to overcome. the Commonwealth's showing that in the
SkillTouch machines the outcome is predominantly determined by chance.

Nick Farley, Gracie’s expert,® testified that certain'skills are needed to interact with
the SkillTouch machines. He testified that by using the prize viewer function, the player
develops the skill of “shopling] for the best possible outcome.” Tr,, 11/29/2018, P.150. This,
in turn, develops the player's strategy of free will as the player can make a determination of
whether to play a game with a losing outcome. or cash out and walk away. /d, at 155. He
added that performing necessary tasks such as nudging or picking (which the player is
instructed on how to do so by. the game’s blinking arrows) develops knowledge of what
would be the best opportunity for where the player should place his money. Jd. at 151, The
N more the player performs this task, the more adept he becomes at winning, He also testified
that performinig these tasks in an expeditious manner (skill of dexterity and speed) helps the

| player get the full value prize rather than the half value prize, or no prize at all. id. at 162,

 

Notwithstanding, Farley ultimately conceded that there is no amount of skill a player
can input into playing the machine that will change the outcome or the reward, Jd: at | 54.
| That is because, as he explained, the ultimate outcome and prizes are pulled from a finite pool

of sequential outcomes that are generated by the SkillTouch machines software. Jd, at 156.

 

® Nick Farley was qualified as an expert in the ficld of review and analysis of game systems.

9 rq, 14/20/2019, ® 1542

Deputy AG Jarbola: “And there is no amount of skill whatsoever that a player or patron could input to change
that to actually having a winning outcome or an outcome for an award which is greater than the
consideration?”

Nick Farley: “Not on that terminal, but they can take their money and go to a different terminal.”

6

 
dential information and documents.

visions of the Public Access Policy of

conti

filing complies with the pro
documents differently than non-

d

00. The filer certifies that this

$0

Case Records of the Appellate and Trial Courts that require filing confidential information an

ee =

d at County of Bucks Prothonotary on 42/03/2019 9:42 AM, Fi

f Pennsylvania:

9 - JUDGE:35 Receive

the Unified Judicial System o

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 145 of 274

 
 
 
 
  
 
 
 
 
 
 
  
 
  
 
 
 
  
 
 
 
  

 

This finite pool of sequential outcome predetermines losing outcomes; winning outcomes,
and the different prize levels. Id; The outcomes are shuffled into the finite pool for random
sequentially delivery. This, he described, is akin to shuffling a-deck of cards and then drawing
the cards from the shuffled deck in order. Id.at 157. And again, he testified that the outcomes
and prizes are predetermined and there is no amount of skill a player possesses that cant
change the predetermined outcomes. Id. In fact, he added, changing these predetermined
outcomes was outside the player's skills but fell within a skill of the computer programmer.
Id. Moreover, the machine's prize values are determined by Gracie Technologies,'° and “the
patron can not affect what ultimately is built into the potential prizes. They can only affect
whether they're going to get the full prize of not.” fd. at 158. In other words, the only aspect
of the Skill Touch machines play that is within the control of the player is whether or not the
player will maximize his winnings. Maximum winnings are predetermined by Gracie’s
programmed prize value determination.

In order to find that the SkillTouch machines are a gambling device per Se, the
Comrionwealth needs to show more than a substantial element of chance. Two Elec. Poker
Game Machine, at 977 (“Showing of @ large element of chance is not sufficient.”) The
Commonwealth must show that chance predominates. Jd. To make this finding, the courts
must balance the relative amounts of skill and chance present in the play, and the extent to
which skill or chance determines the outcome, Id, at 978,

Here, like in Two Electronic, unquestionably some degree of skill is required to play
the device, However, even if this Court accepts Gracie’s argument that speed, dexterity, task

completion, prize recognition and stratepy are skills that can improve a player's chances of

 

1 7d at 157.

 
visions of the Public Access Policy of
fidential information and documents.

i documents differently than non-con

00. The filer certifies that this filing complies with the pro
tion an

$0.

Case Records of the Appellate and Trial Courts that require filing confidential informa

d at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

f Pennsylvania:

2 - JUDGE:35 Receive

the Unified Judicial System o

Caset# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 146 of 274

 
 
  
 
 
  
 
 
 
 
 
  
 

|
|
|

| winning.and achieving a desired prize (as was the case with knowledge of probabilities in
Two Electronic), this Court cannot ignore the reality that chance ultimately determines losing
outcomes, Winning outcomes, and the different prize levels: which are programmed into the

! skillTouch machine’s finite poo! for random sequential delivery. Furthermore, this Court
cannot overlook the fact that there is no level of skill a player can employ to change the

| predetermined outcome or predetermined valued prize. Unlike Two Electronic, here, by
employing the skills of speed, dexterity, task completion, prize recognition and strategy &

| player does not increase his odds of winning. In fact, a player only controls the amount of his
winnings, and that too is limited to the predetermined maximum which is encoded into the

| software by a programmer. As in Two Electronic, here a large random elenient is always

j present, and it predominates.

Consequently, because the SkillTouch machine’s outcome is predetermined ina

sequential order, and there is nothing the player can do to overcome that outcome, it is this

 
 
  

Court’s finding that the SkillTouch machines are games of chance, Furthermore, because all

|

| three elements of gambling are met, the SkillTouch machines are so intrinsically connected

 

with gambling and are therefore gambling devices per se. And now the Court issues the

following ORDER.

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 147 of 274

 

‘s]uaWINOOp pub UOHeULOsU! feHUaPYUOI-UOU UBY} Ajueleyip sjueumnoop pue uoje'

40 AdlOq SSB99Y IGN OY} JO SUOISIAOL

EXHIBIT “C”

d ey} yym seyduos Buyy siy3 Jeyr seuie’

uUojul fepUepyUoD Bully auinbas Jey} SUNOD |

0 48 OYUL “OOO = O84 ‘NY ZP'6 6L0Z/E0/e

pus pue ajyayeddy ay} so spiodey eseD sejuer[ASuuecy JO

1 Uo AlejOUOYJOld syong Jo Ajunod je panjecee ge-FOaNnr - ZL

wejsXg feloipnr peylun ou}

-ZE890-6LO HOSED
‘dential information and documents.

visions of the Public Access Policy of
confi

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 148 of 274

From: "PLCB" <ra-tblicensin: a.20V>
Date: June 12, 2019 at 10:51:23 AM EDT

To: conemaughpna@email.com

Subject: LCB notice to licensees re: skill games

 

pennsylvania

LIQUOR CONTROL BOARD

 

Attention Licensee:

in light of recent news coverage regarding
illegal gambling devices — games of skill
popping up at bars, restaurants, convenience
stores and other venues where players pay
cash to play a game for a chance of winning
cash prizes — the Pennsylvania Liquor Control
Board wanted to bring this matter to your
attention as a retail liquor licensee.

According to the Pennsylvania State Police
and the Pennsylvania Lottery, skill games are
illegal in the commonwealth. As such,
possessing or operating one of more of these
machines on your licensed premises may be
grounds for the Pennsylvania State Police,
Bureau of Liquor Control Enforcement to issue
a citation against your license. While the
PLCB cannot provide you with legal guidance
as to whether a particular gaming machine is
illegal, citations put your license at risk, both
through the citation process and upon
application for renewal to the PLCB.

Thank you for your attention to this matter.
Pennsylvania Liquor Control Board | Bureau of
Licensing

Email: ra-Iblicensina@pa.gov
Icb.pa.gov
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 149 of 274

EXHIBIT 3

"S]UQLUNDOP pue UONBUUOJUI jeUEpYyUOd-UOU UBY} Ajueseyip sjuawnoop pue UoHBULOjU! fenuepyuoo 6
40 AdiOcf SSB9DY IGNe @Yj JO SUOISIACIA Bt] YIM sayduioo Buijs Siy} JY} SEUSS Jel OYL “00°0$ =

ult auinbau Jey} SUNOD [elLL Pue azeyeddly ay} fo Sp109
a8-J ‘WV 276 BLOZ/E0/EL UO AuBjOUOYROle syong JO A}

ay esen ielupAjAsuUdg Jo Wwajscg jeloipnr paylun ey}
uNOg Je paAledey SE:AOAN ~ ZL-CES90-6LOE FESED
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 150 of 274

woe 4. “«
fo§Rennsylvania

 

 

Supreme Cou
. "

 
   
 

 

 

 

 

     

      

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8
5 6
8
£3
Es
ge hs
Q Cour; Pleas: For Prothonotary Use Only:
2s :‘C ee _ Tay
g s “ Docket Not : Sty,
ag County “
2 $ The'informaiion collected on this form is used solely for court adininistration purposes. This form does not
8 = __ Supplement or replace the filing and service of pleadings or other papers as required 5
8 & “ TCommencement of Action: .
of S EE) Complaint CO Writ of Summon¢ BE Petition
Ss CO Transfer from Another Jurisdiction’ [7] Declaration of Taking :
eS SE
SE | q | heed Plaintiff's Name: Léad Defondant’s Namét ;
3 g | T POM of Pennsylvania, LLC Gary Lagana
gS ’ : ; . = ne
So ‘ 4 Dollar'Amount Requested: [J within arbitration limits
25 | 5 Are money damages requested?, ElYes, £1 No _ (check one): FRloutside arbitration limits
= =
Qo - oe oe
=8 | N | Isthisa Class Action Suit? © T1¥es EINo | Isthisan MDJ Appeal? TYes El No
5 .
85 | ‘A ‘Name of Plaintifi/Appellant’s Atomey: Eric J, Schreiner, Esquire
8 E | C1 ‘Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)
SE LL — : —
2s Nature of the Case:: Place an “X"" to the léft of the ONE case category that most accurately describes your
3s | PRIMARY. CASE. \f you are making more shan one type of élaim, check the one that
Ss you consider most important,
B88 |
SE | [TORT don inctuce Mass Tort), CONTRACT (do not include Judgments) | |CIVIL APPEALS
Ls Ci Intentional (1 Buyer Plaintiff: Administrative Agencics-
=5 [2] Malicious Prosecution ‘| J Debt Collection: Credit Card (Cl Board of Assessment
xs | El Motor Vehicle EJ Debt Collection; Other [J Board of Elections.
38 Pal Nuisance A Dept. of Transportation
os s “EO Premises Liability 2 i. Statutory Appeal: Other.
as -1 "Ey Product Liability (does nor include ne ey

r= % peal ¥ , .
: S EY]. Oo ‘Sander ibe Defamation 0 Disininaion , "
- iC: C1 Other: 7 C1 Employment Dispute: Cther: EJ Zoning Board
Sy ioe pot
= 5 \ vy : eo” Gi Other:
s L e . et ne
5 3 | ‘J 1 oO Other: A 5
S& | ¢& [Mass ToRT.
. 3 r - oO Asbestos A TS i
SS LIN | [Ey Tobacco.
a 2 [., ‘(2 Toxic Tort -DES _ :
S§ | 11 Toxie Tort « Implant REAL PROPERTY: MISCELLANEOUS
g3 [3] Toxic Waste Cl Ejectment C1] Comnion Law/Statutory Arbitration
83 'R 7] Other: Tl Eminent Domain/Condemnation’ =|} [1] Déclaratory Jidgment
ws oo Se — Ey Ground Rent . Mandamus i.
Ba ————— CC] Landlord/Tenant Dispute? Non-Domestic Relations:
35 : £1] Mortgage Foreclosure: Residential ** Restraining Order-
eS PROFESSIONAL LIABLITY {-] Mortgage Foreclosure: Commercial T] Quo Warranto
a rs ve
io & EG Dentat C1 Partition O Replevin,
“ue! Ci Legal 3 Quiet Title C1 orhet:
Os Cl Medical (Cy Other: —_
2& | EJ Other Professional:
1 a
8s Updated 1/1/2011
o>
RS
35
SLED PROTHONOTARY LUZERNE COUNTY 07/12/2019 02:45:12 PM Docket # 201908798
fidential information and documents.

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-con

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 151 of 274

 

 

 

 

IN‘THE COURT OF COMMON PLEAS
POM OF PENNSYLVANIA, LLC, FOR LUZERNE COUNTY,
I PENNSYLVANIA "
Plaintiff,
Me
CIVILDIVISION —LAW
GARY LAGANA, on
NO.
Defendant,
NOTICE TO DEFEND
NOTICE ANISO’

You have been sued in court. If you wish to defend
against the claims set forth in the following pages, you
must take action within twenty (20) days after this ©
-complaint and notice are served, by entering a written:
appearance personally or by attomey and filing in
writing with the court your defenses or objections to
the claims sel forth against you. You are warned that if
you fail to do so the case may proceed without you and
a judgment may be entered against you by the court
without further notice for any money claimed in the-
complaint or for any other claim of relief requested by

the plaintiff. You may lose money or property or other’

rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR .
LAWYER AT ONCE.IF YOUDONOT

HAVE A LAWYER OR CANNOT AFFORD ONE, .
GOTO OR TELEPHONE THE

OFFICE SET FORTH BELOW-TO FIND OUT
WHERE YOU CAN GET LEGAL HELP.

North Penn Legal Services, Inc.
33 N. Main Street

Suite200

Pittston, PA 18640

(570) 299-4100.

(877) 953-4250 Toll free

(570) 824 0002 Fax

101 West Broad Street
Suite 513 ;
Hazelton, PA 18201
(570) 455-9512 |
(877) 953-4250 Toll free
(570) 455-3625 Fax

{0177G141;v1 }

Le han demandado a usted en Ja corte. Si usted quiere
defenderse de estas demandas expuesias en las paginas
siguien-tes, usted tiene viente (20) dias de plazo al
partir de Ja fecha de la demanda y Ia notificacion, Hace
falta asentar ‘una comparesencia es¢rita o en persona o
con un abogado y entregar a la corte en forma escrita’
sug defensas o sus objeciones a las demandas en contra
desu persona. Sea avisado que si usted no se defiende,
Ia corte tomara medidas y puede continuar la demanda.
en contra suya sin previo aviso o notificacion. Ademas,
Ja corte puede decider a favor del demandanre y
requiere que usted cumpla con todas las provisiones de
‘esta demande. Usted puede perder. dinero o sus:
propiedades u otros derechos importantes para usted.

LLEVE ESTA DEMANDA A UN ABOGADO.
TINMEDIATAMENTE, SI NO TIENE -

ABOGADO OSI NO TIENE EL DINERO
SUFFICIENTE DE PAGAR RAL SERVCIO,
VAYA EN PERSONA O LLAME POR TELEFONO
ALA OFICINA CUYA DIRECCION:

SE ENCUENTRA ESCRITA ABAIO PARA
AVERIGUAR DONDE SE PUEDE -

CONSEGUIR ASISTENCIA LEGAL.

Servicios Legales de North penn, Iac..
33 ta Calle Main del Norte, Oficina 200
Pittston, PA 18640 - :

(570) 299-4100

(877) 953-4250 Llamada gratuita

(570) 824 0002 Fax

101 la Calle Broad del Oeste

Oficina 513

Hazelton, PA 18201

(570) 455-9512,
(877) 953-4250 Llamada gratuita
(570) 455-3625 Fax
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 152 of 274

Matthew H. Haverstick (No. 85072)

Eric J. Schreiner (No. 76721).

Peter R; Rosenzweig (No: 81759)

Shohin H: Vance (No: 32355)).

KLEINBARD.LLC

Three Logan Square-

1717 Arch Street, 5S" Floor:

Philadelphia, PA 19103

Ph: (215) 568-2000

Fax: (215) 568-0140 |

Eml: mhaverstick@kleinbard,.com

Sint Jeinbard.com,

‘prosénzweig@kleinband,com

svance@kleinbard.com
Attorneys for Plaintiff POM of Pennsylvania, LLC

 

IN THE COURT OF COMMON PLEAS

 

 

 

POM OF PENNSYLVANIA, LLC, ‘FOR LUZERNE COUNTY,
a PENNSYLVANIA
Plaintiff,
1
Ve . v4 .
CIVIL DIVISION = LAW:
GARY. LAGANA,,. _.
NO.
Defendant.
JURY TRIAL DEMANDED
COMPLAINT

 

Plaintiff POM of Pennsylvania, LLC (“POM”), by and through iis undersigned counsel,.
‘hereby brings its complaint for public nuisance and unfair competition against Defendant Gary
‘Lagana (“Defendant”), and in support hereof, avers as follows:
‘INTRODUCTION.
1. ‘POM licenses and distributes software for a legal skill based video game machine,
called the Pennsylvania Skill™ Amusement Device 402/49 PEN (the “Skill Game”), which is,

“used in Luzerne Cointy and throughout the Commonwealth of Pennsylvania.

{01776141;v1 }
ts differently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

Records of the Appellate and Trial Courts that require filing confidential information and decumen

unty of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case# 2019-06832-12 - JUDGE:35 Received at Co
the Unified Judicial System of Pennsyivania: Case

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 153 of 274

2. thas previously been determined by a court of the Commonwealth that the Skill
Game is one in which the élément of skill father than chance predominates, and therefore it is not
in Violation of the Pennsylvania criminal statute regulating games of chance, see 18 Pa. CS. §
‘5§513..

3. ‘Defendant owns and operates a business known as Got Skillz Game Room located
at 139 W. 22" Street, Hazelton; Pennsylvania (the “Business”:

4. Thé Buisiziess has Oni its premises and Available for customer play numerous video
‘game machines that are illegal gambling devices...

5, ‘The ongoing and continuing operation of these games at the Business constitutes
illegal gambling in violation of 18 Pa. C.S. § 5513.

6. These illegal games compete directly with the legal Skill Game.

1: These iliepal games take market sharé and customers away from the legal Skill

Game, thereby depfiving POM of profits and caudinig it to suffer pecuniary harm.

8. Defendani’s operation of these illegal games at the Business has created a public
nuisance.
‘9: Defendant's operation of these illegal games at the Business constitutes unfair
‘competition,
10. POM is entitled to injunctive relief that prohibits the use or operation of these

illegal games ai the Business or anywhere else in Luzeme County in order to abate the public
‘nuisance and unfair competition.
11. POM also is entitled to damages based on Defendant's conduct.
PARTIES AND VENUE
12; ‘POM is ais a limited liability. company formed under the laws of Wyoming,.
-trading and doing business as Pace-O-Matic; with its principal place of business in Duluth,

(o1776141,¥1 | 2

 
formation and documents differently than non-confidential information and documents,

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential in

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 154 of 274

Georgia, POM licenses and distributes software for the Skill Game, which is used throughout:
the Comrrionwealth of Pennsylvania.

13. Defendant is an individual who, upon information and belief, resides in
Pennsylvania and owns and operates the Business. Defendant operates multiple illegal games of”
chance at the Business that compete with the legal Skill Game..

14, Venue exists in this Court pursuant to Pennsylvania Rule of Civil Procedure 1006
becailse a transaction or occurrence took place in this county out of which the cause of action
asserted in this Complaint arose and because the Defendant resides and/or regularly conducts:
business in this county.

FACTUAL BACKGROUND.
A. POM’S SKILL:GAME:

15, POM’s Skill Game is sold and distributed in the Commonwealth of Pennsylvania
‘and is located primarily in taverns, restaurants and social clubs that serve alcohol under license
‘from LCB..

16: The Skill Game isa coin-operated video machine.

iv; The primary pame the Skill Game offers is a “Tic-Tac-Toe™ style puzzle, but the
‘Skill Game also incladés a potentially tinlockable bonus'session and a “Follow Me™” colored’
dot-matching second phase of game play.

18. ‘The Tic-Tac-Toe game features six different graphical themes that a player can *
:select, which include “Bombs and Bombshells,” “Cocktail Cove,” “Pirate's Prize,” “Pirates,”
“Lucky Fruit,” and “Living Large.”” While the graphics and some payout amounts differ among

‘the various themes, the gaineplay.is functionally equivalést in all themes.

{OL77G141;v2 § 3
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 155 of 274

19. A player cannot access the bonus session or the Foliow-Me™ second phase of
play cn the Skill Gamé wittiout first playing the Tic-Tac-Toe game.

20. ‘Whei the ‘Tic-Tac-Toe game is initiated, nine reels arranged in a three-by-three
grid are spun.

21. When the wheels stop spinning, nine symbols based on the player's chosen theme
are displayed.

22, The pattem that is displayed is selected from‘a fiiiité pool of multiple tens of.
thousands of puzzles.

23, Once the reels are spun, the player has thirty seconds to change one of the.
symbols to a “Wild” symbol in order to complete one or more rows in the grid.

24. ‘The most advantageous spot in which to place the “Wild” symbol depends on
whether multiplé rows can be completed and the value of the synibols in the raw or rows that,
were completed.

25. Failure to place the “Wild” symbol at all within the thirty-second time limit will
result in a loss, however, because the Skill Game does not generate automatic wins.

26: “The Skill Game also has a bonus session that can be triggered under certain.
‘circumstances by succéssful completion of the Tic-Tac-Toe game.

27. The bonus sessions differ among the various themes that are available on the Skill
‘Game. “Bombs and Bombshells,” “Cocktail Cove,” and “Pirate’s Prize” have skill-based bonus
play (shooting for “Bombs and Bombshells”:and “Pirate’s Prize,” picture-taking for “Cocktail
Cove”), duting which the player can eam less than the maximum bonus available, including
‘zero, based on how weil he or she performs ‘during the bonus session. “The bonus sessions for’

“pirates,” “Lidky Fruit,” and “Living Large” Consist of a procéss that delivers the bonué points.

orrTetaivl} 4.

 
ins of the Public Access Policy of
fidential information and documents,

$0.00. The filer certifies that this filing complies with the provisio
filing confidential information and documents differently than non-con

| Courts that require

- JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Tria

Case# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 156 of 274

to a player that were already determined by the outcome of the Tic-Tac-Toe game. For these
themes; the bonus Session simply is an eritertaining way to deliver to the player 100% of the
reward the player already earned in the Tic-Tac-Toe game.

28. if'a player executes perfect skill and stl ‘fails to win at least 105% of the amount
paid to play the Tie-Tac-Toe game; the player is given the option of selecting the Follow-Me™
phase of play:

29. ‘The Follow-Me™ second ptiase of game’ play begins with a thrée-by-three grid of
colored dots. The dots flash in a random sequence that the player must repeat.

30. The player needs to follow the sequences for 25 rounds of play, with each
‘sequence, adding another circle;

31. If ultimately successful, the player is awarded with a combined total of 105% of
the original amount spent to play:

32, The clement of skill predominates in the Skill Ganie.

33. The Court of Common Pleas of Beaver County has determined that POM’s Skill
Game was a game in which skill predominated and, consequently, was not a gambling device per
se! Sce In re:. Pace-O-Matic Equipment, Terntinal LD: No. 142613, M.D. No. 965-2013 at p.p.
"7-12 (Beaver Co. C.C.P. 2014) (a true and correct copy of the coixrt's meméraiidam opinion and
order is attached hereto, and made a part hereof, as Exhibit “A”).

34: Accordingly, the Skill Game is a legal game of skill under Pennsylvania law..

 

' The game involved in the Beaver County case was POM’s Pennsylvania Skill™ Amusement Device SKL 402.44
PEN. The current Skill Game is built off of a newer,version of POM’s software, which provides substantially the
‘same actual game play as the software version at issue in the Beaver County case. ‘The reasoning of the court in

Beaver County applies equally in this case.

{O177G14I;v1 } 5
the Unified Judicial System of Pennsylvania:

Case# 2019-06832-12 -

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 157 of 274

‘B.  THEBUSINESS

 

35. The Business has multiple types of video machine games that are available for:
customers to play,

36. Most of the games at the Business are illegal gambling devices that violate 18 Pa.
CS. § 5513.

37. For example, the Business has “SiillTouch” games manufactured by.Gracie
Technologies; Iné: (“Gracie”).

38.. The Court of Common Pleas for Cambria, County, Pennsylvania recently held
that Gracie’s,“SkillTouch” game is an illegal gambling device that violates 18 Pa. C.S. § 5513.
See Gracie Technologies Inc., et al. ¥. Commonwealth, No: MD 16222017 (Cambria Co. C.C.P.)

(atrue ‘and correct copy of the court's opinion and order is attached hereto, and made a part

hereof, as Exhibit “B”).
39. The Business also has Blue Sky games, Platinum Plus games and Banilla games,

‘Upon information and belief, these games are all games where chance predominates and,
therefore, they are illegal gambling devices under 18 Pa. C.S. § 5513.

40: The Business also has the legal Skill Game..

41. The Bisiness promotes illegal gambling and vidlités 18 Pa. C.S2§ 5513 because
ithas numerous games that are illegal gambling devices available for customers to play.

Cc. THE PUBLIC NUISANCE

42, As stated above, the Business promotes illegal gambling because it has onits
premises numerous illegal gambling devices that are available for customer to play.

43. The ongoing and continuing operation of Gracie’s “Skill Touch” game, Blue Sky
games, Platinum Plus games and Banilla games at the Business constitutes illegal gambling in

violation of 18 Pa. CS. §'551 3.

(orz7Gi4l;vi} 6

 
fferently than non-confidential information and documents.

= $0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents df

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 158 of 274

44, The Business has created an ongoing public nuisance by promoting and allowing

illegal gambling activities on its premises.

45, Illegal gambling is a nuisafi¢e per s¢ under Pennsylvania law.
46, The géneral public has a common right to peaceful enjoyment of life.
47, The general public also has a common right to be free of activities prohibited by

law like illegal gambling,

48. ‘The Business’ activities, including the operation of Gracie’s “Skill Touch” game,
Blue Sky games, Platinum Pius games arid Banilla games, unreasonably interferes with these’
comnion publi¢ rights because its activities are prohibited by statute, because they significantly
interfere with the public peace, the public comfort and public convenience, and because they are:
continuing and ongoing in nature.

49, Accordingly, the Business is both a public nuisance per se and a public nuisance.
under traditional principles of Pennsylvania law. that define public nuisances.

D.  ‘THESPECIAL HARM TO POM

50. The public nuisance described above has caused, and continues to cause, harm to,
POM that is different in kind and magnitude from the harm caused to the general public.

51. POM expends significant amounts of time and money to ensure that the Skill
Game is compliant with Pennsylvania law..

52. POM'’s legal Skill Game directly competes with Gracie’s illegal “SkillTouch”
game, the illegal Blue Sky. games, the illegal Platinum Plus games and the illegal Banilla games

at the Business, in Luzerne County and in the Commonwealth of Pennsylvania.

33. The legal Skill Game competes for the same customers and market share as these
games.
{0177614131 } 7.
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 159 of 274

54, The Business’ operation of Gracie’s illegal “Skill Touch” game, the illegal Blue
Sky games, the illegal Platinum Plus games arid the illegal Banilla games has caused POM to
lose customers and market share in Luzeme County and ultimately has caused lost profits.
55. The general public has not suffered this type of harm..
56, In addition, POM is being uniquely harmed by the operation of illegal games at
the Business and other venues because the operation of illegal games in Pennsylvania is causing
- staté authorities to treat all games the same and advise the public that all skill games are ill¢gal..
57, For éxample, the Pennsylvania Liquor Céntiol Board recently Sent ait ¢-mail to its,
licensees that stated:
According to the Pennsylvania State Police and the Pennsylvania Lottery, skill games are
illegal i the Commonwealth. ‘As such, possessing or operating one or more of these
machines on your licensed premises may be grounds for the Pennsylvania State Police, :
Buredu of Liquor Control Enforcement to issue a citation against your license... While the
PLCB cannot provide you with legal guidance as to whether a particular gaming machine’
is illegal, citations put your license at risk, both through the citation process and upon:
application for renewal to the PLCB.
A trueand correct copy of the PLCB e-mail is attached hereto, and made a part hereof, as Exhibit
“Co”. °
58. As a result of this position taken by state authorities, at least one chain of tavems.
-in Pennsylvania that previously had POM'’s Skill Game in iis locations available for customers to
play decided to no longer make the Skill Game available for play to its customers.
59. The confusion created by the operation of illegal games at the Business and other
‘yeinies in Perinsylvania has harmed, and will continue to hiarni, POM’s business reputation and
-its ability.to market and sell the Skill Game in Pennsylvania.

60. ‘The general public also has not suffered this type of harm.

(01776141;v1 } g
than non-confidential information and documents.

I Hifies that this filing complies with the provisions of the Public Access Policy of
d documents differently

= $0.00. The filer certifies tha

is of the Appellate and Trial Courts that require filing confidential information an

of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

lvania: Case Record:

2 - JUDGE:35 Received at County

the Unified Judicial System of Pennsy

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 160 of 274

‘COUNT I—PUBLIC NUISANCE

él. The foregoing Paragraphs are incorporated by réference’as if set forth fully
hereiti:

62. As set forth above, Defendant's operation of Gracie’s legal “SkillITouch” game,
‘the illegal Blue Sky games, the illegal Platinum Plus games and the illegal Banilla games at the
Business has created an ongoing public nuisance.:

63. These games are illegal gambling devices.

64, The ongoing and continuing operation of these games at thé Business constitutes
iMegal gainbling in violation of. 18 Pa. C.S. § 5513.

65. Illegal gambling is a nuisance per se under Pennsylvania law.

66. Defendant's operation of Gracie’s illegal “SkillTouch” ‘game, the illegal Blue Sky
games, the illegal Platinum Plus games and the illegal Banilla games game at the Business also
constitite'a public miisance because it is ani interference with the general public’s common rights
‘oi () the peaceful enjoyinent of life did (i) be free of legal activities like'ilficit gambling.

67. This interference is unreasonable because the activity—i-e., illegal gambling: (i)
:1 prohibited by statute, see 18 Pa,.C:S. § 5513; (ii) significantly interferes with the public peace,
‘the public comfort and public convenience; and (iii) is continuing and ongoing in nature.

68: Asset forth above; the public nuisarice has caused, and continues to cause, Harm.
‘to POM that is different in kind and magnitude from the harm caused to the general public:
because POM has suffered pecuniary harm in the form of loss of customers; loss of market share.
-and lost profits.

69. ‘The general public has not suffered this kind of harm as a result of the illegal-

gambling activities described above..

{02776141;v1 } 9

 
formation and documents differently than non-confidential information and documents.

$0.00, The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential in

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 161 of 274

"WHEREFORE, POM requests that this Court enter the following judgment on Count
One of the Coniplaint: (i) an ordér preliminarily and permanently abating the public nuisance by
‘prohibiting the operation of Gracie’s “Skill Touch” game, the Blue. Sky games, the Platinum Plus
games and the Banilla games at the Business or anywhere else in Luzerne County; (ii) an award
of damages in excess of $50,000.00 for POM’s pecuniary losses, including the loss of customers,
market share and profits;.and (iii) granting such additional relief as the Court deems just and:
‘equitable,

‘COUNT IT—UNFAIR COMPETITION
70. ‘The foregoing Paragraphs are incorporated by reference'as if set forth fully
herein,
71, By bréaking the law through the operation of the illegal games while POM is

complying with the law, Defendant is unfaitly competing and gaining a competitive advantage.

72, By virtue of this unfair competition, Defendant enjoys a benefit and POM suffers.
73: POM has a feasonable expectation of earning revenue from customers who play
‘the Skill Game:

74, Defendant has knowledge of POM's expectation of eaming revenue from
customers who play the Skill Game.

75. Upon inférmation and belief, Defendant knows he can attract more customers by
rriking the illegal games available andi that the léss of those customers can cause harin'to POM.
76: It is foreseeable to Defendant that his use of the illegal games to attract more

customers can cause harm to competitors, like POM, that comply with the law and make legal

:games of skill, not illegal games of chance, available to customers.

(0t776141;¥1} 10.
ns of the Public Access Policy of

tly than non-confidential information and documents.

0.00. The filer certifies that this filing complies with the provisio

$

f Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differen

ee =

JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fi

Caset# 2019-06832-12 -
the Unified Judicial System o

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 162 of 274

 

77, Defendant's operation of the illegal garies at the Business has and will continue
to cause POM to lose customers and suffer damages as a result.

78. Defendant has engaged in, and continues to engage in, urifair competition.

WHEREFORE, POM requesis that this Court enter the following judgment on Count

‘wo of the Complaint: (I) an order preliminarily and permanently erijoining the unfair’
competition by prohibiting the operation of Gracie’s “gkiitTouch” game, the Biue Sky games,
the Platinum Plus gamies and the Banilla dames at the Business or anywhere else in Luzeme
County; Gi) an award of damages in excess of $50,000.00 for POM’s pecuniary losses, including.
the loss of ‘customers, market share and profits; and Gil) granting such additional relief as the

Court deems just and equitable.

Respectfully submitig

 
   

‘y"
. ue

Dated? July {2, 2019

 
 

Matthew W Haverstick (No: 85072)

Eric J. Schreiner (No. 7672!)

Peter R: Rosenzweig (No: 81759)

Shohin H: Vance (No.323551)

KLEINBARD LLC

Thies Logan Squaré _

1717 Arch Street, 5" Floor

Philadelphia, PA 19103

Ph: (215) 568-2000

Fax: (215) 568-0140"

Eml: mbiaverstick@kleinbard.com
eschreinen@kleinbard.com.

enzwel inbard.com

‘svance@kleinbard com
Attartieys for Plaintiff POM of, Pennsylvania; LLC

Matthet

for776341;01 | il
visions of the Public Access Policy of
confidential information and documenis.

0.00. The filer certifies that this filing complies with the pro’

$

Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-

- JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsylvania: Case

Case# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 163 of 274

 

TIO
i, Rick Goodling, verify that I am Director of State Compliance for Plaintiff and that the
statements made in the foregoing Complaint are true and correct based upon my personal
knowledge or information and belief, I understand that false statements therein are subject to.

penalties of 18 Pa.C.S. §4904, relating to unsworn falsification to authorities.

  

Dated: July 9, 2019.

a

(01776241:vi)
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee = $0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 164 of 274

 

POM OF PENNSYLVANIA, LLC,

Plaintiff,
Vs
GARY: LAGANA,
‘Defendant.

 

 

IN. THE COURT OF COMMON PLEAS
FOR LUZERNE COUNTY,
PENNSYLVANIA

CIVIL DIVISION — LAW’
NO.

 

CERTIFICATE OF COMPLIANCE,

 

1 certify that this filing complies with the provisions of the Public Access Policy of the

‘United Judicial System of Pennsylvania: Case Records of the Appellate and Trial.Courts that.

‘require filing confideniial information and documents differently from non-confidential

information and documents.

‘Dated: July 12, 2019

{0 WTTG141,v1 F

‘Respectfully Submitted,

‘Matthew H. erick (No. 85072)
'Etic J, Schreiner (No.-76721)
Peter R. Rosenzweig (No, 81759)
‘Shohin H. Vance (No. 323551):
‘KLEINBARD LLC

Three Logan Square -

1717 Arch Street, 5" Floor
‘Philadelphia; PA: 19103

Ph: (215) 568-2000.

‘Fax; (215) 568-0140

Emil: mhaverstick@kleinbard.com

Attorneys for Plaintiff POM of
Pennsylvania, LLC

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 165 of 274

 

‘gjuaUUuNOOp pul UONBLUUJOJUI jejuepyuod-uOU UY}
40 AdljOd sseaay IGN e434 40 sudjs{Aosd OY} Y}

Ajueseysp sjuewnoop pue uo}e

 

um sayduos Busy siy} Jey) SelsH1E0 Jejy SOUL ‘00'0$ = 88-4 'WY C6 GLOZ/E0/e

uuojul yejuepyuoo Buljy euinbes }2y} SUNOD fet PUE ajeyeddy ey} 40 Sp

1 uo AiBjouoYjOld syong 40

ODS OS"
Ayunog 32 penresey SEFOGN - cb

B89 celuenjAsuuee Jo wajsfS feloipnr peylun oui

~ZEB90-ELOZ HOSED
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 166 of 274

——_DEC-24-2014 WED 12:29 PM EddyDelucaGravinaTouneen © FAK'NO. 412.261 3537 P,: 02°

+
é

IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY

"PENNSYLVANIA
CRIMINAL DIVISION
Inte: 3
PACE-O-MATIC, INC. EQUIPMENT. :  .MD;965-2013
TERMINAL ID. NO, 142613 :
MORANDUM OPINION AND O
od
HLKNAFELG, J. December 2.32014

Te PROCEDURAL HISTORY’
‘Enforcement seized a Pace-O-Matic, Inc. video paso device from the American-Italien Club.
located in Aliquippa, Beaver County: Thé manufacturer of the device filed a timely Petition for.
‘Retum of Seized Property and requested a post-seizuro hesring pursuant to Pennsylvania Rule of
Criminal Procedure 588, This Court held a hearing on the matter on September 26, 2014, The:
sole purpose of that hearing was to gather evidence as to whether the confiscated property
constituted a gambling device per se. The evidence fails to demonstrate that the mashincis a
gambling device per se; and Petitioner's motion for its return is GRANTED:
During the hearing, this Court heard testimony on the operation of the confiscated device.
‘The Court heard testimony on two issues: first, whether Petitioner was entitled to tawful
‘possession of the res; and eecond, whether the games installed on the device were games of.
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 167 of 274

1 on me saben"

DEC~24-2014 NED 12:23 PH EddyDelucaGravinaTounsen “FAX NO. 412 281 3537 P, 03

‘ .

chance or ganiés of skill; Both parties stipulated that the other elements ofa gambling device per
se, consideration and reward, were satisfied. The device requires a player to puit in cash io order
to access the games installed on tit device, Successful play has the potential to reward a player
with mora eredits than he or she put into the device. ‘Thus, this Court is tasked only with
resolving whether the games on the device are games of skill or games af chance: Becanse‘of the
level of interactivity between thé game and the player, as well as the gameplay mechanics, the
eviderice falls fo show that the games included on the device—Tic-Tac-Toé, unlockable bonua.
game, and the “Follow-Me"mini-game—ate aiything oflier than games of skil\. The device is
therefore not a gambling device per s¢ and shall be retumed to Pace-O-Matic, Ino,

I ‘STATEMENT OF FACTS

The property seized in this cage is a coin-operated table top machine that offers a Tic-

Tae-Too puzzle; an inlockable bonus game, and s “Follow-Me” mini-game. The player uses 6
. tolich screen navigate through the system. A player Initiates thé game by inserting money into’

the devioe. A playér con place & bet of 40; 80,-120, 160, ar 200 “points.” One point equals oné
cent. A player then procends to select one of thre themes. These ere “Bombs and Bombshells,” |
"Pirates Prize,” and “Cocktail Cove.” While the graphics and some pay amounts differ’
depending on which theme the player chooses, the gameplay is functionally equivalent among
the three themes. The player has access fo the same features regardless of which theme he or she
chooses, and the themed will this be treated interchangeably.

The first game that the player Interacts with {s the Tic-Tao-Toe puzzle, This is ths:
pumary gime included on the device, and a player cannot access the other features of the game.
without first playing the Tic-Tao-Toe puzzle. Upon initiating gameplay, the game spins cach of
the nine reels arranged in a threo-by-three grid on the screcn. After the reels stop spinning, the

Page 2 of 33
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 168 of 274

we
‘wv

 

__DEC~24-2014 WED 12:24. PH EddyDeLucaGravinaTowssén FAX KO, 412 281 3537: P, o4

Case# 2019-06832-12 -
the Unified Judicial System of Pennsylvania:

player has ten seconds to, select one of the nine dells to change a eyinbol in that position to a wild
, symbol, Thé player is tasked with choosing the most advantageous spot to place the wild..
, Whether ane spot is more advantageous than another depends on the yalus of the symbols in the
row, column, or diagonal that was completed, and whether completion of oneiow, column, of
diagonal coinpletes another; Ifthe player does not make a selection in the nllotted time, no wild
symbol will be placed on the screen. Because a random number generator excludes an automatic
winning game, failore to psa the wild will always result in a loss for the player, Bach game will.
‘have at least one spot where placing dhe wild will result in a nonzero scare, ‘and no game will be
completely unwinnsble. "
A player has the opportunity to aecess a bonus game while playing the Tic-Tac-Toe

puzzle, ‘Certain symbols in the three-hy-thres grid have the potential to unlock the bonas game.
-A player must align three bonus symbols in o row, column, or diagonal on the three-by-three
grid. Where the player manages to place a wild in the proper position; the game awards the
player with a bonus shooting fame. There are slight differences in thebonus games depending
‘on the theme chosen, but the care gameplay jaechenics of the three bonus games are virtually.
identical, and will be treated in the same manner, The bontis games Are shooting-style games.
Targets eppear at random positions across the screen, and the object of the bonus game isto
target all of the symbols on the touch screen during the time allotted (30 or 45 seconds,
depending on the theme chose). The speed with which the targets appear on the screen and the
fact that they are scattered about the screen provides the game’s challenge. The player is
rewarded with points dependiog on how many of the symbols he or she was able to target and

touch.

‘Page 3 of 13
tion and documents differently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential informa

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 169 of 274

DEQ-24-2014: WED 12424 PH EddyDeLucaGravtnaTownsen —FAK,NO. 412 281 3537 P, 05

ihe
a.

If, during the Tic-Tac-Toe game, the player. wins an amount that is less than 104% Of the

. purchase price to play the ganis, the player is afforded the option of sélectinig the “Follow-Me”
sniniegaine: A player who chooses to proceed with the Follow-Me feature is presented with a
‘three-by-three grid of colored dots, Essentially, the Follow-Mé feature ig a ‘meiory gaine. The
dots flash In a random sequence which the player must repest, Starting with one circle flashing,
the player will need to follow the correct sequence for a total of forty rounds of play, with each
soquence adding another citcle; Ifa player successfully follows the pattern each time, the player
is awarded with 104% of his or her original wager. For example, if the player had wagered 40-
exedite, successful completion of the Follow-Me mini-gamé would result in’ a payout of 42
credits.

Ii, ‘LEGAL BACKGROUND AND ANALYSIS:

A-motion for return of property pursuant to Rule $88 {s intended to return goods to a-
person aggrieved by a tcarch end seizure based upon the right to lawful possession and the non-
contraband status of the goods. Pa. R. Crim, P. 588; Com v, Pomerantz; 573 A.2d 1149, 1150.
(Pa, Super. Ct, 1989). Rule 588 provides, in pertinent part, the following:

Rule 588, Motion for Return of Property.

(A) A person aggrieved by a search and ‘seizure, whether or not ‘executed
pursuant to:a warrant, may move for the return of the propesty.on the
“ground that he or she is entitled to lawful possession thereof, Such motion.
shall be filed in the court of common pleas for the judicial district in which:
thepropertywasseized. .

(B) Tho judge hearing such motion shall receive evidence on any issue of fact:
necessary to the decision thercon. If the motion'is granted, the property.
shall ‘be restored ‘unless the. court determines that such property is
‘pontraband, in which case the court may order the propesty to be forfeited.

is entitled to lawful possession of the property at issue. Pomerantz; 573 A.2d at 1150. The

™ “Page 4 of 13:
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 170 of 274

DEC-24-2014 WED 12!24-PH EddyDeLvicaGravinaTownser, FAX" NO, 412-281 3537, P, 06

 

petitioner must prove thet he is entitled to possession by a preponderance of the evidence:
‘Beision y: Ebersole, 986 A.2d 876, 881-(Pa: Super. Ct. 2009). A preponderarice of evidende
standard is tantémount toa “inore likely than not” standard. Com, ¥. $6,425.00 Setzed from
‘Begutlin, $80 A.2d 523 (Pp. 2008). |
Where a petitioner mects the minima) bunden of establishing entitlcment to lawful |
possession, uniess there Is countervailing evidence to defeat the claim, the moving party is
ontitled to the retum of the identified property. /bid, The Commonwealth must prove the pet se.
noturi of raachinied stized ad gambling devices by a preponderance of the evidence, Com. v.
Irwhn, 636 &.24 1406, 1107 (Pa. 1993). |
Asiachine is a gambling device per se ifthree elements are presents (1) consideration, (2)
result determined by chance rather than Stil, and (3) rewerd. Because both the Petitioner and the

¥
Cc
=
ss
8
S
B
wd
&
c
2
=
&
E
2
&
=
&
g
S
2
Q
S
o
<
°
; od
jd
wD
=
2
=
2
PS
S
~~

,
Qo
s
3S
QQ
8
Oo
oO
<<
RSJ
3
QQ
®
$
—
So
wn
£
3
>
8

Q
o
$s
s
=
on
&
Q
&
9g
oO
D
&
2
we
2
$
=
a
s
”
s
3S
8
—_
&
eS
2
-£
oS
Oo
oS
BH

8
z
E
3 : * - ats « . .
8 Commonwealth have stipalated that the machine meets the consideration and reward elements,
f ® ‘only the second element—whether thé résult Is determined predominantly by chance or skill—~
Ss will be addreseed in depits.
R § That successful play is determined by chance rather then skill is an element essential to a
S S | * % aes - . oon . .
8 g finding that & machine is a gambling device per se, Com, v. Two Elec. Video Poker Game
: 5 Machi, 465 &.2d 973, 977 (Pa. 1983). Courts must determine in each caso the relative amounts
: 8 of skill and chance present in the play of cach machine snd the. extent to which skill or chance
ot vse vee ere ae |
gs determines the outcome, Jbid, Th order for a game to constitute gambling, it must be a gerne
‘ 2 os . .
5 8 ‘where chance predoitiinates rather than skill. Zbid, A showing of a large element of chance,
: without more, Is not sufficient, and the outcome need not be wholly determined by skill in order
for a machine to fall outside the gambling per se category. Ibid. The mere fact that a machine

=
°
=~
3
o8
aS
86
Ba
ss
of
&
32
“oe
wo &
8 &
oy
Oe
~
~

NS
=

5 Page 5 of 13

°o
=
%
_~
wn
3
s
oS
3
3
s
<
a)
o
=

Case# 2019-06832-
yivania: Case Records o

the Unified Judicial System of Penns

Case# 2019-06832-

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 171 of 274

 

‘DEC-24-2014 VED {2124°PH EddyDeLuosGravinaTounsen’ © FAX NO, 412:281. 3537" P. 07

involves a midstantial element of chance is insufficient to find that 5 machine a gambling device.
Ibid.

A game decided predominately on the basis of probability rather than any real input of
‘skill from a player will be a game of chance. The level of interactivity and the consequences of a
player's choices in playing the game are relevant in determining whether the game fs ond of. .
chance or skill, See id. at 976 (noting that while skill, in the form of knowledge of probshilitics,
‘can improve a player's chances of' winning a video poker gamie, chance ultimately determines tho
outcome because chance determines the card dealt end tho cards from which one'can draw);
compare Com: y, Dént, 9924.24 190 (Pa, Super, Ct. 2010) (holding that although skill can
determine the outcome in a poker game, players are still subject to defeat at the turn of the
cards), with Ant, Amiisements Co, vy, Neb., Dep 't of Revenue, 807 N.W.24 492 (Neb. 2011).
(noting that because the gameplay in'a tle-tao-too puzzle was under the control of the player and,

'

not the machine, the game was one of skill rather than chance).

AS Lawful Possession ;
‘The initial burden is on the Petitioner, Pace-O-Matia, Inc,, to preve that it i8 entitled to
lawful possession of the res al isstie by a preponderance of the evidence standard, Beasion v.
Ebersole, 986 A.24 876, 881 (Pa. Super, 2009): Petitiorier has met that burden here, The device
af issue {a a coin-operated tabletop video game machine manufactured by Pace-O-Matio, Inc.
The fact that Petitionér has manufactured, designed, and provided the source code for the
riachine makes it more likely than not that Petitloner i entitled to fawfil possession of the video

pame machine st issue.

‘Page 6 of 13
ns of the Public Access Policy of
dential information and documenis.

fi

fies that this filing complies with the provisio

00. The filer cert

$0.

Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-con

2. JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsylvania:

Caset# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 172 of 274

DEC-24-2014 WED 12425 PH EddpDeLucaGravinaTowngén © FAX NO, 412 281 3537 P, 08

BR Gambling Device Per Se.
‘Upon a showing of lawful entitlement, the burden shifts to the Commonwealth to prove
bby.a preponderance of the evidence that the video gamie inachine seized fs contraband. Com. v
Irwin, 636 4.24 1106, 1107 (Pa, 1993). Specifically, the government muit show that the video
game’is a “gambling device per sc.” Jbid, In determining whether a machine can be seized, the’
machine must bé so intrinsicilly connected with gambling as to constitute a gambling device per
se, This intrinsic connection is met where three elements are present: (1) consideration, (2) result
determined by chance rather than skill, and (3) reward, Zid. The parties in this case have’
‘stipulated that, bécause a player muct insert money to begin play and is enticed to play by the.
romise of a payout, the first element, consideration, and the third element, reward, ase met. The
only issué remaining is whether successful play is determined predominantly by skill or chance,
There is no doubt that the games at issue contain elements of sidll and chance; It is
therefore the task of this Court to determine, on balance, whether skill or chimce is the dominant
:faetor in successful play. The operation of the machine and the way a player interacts with the.
‘machine must be evaluated, As noted, the machine contains the following features: (1) a Tic-
Teo-Toe puzzle; (2) an unldckable bonus shooting game; and (3) a “Follow-Me” mint-pame. The.
exient to which chance and skill decide the outcome of cach’game must be evaluated.

1. The-Tac-Toe Puzzle
“The parites disagree on whether skill or chance dominates the auteome of the Tio-Tac-
‘Toe puzzle, The Commonwealth asserts that the skill required to place the wild symbol in a spot
‘is outweighed by the chance determination of the puzzle itself. This Court respectfully disagrees
with the Commonwealth's position. Although there often is, as the Commonwealth points out, an

“gbyious” position where placement of the wild would générate a nonzero score, several puzzles

Page7 of 13
formation and documents.

filer certifies that this filing complies with the provisions of the Public Access Policy of

fidential information and documents differently than non-confidential in

$0.00. The

i Courts that require filing con

- JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Tria

Case# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 173 of 274

DEC-24-2014 WED 12:25 PH EddyDeLucaGravinaTownsen | ‘FAX NO.- “2 281 3537. P09

e
.

have a position where placement of the wild will lead to a more advantageous score, It takes skill
for a player to recognize both which symbols are most advantageous to his or her payout and

which pésition Will maximize tho player's score. A player wha lacks the skill to recognize that.

the placement of 4 wild syribol ina particntar position will fead to the completion of two or three:
raws, columns, or dizgonals will not achieve as high a Score af one who does recognize thase
pattems. Wére the ganie one predominantly based on chance, one would reasonably expect that a
skilled player and an unskilled player would stand fo gain roughly the game score. However, 4

more skilled player is nitich more likely to achieve a greater score than an unskilled player, “
which eugurs in favor of holding that the game is one of skill, not chance.

"The Commonwealth places heavy emphasis on the fact thet the device utilizes a random
mimber genéritor to goneiate the puzzle itself. However; the fact that a machine utilizes a’
random generator, without more, ts insufficient to puch this game into the realm of chance. The
fonctlon of the random number generator is nat to determine whether player wina or loses, but:

merely to determine which puzzle withia a finite pool of puzzles will bé presented to.the player.
‘The sendom nniber genérator simply edinstructs the field on which the player will be playing, It
“establishes the constraints in which ihe player must operate to receive the most points possible..
Additionally, the generation of a puzzle is not a purely fandom event, Bach puzzle prosented to
-the pliyér has thé possibility of'n win; arid the player will not be presented with a puzzle that is
‘already solved. ‘Thus, the purpose of tho random number generator is only to choose, at random,
«which of'a large—yet finité—pool of puzzles to present fo the player. Even ifthe presentation of
thie piizale were a “siibstantial element of chance,” this, without more, is insufficient to a finding
that the Tic-Tac-Toe gameis a game of chance. Com, y. Two Elec, Video Poker Game Machs.,
465 A.28 973, 977 (Pe. 1983)

Page 8 of 13
fferently than non-confidential information and documents.

filer certifies that this filing complies with the provisions of the Public Access Policy of
id documents di

$0.00. The

f Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information an

GE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case# 2019-06832-12 - JUD'
the Unified Judicial System o

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 174 of 274

 

DEG-24-2O14 WED 18:25 PH EddyDeLucaGravinaTownsen’ = FAK-NO. 412 261 °3637 P. 10

®

Even more essential to ths analysis then how the game is constmueted’ and presented is the
‘gameplay iteelf, During the course of play, thé ‘element of skill predominietes and determines the
outcome to’a mitch higher degree than chance, {tis up fo the player to choose which spat to place
the wild in order to achteve the most advantageous score. Our Superior Court's holding in Dent.
is (nstiuctive, Theft, the Court held that Texas Hold ‘Em is predominantly a game of chance,
Com, v, Denty 992. A2d 190 (Pa. Super. Ct, 2030); The Court placed great weight on the fact that
while slill con deteyinlia the outcomé In aTTexis Hold “Bim poker gatne, “players are sill subject
to defeat at the tum of the cards.” Jd: at 196. In the Tic-Tae-Toe game at issue here, the players
are not subject to victory or defeat at the spin of the reels: The gamo’s code precludes automatic
victories arid aptomatié defeats, Unlike 2 traditional poker game, the players of the Pennsylvania
Skill game.are pot at the mercy of the hand they are dealt; Every puzzle is winnable, end some
have higher wins depending on ‘whether the player has the skill to recognize the most -
advantageous spot to place the wild: in this game, the player's choices are the “instrumentality
for Victory"—in sharp contrast to thé capricious nature of cand dealing and shaffling present in
traditional game of Texas Hold ‘Em, See ibid; see also Am. Amusements Co, viNeb, Dep't of:

Reverse, 807 N.W.2d 492, 504 (Neb. 2011) (holding that where a puzzle s more controlled by
‘the player than not, it is predominantly a game of ekilt).

This Tie-Tac-Toe puzzle is also different from the devices confiscated in Two Electronte
Poker Game Machines. There, the Peantylvania Supreme Court dealt with 4 coin-operated video
gaine that siniulated the events of five card draw poker. 465'A.2d 973 (Pe, 1983), The deck is
“shuffled” by a random number generator, and the player is awarded polnté for various
combiriations of cards, ranging fram one point for palt of aces to fifty points fora Straight

‘flush: dd, of 976. The Court emphasized that chance was the predom|nant factor in the outcome

Page 9 of 13
nd documents.

fidential information a

lies with the provisions o:

ts differently than non-con

fies that this filing complies wi

$0.00. The filer certi

Case Records of the Appellate and Trial Courts that require filing confidential information and documen

id at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case# 2019-06832-12 - JUDGE:35 Receive
the Unified Judicial System of Pennsylvania:

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 175 of 274

 

DEO-24-2014 WED 12:28-PH EddyDeLucaGravinaTownsen — FAK'NO, 412 2819597 Pl

f

. i
because chance determined the cards dealt and the cards from which one could draw, Id. at 978, :
The “skili” at issue was knowledge of probabilities. /b/d. This is different from the Tic-Tae-Toe
game in this case for two reasons. First, the random aumber generator fa the machine here does
not determine a win or loss; rather, it merely chooses the puzzle that the player fs presented with.
Second, knowledge of statistics was the skill at issue in Two Blectrunie Poker Game Machines,
whereas the skill at issue here is ability to play Tic-Tac-Toe. Knowledge of statistics was a skill
. ‘wholly independent of the simulated poker game, and was iot contemplated by or integral to the
gameplay. It wos a skill that was based on the nature of the player rather than the naturé of the
gaine, Hore, skill at Tic-Tat-Toe and pattem recéguition is filly integrated into the gameplay,
and is demandéd of the player for successful play. A player cannot beat the gaine with mere
knowledge of probabilities; the player must choose the most advantageous spot fo place the wild
in the allotted time. The player exercises control aver the game, and jsnot.at the wierdy Of getting
a lucky hand.
On balanes, the outcome of the game is determined predominantly by siill rather than

chance.

‘3, Bonus Game
+ ‘This shdoting-style game is predominantly a fame of kill. The game requires that the.
player recognize, target, and touch ths symbol withia the allotted time frame, This requires hand-
eye coordination and dexterity. Chance or luck has very littl to do with the outcome of the:
game. Instead, the outcome Is dependent almost wholly ona player's skill. That the bonus game
preseats {tself only if certain conditions are fulfilled is immaterial to determining whether skill or

hanes domiriates in the bonus game. Rather, the availability of the game is simply a

Pege JO of 13
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
ts.

filing confidential information and documents differently than non-confidential information and documen

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 176 of 274

DEC-24-2014 WED:12i26'PH EddyDeLucsGravinaTowisen.  FAX'NO, 412-284:3537 B12

“e
. .

consequence of one possible puzzle that a player may be presented with In the Tic-Tac-Toe
game,

3; “Follow-Mo" Miai-Gamie
‘Successful play of the Follow-Me feature undoubtedly requires a great deal of skill on the
part of the player. The game starts out easy, but becomes progressively more difGult with each
recurrence of flashing dots. it is true that the average player cannot be expected to complete the
Follow-Me feature successfully; After 10 to 15 sequences, most players would be unable to
remember the sequénce. The feature is immensely difficult anid demands a much higher level of
copnitive skill than the average player could muster. This immense difficulty does sist, aa the
Commonwealth suggests, transforni the game into a game of chance. The only chance involved
in the game {s the sequence in which the circles flash, The odds against randomly choosing the
correct sequence for each of the forty rounds (a total of 820 flashing dots) are astronomical, Skill.
.determines how well a player does.
TV.. CONCLUSION
Bach af the three games installed on the confiscated machine is predominantly a game of
‘skill rather than a game of chance, Successful play at the Tic-Tac-Toe game depends mainly on a’
player's ability to recognize Tie-Teo-Toe pattems to maximize his or her Socre, The bonus game
is essentially a shooting game, requiring a player to farget aud touch nmerous symbols on the
séreen'to ‘athieve a high score: Finally, the Follow-Me mini-game, though immensely difficul:
for the average player, requires a great deal of cognitive ability for o player to remember the

intricate sequence of flashing dots. Because the preponderance of the evidence fails to show that

Page 11 of 13
 

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 177 of 274

P13

FAX:NO, 412 281 :3637

Page 12 of 13

*
4

the thie gamed are games of chance, the Commonwealth has failed to prove that the property.

‘seized is a gambling device per ee. The machine is therefore not contraband, and Petitioner's

motion for retum of property is granted.

DEC-24-2014 WED 12:28: PH EddyDeLucaGravi naTounsen

"S}t jQuUINIOP pl ie UOneuUuUOsu! Jenuap: juod~-i 10u uf} i Sy UBUINDO; pue UOHeUOU enuUSplfUuod Buf { oun. BU ft ue d; add 3 3} fO Spl0da, ose: relueAjASUUaef jo wejshS jeoipnr paylun ou}
1 i if 2 bed 7euy} suNnoD I WL pi ea Hel f v Uy of 1D <2! awe *
ue 4A UBALIP S$} )p i f fe ts Ht # i A
40 Aoijod s$seooy ognd ay} 40 suojsinoid ay} YUM seydwos Buy siy} Jeu} Seiffeo Adilf oul 00 os = 00- WV cv6 6L0Z/E0/cL us (iBJOUOYJOle} Soi 1g JO WUNOD, #2 pe YI $9 if ob cb8 90 6LOC #oseD
fferently than non-confidential information and documents.

nat this filing complies with the provisions of the Public Access Policy of
d documents di

$0.00. The filer certifies that this fling

ee

s of the Appellate and Trial Courts that require filing confidential information an

‘d,

of Bucks Prothonotary on 12/03/2019 9:42 AM, Fi
f Pennsylvania; Case Recor

2 JUDGE:35 Received at County

the Unified Judicial System o:

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 178 of 274

 

DEC-24-2014 WED 12426 PM EddyDeLucaGravinaTounsén FAM NO. 412.281 9637 P14.

 

IN THE COURT OF GOMMON PLEAS OF BEAVER COUNTY
PENNSYLVANIA
‘CRIMINAL DIVISION

In re;

‘PACE-O-MATIC, INC; BQUIFMENT M.D, 965-2013"

on en ee ‘ne ee 04 te

TERMINAL LD. NO..142613
ORDE

ano now, tis 237° 0t December ,201Y, it is hereby
ORDERED and DECREED that Petitioner's Motion of Rotum of Property pursuant 0
Pennsylvania Rule of Criminal Procedure 588 is GRANTED, The Commonwealth is ORDERED
tavetum the Pennsylvania Skill game to Pace-O-Matic, Inc.

 

“BY THE COURT
cei ‘es: . > + -*
us orn}

Bas
we DL Sus
oa ets
wo We
a fa: Se,
~ ;
Ss =

Page.13 oft3
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 179 of 274

‘S]USWUNIOP PUB UOHBUUOJUI feUSPYUOD

.

IT “B”

 

-UOU UBY} Afueleyip sjusUNoOp pue UOJeULOju! fe_UepYyUOD Bully auinbe. Jey} SUNOD Jel.) pue ajeredd\y ay} Jo Spiovey asen ‘ejUeA/ASUUs,] JO Wajsfg jeloipnr peylun eu}

40 AaifOg ssea0y oan ay] Jo suOIs|Aoid ay] YYM Seydui0o Buys siyj Jey} SeYIUES JON SUL ‘00°OS = O84 ‘WV Zr-6 GLOZ/E0/eL UO Aizjouoyjolg syong Jo AjuNOD je parlesay GE-AOAN ~ TL-CES9O-GLOZ HOSED
d documents differently than non-confidential information and documents.

00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

$0.

is of the Appellate and Trial Courts that require filing confidential information an

of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

ivania; Case Record,

- JUDGE:35 Received at County

the Unified Judicial System of Pennsy.

Case# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 180 of 274

 
  
   
 
 
 
    

INTHE COURT OF COMMON PLEAS OF CAMBRIA COUNTY, PENNSYLVANIA

(CRIMINAL DIVISION:

1 GRACIE TECHNOLOGIES INC.,, » .Case No. MD 162-2017
FRATERNAL ORDER OF EAGLES 3 co
CONEMAUGH AERIE NO, 1811 :

‘Movants, ; Fa. am
‘. : om: ce mM

q : Be: =. =
| COMMONWEALTH OF PENNSYLVANIA, ¢ 2a FS
| Respondent Ha UR

1 ‘Respondent. : wy: }

iW th Cc re

if a oo. &

‘ORDER

 

AND NOW, this 25 day of April, 2019, after review of Movants’. Motion for Rerum
of Seized Property Pursuant to Pa. R.Crim.P § 588, hearing, arguments by counsel, briefs, and

the laws of Commonwealth of Pennsylvania; Movants’ Motion is hereby DENIED.

 

COPIES TO::
 Qor Oc&F
aaa. ene

A R

aa i Wn AL.

oO PD : ta
C3 JA
C] JUDGE
OCA.

 

 

 

 

 
= $0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
fidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing con

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 181 of 274

IN THE COURT. OF COMMON PLEAS OF CAMBRIA COUNTY; PENNSYLVANIA

    

CRIMINAL DIVISION | ©
GRACIE TECHNOLOGIES INC., Case No. MD 162~2017
‘FRATERNAL ORDER OF EAGLES

CONEMAUGH AERIE NO. 1811

Movants, r
Vv. : Ss om
. : ta EE
.COMMONWEALTH OF PENNSYLVANIA, : ie oS rf
aq ne
Respondent.. : mit a 9
ne — Se:
ide YO
boneeeeeeevess ate we =
ForMovants:. John P. Corcoran, Jr. Esq. 7" O&
For the’'Respondent: Andrew J, Jarbola, Esq.
“OOCOCHEREOCORS
OPINION AND ORDER

‘This case comes before this Court via Gracie Technologies, Inc, and Fraternal Order
of Eagles Conemaugh Aeric No. 1811's Motion for Return of Seized Property Pursuant to Pa.
R.Crim_P § 588. For the following reasons Movants’ Motion is hereby DENIED.

ATE OF FA

From December 3, 2016, to June 26, 2017, Officer Stevanus, Pennsylvania State

"| Police Bureau of Liquor Control Enforcement, conducted several visits to the Fraternal Order
of Eagles Concmaugh No.-1811 to investigate 2 coniplaint of illegal gambling activity.
During his visiis to the Fraternal Order of Eagles, he played several gaming machines: Thess
machines required consideration for play and rewards were awarded based on his play. Asa.
result of his investigation, on June 26, 2017, Officer Stevanus’ seized the sum of $1,076.00 in

1

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 182 of 274

 
 
   
 
 
  
 
 
 
 
 
 
 
 
 
   

US currency, and five (5) SkillTouch Multi-game (‘Skil!Touch”) machines from the Fraternal
Order of Eagles.

:On August 31, 2018, QP Industries, LLC, and the Fraternal Order of Eagles filed this.
Motion for Retumi of Seized Property. QP Industries argued that because the SkillTouch
machines require players to interact with the machine, skills to play the machine and zchieve,
the desired outcome, and the outcome (wiri/foss) is not automatically generated by chance, the
SkiliTouch machines are games of skill and not gambling machines within the
Commonwealth's definition, Gracie argues that pursuant to Pa, R.Crim-P, §588, the.
Commonwealth must retum the Skill Touch machines and the cash seized, QP Industries was
substituted as'a party to the action by Giacie Technologies Inc. (hereinafter “Gracie”).’ On
November 29, 2018, counsels argued the merits of the case before this Court; and, in January
2019 parties filed briefs in support and in opposition to returning the SkillTouch machines
|] and the’ cash seized,

ANALYSIS:

Gracie argues that because the SkillTouch machines require user interaction and skills
to achieve a winning goal, they are not games of chances. Tr., 11/29/2018, P.73. More
precisely, Gracie argues thai because the skills of speed, dexterity, task completion, prize
recognition and strategy, Inter alia, are necessary skills to play and achieve the “desired

prize” (maximize winnings); the michinies are gamés of skills and ot gambling machines.-

 

* Court Order dated Junc 15, 2018:

 
formation and documents.

ns of the Public Access Policy of

fidential information and documents differently than non-confidential in

$0.00. The filer certifies that this filing complies with the provisio.

1 Courts that require filing coni

2/03/2019 9:42 AM, Fee

Caset# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 1
the Unified Judicial System of Pennsyivania: Case Records of the Appellate and Tria

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 183 of 274

“The SkillTouch machines have a timing setting programed into the system that gives a
player twelve (12) s¢conds to make a determination, e.g. “nudging” or “picking.” Id, at 74,
Gracie‘submits that.ttie Skill Touch machine speed component requires players to make a
determination within the allotted time frame to achieve the desired prize. For example, if'a
player makes that determination within the first six (6) seconds (between the tivelfth and’
seventh second of the timer) the player wins a full prize. Jd. If the player, however, makes that
determination between six (6) secorids and one (1) second remaining on the timer, the player:
only wins half of the prize. /d. If the player does not make a determination before the time
expires, the player does not win," save for a penny if the player picks the “Take a penny”
function. fd at 34.:Thus, according to Gracié, speed is instrumental to winning and achieving
the desired prize, ie. maximizing winnings. Task completion (making a determination) and
dexieriiy are also essential to winning or maximizing one’s winnings.

With regard to the prize recognition and strategic skills, Gracie atgues that the prize
recognition and strategy skill are implemented by the player selecting the “Prize Viewer”
function. Jd; at 75. Prior to playing a game, the player has the aption to select the prize viewer
option; this lets the player know what the reward for the next game played would be. The
player can then chose to play that game or exit that game (based on indicated reward). fd.

Thus, Gracie submits that based on these interactions and skills, the SkillTouch machines are

games of skills and not gambling devices: In sum, they argue that because skill, not chance, is

 

2 The SkillTouch machines has # total of welve (12) games. Some of the games are reel games, The “nudging”
feature allows a player to nudge a reel up or down to accomplish a winning combination. TR, 11/29/2018, .37,
1 In some games, such as Jewel Quest, the player has an option between picking same like items in & row 10
create a winning combination. The alleged skill here fs that the more “like items” picked, the higher the award,
‘id. 277. , . _
“The “Take a Penny” function allows players to get a penny when the game produces a fosing outcome. fd. at

~

3

 
ns of the Public Access Policy of

fferently than non-confidential information and documents.

‘ee = $0.00. The filer certifies that this filing complies with the provisio

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents di

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, F

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 184 of 274

   
   
   
 
 
 
 
 
   
   
  

the predominate factor in winning or maximizing one’s winnings, the SkiltTouch machines’
are games of skill. This Court disagrees.

‘Pennsylvania's legislation has criminalized unlawful gambling. See 18 Pa.C.S.A. §
513% [U]unlawful gambling’ is any gambling that has not been authorized by the
legislature.” Coinm, v, Dent, 992'A.2d 190,.197 (Pa. Super. 2010). There are “three elements
necessary to gambling: consideration, a result determined by chance rather than skil!, and a
reward.” Comm. v. Two Elec. Poker Game Machines, et al., 465 A.2d 973, 977 (Ps. 1983). In
determining whither a gaming machine is a game of chance or skill, the Courts must
determine “the relative amounts of skill and chance present in the play of each machine and
the extent to which skill or chance determines the outcome,” /d. at 977. When the outcome is
largely determined by chance, the element of chance predominates. id. 09785 Wa gambling
device “displays all three qualities, it will then be ‘so intrinsically connected with gambling’
as to be a gambling device per se." Id.

Here, there is na dispute that consideration was required to play the SkillTouch
| machines and that the SkillTouch machines reward players based on their play. Thuis, the:
issue for this Court to determine is the iélative amount of skill and chance present in the play
of the Skill Tauch machines, end the extent to which skill or chance determines the outcome.”
Al Two Electronic Poker Game Machine, supra, is essential to our determination.

‘Two Electronic Poker Game Machine (hereinafter Two Electronic") involved a poker,
gambling machine. Like our ease, the only issue before the 7wo Electronic Court was the
relative amounts of skill and chance present in the play and the extent to which skill or chance

determined the outcome. In that case, the tavem’s expert testified that by implementing the

 

§ Comm, v. Two Elec. Poker Game Machines, 465 A.24973, 978 (Pa. 1983) (we believe that the element of
chance predominates and the outcome is largely determined by chance") ~

4.

 
ts differently than non-confidential information and documents.

00. The filer certifies that this filing complies with the provisions 0
d documen

$0.

nia: Case Records of the Appellate and Trial Courts that require filing confidential information an

eceived at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Iva

Case# 2019-06832-12 - JUDGE:35 R
the Unified Judicial System of Pennsy

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 185 of 274

 
 
 
 
 
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
  

 

itsmart strategy”® skill he increased his odds of winning by a four and one half margin to one |
(4.172 to 1) over the standing pat strategy’ which he called the “dumb strategy.” Id, at 978. He” |
concluded that sili was ‘definitely a factor. Jd. However, the expert conceded that “chance
was also’a factor both in determining the initial hand dealt and the cards from which one can
draw," Id. The expert ultimately concluded that there was a “random element” present and he
could not say how to apportion the amounts of skill and chance. Jd. |

In analyzing the amount relative that skill or chance controls the outcome, the Court
contrasted between the skills necessary to play the gaming machine as opposed to playing
fl poker in person. Jd.The Court noted that the amount of skills necessary to play the Electro:

‘Hh Sport (.e., knowledge or probabilities) were not the same skills necessary to play poker with
humans, And; in analyzing the extent to which skill or chance determines the outcome, the
Court reasoned that, while skills, such as knowledge of probabilities, may improve a player's
chance of winning or maximizing the winnings, they are not outcome determinative as are the
skills needed to play poker with humans (holding, folding, bluffing and raising). The Court.
‘goncluded that while “Skill can improve the outcome in Electro-Sport; it cannot determine iw”
Id.

Applying the predominant test, the Court concluded that the poker machines were:
gambling devices because “chance determines the ultimate outcome despite the presence of
certain skill elements.” Jd. at 979. Two Elecironic, stands for the proposition that even if skills
can improve a player's chance of winning or maximizing the size of the winning, if chance

ultimately determines the outcome then chance predominates.

 

‘ The expert,a Camegie-Mellon University professor of statistics, called using his “knowledge of statistics” a
“emart” strategy. Twe Elec. Poker Game Mahines, supra, st 978.
* Standing pat on the initial hand dealt by the machine, /d.

5

 
formation and documents differenily than non-confidential information and documents.

= $0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential in

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 186 of 274

In the case al bar, Gracie argues the skills such os speed, dexterity, task completion,
prize recognition and strategy (including knowing when to.welk away from & machine) are’
necessary to play, win, and fo produce the desired outcome, /¢., maximize a player's
winnings. This is simply not sufficient to overcome the Commonwealth's showing that in the
SkillTouch machines the outcome is predominantly determined by chance.

Nick Farley, Gracie's expert," iestified that certain skills arc needed to interact with
the SkiliTouch machines. He testified that by using the prize viewer function, the player
develops the skill of “shop[ing] for the best possible outcome.” TR., 1 1/29/2018, P.150, This,
in tim, develops the player's strategy of free will as the player can make a determination of
whether to play a game with & losing outcome or cash out and walk away. /d, at 155, He
added that performing necessary tasks such as nudging or picking (which the playéris
instricted on how to do so by the game's blinkinig arrows) develops knowledge of what
woitld be the best opportunity for where the player should place his money. /d. at 151. The
more the player performs this task, the more adept he becomes at winning. He also testified
that performing these tasks in an expeditious mariner (skill of déxterity and spéed) helps the
player get the full value prize rather than the half: value prize, or no prize at all. dd. at'162.

Notwithstanding, Farley ultimately conceded that there is no amount of skill a player
can input into playing the machine that will change the outcome or the reward, Jd, at 154.7
‘That fs because, as he explained, the ultimate outcome and prizes aré pulled from a finite pool

of sequential outcomes that are generated by the Skill Touch machines software, /d. at 156.

 

* Nick Farley was qualified es an expert in the field of review and analysis of game systems...
*TRy 292019, P1S4:; .

Deputy AG Jarbola: “And there is no amount of skill whatsoever that a player or patron could Input to change.
that to actually having @ winning outcome or an outcome for an award which [s greater than the
consideration?” oe a Co oe

Nick Farley: “Not on that terminal, but they can take their money and go to a different terminal.”

6

 
ts differently than non-confidential information and documents.

00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
d documen

$0.

Jiate and Trial Courts that require filing confidential information an

eceived at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

ivania; Case Records of the Appe

Case# 2019-06832-12 - JUDGE:35 Ri
the Unified Judicial Syste of Pennsy

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 187 of 274

   
 
 
 
 
 
  
  
 
 
 
  
 
 
 
 
  
  

‘This finite poo! of sequential outcome predetermines losing outcomes, Winning outcomes,
and the different prize levels. Id, The outcomes are shuffled into the finite pool for random
sequentially delivery. This, he described, is akin to shuffling’a deck of cards and thén drawing
the cards from the shuffled deck in order. /d.at.157.And again, he testified that the outcomes
and prizes are predetermined and there is no amount of skill a player possesses that cat
change the predetermined outcomes. /d. In fact, he added, changing these predetermined
outcomes was outside the player's skills but fell ‘within a skill of the computer programmer.
Jd. Moreover, the machine's prize values are determined by Gracie Technologies,'® and “the
patron can not affect what ultimately. is built into the potential prizes. They.can only affect
whether they’re going to get the full prize of not.” fd at 158, In other words, the only aspect
of the SkillTouch machines play that is within the contro! of the player is whether or not the
player will maximize his winnings. Maximum winnings are predetermined by Gracie’s
programmed prize value determination.
In order to find that the SkillTouch machines are a gambling device per se, the

Commonwealth needs to show more than‘a substantial element of chance. Two Elec. Poker
‘} Game Machine, at 977 (“Showing of a large element of chance is not sufficient.") The.
Commeénwealth must show that chance predominates. Jd. To make this finding, the courts
must balance the relative amounts of skill nnd chance present in the play, and the extent to
which skill Gr chance determines the outcome, fd. at 978.

Here, like in Two Electronite, uriqiiestionably some degree of skill is required t6 play
the device, However, even if this Court accepts Gracie’s argurnent that speéd, dexterity, task

completion, prize recognition and strategy are skits that'can improve a player's chances of.

 

1d a 157.

 
d documents.

00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

fidential information and documents differently than non-confidential information an

$0.

t require filing coni

:42 AM, Fee

Caset 2019-06832-12 - JUDGE'35 Received at County of Bucks Prothonotary on 12/03/2019 9.
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts tha

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 188 of 274

winning ond achieving a desired prize (as was the case with knowledge of probabilities in
Two Electronic), this Court cannot ignore the reality that chance ultimately determines losing.
outcomes, winning outcomes, and the different prize levels: which are programmed into the
SkillTouch machine's finite poo! for random sequential delivery: Furthermore, this Court
predetermined outcome or predetermined valued prize. Unlike Two Electronic, here, by
employing the skiils of speed, dexterity, task completion, prize recognition and strategy
player does not increase his odds of winning. In fact, a player only controls the amount of his.
winnings, and that too is limited to the predetermined maximum which is encoded into the
software by a programmer. As in Two Electronic, heré a large random element is always
present, and it predominates.
Consequently, because the Skill Touch machine’s outcome is predetermined in a
ff sequential order, and there is nothing the player can do to overcome that outcome, it is this
Court's finding that the Skill Touch machines are games of chance. Furthermore, because all
three elements of gambling are met, the SkillTouch machines nre so intrinsically connected
. with gambling and ere therefore gambling devices per se. And now the Court issues the
following ORDER.

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 189 of 274

 

a
=

‘s]U@UINDOp pue UOHeUOsU! feqUEapyUoo-LOU UeY} ApUaZeyip s}UaUNDOp pue UOHeUNOJU! feRUEpYyUOS Bury eunbe. Jey} suNO Jeli, pue ajeijeddy ay} Jo Spiocexy eased relueA|ASUUae] JO Wa;sAS feloIpnr peylup ey}
JO AdOg SSBDOY O1qNef BYj JO SUOISIAOI BY] YUM saydiuoa Bury Siu] Jeyy SeYILIED 49IL{ GUL ‘00'O$ = B84 ‘WY 2-6 GLOZ/EO/ZL U0 Aipjouoyjole syong so AjuN0D Je panfesey Ge:-FOANL - TL-CESGO-GLOT #ESED
‘dential information and documents.

fi

fies that this filing complies with the provisions of the Public Access Policy of

$0.00. The filer certi

ie

e
f the Appellate and Trial Courts that require filing confidential information and documents differently than non-con

ylvania: Case Records o

2. JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, F

Case# 2019-06832-1
the Unified Judicial System of Penns:

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 190 of 274

From::""PLCB" <ra-Iblicensing@pa. yy:

Date: June 12, 2019 at-10:51:23'AM EDT

To: conemaughpna@email.com

Subject: LCB notice to licensees re: skill games.

pennsylvania

[IQUOR CONTROL BOARD

 

Attention Licensee:

In light of recent news coverage regarding:
illegal gambling ‘devices —games of skill. -
popping up at bars, restaurants, convenience,
stores and other verilies where players pay
cash to play a game for a chance of winning
cash prizes — the Pennsylvania Liquor Control
Board wanted to bring this matter to-your
attention as a retail liquor licensee:

According to the Pennsylvania State Police
and the Pennsylvania Lottery, skill games are
illegal in the commonwealth: As such, _
possessing or operating one or more of these
machines on your licensed premises may be
.grounds for the Pennsylvania State Police,
Bureau of Liquor Control Enforcement to issue
a citation against your license. ‘While the
PLCB cannot provide you with legal guidance
as to whether a particular gaming machine is
illegal, citations put your license at risk; both
through the citation process and upon:
application for renewal to the PLCB.

“Thank you for your attention to.this matter.
Pennsylvania Liquor Control Board | Bureau of
Licensing
Emiail:'ra-Iblicensina@pa.gov

J¢b.pa.qov:

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 191 of 274

 

ue ul
‘s]uaUINoOp pue UOIPEUUOJU /eAUEPYUOI-UOU VEY} Apuasayip sjuawingop p 0

40 ADO SSB0DY TIGNd @

EXHIBIT 4

uy Jo suolsiAord Ot} YIM saydiuos Bury Siypieut S

oneuuojul ejuepyuoo Bury euinbe, 324} SUNOD

1491189 JO[Iy OUL ‘00°O$ = 29-4 ‘WY ZH-6 6LOZ/E0,

felt pue ejejeddy e42 Jo s
YZ} uo Are}OUOY)Old Syong 4

pscgay @SeD ‘BlUBA|ASUUS¢] 40 wajshg yeloipnr peylun aul

10 Ajunog 32 penevay SEFOGN - Zb-ZE890-6 LOZ #ESED
formation and documents.

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 192 of 274

Matthew H. Haverstick (No. 85072)
Eric J, Schreiner (No. 76721)

Peter R. Rosenzweig (No. 81759)
Shohin H. Vance (No. 323551)
KLEINBARD LLC

Three Logan Square

1717 Arch Street, 5“ Floor
Philadelphia, PA 19103

Ph: (215) 568-2000

 

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

filing confidential information and documents differently than non-confidential in

Fax: (215) 568-0140 wo 7
Eml: mhaverstick@kleinbard.com = eB
eschreiner@kleinbard.com on nw oO
prosenzweig@kleinbard.com oS in Oo
svance@kleinbard.com Sa 5 2
22 =s BR
Attorneys for Plaintiff POM of Pennsylvania, LLC 2 = Ss oS
Ss 3
IN THE COURT OF COMMON PLE#S © _y
POM OF PENNSYLVANIA, LLC, FOR CAMBRIA COUNTY,
PENNSYLVANIA
Plaintiff;
ve
CIVIL DIVISION

3C AMUSEMENTS, LLC,
CASE NO.2019-3138
Defendant.

 

 

Caset# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

PLAINTIFE’S BRIEF IN OPPOSITION TO DEFENDANT’S
PRELIMINARY OBJECTIONS TO PLAINTIFF’S COMPLAINT

1, INTRODUCTION

Plaintiff, POM of Pennsylvania, LLC (“POM”). through its attorneys, hereby submits its
Brief in opposition to Defendant, 3C Amusements, LLC’s (*3C”), Preliminary Objections to
Plaintiff's Complaint (the “Preliminary Objections”).

POM filed its Complaint in this action on July15, 2019, asserting claims for public
nuisance and unfair competition. POM has pled valid claims based on 3C’s operation of a
business that makes illegal games of chance available to customers for play. In response,

Defendant filed its Preliminary Objections. In the Preliminary Objections, Defendant raises two

{018166541 }
1 information and documents.

ns of the Public Access Policy of

ts differently than non-confidentia

$0.00. The filer certifies that this filing complies with the provisio:

M, Fee
Jlate and Trial Courts that require filing confidential information and documen

42 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 A
Case Records of the Appe

the Unified Judicial System of Pennsylvania:

Case# 2019-06832-

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 193 of 274

arguments: (i) the Court lacks jurisdiction over this action because 18 Pa. C.S, §5513 does not
provide for a private right of action (see Preliminary Objections at 48-28); and (ji) there is a
prior pending action that allegedly will “determine the exact issue presented herein” (id. at {7729-
34).!

Neither of these arguments has any merit. First, as set forth in detail below, 3C’s lack of
jurisdiction argument is based on a fundarnental misunderstanding of the claims that POM is
asserting. POM has not pled a private cause of action for violation of 18 Pa. C.S. §5513 and is
not seeking to assert such a claim. To the contrary, POM has pled independent claims for public
nuisance and unfair competition, which 3C does not directly attack. The Court has jurisdiction
over these claims. Consequently, the Court should reject 3C*s blatant attempt at misdirection
and deny its preliminary objection pursuant to Pa. R. Civ. Proc. 1028(a)(1) based on lack of
jurisdiction.

Second, the legality of the machines that 3C makes available to customers is not at issue
in the prior action identified in 3C’s Preliminary Objections, Furthermore, that prior action does
not involve the issues of whether 3C created a public nuisance or engaged in unfair competition.
Indeed, that action does not involve 3C at all. Accordingly, that prior action will not determine
the issues raised in this case and the Court should deny 3C’s preliminary objection pursuant to
Pa. R. Civ. Proc. 1028(a)(6) based on the pendency of a prior action.

POM has adequately pled claims for public nuisance and unfair competition.

Accordingly, the Court should overrule the Preliminary Objections.

 

1 3C has failed to develop this second argument in its Brief in Support of Preliminary Objections to Plaintiff's
Complaint (the *3C Brief"), which does not contain any legal argument addressing this preliminary objection. For
this reason alone, this preliminary objection should be dismissed.

{01846654,v1 32

 
dential information and documents.

visions of the Public Access Policy of
conti

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 194 of 274

Il, FACTS

POM incorporates by reference the facts as pled in its Complaint. A true and correct
copy of the Complaint is attached hereto. and made a part hereof, as Exhibit “A”.
I. ARGUMENT

A. Legal Standard for Preliminary Objections

When a court is presented with preliminary objections that may result in the dismissal of
a cause of action, it should only sustain the preliminary objections whenever “it is clear and free
from doubt from all the facts pleaded that the pleader will be unable to prove facts legally
sufficient to establish [its] right to relief.” Bourke vy. Kazaras, 746 A.2d 642, 643 (Pa. Super.
2000); see also Bell v. George, 2003 WL 22250350, *4 (Phila. C.C.P. 2003) (it must be clear
from the face of the complaint that the law will not permit recovery). In addition, *all well-
pleaded material, factua} averments and all inferences fairly deducible therefrom” ‘are presumed
to be tue. Tucker v. Philadelphia Daily News, 757 A.2¢ 938, 941-42 (Pa. Super. 2000). Based
on the foregoing standard, the Court should overrule 3C’s Preliminary Objections.

B. This Court Should Ovyerrule 3C’s Preliminary Objection Based on Lack of
Jurisdiction

In its first preliminary objection pursuant to Pa. R. Civ, Proc. 1028(a)(1), 3C contends
that this Court lacks jurisdiction over this matter. See Preliminary Objections at J{]8-28; 3C
Brief at p.p. 3-13. 3C bases this argument exclusively upon the claim that 18 Pa. C.S. §5513
does not provide for a private cause of action. Id. On its face, the Complaint does not plead
such a claim. Nevertheless, 3C fails to explain in its Preliminary Objections or Brief the basis
for its belief that POM is asserting a claim for violation of 18 Pa. C.S, $5513 in the Complaint;

3C’s argument simply assumes that POM has asserted such a cause of action. 3C’s argument

{01816654:v1 }3

 

|
|
)
visions of the Public Access Policy of
confidential information and documents.

formation and documents differently than non-

00. The filer certifies that this filing complies with the pro

$0.

rts that require filing confidential in

MM, Fee

of Bucks Prothonotary on 12/03/2019 9:42 A
is of the Appellate and Trial Cou

ivania: Case Record:

2. JUDGE:35 Received at County
the Unified Judicial System of Pennsy)

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 195 of 274

misapprehends the nature of the claims that-POM is asserting and ignores what POM actually
pleads in the Complaint.

POM is not asserting a private cause of action for violation of 18 Pa. C.S. §5513, as 3C
misleadingly claims. Even a cursory review of the Complaint demonstrates that POM has pled
claims for public nuisance and unfair competition. POM has referenced 18 Pa. C.S. §5513 in the
Complaint in order to plead the underlying elements of causes of action for public nuisance and
unfair competition—the claims it actually is asserting—but it is not asserting a private cause of
action for violation of this statute. See generally Alfred M. Lutheran Distributors, Inc. v. A.P.
Weilersbacher, Inc., 650 A.2d 83, 91-92 (Pa. Super. 1994) (recognizing “the differences between
a cause of action created by statute and a common law tort action pursuant to which a statutorily
imposed duty may be enforced” and discussing cases supporting proposition that statute can
impose duty on defendant, the violation of which gives rise to action in tort). 3C’s attempt to
transform POM’s Complaint into one asserting an express claim for violation of 18 Pa. C.S.
§5513 misses the mark. The Court should reject this argument.

1. The Public Nuisance Claim

With respect to public nuisance claims, Pennsylvania courts follow Section 8218 of the
Restatement (Second) of Torts “to guide [their] determinations as to whether a use of property
constitutes a public nuisance. See Machipongo Land and Coal Co., Inc. v. Com., 799 A.2d 751,
773 (Pa. 2002); see also Kuhns v. City of Allentown, 636 F.Supp.2d 418, 438 (E.D. Pa. 2009).
Section 821B defines a public nuisance as follows:

(1) A public Nuisance is an unreasonable interference with a right
common to the general public.

(2) Circumstances that may sustain a holding that an interference
with a public right is unreasonable include the following:

(01816654.v1 34

 
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
fidential information and documents differently than non-confidential information and documents.

filing con

Fee

Caset# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM,
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 196 of 274

(a) Whether the conduct involves a significant interference
with the public health, the public safety, the public peace, |
the public comfort or the public convenience, or

(b) Whether the conduct is prohibited by a statute, ordinance or
administrative regulation, or. . . .

See Machipongo, 799 A.2d at 773 (quoting restatement (Second) of Torts, §821B) (emphasis
added); see also Com. v. Ebaugh, 783 A.2d 846, 850 (Pa. Commw. 2001) (“A public nuisance is
an unreasonable interference with a right common to the general public; circumstances that |
constitute a public nuisance are, among other things, conduct that is proscribed by statute or |
ordinance, or conduct that interferes with the public peace.”). In order to plead this claim, POM
in the Complaint referenced 18 Pa. C.S. §5513 and alleged that the games 3C offers for play are
illegal under this statute to demonstrate that 3C’s conduct is “an unreasonable interference with a
right common to the general public” because it is, among other things, “prohibited by a statute.”
See Complaint at [41-47 and 61-66. 18 Pa, C.S. §5513 is the statute that prohibits 3C*s conduct
and POM pled these facts in order to properly plead the elements of a public nuisance claim, not
to assert an actual claim under 18 Pa. C.S. $5513. See Lutheran, 650 A.2d at 91-92, Moreover,
3C has not claimed that POM failed to plead a valid public nuisance claim.
Furthermore, 3C’s contention that POM cannot premise its independent public nuisance
claim on conduct that violates a criminal statute—in this case 18 Pa. C.S. §5513—is wrong as a
matter of Pennsylvania law. Pennsylvania Courts have long recognized that nuisance claims can
be premised on conduct that also may be criminal and that courts have jurisdiction over such
claims. For example, in Boggs v. Werner, 94 A.2d 50, 51 (Pa, 1953), the Pennsylvania Supreme
Court held that the trial court had jurisdiction over a nuisance claim based on the practice of
dentistry without a license, even though this conduct was prohibited by statute and was a

misdemeanor crime. The Court rejected the argument that the trial court had no jurisdiction

{01816654-v1 5
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

filing confidential information and documenis differently than non-contidential information and documents.

M, Fee

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 A
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 197 of 274

because a statute prohibited the conduct and provided for penalties, recognizing that the statute
did “not deprive equity of its jurisdiction to enjoin a nuisance merely because the Legislature has
prescribed criminal penalties for the conduct sought to be enjoined.” /d.?

Similarly, in Pennsylvania Society for the Prevention of Cruelty to Animals v. Bravo
Enterprises, Inc., 237 A.2d 342, 347-48 (Pa. 1968), the Pennsylvania Supreme Court found that
courts had equity jurisdiction to enjoin a public nuisance that was based on conduct that also was
criminal. The Court first noted that jurisdiction attached when a plaintiff has shown that the
defendant’s acts violated the plaintiff's personal, property or civil rights, even if the defendant’s
conduct also violated criminal law. /d. The Court then found:

Further, if the criminal act sought to be enjoined constitutes a

‘public nuisance’ then it may properly be restrained on the motion

of the proper public authorities.

It is also true that a public nuisance may be enjoined at the behest

of a private citizen or group of citizens, if the latter, either in their

property or civil rights, are specifically injured by the public

nuisance over and above the injury suffered by the public

generally.
Id. at 348 (citations omitted);> see also Butts v. Southwestern Energy Production Co., 2014 WL
3953155 at *7 (M.D. Pa. Aug. 12, 2014) (“Since a public nuisance is a quasi-criminal action,

‘the normal remedy is in the hands of the state.*, However, in limited circumstances, courts

recognize a private right of action for a public nuisance.”) (citations omitted).

 

2 Part of the relief POM seeks in this action is injunctive relief to abate the public nuisance. See Complaint at p.p.
5-10 and I1.

3 The Court went on to find that even though jurisdiction existed, the private plaintiff did not have standing to bring
the action because it did not suffer an injury greater than the gencral public and no statute gave it junsdiction. See
Bravo Enterprises, 237 A2d at 349. 3C has not filed any preliminary objection challenging POM's standing and
POM has pled in the Complaint that it suffered harm that is different in kind and magnitude than that suffered by the
general public. See Complaint at 449-59 and 67.49

forsi16esa-vi 36
d documents differently than non-confidential information and documents.

= $0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

is of the Appellate and Trial Courts that require filing confidential information an

of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

ivania: Case Record.

- JUDGE:35 Received at County

the Unified Judicial System of Pennsy:

Case# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 198 of 274

In short, POM has pled a valid claim for public nuisance based in part on 3C’s conduct
that violates 18 Pa. C.S. §5513. POM has not asserted a private cause of action for violation of
18 Pa. C.S. §5513.

2. The Unfair Competition Claim

For reasons similar to those discussed above with regard to POM’s public nuisance claim,
POM also has validly pled an unfair competition claim by referencing 18 Pa. C.S. §5513 and
alleging 3C has violated this statute. As pled in the Complaint, 3C’s violation of 18 Pa. C.S.
$5513 demonstrates an element of this claim—3C’s underlying acts of unfair competition. See
Complaint at 70-75; see also Lutheran, 650 A.2d at 91-92. This cause of action, just like the
one for public nuisance, is an independent claim under Pennsylvania law and is not a cause of
action for violation of 18 Pa. C.S. §5513. Moreover, in its Preliminary Objections, 3C has not

directly challenged POM’s unfair competition claim and has not argued that POM has not pled a
valid claim for unfair competition.

3. The Cases Relied on by 3C in its Brief are Inapplicable

3C devotes virtually all of its Brief to the irrelevant and inapplicable argument that there

is no express or implied private right of action under 18 Pa. C.S. §5513, relying on Lutheran, 650
A.2d at 83, and Estate of Witthoeft v. Kiskaddon, 733 A.2d 623 (Pa. Super. 1999). See 3C Brief
at p.p. 4-13. In both of these cases, the plaintiffs brought claims under the statutes in question
and the courts had to determine whether there were private rights of action under these statutes.
See Lutheran, 650 A.2d at 85 and 91; Witthoeft, 733 A.2d at 625-27. In contrast, as discussed
above, POM has not brought a cause of action under 18 Pa. C.S. §5513 and is not arguing that it

has either an express or implied private right of action under 18 Pa. C.S. $5513. Consequently,

{0181665401 7

 
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
filing confidential information and documents differently than non-confidential information and documents.

7

M, Fee

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 A
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 199 of 274

the Lutheran and Witthoeft decisions—and 3C’s arguments premised on them—simply do not
support dismissal of the complaint for lack of jurisdiction.

Indeed, Lutheran actually supports POM’s argument here. In Lutheran, although the
court found the statute at issue did not create a private right of action, it recognized “the
differences between a cause of action created by statute and a common law tort action pursuant
to which a statutorily imposed duty may be enforced.” /d. at 92. The court also discussed cases
supporting the “ordinary proposition” that a statute can impose a duty on a defendant, the
violation of which gives rise to an action in tort. /d. at 91-92. That is what POM has pled in the
Complaint—that the duties imposed by 18 Pa. C.S. §5513 have given rise to claims for public
nuisance and unfair competition.

In sum, POM has not pled or even attempted to assert a cause of action for violation of 18
Pa. C.S. §5513. Rather, it has pled separate and independent claims for public nuisance and
unfair competition that reference 18 Pa. C.S, §5513 in connection with pleading the elements of
these two causes of action. Consequently, 3C’s first preliminary objection based on lack of

jurisdiction lacks merit and should be overruled

on This Court Should Overrule 3C’s Preliminary Objection Based on Pendency
of a Prior Action

In its second preliminary objection pursuant to Pa. R, Civ. Proc. 1028(a)(6), 3C contends
that POM’s Complaint should be dismissed or held in abeyance based on the pendency of a prior
action. See Preliminary Objections at 9929-34.* 3C does not develop this argument at all in its
Brief and fails to even provide the applicable standard for dismissing a claim under Pa. R. Civ.

Proc. 1028(a)(6). For this reason alone, this preliminary objection should be overruled.

 

4 The exact relief 3C seeks is not clear. The Wherefore Clause afer its second preliminary objection requests that
the Preliminary Objections be sustained or held in abeyance but also requests that judgment be entered in 3C’s favor
and against POM. See Preliminary Objections. Accordingly, POM will treat this as a request to either dismiss the
Complaint or, in the alternative, hold it in abeyance.

{01816654ivt 8
than non-confidential information and documenis.

rifles that this filing complies with the provisions of the Public Access Policy of
id documents differently

formation an

$0.00. The filer certifies tha

is of the Appellate and Trial Courts that require filing confidential in

d.

of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
lvania: Case Recor

2. JUDGE735 Received at County

the Unified Judicial System of Pennsy:

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 200 of 274

To the extent that the Court address this preliminary objection, however, 3C cannot
satisfy the requirements for dismissal of a claim based on the pendency ofa prior action. A
defendant asserting the pendency of a prior action, or lis pendens, as a basis to dismiss a
complaint must show that both cases involve the same: (i) parties; (ii) requested relief, (iii)
causes of action; and (iv) asserted rights. See Barren v. Com., 74 A.3d 250, 253 (Pa. Super.
2013). This test is strictly applied where a party seeks to dismiss a claim. See Norristown
Automobile Co., Inc. v. Hand, 562 A2d 902, 904 (Pa. Super. 1989).

3C cannot satisfy any of these elements. First, the parties are not the same—3C is not a
party in the prior pending action between POM and the Pennsylvania State Police, Bureau of
Liquor Control Enforcement (the “PSP"). See Preliminary Objections, Exhibit C. Second, the
relief requested is not the same—POM seeks a declaratory judgment and injunction against the
PSP concerning POM’s own skill game in the prior action (see id. at p.p. 14-15), while it seeks
injunctive relief and damages against 3C based on 3C’s use of games other than POM’s skill
game here (see Complaint at p.p- 9-10 and 11). Third, the causes of action are not the same—the
prior action involves one count for declaratory relief (see Preliminary Objections, Exhibit C at
pp. 12-14), while this action involves two counts for public nuisance and unfair competition.
(see Complaint at p.p. 9-1 1). Fourth, the rights asserted by POM in each action are completely
different. In short, there is no basis to dismiss the Complaint due to the pendency of a prior
action.

3C also cannot satisfy the requirements for an “aheyance.”> While 3C contends that the

prior action will determine “the exact issue presented herein,” that simply is not the case. The

 

$ Jn its Preliminary Objections, 3C cites two cases-- Hand, 562 A2d at 905 and PC Bank, National Association v,
Bluestream Technolegy, Inc., 14 A3d $31, $35 (Pa. Super 2010)}—that suggest a court may slay the later action
under certain circumstances even if the party asserting lis pendens cannot strictly meet the test for application of this
defense, See Preliminary Objections at 430.

{01816654:v1 99

 
= $0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
fidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
the Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require filing con

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 201 of 274

prior action concems the legality of POM’s skill game. This action concems whether 3C has
created a public nuisance and engaged in unfair competition because it makes available for play
illegal games manufactured by other companies (not POM’s skill game). Indeed, 3C admits in
the Preliminary Objections that it does not do business with POM but rather uses games and
devices sold and manufactured by other companies. See Preliminary Objections at §6; 3C Brief
at p. 3. The prior action will not determine the legality of these games. Under these
circumstances, there is no basis to stay this proceeding because litigating this matter will not
create a duplication of effort or waste judicial resources.

Accordingly, the Court should overrule 3C’s preliminary objection pursuant to Pa. R.
Civ, Proc, 1028(a)(6).

IV. CONCLUSION

 

For all the reasons set forth above, POM respectfully submits that the Court should
overrule 3C’s Preliminary Objections and order 3C to answer the Complaint within twenty (20)

days.

401816654:v1 310
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
fidential information and documents differently than non-confidential information and documents,

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing con

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 202 of 274

Respectfully Submitted,

Eni Shouse

Matthew\H/Haverstick (No. 85072)

Eric J. Schreiner (No. 76721)

Peter R. Rosenzweig (No. 81759)

Shohin H. Vance (No. 323551)

KLEINBARD LLC

Three Logan Square

1717 Arch Street, 5" Floor

Philadelphia, PA 19103

Ph: (215) 568-2000

Fax: (215) 568-0140

Em: mhaverstick@kleinbard.com
eschreiner@kileinbard.com

Attorneys for Plaintiff POM of,

Pennsylvania, LLC
Dated: September 20, 2019

jorgié6s4:vt } 11
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 203 of 274

 

IN THE COURT OF COMMON PLEAS

POM OF PENNSYLVANIA, LLC, FOR CAMBRIA COUNTY,
PENNSYLVANIA
Plaintiff,
v.
CIVIL DIVISION

3C AMUSEMENTS, LLC,
CASE NO.2019-3138
Defendant.

 

 

d documents differently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

ee

Records of the Appellate and Trial Courts that require filing confidential information an

‘ounty of Bucks Prothonotary on 12/03/2019 9:42 AM, Fi

f Pennsylvania: Case

9» JUDGE:35 Received at C

the Unified Judicial System o

Case# 2019-06832-1

CERTIFICATE OF COMPLIANCE

ee eee

I certify that this filing complies with the provisions of the Public Access Policy of the
United Judicial System of Pennsylvania: Case Records of the Appellate and Ti rial Courts that
require filing confidential information and documents differently from non-confidential
information and documents.

Respectfully Submitted,

Cis \ Epler

Matthew H.averstick (No. 85072)

Eric J. Schreiner (No. 76721)

Peter R. Rosenzweig (No. 81759)

Shohin H. Vance (No. 323551)

KLEINBARD LLC

Three Logan Square

1717 Arch Street, 5° Floor

Philadelphia, PA 19103

Ph: (215) 568-2000

Fax: (215) 568-0140

Emi: mhaverstick@kleinbard.com
eschreiner@kleinbard.com

Attorneys for Plaintiff POM of

Pennsylvania, LLC
Dated: September 20, 2019

{01816654-v4 }

 
 

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 204 of 274

‘sjuauUNOOp pue UOeUL

40 AoyfOcf SSB99Y Ne OY} J

ju! feuapyuod-uoU UeY]

EXHIBIT 5

Anuesayip sjuewngop pue uo7e

10 SUOISIAOI BY} Yum Saydiuco Bury siut Jeu; Seuny

wuojul fenuepyucs Bully euinbes }ey} SUNOS Je, PUP ajereddiy ey} so Spi

80 18llf GUL 00'S = 884 ‘Wy Zr'6 GLOZ/EN/CL uo AIBJOUOYIOle SONG 40

ooey eased JelueAAsUUdd Jo Wwe}sfg /eoIpnr peylun aul
Auunog 32 peajesay se-FOaN - ZL-ZESSO-GLOT HOSED
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 205 of 274

Matthew H. Haverstick (No. 85072)’

Eric J. Schreiner (No. 76721) -

Peter R. Rosenzweig (No. 81759)

Shohin H. Vance (No. 323551)

KLEINBARD LLC

Three Logan Square, _

1717 Arch Street, 5" Floor

Philadelphia, PA 19103

Ph: (215) 568-2000

Fax: (215) 568-0140

Emil: mhaverstick@kleinbard.com
. ine i com
prosenzweig@leinbard.com

svance(@kleinbard.com.

     

Attorneys for Plaintiff POM of Pennsylvania, LEC’

 

Fee = $0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

fie Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

. IN THE COURT OF COMMON PLEAS
‘POM OF PENNSYLVANIA; LLC, FOR LUZERNE COUNTY, PENNSYLVANIA
Plaintiff: :
v. CIVIL DIVISION
‘GARY LAGANA, CASE NO. 2019-CV-08798
Defendant.. _

 

 

PLAINTIFF'S BRIEF IN OPPOSITION TO DEFENDANT'S
_PRELIMINARY OBJECTIONS TO PLAINTIFF'S COMPLAINT

1. INTRODUCTION |

 

Plaintiff, POM of Pennsylvania, LLC (“POM”), through its attomeys, hereby submits its.
Brief in opposition to Defendant Gary Lagana's (“Lagana”); Preliminary Objections to Plaintiff's
Complaint (the “Preliminary Objections”):

POM originally filed its Complaint in this action on July 12, 2019, asserting claims for
:publie nuisance and unfair competition. POM has pled valid claims based on Lagana’s:

operation of a business that makes illegal games of chance available to customers for play. In’

 

1 The Complaint was reinsiated on September 5, 2019.

(01833800,v1

Gasett 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 1 2/03/2019 9:42 AM,

ED PROTHONOTARY LUZERNE COUNTY 11/04/2019 = 09:12:17 AM Docket # 201908798
formation and documents.

ns of the Public Access Policy of

ifies that this filing complies with the provisio

$0.00. The filer certi

filing confidential information and documents differently than non-confidential ini

on 12/03/2019 9:42 AM, Fee
d Trial Courts that require

Caset# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary
the Unified Judicial System of Pennsylvania: Case Records of the Appeliate an

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 206 of 274

response, Lagana filed his Preliminary Objections. In the Preliminary Objections, Lagana raises:
three arguments: (i) improper service of process (see Preliminary Objections at §§9-14); (ii)
there is no private right of action and the Court lacks jurisdiction over this action because 18 Pa,
C.S. §5513 does not provide for a private right of action (id. at {J15-35); and (jii) there is a prior:
pending action that allegedly will determine a fundamental issue presented herein (fd. at §936-.
42).
None of these arguments have any merit. First, the Court should reject Lagana's
argument as to service of the Complaint because POM attempted in good faith to serve Lagaiia.
‘with the Complaint, Lagana actually received the Complaint and, to the extent there was any
-defect in service, it has not prejudiced Lagana..
Second, Lagana’s no private action/lack of jurisdiction argument is without merit because:
-it is based on a fundamental misunderstanding of the claims that POM is asserting. POM has not
‘pled a private cause of action for violation of 18 Pa. C.S; §5513 and is hot secking to assért such
‘a claim. To the contrary; POM has pled indépendent claims for public nuisance.and unfair
compétition, which Lagana does riot directly attack. The Court has jurisdiction over.these
claims, Consequently, the Court should reject Lagana’s blatant attempt at misdirection and deny
‘its preliminary, objection pursuant to Pa. R. Civ. Proc. 1028(a)(1) based on no priyaté action/lack
of jurisdietion.
Third, the core issue in this case—the legality of the machines that Lagana makes
‘availablé to ciistorners—is not at issue in the prior action identified in Lagana's Preliminary
Objections. ‘Furthermore, that prior action does not involve the issues of whether Lagana created
a public nuisance or engaged in unfair competition. Indeed, that action does not involve Lagana

at all. Accordingly, that prior action will not determine the issues raised iri this case and the

(01833800;v1 }2
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 207 of 274

Court should deny Lagana’s preliminary objection pursuant to Pa. R. Civ. Proc. 1028(a)(6) based
on the pendency of prior action.

POM has adequately pled claims for public nuisance and unfair competition.
Accordingly, the Court shoild overrule the Preliminary Objections.
M. FACTS’

POM incorporates by reference the facts as pled in its Complaint.. A true and correct
copy of the Complaint is attached hefeto, and made a part hereof, as Exhibit “A”.
Til, ARGUMENT

A. Legal Standard for Preliminary Ob{cctions

When a court is presented with preliminary objections that may result in the dismissal of
‘a cause of action, it should only sustain the preliminary objections whenever “it is clear and free‘
from doubt from all the facts pleaded that the pleader will be unable to prove facts legally
sufficient to establish [its] right to relief." Bourke v. Kazaras,746 4.24 642, 643 (Pa. Super.
3000); see also Bell v; George, 2003 WL 22250350, *4 (Phila, C.C.P. 2003) (it must be clear
from the face of the complaint that the law will not permit recovery): ‘In addition, “all well-
pleaded material, factual averments and all inferences fairly deducible therefrom” are presumed
to be true. ‘Tucker y. Philadelphia Daily News,.757.A.24 938, 941-42 (Pa. Super. 2000). Based

on the foregoing standard, the Court chould overrule 3C's Preliminary Objections.

    

Improper Service of Pracess
Lagana’s first preliminary objection pursuant fo Pa. R, Civ. Proc. 402 challenges the
service of the Complaint: As‘a threshold matter, Lagana does notaddress this preliminary

objection at all iri his Memorsindumi of Law in Support of Preliminary Objections to Plaintiff's

ore3se00.v1 3

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 208 of 274

Complaint (the “Lagana MOL”). He provides no supporting lepal argument for this preliminary,
objection and, therefore, the Court should not even consider it.

To the extent that the Court considers this preliminary objection, Lagana contends in his
Preliminary Objections that service was improper because the Sheriff served the Complaint on.
Lagana’s daughter-in-law at an address that was not Lagana’s residence, but that is in the same
town where Lagana resides—Lattimer Mines, Pennsylvania. ‘See Preliminary Objections at
‘10-11. Presumably, the. Sheriff served the Complaint at Lagana’s son's house (it is not cléar
from the Preliminary Objections if Lagana’s son aiso is named Gary Lagana). Assuming for:
purposes of argument that Lagana’s asscitions are correct, they defiionstrate that POM made a
good faith’effort to serve the Complaint on Lagana but appears to have served it at his son’s
vesidence rather than his own. ‘In any.case, based on the fact that Lagana filed his Preliminary,
Objections in a timely manner, it is clear that he actually received the Complaint and was not
prejudiced in any way by any technical defect in service.

Under these circumstances, éven if service was not technically proper, the Court should
‘overrule the prelimmary objection based on improper service. ‘The Pennsylvania Supreme
Coint’s decision in McCreesh v. City of Phita., 888 A.2d 664 (Pa. 2005), is directly on point in
this regard:

The Superior anid Commonwealth Courts have struggied to apply the
Lamp-Farinacci rule, with some panels requiring plaintiffs to comply
‘Strictly with the Rules of Civil Procedure related to service of process and.
‘focal practice in ‘order to satisfy the good faith requirement, and other
panels providing a more flexible approach, excusing plaintiffs’ initial
‘procedurally defective service where the defendant has actual notice of the
commencement of litigation and is not otherwise prejudiced: We now
adopt the more flexible approach, concluding that it sufficiently protects:
defendants from defending against stale claims without the draconian

action of dismissing claims based on technical failings that do not
‘prejudice the defendant.

{O1833800,vi 14

 
ts differently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
d documen

rds of the Appellate and Trial Courts that require filing confidential information an

of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Ivania; Case Reco:

2 - JUDGE'35 Received at County

the Unified Judicial System of Pennsy'

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 209 of 274

Id, at 666 (internal citations omitted); see also Am. Interior Constr. & Blinds Inc, v. Benjamin's
Desk, LLC, 206 A3d 509, 514 (Pa, Super: 2019) (reversing trial court's decision sustaining
_preliminary objections on basis of ineffective service based principally on rationale articulated in
MceCreesh).

In short, the Court should overrule Lagana’s preliminary objection based on improper
‘service of process?

C.. ‘This Court Should Overrule Lagana’s Preliminary Ob ection Based on Lack-

 

In second preliminary objection pursuant to Pa. R, Giv-Proc. 1028(a)(1), Lagana
contends that this Court lacks jurisdiction over this matter. See Preliminary Objections at {15-
35; Lagana MOL at p.p: 3-12. Lagana bases this argument exchisively upon the claim that 18
Pa. C.S. §5513 does not provide for a private cause of action. See. Lagana MOL at p.p.3-12, On
ifs face, the Complaint does not plead such a claim.. Nevertheless, Lagana fails to explain in his.
‘Preliminary Objections or MOL the basis for hig belief that POM is asserting a claim for
violation of 18 Pa. C.S. §5513 in the Complaint; Lagana’s argument simply assumes that POM
has asserted such a cause of action, Lagana’s argument misapprehends the nature of the claims.

POM is not asserting a private cause of action for violation of 18 Pa. C.S. §5513, as.
‘Lagana misleadingly claims.. Even a cursory review of the Complaint demonstrates that POM
has pled claims for public nuisance and unfair competition. POM has referenced 18 Pa.'C.S:
'§5513 in the Complaint in order to plead the underlying elements of causes of action for public

nuisance and unfair competition—the claims it actually is asserting —but it is not asserting a

 

2 ajpand identified his correct address in the Preliminary Objections. See Preliminary Objections at 11;
-Accordingly, solely in the altemative, if the Court is inclined to sustain this preliminary objection, POM respectfully

requests that the Court give POM leave to reserve the Complaint on Lagana at this address.

gorssse0g.vt 15:

 
a documents differently than non-confidential information and documents.

00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

$0.

f the Appellate and Trial Courts that require filing confidential information an

ucks Prothonotary on 12/03/2019 9:42 AM, Fee

yivania: Case Records o

2. JUDGE!35 Received at County of B

the Unified Judicial System of Penns:

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 210 of 274

private cause of action for violation of this statute.. See generally Alfred M..Luitheran.
‘Distributors, Inc. v. A.P, Weilersbacher; Inc., 650 A.2d 83, 91-92 (Pa. Super. .1994) (recognizing:
‘the differences between a cause of action created by statute and a common law tort action:
pursuant to which a statutorily imposed duty may.be enforced” and discussing cases supporting’
proposition that statute can impose duty‘on defendant, the violation of which gives rise to action.
in tort). Lagana’s atlempt to transform POM's Complaint into oné asserting an express Claim for
violation of 18 Pa. C.S. §5513 misses the mark. The Court.should reject this argument,

1, The Public Nuisance Claim

 

With respect to public nuisance claims, Pennsylvania courts follow Section 821B of the
Restatement (Second) of Torts “to guide [their] determinations as to whether a use of property
constitutes a public nuisance. See Machipongo Land and Coal Co., Inc, ¥. Com.,7 99A.2d 751,
773 (Pa.'2002); see also Kuhits v. City of Allentown, 636 F.Supp.2d 418, 438 (E.D. Pa. 2009).
Section 8218 defines a public nuisarice as follows:

(1) A public Nuisance is an unreasonable interference with a right
* eomimion to the general public.

(2) Circumstances that may sustain a holding that an interference:
with a public right is unreasonable include the following:

(a): Whether the conduct involves'a significant interference
with the public health, the public safety, the public peace,
‘the public comfort or the public convenience, or .

(b) Whether the conduct is prohibited by a statute, ordinance or
-administrative. regulation, oF ....

See Machipongo, 799 A,2d at 773 (quoting restatement (Second) of.Torts, §821B) (emphasis:
added); see also Com. v: Ebaugh, 783 A.2d 846, 850 (Pa. Commw, 2001) (“A public nuisance is
an unreasonable interference with a right common to the general public; circumstances that

constitute a public nuisance are, among other things, conduct that is proscribed by.statute or

‘forsissoo;vi 16:

 
= $0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
fidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing con

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 211 of 274

ordinarice, or coriduct that interferes with the public’peace.”). In order to plead this claim, POM.
in the Complaint referenced 18 Pa: C.S. §5513 and alleged that the games Lagana offers for play
are illegaf under this statute to demonstrate that Lagana's conduct is “an unreasonable
interference.with a right common to the general public” because it is, among other things,
“prohibited by a'statute.” See Complaint at 9942-48 and 62-67. 18 Pa. C.S. §5513 is the statute
that prohibits Lagana’s conduct and POM pled these facts in order to properly plead the elements
of public nuisance claim, not to assert an actual claim under 18 Pa. C.S. §5513. See Lutheran;
650 A.2d at 91-92: Moreover, Lagana has not claimed that POM failed to plead a valid public
nuisance claim.

Furthermore, Lagana’s contention that POM cannot premise iis independent public:
nuisance claim on conduct that Violates a criminal statute—in this case 18 Pa. C.S. §5513—is
wrong as a matter of Pennsylvania law. Pennsylvania courts have long recognized that nuisance’
claims can be premised on conduct that also may be criminal and that courts have jurisdiction
over such claims; For example, in Boggs v. Werner, 94 A:2d 50,51 (Pa. 1953), the Pennsylvania
Supreme Court held that the trial court had jurisdiction over a nuisance'claim based on the
practice of dentistry without a liceiise, even though this conduct was prohibited by statute and
was a misdemeanor crime. The Court rejected the argument that the trial court had no
jurisdiction because a statute prohibited the conduct and provided for penalties, recognizing that
the statute did “not deprive equiiy of its jurisdiction to enjoin a nuisance merely because the
Legislature has prescribed criminal penalties for the conduct sought to be enjoiried.” Jd.

‘Similarly, in’ Pennipltania Society for the Prevention of Cruelty io Animals v; Bravo

Enterprises,. Ine., 237 A.2d 342, 347-48 (Pa. 1968), the Pennsylvania Supreme Court found that.

 

3 Part of the relief POM seeks in this action is injunctive relief to abate the public nuisance, . See Complaint at pp.
10 and £1.

o1833900.vi 7
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 212 of 274

courts had equity jurisdiction to enjoin a public nuisance that was based on conduct that also was
criminal. The Court first noted that jurisdiction attached when a plaintiff has shown that the:
deferidant’s acts violated the plaintiff Ss personal, property or civil rights, even if the defendant's
conduct also violated criminal law.. 7d.’ The Court then found:

Further, if the criminal act sought to be enjoined constitutes a

‘public nuisance”. then it may properly be restrained on the motion

of the proper public authorities: ©

It is also true that a public nuisance may be enjoined at the behest

of a private citizen or group of citizens, if the latter, either in their

property or civil rights, are spécifically injured by the public:

nuisance over and above the injury suffered by the public:

generally.
Id, at 348 (citations omitted);" see also Butts v. Southwestern Energy Production 'Co., 2014 WE.
4955155 at *7 (M.D. Pa.-Aug.!12; 2014) (“Since a public nuisance is d quasi-criminal action,
“the normal remedy is in the hands of the state.’ However, in limited circunistances, courts
recognize a private right of action for a public nuisance.”) (citations omitted).

‘In short, POM has pled a valid claim for public nuisance based in part on Lagana’s
conduct that violates 18 Pa. C.S: §5513. POM has not asserted a private cause of action for-
violation of 18 Pa, C.S. §5513.

2; The Unfalt Competition Claim

-For réasons similar to those discussed above with regard to POM’s public nuisance claim,
POM also has yalidly pled an unfair competition claim by referencing 18 Pa.:C.S: §5513 and
alleging Lagana has violated this statute. ‘As pled in the Complaint, Lagana’s violation of 18 Pa.

C.S.'§5513 demonstrates an‘element of this claim-—- Lagana’s underlying acts of infait

 

§ The Court went on to find that even though jurisdiction existed, the private plaintiff did not have standing to bring
the action because it did not suffer an injury greater than the general public and no statute gave it jurisdiction. See
‘Bravo Enterprises, 237 A.2d at 349. Lagana has not filed any preliminary objection challenging POM's standing
and POM has pled in the Complaint that it suffered harm that is different in kind and magnitude than that suffered

by the generat public. See Complaint at ${50-60 and 68.7

(o1833800,v1 38

 
ed Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee = $0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of
fi

the Uni

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 213 of 274

competition. See Complaint at 71-76; see also Lutheran, 680 A.2d at 91-92. This cause of
action; just like the one for public nuisance, is an independent claim under Pennsylvania law arid
is not a cause of action for violation of 18 Pa, C.S.-85513, Moreover, in its Preliminary
Objections, Lagana has not directly. challenged POM’s unfair competition claitn and has not
argued that POM has not pled a valid claim for unfair competition:
3. The Cases Relied on by Lagana in his MOL are Inapplicable-
Lagana devotes virtually all of his MOL to the irrelevant and inapplicable argument that
‘there is no express or implied private right of action under 18 Pa. C.S. §5513, relying on
Lutheran, 650,A.2d at 83, and Estate of Witthoeft v. Kiskaddon, 733 A:2d 623 (Pa. Super. 1999).
See Lagana MOL at pp. 4-12. in both of these casés, the plaintiffs brought claims under the
‘statutes in question and the courts had to determine whether there were private rights of action
‘under these statutes: See Lutheran, 650.A.2d at 85 and 91; Witthoeft, 733 A.2d at 625-27. In
‘contrast, as discussed above, POM has not brought a cause of action under.18 Pa: C.S. §5513 and
is not arguing that it has either an express or implied private right of action under 18 Pa. C.S..,
"$5513. ‘Consequently, the Lutheran and Witthdeft decisions—and Lagana’s arguments premised
on them—simply do not support dismissal of the complaint for lack of jurisdiction.
Indeed, Listheran actually supports POM’s argument here, In Lutheran, although the
GOurt found the statute at issue did not create a private right of action, it recognized “the
differences between a cause of action created by statute and a common law tort action pursuant
to which a statutorily imposed duty may be enforced.” Jd. at 92.. The court also discussed cases
supporting the “ordinary proposition” that a statute can impose a duty on a defendant, the

violation of which gives rise to an action in tort. Jd. at 91-92. That is what POM has pled in the:

101833800;v1 }9.
ns of the Public Access Policy of

tly than non-confidential information and documenis.

ts differen

00. The filer certifies that this filing complies with the provisio

$0.
late and Trial Courts that require filing confidential information and documen

ee

42 » JUDGE:35 Received at County of Bucks Prothonotary on 1 2/03/2019 9:42 AM, Fi
Case Records of the Appel

the Unified Judicial System of Pennsylvania:

Case# 2019-06832-

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 214 of 274

Complaint—that the duties imposed by 18 Pa; C.S. §5513 have given rise to claims for public
muisance and tinfair competition.

Ia. sum, POM has not pled or even attempted to assert a cause of action for violation of 18
Pa. C,S, §5513. ‘Rather, it has pled separate and independent claims for public nuisance and
‘unfair competition that reference 18 Pa. C.S.'§5513 in connection with pleading the elements of
these two causes’of action. “Consequently, Lagana’s Second preliminary objection based on lack’
of jurisdiction lacks merit and should be overruled

D: This Court Should Overrule Lagana’s Preliminary Objection Based on’
Pendency of a Prior Action ,

In his third préliniinary objection pixtstiant to Pa. R, Civ. Proé. 1028(@)(6), Lagana
conterids that POM’s Complaint should be dismissed or held in abeyance based on the pendency
ofa prior action, See Preliminary Objections at {937-427 Lagana does not meaningfully
develop this argument in his MOL and fails to even provide the applicable standard for
dismissing a claim under Pa. R: Civ, Proc.:1028(a)(6). For this reason alone, this preliminary
objection should be overruled.

“To the exteiit that thé Court address this preliminary objection, however, Lagana cannot
satisfy the requirements for dismissal of'a claim based on the pendency of a prior action. A
defendant asserting the pendency of a prior action, or lis pendens, as a basis to dismiss a.
complaiit must show that both cases involve the same:_ (i) parties; (ii) requested relief; (iii)
‘causes of action; and (iv) asserted rights, See Barréi i Com.,.74 A.3d 250, 253 (Pa. Super.
2013).- This test is strictly applied where a party seeks to dismiss a claim. See Norristown

Automobile Co., Inc. v. Hand; 562A2d 902, 904 (Pa. Super, 1989).

 

3 The exact relief Lagana seeks is not clear. The Wherefore Clause after his third preliminary objection requests that
his preliminary objection be sustained or held in abeyance but also requests that judgment be entered in Lagana’s
favor and against POM. See Preliminary Objections at p. 8, Accardingly, POM will treat this as a request to either’
disraiss the Complaint or, in the altemative, bold it in abeyance. . “

yoisa3s00.v! 10

 
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

filing confidential information and documents differently than non-confidential information and documents.

Caset# 2019-06832-12 - JUDGE'35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 215 of 274

Lagana cannot satisfy. any of these elements. First, the parties are not the same— Lagana
is not a party in the prior pending action between POM and the Pennsylvania State Police;
Bureau of Liquor Control Enforcement (the “PSP”). See Preliminary Objections, Exhibit D.
Second, ‘the relief requested is riot the same—POM secks a declaratory judgmient and injunction:
‘against the PSP concerning POM’s owt skill game in the prior action (see id. at p.p,.14-15),
while it seeks injunctive relief and damages against Lagana based on Lagana’s use of games
cother than POM's skill game here (see Complaint at p.p. 10 and 11). Third, the causes of action
.are not the same—the prior action involves one count for declaratory relief (see Preliniinary:

‘Objections, Exhibit D at p.p.'12-14), while this action involves two counts for public nuisance
‘and unfair competition. (seé Complaint at p.p. 9-11). Fourth, the rights asserted by POM in each
action aré completely different. ‘In short, there is no basis to dismiss the Complaint due to the
-pendency of a prior action,

Lagana also cannot satisfy the requirements for an “abeyance,”® Wile Lapana contends
that the prior action will determine “one of the sanic issues presented herein,” that siniply is nét
the'case.. The prior action concems the legality of POM’s skill game. This action concems,
«whether Lagana has created a public nuisance and engaged in unfair competition because it:
makes available for play illegal games mantifactured by other companies (not POM’s skill
game). Indeed, Lagana admits in the Preliminary Objections that it does not do business with.
POM but rather uses games and devices sold and manufactured by other companies. See.
Preliminary Objections at (7; Lagaria MOL at p. 3.. The prior action will not determine the

legality of these gamés, whether Lagana has created a public nuisance or whether Lagana has

 

6 In his Preliminary Objections, Lagana cites two cases Hand, 562 A2d at 905 and PNC Bank, National
Association ¥; Bluestream Technology, Inc., 14 Ad 831,835 (Pa. Super 2010)—that suggest a court may stay the
later action under certain circumstances even if the party asserting lis pendens cannot strictly meet the test for
application of this defense. See Preliminary Objections at 937. ,

(01833900;v1 }11
formation and documents.

ns of the Public Access Policy of

filer certifies that this filing complies with the provisio.

$0.00. The
filing confidential information and documents differently than non-confidential im

d Trial Courts that require

- JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
the Unified Judicial System of Pennsylvania: Case Records of the Appellate an

Case# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 216 of 274

‘engaged in unfair,competition, Under. these circumstances, there is no basis to stay this
proceeding because litigating this matter will not create'a duplication of effort or waste judicial
resources.’

Accordingly, the Court should overrule Lagana’s preliminary objection pursuant to Pa: R.
Civ, Proc. 1028{a)(6)..
IV. CONCLUSION

For all ‘the reasons set forth above, POM respectfully. submits that the Court should’
overrule Lagana’s Préliminary. Objections and order Lagana to answer the Complaint within
twenty (20) days,

‘Respectfully Submitted,

Averstick (No. 85072)

Eric J. Schreiner (No. 76721): _

Peter R. Rosenzweig (No. 81759)

Shohin H. Vance (No.'323551):

KLEINBARD LLC

‘Three Logan Square

1717 Arch Street, 5™ Floor

Philadelphia, PA-19103

Phi: (215) 568-2000

Fax: (215) 568-0140 |

Emil: mhaverstick@kleinbard.com:
éschréiner@kleinbard.com

Attorneys for Plaintiff POM of,
Pennsylvania, LLC ©

    

Dated: Noveniber 4, 2019

 

7 Lapana also cites a recent order issued by the Honorable David J. Tulowitzki of the Court of Common Pleas of
Cambria County. See Preliminary Objections at {42 and Exhibit “E; Lagana MOL-at p. 13. This Court is not,
bound by an order from the trial court in another Pennsylvania County.. Furthermore, POM respectfully submits that
the preliminary objections in that matter were erroneously decided and POM's complaint in that action should not

*

have been dismissed without prejudice based on the alleged pendency of a prior action.
f01833800;v1 312
ins of the Public Access Policy of

filer certifies that this filing complies with the provisio.
fidential information and documents differently than non-confidential information and documenis.

$0.00. The

filing con

Fee

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM,
the Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS

 

POM OF PENNSYLVANIA, LLC,
Plainitf;
We
GARY LAGANA,
Defendant,

 

 

Document 13-2 Filed 03/24/20 Page 217 of 274

IN THE COURT OF COMMON PLEAS:

‘FOR LUZERNE COUNTY, PENNSYLVANIA

| CIVIL DIVISION

CASE NO. 2019-CV-08798

CERTIFICATE OF COMPLIANCE
1 certify that this filing complies with the provisions of the Public Access Policy of the

United jhidicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that

Zequire filing confidential information and documents differently from non-confidential

‘information and documents.

Dated: November 4, 2019

‘{01833800.v1 )

Respectfully Submitted,

Matthew H. Blaverstick (No. 85072)
Eric J. Schreiner (No. 76721)
Peter R, Rosenzweig (No. $1759)
Shohin Hi Vance (Noz323551)
KLEINBARD.LLC:

Three Logan Square _

:1717 Arch Street, 5" Floor:
Philadelphia, PA 19103

Ph: (215) 568-2000

Fax: (215) 568-0140

Emil: mhaverstick@kleinbard.com

fgsch inbard.co

Attorneys for Plaintiff POM of
Pennsylvania, LIC.
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 218 of 274

BIT 66 A 79

{01833800;v1 J

‘sJueWUNDOp pue UOLJeULIQ/UI fe;UEpYyUoo-UOU UeY) Ajualayip s}ueuNoOp pue VoReULOJU! /enUEpyUoS Bully euinbau yey} SUNOD Jel, pue e}eleddyy ay} Jo Spiodey eSeD -BIUeAASUUad JO We}sAg feloIpne peylun auy
J0 AdYOd SSB00Y IGNef sy} {0 SucIsiAold ey} YM SeydWOa Buyif S14] JY} SEYNIOD 12/1 OY “OO'OF = O87 ‘WY ZP:6 GLOZ/E0/EL U0 ArejouoYjOld Syong Jo AJUNOD Je peAlavey GE-FOANL ~ ZL-ZESGO-GLOZ HOSED
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 219 of 274

 

 

 

 

 

 

 

#
if ¢
5 o
&s
8 5 For Prothonotary Use Only: >
2 an a. . rs
3 Docket Nox “Sn,
as My
=
=)
=s
oS
2 3

information céllected on this form is used solely for. caixt administration purposes “This form does not:

     

          

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3s
E
Oo
=
&
6
SS
a8 ; lemént or replace the filing and service of ple: or other as required by law or rules of cout,
gs ‘| * [Commencement of Action? . ae
@e ts El Complaint’ ~~ £3 Writof Summons EV Petitlor =...
ss E (C} Transfer from Another Jurisdiction” [0] Declaration of, Taking:
os = : * = — —
25 ¢.[aPhlaitrs Name: Lind Defendant's Namés
ae T. POMetf Pennsytvania, LLC Gasy Legana
se jw Ps "Dollar Amount Requested! jthis arbitration fim!
2s | I Are money damages requested?. Yes. C1 No Pol ecko Cae iae arttration Tis
SS
Q3 Lo. - . _ - J . _. a
= | N | Is this a Class Action Suit? Ties FL.No ‘Isthison MDJ Appeal? = C'Yes El No
£5 , —_——
85 pa: Name of PlaintifAppettan''s Attomey: Este J. Schreiner; Esquire_ _—
SE L C1 Check hercif you have no attorney (area Sel-Represented [Pro Se] Lisicant)
. © —#,
Ss -- — — = - ee
28 r Nature of the Case: Place an “X" to the left of the ONE cate category thal most accurately describes your
ee | PRIMARY CASE. Ityoivare making mare than ore type of calm, cheek the’one shit
se i you consider most important, oS -
o 4
* 2 i TORT (do not include Afast Tort) CONTRACT (do notinclude futgmenis} | |CIVILAPPEALS:
gs ‘Glintentional” = ClpoyrPhinit | Adshinistrstive’Agentics:
=& ‘El Malicious Prosecution C1 Debt Collection: Credit Card C1 Board of Assessment
<e | [J Motor Vehicle. EJ Debt Coltection: Oiber’ FE] Board of Elections:
5 "Nuisance  —————————— Fy Bepe-of Transportation
SBN | Ed Premises Lisbitiy Statutory Appeal: Other,
Se S.| Bi Product Liability (does notinctude V) 6 ess ctsjaent Dispute .
85 SHE’ | «py Standen bev Detamiton Discriminition ———
3 sC.| Gots: = E-] Employonent Dispute: Other: [3 Zoning Board
eo: \ T ST ———————— O Other,
= S ; eer ee ——E en, .
2 g | I 1 CO Other: Oe
& < ' * oO Asbestos 7
ge UN | ‘Ep Tobacco.
se 1, | (Ei TexteTon-DES' ": m
38 -£) Toxic Tort “tenplant: REAL PROPERTY: MISCELLANEOUS
>8 El Tonic Waste Ll Ejectment” LT? El Common Lawestatutcry Arbitration
ge in (Fj Other: [J Eminent DomativCondemnation’ =| |, [1 Diclaratory Judgnicat:
8 g i: a CiGround Rent = TY [Mandamus
sé . —— Ci Landlord/Tenant Dispute*_ . Non-Domestic Relations:
Ba . ot = | (i Mongage Foreclosure: Residents! | | 2 _* Restraining Order.
a8 PROFESSIONAL LIABLITY o Mongsee Forecfosure: Commerclat oes vee
o-< . ti t1On eu
ce \ 1 Legal "El Quier Title Clothes
3 & Bl Medical [5] Others: 7
O45 | oH Other Professional: rere
2 E | a I AD
wv g @ net ed
ag _ . Updaied 11/2018.
Ss
33
§ SFILED PROTHONOTARY LUZERNE COUNTY. 0722019 02:45:12 PM Docket ## 201908798
8s
ns of the Public Access Policy of

fe ti d documents differently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisio
fidential information an

f the Appellate and Trial Courts that require filing confidential i

ucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case Records o

2 - JUDGE:35 Received at County of B

the Unified Judicial System of Pennsylvania:

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 220 of 274

 

 

 

 

 

 

; ‘INTHE COURT OF COMMON PLEAS :
POM OF PENNSYLVANIA, LLG, - FOR LUZERNE COUNTY,

Coo PENNSYLVANIA’ ~

Plaintiff;

Nv. .
. - CIVIL DIVISION=LAW'
GARY LAGANA; -
. NO.
Defendant,
‘NOTICE TO DEFEND:

. _ NOTICE __AVISO" . ,
‘You have been sued in court. If you wish to defend Le han dernandado a usted en la corte. Sf usted quiere
against the claims set forth in the following pages, you' ‘defenderse de estas demandas expuestas en las paginas
must take action within twenty (20) days after this siguien-tes, usted Lene vicite (20) dias de plazo al
-complaint and notice are served, by entering written partir de la fecha de lademanday fa nouficaclon, Hace
appearance personally or by sttomcy and filing in’ falia‘asentar una comparesencta escrita o en persona o
writing with the court yourdefensesorobjéctionsto =» conun sbogado’y entregar a la corte en forma escrita
the claims set forth against you. You are warmed thatif: sus defensas 0 sid objeciones'n las demandas ex contra
you fail to do so the case may proceed without youand = desu persorin. Sea avisado que si isted no se'defiende,-
a Judgment may be entered against you by the court Ia corie tomara medidas y puede continuat la demanda:
without further notice for any money claimed iathe. en contra’ suya sin previo aviso o notification, Ademas,
complaint or for any other claim of relief requested by. lacorte puede decider a favor de] demandanre y
the plaintiff. You may lose money or property or other’ requiere que usted cumpla con todas [as provisiones de

rights important ta you. ‘esta demande. Usted purde perder dinero o sus
wom ces propitdades u otrcs derechos importantes para usted.
YOU SHOULD TAKE TIUS PAPER TO YOUR “Ff
LAWYERATONCE.IFYOUDONOT LLEVE ESTA DEMANDA A UN ABOGADO.
HAVEA LAWYER OR CANNOT AFFORDONE, — INMEDIATAMENTE, SINOTIENE- .
GOTO OR TELEPHONE THE ~  ABOGADO O $1 NO TIENEEL DINERO
OFFICE SEY FORTH BELOW TO FIND OUT" SUFFICIENTE DE PAGAR RAL SERVCIO,
WITERE YOU CAN GEF LEGAL HELP, VAYA EN PERSONA O LLAME POR TELEFONO
; ‘A LA OFICINA CUYA DIRECCION:

North Penn Legal Services, Inc. SE ENCUENTRA ESCRITA ABAJO PARA
33N-MainSucet AVERIGUAR DONDE SE PUEDE-
suite200 CONSEGUIR ASISTENCIA LEGAL.
Pittston, PA 18640 . te ge |
(570) 299-4100, . Servicios Legeles de North penn, Inc.
(877) 953-4250 Toll free 33 fa Catle Main del Norte, Oficina 200
(570) 824 0002 Fax Piston, PA W8650>
“ae . ($70) 299-4100 —_
101 West Broad Sureet (877) 953-4250 Liameda gratults
SuiteS130 0 | (510) 824 0002 Fax
iiazelton, PA 18201 “A
(570) 455-9512". ‘401 la Calle Broad del Oeste
(877} 953-4250 Toll free OficinaS13 ss
(570) 458-3625 Fax Hazelton, PA 18201
acs ($70) 455-9512. Ce

(877) 953-4250 Liamada gratuita

(570) 455+3625 Fax
fOLT7C6141;v1}
$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 221 of 274

  

 

Matthew H. Haversti ck (No; 85072),

Eric}. Schreiner (No. 76721). .

Peter R, Roserizweig (No; 81759):

Shohin He Vaneé (No:32355}):

_ RLEINBDARD LLC. ™

‘Three Logan Square-

“1717. Arch Street, §" Floor:

Philadelphia, PA 19103 ’

Ph: (215) 568-2000.

Faxs (215)'568-0140

‘Emli mhaversiick@bleinbsnd.com,
“proseqzweindikleinhard.ehm’
ssvance@k) cinhsrd.cam

“Attorneys for Plalniigf POM of Penasyhvante, LLC
] INTHE COURT.OF COMMON PLEAS

 

oo

 

 

 

 

 

‘POM OF PENNSYLVANIA, LLC, ‘FOR LUZERNE COUNTY,
oo PENNSYLVANIA
‘Plainuff,
Me wo
oo CIVILDIVISION SLAW
GARY.LAGANA, _—
= . NO. .
Defendant.
. | SURY TRIALDEMANDED™
‘COMPLAINT-

splstnli POM of Peniisylvanta} LLC'CPOM"), by aad through iis undersigned counsel,

thereby biings ils compisint for public nvisance and unfsir compeliifon against Defendant Gary
“Lagana (“Defenidant™), and in sopport hereof, avers as follows?
ai nGbiteTiO’.

{i “PoMtcensed and diittutes Software fora Jeg klil Based’ vido same machlne,,

_ealled shee Pesiniylivantal SKIL" A pfubepient Device 402419 PEN tke *SuIll Gig? sehtch Is

rusbd I Lutind County, and tirbughiout the Comménivealth of Pehnsyivanis.

pireciaavi)

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidential information and documents.
ns of the Public Access Policy of

tly than non-confidential information and documents.

00. The filer certifies that this filing complies with the provisio.
d documents differen

$0,

nia: Case Records of the Appellate and Trial Courts that require filing confidential information an

eceived at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Iva

Case# 2019-06832-12 - JUDGE:35 R
the Unified Judicial System of Pennsy

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 222 of 274

2. ‘thas previously been determined By a court of the Commonwealth thal the skill,

_Game is ong in guhich the element of skill Hither thin chiinte prédariinates, ahd therefore it i§ not
Jin Volation of the Pennsylvania criminal statule regulating games of chance, sce 18. PaCS. §
'5$13..

3. Defendant owns and operates a business known as Got Skillz Game Room focated
at 239 W. 23 Street, Hazelton; Pennsylvania (the “Business:

4. “The Biisiniess hag on its premises and dvailable for customér play numerous video
“game Inachines that are illegal rambling devices.

‘8, ‘The ongoing and continuing operation of these games at the Business constitutes
‘legal gambling fa violation of 18 Pa. CS. § 5513.

6. “Theseillegal games compete directly with the iegat Skill. Game.

1: Thokettlegal games sake motkes shire afd qustomery sway frm thie lépal Skil
Game, thereby depriving POM of piofits aiid cavdirig it to suffer pecuniary haria,

8. Defendant's operation of these illegal games at the Business has created a public

nuisance.
‘9, Defendant's operation of these illegal games at the Business constitutes unfair
/competition:.

10. POM is entilled to injunctive relief that prohibils tlie use or operation of these.
:illegal games at the Business or anywhere else in Luzeme County in order to abate the public
nuisance and unfait competition.

+e POM also is entitled to damages based on Defendant's conduct.

PARTIES AND VENUE

12. “POM $saisa limfied liability,company formed under ihe laws of Wyoming,.

trading and doing business as Pace-O-Matic, with its principal place ‘of business in Duluth,
pourtctss;i i, 2

 
formation and documents differently than non-confidential information and documents,

= $0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential in

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 223 of 274

Georgii, POM licensed and distributes'softwaré for the Skill Game; which is used throughout’
the ComnionwWealth of Peniisylvania.

13. Defendant is an individual who, upon information and belief, resides in-
Pennsylvania and owns and operates the Business. Defendant operates multipte illegal games of
chance at the Business that compete with the legal Skill Game..

14, Venue exits in this Court pursuant to Pennsylvania Rule of Civil Procedure 1006
beéaise a transaction or occurréace took place in this county out of which the csuse of action
asseited in this Complaint arose and because the Defendant resides and/or regularly conducts:
business in this county.

FACTUAL BACKGROUND.
A, POMS SKILL-GAME-

15; POM's Skill Game i S6ld’ind distribited in the Commoniyealth of Pennéylvania
-aind fs located primaiily in taveris, restduriints and social clubs ihat serve alcoliol under license
“from LCB:.

16: "The Skit Game is a cointoperated video machine.

iz: "The primary game the Skill Game offers is a “Tic-Tac-Toe" style puzzle, but the
Skill Gamé als¢ Includés'a potentially unlockablé bonus'seSsion and a “Follow Me™" colored!

, _ dot-iatching sécond pliasé of game play.

18: The Tic-Tac-Toe game features six different graphical themes thai a playercan *
iselect, which include “Bombs and Bonibshells,” “Cocktail Cove," “Pirate's Prize,” “Pirates,”

“Lucky Friit,” and “Living Large." While the graphics and some payout amounts differ among.

«

‘the varius themes, the gaitieplay.is finctionally cquivalént in‘all themes,

oirzeisiivt) 3
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 224 of 274

19: A player cannot access the bonus session or the Foliow-Me™ sctond phase of
play’cn the Skill Gaine without first playing the Tie-Tac-Toe game

20, When the Tié-Toé-Toe atne is fatliated, ine récts arranged iia three-by-three
-grid are spun..

21. When the wheels stop spinning, nine symbols based on the player’s chosen theme
are displayed.

23. _“‘The'yatter tliat is displayed is selected froma finlte poo! of multiple tens of,
‘thousands of pitzzles.

23. Once the reels sre spun, the player has thirty seconds fo change one of the,
symbols to a“\Witd” symbol in order to complete one or more rows in the grid,

24, ‘The most advantageous spot in which to place the “Wild” symbol depends on
whether mulifple rows can be completed'and the value of tlie symbols in the raw or tows that,
werd completed.,

25. “Failure to place the “Wild” syribol at all within the thiny-second time limit witl
result ina lass, however, because ihe SKill Game does nof generate automatic wins,

26. “The Skill Game algo has a bonus session that can be triggered under certain:
Gretimstanices by succéssfial completion of the Tic-Tac-Toc game.

2%; “Th borius sessinris differ among the-variqus thenies thaf are“available on the Skill
‘Game. “Bombs snd Bombihells,” “Cocktail Cove,” and “Pizate’s Prize” have skill-based bonus:
play (shooting for “Bombs snd Bambshells and *Piraie's Prize,” picture-taking for “Cockiail
Cove), duiitig which the player can cara less than the maximum bonus available, including
“zero, based on how well he or she performs during the Bonus session: ‘The bonus sessions for’

-“pirates,"“Lacky Fruit,” snd “Living Large” consist of a process thar delivers the bonus points.

H{ONT76L4tieL} 4,
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 225 of 274

 

‘toa player that were already determined by ihe qutcome of the Tic-Taé-Toe game; For these
‘themes; thé bonus déstion Simply if an eiitertalding way 19 deliver to the player 100% of the
“reward the pliyér alfcady camed in the Tie;Tac-Toe game.

28. Ifa player executes perfect skill and still fails to win at least 10596 of the amount
paid to play the Tic-Tac-Toe game; the player is given the option of selecting the Follow-Me™
phase of play-

29, "Thie Fallow-Me™ second pliase af game'play begins with athree-bysthree grid of
colored dots. Thé dots flash in a tanddm sequence that the player must repeal

30: The player néeds to follow the sequences for 25 rounds of play, with each’
‘sequence, adding another circle.

31. If ultimately successful; the player is aivarded with a combined total of 105% of:
‘the original amount spent to play;

32. The clemicait of skill prédomiiiates inthe Skill Ganie.

33, "The Court of Common Pleas of Beaver County has determined that POM’s Skill
Game was a game in whicli skill predominated and, consequently, was not a gambling device per
se’ Seen rez. Pace-O-Matie Equipment, Terminal LD. No. 142613; M.D: No: 965-2013 at pp.
"Je]2 (Beaver Co. C.G,P-2014) (a truc'and correct copy of the court's memirandum opinion and.
order is attached hefeto, and niade a part hereof, as Exhibit “A"):

34; Accordingly, the Skill Game isa legal game of skill under Pennsylvania law.-

 

The game Involved in the Beaver County case wes POM's Pennsylvania Skill"™ Amusement Device SKL402.44
PEN. The current Skill Game fs built offof'a newer version of POM’s software, which provides substantially the
isame actual game play as the software version at issue in the Beaver County cas¢., Theseasoning of the court in:
‘Beaver County applies equally in this case. .

o1r7ei aay 3
ns of the Public Access Policy of

tly than non-confidential information and documents.

0.00. The filer certifies that this filing complies with the provisio

$

rds of the Appellate and Trial Courts that require filing confidential information and documents differen

ee

2 JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, F
f Pennsylvania: Case Reco

the Unified Judicial System o:

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 226 of 274

 

'B. THE BUSINESS

45, _“Thig Business has miiltiple types of video miathine garrey tat are avallable for
customers fo play-

36. Most of the games at the Business are illegal gambling devices that violate 18 Pa.
‘CS. § $513.

37. For example, the Business has “Skill Touch” games manufactured by Gracie
Technotogics; Ine. CGracie”).

38. ‘The Cotirt of Common Pleas for Cambria, County; Pennsylvania recent] y held
that Gracie's “Skill Touch” game is an illegal gambling device that violaies 18 Pa. C.S, § 5513.
‘See Gracie Technologies Inc., ct al. ¥. Commonwealth, No: MD 162-2617 (Cambria Co.'C-C.P.)
(atsue'and correct copy of the court's opinion and orderis attached hereto, and made a part
‘heredf as Exhibit"B).

39: “The Business also has Blue Sky gaines, Platinuni Phis games afid Banilla gimes.
“Upon information and belief, these games.are all games where chance predominates and,
‘therefore, they arcillegal gambling devices under 18 Pa. CS, § 5513.

40: “The Business also has the legit Skiit Game..

41: "The Busines prométes illégal gambliig and Violates 18 Pe. C.S;.§ 5513 because
‘this himesdis gamed that aré illegal gainbliig devides available for euitdmeis to play.

Cl THEPUBLICNUISANCE

42. _-Asstatéd above, ihe Business prompts illegal gaibling beeatse i has on its
-premises numerous illegal gambling devices that are avaitable for customer to play.

43. The ongoing and continuing operation of Gracie’s “SkillTouch" game, Blue Sky

games, Platinum Plus games and Banilfa games at the Business constitutes illegal gambling in.
“violation of 18 Pa. CS. §'5513..

fOrr7Ghalva})

By
$0.00. The filer certifies that is filing
fidential information and documen

12/03/2019 9:42 AM, Fee

Pennsylvania: Case Records of the Appellate and Trial Courts that require filing con

JUDGE:35 Received at County of Bucks Prothonotary on

2019-06832-12
fied Judicial System of

ase#
the Unii

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 227 of 274

 

a

44, The Bustness lias created an ongoing public nuisance by promoting and allowing
‘egal gambling activities on its premises.

45, _Iilegal gamblirig isin nuisarige per‘ Se under. Pennsylvania Jaw.

46, ‘The gérieral public has 4 comriion tight to peaceful edjoyment of life.

41; he general public also has a common fight to be frec of activities prohibited by
law like legal gambling.

48. ‘The Business” activities; including the operation of Gracié’s “SkilfTouch” game,
jive Sky games, Plaiinum Plus games grid Banilla games, unreasonably interferes with these’
.comriion publié rights because its activities are prohibited by statute, because they significanitly”
‘interfere with the public peace, the public comfort and public convenience, and because they are..
continuing and ongoing in nature.

49. Accordingly, the Business is both a public nuisance per se and a public nutsance,
junder traditional principles of Peansyivania law that define public nuisances:

D. cTRHESPECIAL ARM TO POM

50. The publi¢ nuisance described shove has caused, and continues to cause, harm fo,
POM that'is different in kind and magnitude from the Ham caused to the general public.

51. .POM expends significant amounts of time and money to ensure that the Skill’
Game is compliant with Pennsylvania Taw.

52, FOM's legal Skill Game direétly competes with Gracie'sjilegal “Skill Touch”
gine; thé INégal Bliie Skyigames, the illegal Pistiium' Plus gaines and the illegal Banilla games
atthe Business, in Luzeme County and in the Commonwealth of Pennsylvania;

53, ‘The legal Skill Game competes for the same customers and market share as these

ONsGN4ivi ) }
rently than non-confidential information and documents.

ffe

ifies that this filing complies with the provisions of the Public Access Policy of
Records of the Appellate and Trial Courts that require filing confidential information and documenis di

$0.00. The filer certi

ee

JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fi
f Pennsylvania: Case

Case# 2019-06832-12 -
the Unified Judicial System o:

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 228 of 274

 

é4, ‘The Bustness* operation of Gracie’s illegal “StdtiTouch” game, ihe illegal Blue
Sky gimes, itic illegal Platinum Plus gimes'and the illegal Banitia games has caused POM to
tose éustiiriers dd matket have th Lizzéme!County and utinately has eausod lost profits

55. The gencral public has not suffered this type of harm..

56. In addition, POM is being uniquély harmed by the operation of illegal games at
ihe Business and olhier venues because the operation of illegal games in Pennsylvania is causing
_staté authorities to treat all games the same and advise the public that all skill games are illegal.

57. For éxmpte, the Pennsylvania Liquor Contfol Board recently Sent an'¢-inail t6 jts..
‘licensees that Stated:

According to the Pennsylvania State Police and the Pennsylvania Lotiery, skill games are’
illegal iin the comnionwealth.; "AS Such, possessing or operatizig one or more Of these

machines on your licensed premises may be grounds for the Pennsylvania State Police,
Biireaut of Liquor'Control Eiifoicement fo issuca citation against your license., While the
PLCB cannot provide you with legal guidance as to whether a particular gaming machine’
‘is illegal, citations put your license at risk, both through the citation proccss and upon
opplication for renewal to the PLCB, 7
A tend correct copy of the PLCB e-mail is attached hereto, and made a part hereof, as Exhibit
“ON
58: Asaifesult of this position taken by state authorities, at least one chain of tavems-
vin Pennsylvania that previously had POM’s Skill Game in fis locations available for cusiomers to,
play. decided to no longer make the Skill Game available for play to its customers.
59, The conifaston created by the operation of illegal games at the Business and other:
‘yenes jn Pejingylvania has harmed, and wil Géntsiue to bird, POM's bsiness reputation and
vits ability tomarket and sell thie Skill Gaitiein Pesinsylvania-

60; The general public also has not suffered this typeof harm.

{o1T7614i71 J 8
fidential information and documents.

$0.00, The filer certifies that this filing complies with the provisions of the Public Access Policy of

filing confidential information and documents differently than non-con

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
the Unified Judicial System of Pennsylvania: Case Records of the Appellate and Trial Courts that require

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 229 of 274

‘COUNT I—PUBLIC NUISANCE’

61. “The foregoing Paragraphs are incorporated by réference’as if set forth fully
herein:

62, As set fori above, Défendant’s operation of Gracie’s illegal “Skill Touch” pznie,
‘the egal Blue Sky games, the illegal Platinum Plus games and the illegal Banilla games at the’
‘Business has created an ongoing public nuisance.

63. These games‘arc illegal gambling devices;

64, The origoing and continuing operation of these games at thé Business constitates
‘illegal gambling in violation of 18 Pa. CS. § 5513.

65. Ilegat ‘gambling is a nuisance per se under Pennsylvania law.

66, Defendant's operation of Gracie's illegal “SkiliTouch” game, the illegal Blue Sky
games, the illegal Platinum Plus games and the illegal Banitia games game at the Business also
constitute a public nuisance because it is an interference with the general public's common rights
‘tod ‘€i) the peaceful enjoyment of life; and (1i) be freg of illegal activities like illicit gambling.

67. ‘This interference is unreasonable because the activity—i.e., illegal gambling: (i)
tis prohibited by statite, sce 18 Pa..C.S, § 5513; (ii) significantly interferes with the public peace,
‘the public comfort and publié convenience; arid (iti) is continuing and ongéing in nature.

SB! Asset foith above; the public nuisance has caissed, zind continues to cause; ham
to POM that ig different in kind and magnitinde from the harm catiséd to dic general public
Gecause POM has suffered pecuniary harm in the form of loss of customers; loss of market share,
,and last profits.

69. The general public has not suffered this kind of harm as a result of the'illcgal-

-gambling attlvities described above.

forssonatyvay 2.
ns of the Public Access Policy of

i
fidential information and documents differently than non-confidential information and documenis.

$0.00. The filer certifies that this filing complies with the provisio.

ee

Records of the Appellate and Trial Courts that require filing con

‘ounty of Bucks Prothonotary on 12/03/2019 9:42 AM, Fi

f Pennsylvania: Case

12 - JUDGE:35 Received at C

the Unified Judicial System o

Case# 2019-06832-

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 230 of 274

 

“WHEREFORE;POM requests that this Court enter the following judement'on Count
‘One’of thé Coniplaints ({) an ordér pfelitninatily and permanently abating the public fiuisanice by
sr@hibiag the bpertion of Grace's*SkIITSuEh” pane, thé Blue'Sty games the Platinum Plus
.gamies and the Banilla games at the Business or onywhere else in Luzeme County; (ii)‘'an award
of damages in excess af $50,000.00 for POM's pecuniary,losses, including the loss of customers,
market share and profits; and (iii) granting such additional reliei‘as the Court deems just and
‘equitable,

COUNT If—UNFAIR COMPETITION
jo. ‘Tie foregoing Paragraphs are ineoiporated by reference’as if set forth fully
herein:
71. By breaking the law through the operation of the illegal games while POM is:
complying with the law, Defendant is unfairly competing and gaining a competitive advantage.

72. ‘By virtue of this unfair competition, Defendant enjoys a benefit and POM suffers:

~

harm.
73: FON hds a réd3onable expettition of cami fevente frdin Gustomers,hio' play
‘the Skill Game:

74, “Defendant has knowledge of POM's expectation of caming revenue from
‘customers who play the Skill Game.

‘95. ‘Upon information and belief, Defendani knows he can attract more customers by
itiaking the iNegal gamics available dnd that the loss of those cusfomers can cause haiti to POM..
76: It is foreseeable to Defendant that his use of the illegal games to attract more

‘customers can cause harm to compelitors, like POM, that comply,with the Jaw and make legal

:pimes of skill, not illegal parties of chance, available to customers.

“{ORTISL41;91 J. 10.
ins of the Public Access Policy of

differently than non-confidential information and documents.

fies that this filing complies with the provisio.
d documents

$0.00. The filer certi

ee

f Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information an

GE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fi

Case# 2019-06832-12 - JUD
the Unified Judicial System o

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 231 of 274

 

a7, Defendant's operatiog’of the illegal panies af the Busincss has and will contintic,
to.cadse POM {0 Jose taitoiners and suffer daiviages as a resull |

"7B.. Defendant has engaged in, and continues to engage in, unfair compeiition. ,

WHEREFORE, POM requests that this Gouit enter the following judgment on Count

‘Two of the Complaint: (f) an order preliminarily ond permanently enjoining the unfair
compedition by prohibiting iig operation of Gracie's usiditrouch" game, the Blue Sky games, |
{he Platinum Plus gamics and the Banilta Pimes at the Business or anywhere else in Luzeme |
County; (i) an award of damages in excess. of $50,000.00 for POM's pecuniary losses, including;
the loss of customers, market share and profits;and Gi) granting such additional refief'as the’

¥

Court deems just and equitable.

Respectfully submniti

 
 
 

Dated: July 12,2019

   

attheng FE Haverstick (No: 85072).
Eric. Schreiner (No. 76721) __
Peter Ri Rosefizweig (No. 81759)
Shohin H: Vance (No.-323551)
KLEINBARD LLC

Thiés Login Squire

1717 Arch Street, 5° Floor
Philadelphia, PA 19103

Ph: (215) 568-2000

Fax: (215)'568-0140"

Emi: mbiaverstich@ulei |
eschreinen@ekicinbard.com.,
prosenzw eig@kleinbard.com

syance@kleinbard com
Attorneys jor Plainilff. POM of. Pennsylvania; LEC

Mat

 

tass764tsv1 J, i
{ information and documents.

ns of the Public Access Policy of

00. The filer certifies that this filing complies with the provisio

$0.

the Unified Judicial System of Pennsyivania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-confidentia

iM, Fee

ir

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 A

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 232 of 274

 

VERIFICATION .
i, Rick Goodling, verify that am Director of State Contpliance for Plaintiff and that the
statements made in the foregoing Complaint are true and conest baied upon my personal
knowledge or information and belief. understand that felse statements therein are subject t0-

penalties of 18 Pa.C.S, §'4904, relating fo unswom falsification to authorities.

Dateds Jily 95201

 

Pn ene

(artzenanlj
lies with the provisions of the Public
fferently than non-confidential information and documents.

that this filing complies
t require filing confidential information and documents di

$0.00. The filer certifies that this

Prothonotary on 12/03/2019 9:42 AM, Fee

Pennsylvania: Case Records of the Appellate and Trial Courts tha

asett 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonota
f

the Unified Judicial System o

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 233 of 274

 

POM OF PENNSYLVANIA, LLC;
Plaintiff,
Va
GARY'LAGANA,

‘Defendant:

 

 

| INTHE COURT. OF COMMON PLEAS

FOR LUZERNE COUNTY,
PENNSYLVANIA.

CIVIL DIVISION — EAW

NO.

‘CERTIFICATE OF COMPLIANCE.
1 Gcitify, that this, filing comiplics with the provisions of the Public Access Polity of the

‘United Judiélal Systema of Pennsylvania: Case'Records of the Appellate and Trial Couris that.

‘require filing confidential information and documents differently from non-confidential

‘thformation and documents.

‘Dated: Jidly 12,2019

-QITIOLA It F

Respectfully Submited;

. Lhe .
ee" A

       

. “Matthew H. a
"Eric J. Schreinet
‘Peter R, Rosenzweig (No. 81759)
"Shohin H, Vance (No; 323551):
‘RLEINBARD LLC. |
Three Logan’ Square: ._.
I717 Arch Street, 5® Floor
‘Philadelphia; PA;19103
Ph: (215) 568-2000.
"Fax: (215) 568-0140.
Emii mhaverst ick@klcinbard:com |
‘eschreiner(@kleinbard.com

Attorneys for Plaintiff POM of,
Pennsylvania, LLC ©

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 234 of 274

 

 

‘s]UOWUNDOp pUe UO}JeULIOsU! JeyUepyUod-UOU UeY) Ajualayip sjueuUNoOp pue voHeUUOJU! ;enUepyuoS Bully auinbeu yey} SUNOO Jel, pue a}eljeddy ay} Jo spiovey eseD -B/UeA|ASUUOd JO We}SAS /eloIpNE paylun aly
40 AoyOg S8809Y ign By} JO SUEIs|Aoud BY} YIM SeydWOS Buyis S147 JEU} SOLID J2ILf 9YL “00'O$ = O08 NY Z#-6 BLOZ/E0/EL UO AlejoUuoYjOlg syong Jo AJUNOD Je peajesey GE-FOGNL - ZL-ZERGO-GLOT FEsSeD
rently than non-confidential information and documents,

iffe

fies that this filing complies with the provisions of the Public Access Policy of
f Pennsylvania: Case Records of the Appellate and Trial Courts that require filing confidential information and documents di

$0.00. The filer certi

JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case# 2019-06832-12 -
the Unified Judicial System o

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 235 of 274

 

ee DEO+24-2014 WED: 12223 ‘PH ELDelycaGraysvaTovacen — FAKNO, 412 281 $597: Bi: 02"
id -

IN THE’ COURT OF COMMON PLEAS OF BEAVER COUNTY

‘PENNSYEVANIA
_CRIMINA NAL DIVISION
Inve: :
Loe a - $ - ve ‘4,
PACE-O-MATIC, INC. EQUIPMENT: 3. MD: 965-2013.
TERMINAL LD. NO, 142613 :
ATOT Ff OPINTON AND ORDER
: og gti,
JHLKNAFELC, J. Deceniter 23.2014

I; PROCEDURAL HISTORY’

On November 19, 2013, agénts of ths Penvisylvants Buneau of Liquor Control
‘sinfSreement sefved a Pace-O-Matic; Ine. video game device from the American-Italien Cb
located in Aliquippe, Beaver Cotnty. Thé nianufacturer of the device filed a ticely Petition for.
-Retura of Seized Property end requested a post-seimuro hearing purmuant fo Peansyivanis Rule of
‘Ceimfnal Procedure 588, This Court held Shearlng cn the miatter on Seplémber 26, 2014. The:
cole purpose of tatibearing wes to gather evidence as to whother the cotifisested property
constituted 8. gembling device per se. The evidence fails to demonstrate that the ssechine isa.
pant een etn on frets GRANTED. |

During the hearing; this Coutt heard testimony on the operation of the confisceted deviee, ;
‘The Court heard festimony on two issue first, whether Petitlonér was entitled fo lawful

a

poisession of tho res; and second, whether the gemes Installed on the device were games of
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 236 of 274

aes

peo-24-2014 Ved i2t23 Ph FddpDelucaGravinaTewsien “FAX NO. 412 284 3537. P, 03

ieee re 1 eee,

 

"
:
ae

s
s *

3

chance or gamits of ‘ill Both partics stipulated that the other elements ofa gambling device per
tc, consideration and reward, were satiified. The device requires & playc? ta putin éash ia order-
to neces the ames insintled on the device, Successful ploy hes the potential to reward aplayer
swith mord eredlts than he‘or she put iato the device. Thus;thls Courtis tasked only with
resolving whether the gameson the devies are games of skill or games of, chance: Becaus eofthe
ievel of interictivity between thé game acd she'playér, ns well asthe gameplay mectizntes the,
eviderice fails to chow dist the games included on the devicomTio-Tee-Tee, unlockable bonus,
game, end the ufolloweMe” mink-game—sie aiiything other than gemes of clit. The devicois
therefore nats gambling device per se and shall Be returned fo Face-O-Matie, Ino.

‘STATEMENT OF PACTS
“ka property selzed in tls cates a coli-Gperated tblotép machin that offers aTic-.

‘TaceToo puxlé; aivinlotkable bonus game, and a “Bollow-Me"ainl-game: The player uses 4.
. tciich soreca navigate through the system. A player Inldsted thé gemoby inserting money into

the devioe. Aplayér cin ste abet of 40; 80,120, 160, or 200 fpotats.” One point equals ont

eats A'player then procends to select one of threo themes. ‘Thede are “Bosibi and Bombshell,”

Pirates Prizes” end “Cocktail Coive.* While'the graphics and'some pay smounts differ”

depending on which theme’ the player chooses, the gameplay ts functionally equivalent among

tho three themes: The player has access fo the siaie features repardtess of which theme he or ste

chooses; and the théiiéd will thas be treated, interchangeably.

. “The first game that the pleyer Inieracis with ts the Tio-Taé-Toe puzzle, This is tho:

primary game laciuded on the device, arid n player cannot necess the other features of the game,

swthotit first playtzig the Tic-Tép-Toe puszie, Upon initiating gamteplay, the game iplns cach of

the nine reels arranged th a ihres’by-three grid Gn the soreen, Afler the reels stop spinning, the

Page dof 13
ns of the Public Access Policy of

ts differently than non-confidential information and documents.

fies that this filing complies with the provisio.

tion and documen

$0.00. The filer certi

Case Records of the Appellate and Trial Courts that require filing confidential informa’

d at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

tem of Pennsylvania:

Case# 2019-06832-12 - JUDGE:35 Receive

the Unified Judicial Sys

Ca :20-Cv-
se 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 237 of 274

epee DEGH24- 2014 WED: 12824. PH EddyDeLucaGravinaTowssen "FAX WO, 412,28] 3537: B:of

7

playcr has ten seconds'to select dad of thenilite Gells to change a eyinbél in thet position joa wild
_. symbol. The player ts tasked with choosing the mostindvantegeaus spot to piece the wild.
_ Whether ono spot is more sdvahtageaus than another depends on the value of the syrib ols in the
‘Yow; oolums, ordidgona! thai Was ecimpleted, end whether completion of onéiow, column, or
diagonal completes another, Ifthe player doesnot maken selection in the nilotted time, no wild
symbol will be placed on the screen. Because.a rendom numbér generalor excludes an‘sutdmatio.
winilng Bumie, fallurg ts place the wild will alviays résilt icin toss for the player, Bach game wil
‘have atleast one spot where placing the wild will result in a nonzero score, and no geme'will ba
completely unwintsble.
A player hes the opparnunity to Reeess abonus game while playing the Tic<Tae-Toe

puzzle. ‘Certain symbols in the three-by-thres erid have tha potential to unlock the bonns game.,
‘A player mua allga thee bonus symbole a arse, eoluan, or élazontt on the three-bythree
grid. Where the player mansges to place a wild tn the propes patitlon; the game ewards the
player with a bonus shooting game.‘There ore siight differences in the bonus games depending
“an the theme chosen, but the core gracplay raechantes of the three bonds psmes are virtually.
{dentical, end will be treated In shé'tame chaniien, Tho bonius games are shooting-tfyle games;
_eggets appear at random posiifons across ibe sereen, and the object af the banns game fs to
targetall ofthe symbols on fhe touch fercen during the tue ellotted (30 ¢r A$ secondl,:
deperitiigtin the tHeme chosth); Ths speed with which the targets appearon the screen and the
fact that they pre scuitered about the sereen provides the game's challenge. The player fs :
_rewusted with polats dependiag on how wiany of the iyiahols he or she ys able to targetand

fouebs

at

- ‘Page Sof 13

 
ns of the Public Access Policy of
fidential information and documents.

0.00. The filer certifies that this filing complies with the provisio:

$
e Appellate and Trial Courts that require filing confidential information and documents differently than non-coni

‘ee

42 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fi
lvania: Case Records of th

the Unified Judicial System of Pennsy!

Case# 2019-06832-

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 238 of 274

DEQ-24-2014" WED ‘12:24 PH'EddsDelvciGravinaTéuasen — FAKNO, 412 281 3537 P05:

+.

 

a

«by

if, during the The-Tee-T6¢ gamo, the player wins an anicint thit is tess than 104¥; of the
+ purdhase rive to play the ga, the player tt afforded the option of stteetings thi “Rollowe Me?
"ihtobeptings A player who chooses fo proceed with the Follow-Me feature fs presented with &
sphree-by-three grfd of colored dois: Bésentally, the Follow-Mé feature i$ a’ metnory Bame. The .
dots flath Ina random sequence which the player must repeat, Starting with one‘cirele flexhing,
the player will need to follow the comect sequenes fora total of forty rounds of plsy, with exch .
“sequences edding another clicle: If a player raccésefully follows the patter each time, the player
ts aweided with 164% of his or her original wager. For example, ifthe player bed wagered 40-
credits, successful completion of the Follaw-Me mini-game wovld result ii ed payoutor42
‘eredits.

I, ‘LEGAL DAGKGROUND AND ANALYSIS
_Kmotion for return of property pursuant to Rls $8B.Ed fatended tolretom goods to a-
porton agpriéved bya search snd seizure based upon the tight to lawful possession and the non-
contraband status of the goods: Pa. R. Crim; P. 588; Com. v, Pomerantz, $73 A2d 1249, 1350.
(2. Super: Ct, 1989): Rule'S88 provides, in pertacat part, the following:

*

Rule 588, Motion for Return of Property. .

(A) -A’ person agetieved by'a search and ‘seleure, whether (or not ‘executed
pursuant fo:a wartent, may move for the return of the property, on the
“ground that he or sheds entitled to lawful possession thereof, Such motion.
shall be filed in the court of common pleas for the judicial district {n which .
.the propertywasselzed. 0

(B). ‘Tho judge hearing such motion shall receive evidence on any issue of fact:
‘necessary to ths decision thercon, If the motlon’is granted, the property:

ie, shall be ‘restored ‘unless the court, détermines ‘that such - property, fe

“sontrebind, in which cate the court may order the property ta be forfeited.
,A petitioner's motion for reiumn of property midst, At a minimim, allege thai the petitioner.
ts entitled ta lewdul péssesslon of the property.et lesne. Pomerants;573 A2a et 1150. The:

m "Page d of 13:
ns of the Public Access Policy of

fidential information and documents differently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisio.

ee

Case Records of the Appellate and Trial Courts that require filing con

d at County of Bucks Prothonotary on 12/03/2019 9:42 AM, F

Casei# 2019-06832-12 - JUDGE:35 Receive
the Unified Judicial System of Pennsylvania:

Case 1:20-cv- -
1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 239 of 274

 

DEC-24-2014 ED i2eD4-PH EddyDobiveaCravtniTouncen, FAXINO, 412-281-3537 P, 08:

petitioner must prove thathe is eatitled to posseision by a preponderance of the evidence:

+ sBedston v-tzbersole, 986 A:24 876, 884-(Pa: Super. Ct. 2008), A pteponderanse‘of evidende
‘standard is tantam@unt to indie likely’tian ide” standard, Com. v, $6,425.00 Seteed from
‘Exquilla, 880 A23'523 (Pa. 2008).

Wiitré a petitioner réccts the minimal burden of estsbiishing entitloment to lawfid
paisession, unless there is counférvalling evidence’ to défeat thé leis, the moving party is
entitled fo the return of the Identified property. JbId. The Commonwealth must provi tha pet se,
notuiy af riichines sélzed aS gembling devices by’s preponderance of the evidence, con,
_Hrwte 646 A-28 1106, 1107 (Pa. 1993),

Ariachiné Is a gimbling devico per se If three elements ere present: (1) consideration, (2)
sesuit determfned by chance rather than skin, 2nd (3) reward. Becanse both the Petitioner and the
Commonwealth have stipulited that the mechine meets the consideration and reward clexiénts,
‘only tha second element—whethes, thé résult fe détermdinsd predominantly by chanes or siitt=-
will be addressed in depth:

That'siiccessful play fs déteniiined by chence rather then skill Is an clement essential to 8
finding that amechine fs « gambling device pers. Coni.'yi Two Elec Video Poker Gime.

_Mathi., 465 A2d 973,977 (Pa. 1983). Courts maust determinc'in each caso the relative amounts

-of rill nnd chadice present {fi the play 6f cacy iachidé'and the extent 16 which skill or chance

déternitaes the oulcome, Jbld, Tn order for a game to constitute gambling it must be « gemae.

“where'chanes predominetes rathes ghisin shill, Bid, A showing ofa large clemeat of chance, .

without moré, [3 hiot fuiffictent, and the oulcame need not be wholly determined by sldll in order.

‘for arntchine to fell outside the pambling per se celegory. ThUL The meré fast thet a machine

: ‘page 5 of 13 .

as
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 240 of 274

-DEG-24-2014 VED i2i2K°PH EddyDelvesGravinaTowaren — FAK NO. 412-281, 3537" P, 07

ns of the Public Access Policy of
dential information and documents.

fi

filing complies with the provisio.

$0.00. The filer certifies that this
f the Appellate and Trial Courts that require filing confidential information and documents differently than non-con

ee

Case Records 0

2- JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fi

the Unified Judicial System of Pennsylvania:

Case# 2019-06832-1

tavolvés a pubitintl element of chande insite tb fi tha's machine a exmbling device
_ dbid,.
‘Agume decided predomlnsiely on the basis of probability rether than eny real input of
‘skill from aplayer will be a gine of chance, THe level of lateractivity and the consequences of a
player's choices in playing the game are relevant in determining whether the gems fs and of, .
cliande or skill, See #4, at 976 (noting that while skill, in the form of knowledge of probabilities,
‘can improve a playes's chances of winniag a vidéo poker geme, chance ultimately determines tho
+ pulcome because chance détéemtnes the card dealt end tho cards from which ine can draw);
compare Com: y, Dent, 992'A.2a 190 (Pa. Sinpér, Ct. 2010) (holding thet although skill cen
determine the outcome ia s poker game, players are still subject to defeat at the mm of the
cards), ith Ani, Aintiements Co, ¥, Neb, Dep't of Revenue, 807 N.W.2d 492 (Neb, 2011).
(noting thet because the gemeplay’in a tio-tac-too puzzle was under the control of the player end
:not fhe machine, the game was one of skill rather than chance):
Ac, Lavrfut Possessfan

‘he taltied burden fs on the Petitfoner, Peca-O-Matle, Inc.;to prove that it fy entitled to. .
Tawful possession of the res af issue by a preponderance of the evidence candid, Beauton ve:

‘Ebersole, 986 A.24 876,881 (Pa. Buper, 2009). Pétitiorie has met shat burden here, The device’

s(Tesve fs a:coin-operated tabletop video game machine manufactured by Pace-O-Matla, Inc.

‘The foct that Petitioner had taznufactored, designed, tid provided the source code forths

machine faskes it more ikely han not hid Peditloner ts entiled to lawful possession ofthe video

game machine et fssue,,

Page 6 of 13 *
i System of Pennsylvania:

Case# 2019-06832-12 -
the Unified Judicial

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 241 of 274

DEO=24-2014 WED 12825 PH EddpDelucaGravinaToussed: FAX NO. Al2 281 3537. Pp 68

"py -Gambling Bevieg Per Be.

"Upona showing of layfol entitlenient the burden shifts to the Commonwealth to prove
by a prepondérance of the evidence that the video gaitie fiiaching seized fs contribend. Com. ¥.
Irwin, 636 Adal 106, 1107 (Pa. 1993). Speelfieally, the government mutt show that the video
geme'ts atpembling device per se.” Ibid: In determining wheihera saachine can be selzed, the,
machine must ba so intrinsically connected with gimbling ns to constitute d gambling device per
se, This fairinsie connection isniet where shred dtements are present: (1) consideration, (2) result .
‘detemiined by chance rather then skill and (3) reward. Jbtd, The parties in this case have’
stipateted tost, because a player tmist insevt money fo begin ploy and {5 enticed to play by the.

promiscofa payoul, the first elemest, consideration, and the third elémect, reward, ere met The’
only issueremalatig le whether successful play is determfned predominantly by sidl or chances.

‘Thereis no daubtthat the pames at ists contiln elements of skill end chance. It Is

therefore this task, Gf thie Court to detenaine, on balance, whether skill of chiante is the dominant,
‘factor in successful play; The spetation of thie machine and the way a player interacts with the
qaadtbtnd nbusibs eveloatsd, Ax noted, the machine conteink the Sallowing features (i) aTic-:
Teo-Toe puzzlet (2) tinldckable bout sheating game} and (3) aFotlow-Me" minl-ganié, The
exient to which chance and shill decide the éutcoma of cach'game oust be evaluated.

1; The-Tag-Too Puzzle.
fhe parties disagree on whether aM ordtince dominates te cutcamé of the Tlo-Tar-
Toe pumale, Thé Commonwealth exserts that the sian rézjulréd to place the wild ayrobel in a spot
its Gutwelghed by the chance defermlnation of the puzzle itself. This Couit reapectfully disagrees
with the Commonwealth’ positon: Although there often tS, asthe Commonweblth points out, 2n
dgbyious™ position whére placement of the wild would géncraté a sorizero score, severtl puzzles

Page7 of 13:

 
ns of the Public Access Policy of

fferently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisio.

is of the Appellate and Trial Courts that require filing confidential information and documents di

f Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
rd:

Case# 2019-06832-12 - JUDGE:35 Received at County o

the Unified Judicial System of Pennsyivania; Case Reco

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 242 of 274

 

péo-24-2014 ep 12:25: PH EddyDelvcaGravinaToussen == FAX Ho, “412 281 3537. P2089

‘have a position Where placement of the wild wil lead to amore advantageous score, It takes skill”
‘fora player io recognize both which symbols are mast advantageous ia his or her payout and
vd pall el suai th ples score A piety lacks he sia0 ta rétGpntze cat
the placement off wild synbol in a pestientar position will lead to the completion of two or three
rows, colismns, or diagonals will not achieve ad igh a Seore a oné who| does recognize those,
pattie Were the game ont'predominantly based on cherice, one Would reasonably expect that a
skilled player ond en unskilled player would stand fo'gain roughly the dame score, However, &
more itlted player ii mich mire likely to achiev a edt score than an untied playee,
which suger fn favor of holding shat thé gameis one of still, not chance.
"The Commonwealth places heavy emphasis on the fact that tha device utilizes arandosi
nifmabet genérstoi to genciate the puzzleitself: However, the fact that amschine utilizes a°
gandom gencrato?, withoul more, Is ienifficicnt to push this game foto the tealm of chance: The
firacilon of the réndim number generator Is not to determine whether player wins or loser, but
sraerely to deteraine which puszle withia a finits pool of puzzles will bé presented to the player,
Terandom sarabet geatrator elmply ednstructs the field cn which the player will bb playing, It
-establishes the ‘constralnts a which the player must operalé to receive the most points possible...
Additionally, the generation of a puzzle {s not a purely random eveat, Bech piizzle présesited to
the pliyér bas thé possibility of wi aid the player will not be presented with a puzzle that is:
“shready golved, ‘Thus, the purpose of tho random number generator fs orily id chodte, st random,
witdch ofa large—Set finkté—fool of pazzles 19 present to the player: Bven {tthe presentation of
thie pitaile vera a“riibstantial element of chances" thit, withiout more, is Insufficient to a fading
that the Tie-Tac-Toe game is a game of chance. Chm, yi TWo Elec. Video Paker' Game Machs.,
465428973, 97700. 1983).

Page 8 of 13,
tly than non-confidential information and documents,

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

f the Appellate and Trial Courts that require filing confidential infermation and documents differen

Casett 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 1 2/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsyivania: Case Records o

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 243 of 274

DEC-24-20i4 WED 12:25" Pil EddyDeLueaGravinaTounsen” — FAK:NO, 412 281 :2537° B10

Even more essential to the analysis thin how thie gemeis constructed and presented is the
-gamitplay itself, Daring thie ccirse of play, sho eléaiedt of skill preddnatistes and determines the
‘qutcome to'n zaich higher degree then chance. ft Is up to the player to choke Which spat ts place
the wild in order to achleve the most edvaningeous score, Our Superior Court's holding in Dent.
‘Te bisthuctive, ‘Ther, the Court Kéld that Texas Hold 'Er is predomlsimnily a game of chance,
Com v, Dent, 992 4.24 190 (Pa. Super, Ct, 2010). The Court placed great weight on the fect thet
‘while skill can detentlas itie outcome In a Texts Hold “Ein pokér game, “playérs srostill subject,
to'defeat at the turn of the cards.” Jd-ni 196. tn the Tic-Too‘Too geme st ismuc hire, the players
are not subject fo victory or defeatal the spin of the reels. The gamid's code precludes antomatic
victories asi aitomatid defeeti: Unlike » traditional poker game, the players df the Penasyivanta
Skill pamesere not 2¢ the mersy of the bend they are dealt: Every purzle is wionthle; end some:
havo higher wits depending on ‘whither tho player his the skill to recognize the'most
advantageous spot to place the wild in this geme, the pliyer’s chalces are the “Instmementallty
for Victory"—-in sharp contrait {0 the éxpricious nature of: card dealidg and shufilitig present in a
tradiaael game of Texas fold ‘Em.See iblds see alco Am. Amusements Co:v;Neb, Dép'tf

_Reverite, 807 NW.2d 492, 504 {Neb. 2011) (holding that wiiere a puzzle ffmore controlled by
“tho player thah not, it fs predominaatly a gime of ekill),

‘This Tio-Tao-Toe puzzlais elso different rom the devices confiscated {a Two Electronic
Poker Game Machines, Tiece, whe Péoisyivanla Supteme COvit dealt With a cbln-ojierited video
guinc that elniolated the cveris of five eard draw poker. 465'A.2d 973 (Pa. 1983), Thodeck is
“shutned” by 2 random number generator; and the player Is awarded polis for varios’
domablustvin bf dard, finghnig tain One plat for pale of dees to Ady poise for w talchi
‘fluah; /d, of 976. The Court emphasized thas chence was the predominant fector ta the outcome:

Paged of 13
than non-confidential information and documents.

filing complies with the provisions of the Public Access Policy of
tly

tion and documents differen

‘ea = $0.00. The filer certifies that this

Case Records of the Appellate and Trial Courts that require filing confidential informa’

d at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fi

f Pennsylvania:

12 - JUDGE:35 Receive

the Unified Judicial System o

Caset 2019-06832-

t

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 244 of 274

peo-2k-dbid Ved I2tBB-RH EetDelucaGravinaTounsen  FAXINO, ‘4/2, 281°2597 Bu

*
. , {

bécouie chisicé dettrmined the cards dealt and the cards from which one could draw: Jd. st ins,

‘The mshi at Yesue was knowledge of probabilities. Ibid, This 1g different from tho Tic-Tae-Tot

game fn thls case for fwo reasons. First; the random cummber gerierator fa the inachlas hére docé:

ot determing a win of loss; tether, if mérely chooses the puvefe that the playerls presented with,

Secotid, knowledge of statistics was the skill oz inquest Two Electronic’ Poker Game Machines,

uheress the skill at tafue here fs ability fo play Tie-Tac-Tos. Knowledge of stitistles was w skill,
. ‘wholly independent of the simulated poker gemé, and was of contezaplized by or integri? to the
gamepliys It wos a skill thai was based on the nature’ of the player rather than the nature of the.
gine, Hece, silat Tio-Twi-Toe, did pattem rezbgaltion tx fully iaiebrate fnfo the gameplay,
end is demandéd of the player for successful play. A player cannot beat the game’ with inera
Lncviledge of probabilities; the player mast choose the most advantageous spat lo place the wild
ta iho allotted tse, Te player exerfees control aver the gic, and fs nottthevieey Of geting
a tuck hand.

On balances, the outéome of the piene ls deterniined predomineatly by skill rather than

chance.
*

2, onus Game.

é  ‘Thla shootlsgrstyle game is predominantly pile of skill, The game requires tht the,
player recognize, target, and touch the rymbol withia the allotted thine frame: This requires hasd-
eye coordination and dexterity. Chance or lack hes very little to do with the outcome of the:
amie fistesd, the euteoine is dependent almost wholly ba’ player’s skill. That the Bodus gem

wee

preseats Itself only ifecrtain conditions are fulfilted Is immaterial to determining whether skill or’

‘chanied domiistés ta the bonus gine. Ritts the avallabltity.of the gime is simply 8

Page 00813

 
documents differently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

the Appellate and Trial Courts that require filing confidential information and

ucks Prothonotary on 12/03/2019 9:42 AM, Fee

lvania: Case Records of

- JUDGE:35 Received at County of B

the Unified Judicial System of Pennsy)

Case# 2019-06832-12

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 245 of 274

DEO-24-2014 WED‘ 1226 PH EddyDelvcsGravinaTouiien. FAK MO, 412-281'3537 B12

*

«
a
ba

consequence of one possible puzale that a player may ba presented with ja the Tie-TaceTos
game.

3; “Follow-Mo" Mial-Ganue
Successful play of the Follow-Me feature undoubtedly requires a great, deal of skill on the-

pint of the played Thepaine statis out easy, but becomes progressively more ditStalt with each

recurrence of Dashing dots. i¢ 13 true that the average’ played canniot be expected to complete the

Follow:Mé feature successfully: After 10 to 15 sequences, most players wouldbeunstie to ,

reatiember the seqaengs. The feature fs frsmtascly aifficalt dad demands a much higher level of.

copaltive skill than the average ployer could muster. ‘This fmmenso difticulty does rot, as the

Commoiiveilit sugests, treniferm thé panic {nto a geine of chance. The only chance involved:

tn the gome ts the sequexice in which the circles flash, The odds against randomly choosing the

correct séquente for each of the forty rounds (a fotal of 820 flashing dats) ere estronomlee!, Sil)
‘determines how well a player does. . i

oa
i IV. ‘CONCLUSION
Bech of the three games iastslled on the confiscated machine fs predominantly & gums of:

‘skill zather than a gamé of chance. Suécessful play at the Tic‘TaceToe gemo depends mainly on a"
player's abllity to recognizes Te-TaoToe patterns to maximize his or her Fouré, The bonus gamé
is essemtlally a shooting game, requiring 8 playerté fargét and touch mmmérous symbole onthe
*sGreijta‘adBtevo a hlgh iGo Finally, the ollow.Me nll dani tdih immensely ite
forthe avernge player, requires a great deal of cognitive ability for a player to femembér the.

— ee = eee

mae

Intricate Béquenés of flashing dois: Bedaiise the preponderdincé of the evidence falls to shaw that

Page ti of 13
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 246 of 274

B19

aid Petitioner's

13537
—

thats

%

Oprova

No, 412 281
fore not contraband,

FAK:

Page 12 of 13

Commonwealth has feiled t
there

*
C
we

Pos

ae

co,

DelucaGravinaTowssea
th
per se, The machine is th

ne

Ww

fchan

PH Edd

?

evice

de

26:

ling 3
motion for retum of property is pranted,

Py
a
*

es nro pameso

*

the three gan
eized isa gamb

EO-24-2014 WED 42
3

D

‘sjueWwNoOp pue UoNeUUEU! fenUEpyUOD-UOU UeY) AfUaeyip sjudWNOOP pue UOReUUOJU! JenUEpYUoD Bully e1inbay Jey} suNoD jelly pue ajeljeddy ay} JO spioday esed ‘BIUeAASUUBd JO wajsAg jelolpnp paulupy ou}
40 Ads SSODD¥ IGN ay} Jo SuOIs|Aoid OY] YUM SeydiuCg Buys sy} JY} SEMIS JAIL BYL ‘00'OF = 28- NY ZP:6 BLOZ/ED/EL UO A12JOUOYIOld SYONG JO AJUNOD JB PSAJB99Y GE-FOAN - ZL -ZER9O-6LOT #HESeD
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 247 of 274

DEC-24-2014 HED 12:26 Fi EddpDeLveaCraviaaTowaren FAX NO..“412:281 2537 Bla

«
aan)

 

yhitia Golfer GE COMMON PLEAS OF BEAVER COUNTY

PENNSYLVANIA
‘CRIMINAL DIVISION
Ia res i ”
PACE-O-MATIC, INC, BOUIFMENT ¢ Map, 965-2013:
TRAMINAL 10. NO. 142613 :

‘ORDER

anwnow,tis_23° et Decenber .0lZn ishereby
ORDERED end DECREED that Petitléner’s Motion of Retum of Froperty pursuant 19,
pennayiveals Rule of Criminal Protedire 588 is GRANTED, The Comropniesltti is ORDERED
t6'retum tha Peansylvanis Skill game to Pace-O:Mutic, ino.

 

"a
“BY THECOURT
:o Ipeai
m8
fe eb
ee fue
3 Be.
we oN we
e . Se
m de.
is = &.
KE: =

Page 13 of 13
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 248 of 274

 

‘S]UBLUNDOP PUB LONBULOJU! |

40 AdHOcf SSBIDY TfANef BY} JO SUOISIAOL

 

elUapyuoo-uoU UeY) Aqualeyip s}uewnoop

d ay} ym seydiu0o Bury sy} Jey] SEUNIES 48] OYL “OO'OS = O9=

NBULOjJUI feHUSPIJU0D Bull adinbel Jey} SUNOD je pue a}
ran Somi0n 20My Ot WY Z¥:6 GLOZ/EO/2L UO AlejouCYjoig syoNg 40 AjuNoD Je pene

Byeddy ay} Jo Sps0dey eseD seluBAlASUUde Jo Wia}sAS jeloipnr paylun ou}

OY SEIOGNS - ZL-ZESGO-GLOST HOSED
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 249 of 274

    
   
   
 

IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY, PENNSYLVANIA

CRIMINAL DIVISION:
1 GRACIE TECHNOLOGIESINC.,, 2 CassNo. MD 162—2017-
, | FRATERNAL ORDER OF EAGLES :
t CONEMAUGH AERIE NO. 1811 :
¥.. ‘ hi in
: Be, 8:
] COMMONWEALTIOF PENNSYLVANIA, =! a oS
| eens teil : wa UR
‘Respondent. : “E50. gyi “SE.
a
a, ep ¢

‘ORDER

AND NOW, this 25" day of Apsil, 2019, after review of Movants’, Motion for Retun
of Seized Property Pursuant to Pa. R.Crimt § S88, hearing, rguments by counsel, briefs, and
the inws of Commonwealth of Penrisylyanis; Movants: Motion is hereby DENIED.

 

COPIESTO::
_ 20 OC&E
ate i Nato AG:
OPrDd.- -. ae
Oya
C1 JUDGE
OCA.

 

 

 

|

 
ins of the Public Access Policy of

ling confidential information and documenis differently than non-confidential information and documenis.

Jlate and Trial Courts that require fil

$0.00. The filer certifies that this filing complies with the provisio

onotary on 12/03/2019 9:42 AM, Fee

Case#t 2019-06832-12 - JUDGE:35 Received at County of Bucks Proth
the Unified Judicial System of Pennsyivania: Case Records of the Appe

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 250 of 274

  
  
 
 
  
  
 
   
     
 

INTHE COURT.OF COMMON PLEAS OF CAMBRIA COUNTY; PENNSYLVANIA
CRIMINALDIISION

) GRACIE TECIINOLOGIES INC., = CaseNo. MD 162-2017
7 FRATERNAL ORDER OF EAGLES an
] CONEMAUGH AENUE NO, 1811 ‘s:
Movants, x
vv ry &. ‘ = my
; , __ ceeees UE Be ne
.COMMONWEALTII OF PENNSYLVANIA, ==: inm’ 35
2 i. My
Respondent... 2 nh o £3"
. aor at .
; - seceeeeesevers tise we &
‘For Movanits:. John P. Corcoran, Jr. Esq. 7 OE
For the’Respondent: Andrew J, Jorbola, Esq:
reeeoreesesetos.

OPINION AND ORDER

| R.Crim.P § 588, For tic following ieasons Mavanis* Moilon is hereby DENIED,

STATEMENT OF FACTS .

‘From Decérhber3; 2016, to Jine 26, 2017, Officer Stevaius, Pensisylvania State:

“ll Police Bureau of Liquor Conti] Enforcemint, conducted several visits 1o the Fretemial Order,
of Eagles Conemaugh No,'181! to investigate a: complaint of illegal gambling activity.

i During his viélis to the Fraternal Order of Eagles, he played several gaming machines. These
] machines required consideration for play and rewards were awarded based on his play. Asa.

| result of his investigetion, on June 26,2017, Officer Stevanius’ selzed the sum of $1,076.00 in-

|

 
fferently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

f the Appellate and Trial Courts that require filing confidential information and documents di

Case# 2019-06832-12 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

the Unified Judicial System of Pennsylvania: Case Records.o

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 251 of 274

 
 
  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  

US currency, and five (5) SkiliTouch Multi-game (“SkillTouch") machines from the Fraternal
Onder of Eagles.

On August 31,2018; QP Industries, LLC, and the Fraternal Order of Eagles fited this:
Motion for Retum of: Seized Propenty. QP Tndusuies argued that because the SkillTouch
machines require playeis to interact with the machine, skills to play the machine and achieve,
tie desired outcome, end the outcome (wiriloss) isnot automatically generated by chance, the
SkiliTouch machines ore games of skill and not gamblitig machiies within the
Commonwealth's definition, Gracie argues that purstiant to Pa. R.Crim.P, §588, the
Comimoniveatth misst retum thé Skil Touch machines dnd the essh seized. QP Indisstrie’ Was
subsiituted as'a party to the action by Giatle Technoldpies Inc. (hereinafter *Gracie"),? On.
November 29, 2018, counsels argued the merits of the cese before this Courts and; in January
2019 patties fited briefs in support and in opposition fo retuming the SkiilTouch machines

ANALYSIS.

Gracie argues that because the SkillTouch machines require user fnteraction und skills
to‘nchicve of Winning goal, they are not games of chances, TH. 11/29/2018, P.73. Moré
precisely, Gracie argues that because the skills of speed, dexterity, task completion, prize
recognition and strategy, inter alla, ate necessary: skills to play and achieve the “desired

“prize” (maximize winnings); the muchiies aré gémés of skills and hot gambling machines.:

 

Court Order dited June 15,2018:

 
d documents differently than non-confidential information and documents.

$0.00. The filer certifies that this filing complies with the provisions of the Public Access Policy of

ee

rds of the Appellate and Trial Courts that require filing confidential information an

2- JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fi
f Pennsylvania: Case Reco

the Unified Judicial System o

Case# 2019-06832-1

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 252 of 274

  
 
 
 
  
 
   
   
 

“The Skill Touch machines have 4 timing s efting programed jrito the system that gives 6
d player tivelve (12) Seconds to make a determination, e.g. “audping™ or“picking.” Jd, at 74.

| Gracie‘Submlis that tie Skill Touch machine speed component requires players fo make

| determination within the alloted tte frame 16 achieve the desired prize. For exaiple, fa

| player makes that detennination within the first six (6) seborids (between the tive|fili and:
seventh second of the timer) the player Wins a full prize. fd Ifthe players however, makes this!
t détermination between six (6) seconds and one (1) second revidining on the timer, the player:

| osly wins half ofthe prize, 22 IF ie ployer does not make n determination before the dime

i

|

| the désired prize, fe, maximizing winnings. Task completion (making.a determination) and

expires, the player does not ivin,’ save for a penny ifthe playtr picks the “Toke d penny”

   
 
 
   
    
 

function. fd. at'34,;Thus, necording to Gracié, speed is instrumental to winning and achfeving

| dexieriiy are also essential to winning of maximizing one's winnings.

With regard to the prize recognition and strategie skills, Gracie argues thot the prize

I function, fat 75. Prior to playing.a geme, the player has the option to select the prize viewer
i - . aa ” sat . lon oR ate ote

] option; this Icts the pleyer know what the reward for the next game played would be, The

|

 

H ® ye StitrToiich machines has a to1al of skelve (12) games. Some of the games are reel games, The “nudging”
| featare allows & player to mdge'a reel up or down to accomplish a winning combination. TR. $129/2018, 2.57.
In some games, such as Jewel Quest, the player has a1 option between picking sime fike hems Ina rowto ~
Sate eutesing eombtnation. The alleged shill here fs thas the more otike items” picked, the higher the award,
a97 0 7. ws . “vo nas
5 The “Take a Penny” function allows players to get 8 penny when the game produces s tosing outcome, id at
’ 3 ‘

 
ns of the Public Access Policy of
dential information and documents.

fi

filing complies with the provisio.

$0.00. The filer certifies that this

Case Records of the Appellate and Trial Courts that require filing confidential information and documents differently than non-con

ee

42 - JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fi

the Unified Judicial System of Pennsylvania:

Case# 2019-06832-

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 253 of 274

 
  
  
 
 
  
   
 
  
   

the predominate factor in winning or maximizing one’s winnings, the SkiliTouch machines:

] sre games of skill. This Court disagrees.

| "Pennsylvania's legislation has criminalized unlawful gambling: See 18 Pa.CS.A. §

| 55/3, #+{Ujuntéwful gambling" is eny gambling that has not been authotiaed by the
legislature." Comm, v, Dent, 992'A.2d 190, 197 (Pa. Super. 20 10). There are “three elements
necessary lo gambling: consideration, a result determined by chance rather than skill, and a"
reward." Cémin. v, Twa Elec, Poker Game'Machines, et al., 465 A.24 973, 977 (Ps, 1983).1n
) determining whether a gaming machirie fs a game of chance or skill/'the Couris must
determine “the relativé amounts af skill and chahce present in the play of cach machine and
the extent io which skill of charice determines thé outcome.” Id. at 977. When the outcome is.
I Iargély determined by chante, the element of chance predominates. £2. ot 978.10 a gambling
| device“displays all thée qualities, ft ll then be so intrinsically connected ji ginbling’

f as to be a gambling device per'se." id.

|
|

Ml inachines and that thé Skill Touch machines réward players based on their play. This, te,

  
 
  
  
 
     
 
 

Here, there is no dispute that consideration wis required to play the SkillTouch:

: issue for this Court to determine is the relative amount of skill’ and chance present inthe ploy

of thie SEiNTouch machined, btid the &xtent to which skill or chance determines the ciiteame.°

A Two Electronic Poker Game Machine, supra, ts €ssential to our determination,

Two Elecironic Poker. Game Machine (hereinafter Two Electronic”) involvéd a poker,
| ‘gambling machine. Like out cast, the only issue before the Two Electronte Court was the

| relative amounis of skill and chance present in the play and the extent to which skill or chance

: determined the outcome, In that case; the tavern's expert testified that by Implementing the

* Comm. v. Tun Elee. Poler Gamie AMochies; 463 422973, 978 (Pa. 1983) ("we believe thatthe element of
| chance predominates ang the outcome Is largely determined by chance") ~
H . “

 
fidential information and documents.

g complies with the provisions of the Public Access Policy of

= $0.00. The filer certifies that this filin
Records of the Appellate and Trial Courts that require filing confidential information and documents differenily than non-con

JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee
f Pennsylvania: Case

Case# 2019-06832-12 -
the Unified Judicial System o

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 254 of 274

    
 
   
 
  
 
 
 
 
    
  
   
  
 
  

smart strategy” skill he facreased his odds of winning by a four snd one half margin to onc

| (Vi2to over the standing pat Stratepy” which he called the “dumb strategy." fda 978. He:

| concluded that skill was definitely a fattérc/d, However, the expert conceded that “chance

was also a factor both in determining the initial hand dealt zind the cards firim which one can

| draw," Id.‘The expert ultimately coricluded that there was a “random clement” present and he,
could not say how to apportion the amounts of skill snd chance. Jd, |
| ‘In analyzing the amount telative that skill or chaneg controls the outcome, the Court :
I contrasted between the skills necessary to play the gaming machine as opposed to playing
poker in person. /d,"The Court noted that te amount of kills necessary to play the Electro:

"}] Sport (Le, ‘knowledge or probabilities) were not the same skills necessary to play pokef with
humans, And, in analyzing the extent to which still or chance determines ihe outeome, the
Court reasoned that, while skills, such as knowledge of probabilities, may improve a player’s’

—_

i chance of winning or maximizing the winnings, they are not outcome determinative as are the
| skills ncedéd to play poker with humans (holding, folding, bluffing and raising). The Court-
‘concluded that while “Skill ean improve the outeome in Eleciro-Sport; it cannot determine it.”
sid. ,

Applying the predominant test, the Court conchisded that the poker machines were;
gambling devices because “Chance deiermines the ultimate outcome despite the presence of
certain ikill element.” id. £1 979, Two Electronic, stands forthe proposition that even ifskills
éan Improve aiplayer’s chiavice of winning or maximizing the size of the winning, if chance

uldimately determines the ouicome then chance predominates.

 

A 4 thé expert, a Camegie-Melton t inlvershiy professor of statistics, called bsing hls “knowledge of stailstics" a
Samant” strategy. Tiep Elec. Poler Game Mahines, supra, 31978.
t Standing pat onthe fnial hand dealt by the machloe. 2

‘3

 
ts differently than non-confidential information and documents.

fies that this filing complies with the provisions of the Public Access Policy of

tion and documen

= $0.00. The filer certi

ee

Case Records of the Appellate and Trial Courts that require filing confidential informa’

d at County of Bucks Prothonotary on 12/03/2019 9:42 AM, F

2 JUDGE:35 Receive
tem of Pennsylvania:

Caset# 2019-06832-1
the Unified Judicial Sys:

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 255 of 274

   
  
 
  
  
  
  
 
    

inthe ase ai bat, Gracie argues the skills such as speed, dexteriy; task compiction;
f prize recognition and strategy (including knowing wher towalk away from a machine) are’
necessary to play; win, and fo produce the desired outcome, fe. maximize aplayer's
| winnings. This is simply not sufficient to overcome the Commonwealth's shawing that inthe
Skil Touch thiachines the outcome is predominantly determined by chance.

Nick Farley, Gracie's expert," iestified thal certain skills are needed to internet with
the Skil!Touch machines. He testified that by using the prize viewer function, the player
| develojsihe still of “shopling] forthe best possibté odicoie?" Te. 11/29/2018, P50. This,
} in tim, deyelops the playci's strategy of free Will 2s the player can make determination of
whether to play a geme with losing outcome or,cash out and walk aways id.o2 155. He

ndded that performing necesstry tasks sucti as nudging oF picking (Which the playérls.

> - . alee . .

| instricted on how to do so by the game's blinking arrows) develops knowledge of what
} would be the best opportunity for where the’ployer should plice his money. fd. at 151. The,

wae
q

    
  
  
 
  
   

| more tie player performs this taik, the ore adept he bebomies at iwinning, He lio testified

] that performing these tait’s in an expeditious nidfiner (shill of déxterity avid speed) helps the

‘player get the fall vale prize rathér than thé half value prize, or no’ prize at all. Jd. ot 162,
‘Notwithstanding, Fastey ultimately conceded that there is no amount of skill a player

can input into playing the machine that will change the outcome or the reward, 4d at 154.1

1 arias because, ashe explained, the ulimsie’outgome and prizes ré pulled froma finite pot

of sequential outcomes that are generated by the SialtTouch machines sofiware. Jd. a1 156.

 

| * Nick Farley was qualified as an expert inthe field of review and anslyals of game systems.
STRIPS PAISKS; . ; eo,
. Deputy AG Jarbola: “And there fs no amount of skill whatsoever Ih3t a player of patron could Inpit to change .
that ts sensally) having a winning outéome or an outcome for av award which Is greater thin the
cons eral ‘ see 8 oon we oo mae

Nick Farley: “Not on that terminal, but they ean take thelr money and E010 a differest térralnal=
6

 
ns of the Public Access Policy of

ts differently than non-confidential information and documents,

$0.00. The filer certifies that this filing complies with the provisio.

Records of the Appellate and Trial Courts that require filing confidential information and documen

unty of Bucks Prothonotary on 12/03/2019 9:42 AM, Fee

Case# 2019-06832-12 - JUDGE:35 Received at Co
the Unified Judicial System of Pennsylvania: Case

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 256 of 274

 
 
  
  
     
          
     
 
     
 

 

b This finite poo! of sequentin! outcome predetémmincs losing cutcomés, winning outcomes,

| ond the different prize levels. Jd."The outcomes are shulfled into the finite pool for random

| sequentially delivery. This, he descitbed, fs nkin 10 shuffling’a deck of cards and thén drawing
the cards from the shuflled deck in order, Jd.at 157~And again, he testified that the butcomes

| ond prizes are predetermined and there is no amount of Skill a player possesses that can

change the predetermined outeomes. /d. In fact, he added, changing these predetermined:

| outcomes was outside the player's skills but fell within a skill of the computer programmér.

| fd. Moreover, the machine's piize valucs cre determined by Grace Technologies,” ond “the

t

4

patron can not affect what ultimately is built into the potential prizes. They,¢an only affect
whitthcr they*re golng to get the full prize of noi.” fd at 158, In other words; the only aspect
of the Skill Touch machines play that is within the conirol of the player is Whether or not the
| plafier will niakimize his winnings. Maxitnum winnings are predetermined by Gracie’
programmed prize value determination.

|
| Commonyeéalth needs 16 show more than‘a substantial element of chance. Tivo Elec. Poker

  
 
 
   
   

In onder to find that the SkillTouch machines are a gambling device per se, the

‘]) Game Machine, 0 977 (‘Showing ofa large elemeiit Of chance is not suMficient.t) The.
Comménwealth must show thit hence picdomliistes, fd, To make this finding, the courts
| must balance the selalive amounts of skill nnd chance présent Inthe play, and the extent to
which skill ér chanee'determines the outcame, /d-at 978:.

Here, like in Twa Electronic, ungjiestionably some degree ofskill fs required 6 play
| the device. However, even If this Court acccpts Giscie’s oigument that Speed, dexterity, task
| completion, prize recognition nnd strategy are skills that can improve «player's chainecs of,

 

9d es 157: . !
at

 
ns of the Public Access Policy of

tly than non-confidential information and documents.

‘es that this filing complies with the provisio

fi

$0.00. The filer certi
Case Records of the Appellate and Trial Courts that require filing confidential information and documents differen

ee

JUDGE:35 Received at County of Bucks Prothonotary on 7 2/03/2019 9:42 AM, Fi
f Pennsylvania:

Case# 2019-06832-12 -
the Unified Judicial System o

Ca :20-Cv-
se 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 257 of 274

 

   
  
 
 
   
   
  
  
 
 
 
  

winning and achieving 2 desifed pilze (as vas the case with knowledge of probabilities in

Two Electronic), this Court cannot ignore the reality that chance ultimisely determines losing.

I siiltTouch machine's finite poo] for random seqaentiél delivery. Furthermore, this Court

cannot overlook the face that there [s no level of skill player can employ to change the

| predetermined outcome or predetermined valued prizé, Unlike Two Electrante, her by

I employing the skills of speed, dexterity, task completion, pride recognition and stmtegy

| rlayer dots not increase his odds of winning, infact, a played only contiols tie atnbuint of his.

| winnings,‘and that too Is limited to the predetermined maximum which is encoded into the

| ‘sofware by a programmer, Asin Two Electronic, bere n large raridon'e] enientis nlways
present; and it predominates.

| Consequently, because the SkillTouch machine's outcome is predetermined ina

A sequential order, and there is nothing the playér can do ta overcome thal outcome; ipisthis’

I Court's finding that the SkilTouch machines are games of chance. Furthermore, because all

N irce elements of gambling sre met, the SkillTouch machines ore so intrinsically connected

| with gambling and are therefore gambling devices per se. And now the Count issues the |

H following ORDER.

 
 

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 258 of 274

 

‘s1UALNOOP PUR UONeUUOJU! /eUEPYUOS-UOU UBY}
. io Aolect 28800 OOM 84] Jo SUOISIAOId BY} YUM seyduio Bully S1y} Jey) SalsM1e0 JOfif OUL

Anuesayip sjusuinoop pue UoReULIOjU! ;eHUEPYUCS Bui ounbeu yey sunog fel, pue a}

00'0$ = a8-4 WY ZP'6 6LOZ/E0/eL UO Aiejo

pijeddy ay} JO SploIex BSBD seluenAsuua, fo wajsAg jeloipnr peyiuf) oy}

uoYJOlg syong Jo AjuNOD Je panjedvey SE-AOAN - ZL-ZESGO-ELOT FESED
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 259 of 274

From:."PLCB* <p2-Iblicensing@pa.cov>"
Date: June 12, 2019 at:10:51:23'AM EDT’

To: conemaughpna i .

Subject? LCB notice to licensees rez skill games

‘pennsylvania

LIQUOR CONTROL BOARD

  

Attention Licensees.

in fight of recent news caverage regarding:
illegal gambling ‘deviGes — games of skill’
popping up at bars, restaurants, convenience.
stores and other vaniiés where players pay
cash to play a game for a chance of winning |
cash prizes — the Pennsylvania Liquor Conirol
Board wanted to'bring this matter to-your
attention as a retail liquor licensee;

According to the Pennsylvania Stale Police’
and the Pennsylvania Lottery, skill games are
egal in the commonwealth. As such, .
possessing or operating one or more of these
machines on your. licensed premises may be
.grounds for the Pennsylvania State Police,
Bureau of Liquor Control Enforcement to issue.
_a'citation'agalnst your ligerise, “While the
PLCB cannot provide you with legal guidance

-as to whather a paiti¢ular gaming machine Is

iitegal, citations put your license at risk; both
-through the citation process and upon’
‘application for renewal to the PLCB,

“Thank you for your atterilion to.this matter.

'Bennsyivanla Liquor Controj Board | Bureau of,

Licensing ce veces
Emails‘ ra-iblicensing ov
Icb,pa,qovi
rently than non-confidential information and documents.

iffe:

, filer certifies that this filing complies with the provisions of the Public Access Policy of
is of the Appellate and Trial Courts that require filing confidential information and documents di

00. The

$0.

M, Fee

JUDGE:35 Received at County of Bucks Prothonotary on 12/03/2019 9:42 A
ivania: Case Record.

the Unified Judicial System of Pennsy!

Case# 2019-06832-12 -

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 260 of 274

CERTIFICATE OF COMPLIANCE
I certify that this filing complies with the provisions of the Public Access Policy of the
Unified Judicial System of. Pennsylvania: Case Records of the Appellate and Trial Courts that
require filing confidential information and documents differently than non-confidential

information and documents.

/s(Andrew J. Kramer
Date: December 2, 2019 Andrew J. Kramer, Esquire

108415924

 
fidential information and documents.

fies with the provisions of the Public Access Policy of

fferently than non-con

$0.00. The filer certifies that this filing comp:
formation and documents di

ee

ivania: Case Records of the Appellate and Trial Courts that require fling confidential in

eceived at County of Bucks Prothonotary on 12/03/2019 9:42 AM, F

Case# 2019-06832-12 - JUDGE:35 R
the Unified Judicial System of Pennsy!

Case 1:20-cv-00 -
292-JPW-JFS Document 13-2 Filed 03/24/20 Page 261 of 274

CERTIFICATE OF SERVICE
J certify that, on December 2, 2019, I caused a copy of the foregoing PLAINTIFF
GREENWOOD GAMING AND ENTERTAINMENT, INC.’S BRIEF IN OPPOSITION TO
DEFENDANT RAJ RAJESHWARI INC.’S PRELIMINARY OBJECTIONS TO COMPLAINT
to be served via email and First Class U.S. Mail, which service satisfies the Pennsylvania Rules
of Civil Procedure, addressed to:
Mattew H. Haverstick, Esquire
Eric J. Schreiner, Esquire
Shohin H. Vane, Esquire
Kleinbard LLC
Three Logan Square, 5th Floor
1717 Arch Street

Philadelphia, PA 19103
Counsel for Defendant

[sfAndrew J. Kramer
Date: December 2, 2019 Andrew J. Kramer, Esquire

L0841592.4

 
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 262 of 274

Exhibit F
Bucks County

1. Greenwood Gaming and Entertainment Inc.
Case No. 2019-06833 filed 09/27/2019

2. Greenwood Gaming and Entertainment Inc.
Case No. 2019-06832 filed 09/27/2019

3. Greenwood Gaming and Entertainment Inc.
Case No. 2019-06999 filed 10/4/2019

4. Greenwood Gaming and Entertainment Inc.
Case No. 2019-07021 filed 10/4/2019

5. Greenwood Gaming and Entertainment Inc.
Case No. 2019-07055 filed 10/8/2019

6. Greenwood Gaming and Entertainment Inc.
Case No. 2019-07119 filed 10/10/2019

7. Greenwood Gaming and Entertainment Inc.
Case No. 2019-07121 filed 10/10/2019

8. Greenwood Gaming and Entertainment Inc.
Case No. 2019-07120 filed 10/10/2019

9. Greenwood Gaming and Entertainment Inc.
Case No. 2019-07344 filed 10/17/2019

10. Greenwood Gaming and Entertainment Inc.
Case No. 2019-07345 filed 10/17/2019

11. Greenwood Gaming and Entertainment Inc.

Case No. 2019-07343 filed 10/17/19

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20

Vv

Vv

Vv

Vv

Vv

Vv

Vv

<

Vv

Vv

Page 263 of 274

. Raj Rajeshwari Inc.

. Smokers Express

. JSB Newgas Inc.

_ Smokin Joes Tobacco Shop

_USA Gas and Repair Inc.

. Smokers Express

One Punch Boxing & MMA LLC

_ Valley News & Smoke Shop

. Smokers Express

_ Smokers Hut LLC

. Spicerite LLC

 

|
|
)
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 264 of 274

Montgomery County

1. Greenwood Gaming and Entertainment Inc. v. BP-AMOCO Norristown
Case No. 2019-29547 filed 12/31/2019

 

2. . Greenwood Gaming and Entertainment Inc. v. Franzones Inc. of Plymouth
Case No. 2019-29548 filed 12/31/2019

3. Greenwood Gaming and Entertainment Inc. v. The Greene Turtle Sports Bar & Grille
Case No. 2019-29555 filed 12/31/2019

A. Greenwood Gaming and Entertainment Inc. v. Main and Haws Inc.
Case No. 2019-29549 filed 12/31/2019

5. Greenwood Gaming and Entertainment Inc. v. Market 24 LLC
Case No. 2019-29550 filed 12/31/2019

6. Greenwood Gaming and Entertainment Inc. v. Primo Brick Oven Pizza, Inc.
Case No. 2019-29551 filed 12/31/2019

7. Greenwood Gaming and Entertainment Inc. v. Quick Mart
Case No. 2019-29552 filed 12/31/2019

8. Greenwood Gaming and Entertainment Inc. v. RJ Ventures Inc.
Case No. 2019-29553 filed 12/31/2019

9. Greenwood Gaming and Entertainment Inc. v. Shell Gas Station
Case No. 2019-29554 filed 12/31/2019

10. Greenwood Gaming and Entertainment Inc. v. Via Roma Italian Restaurant & Sports Bar
Case No. 2019-29556 filed 12/31/2019
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 265 of 274

Exhibit G
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 266 of 274

3/24/2020 Eckert Seamans’ Dec. 13 letter to the borough, in full | Press & Journal

ESS JOURNA

 

PENNSYLVAN 1A 5 #1 WEEKLY "NEWSPAPER « LOCALLY OWNED SINCE 1854

Welcome! Log in (/login.html) Register (/register/)

MAIN MENU

| Search ) ; - - Q:

 

A Yout have > reached the limit of 2 free items > Per week, k Subscibe now for continued access (subscrbe/iown ‘id= 0).

Eckert Seamans’ Dec. 13 letter to the borough, i in
full

(/uploads/original/20200122-133407-Screen

  

ATTORNEYS AT LAW

Shot 2020-01-22 at 1.33.28 PM.png.jpg)
Posted Wednesday, January 22, 2020 1:34 pm

December 13, 2019
Ken Klinepeter
Borough Manager

60 West Emaus Street
Middletown, PA 17057
Dear Ken:

We write regarding the proliferation of so-called “skill games” across the Commonwealth, for the purpose of requesting that Middletown Borough consider the adoption
of a Slot Machine Nuisance Ordinance to help combat the further expansion of these illegal slot machines in Pennsylvania.

Skill games look and operate similar to the slot machines found at a licensed casino, These machines, however, have been branded as “skill games,” and it has been
argued that they use the skill of the player as the predominant factor in affecting the outcome of the game. Despite this clever marketing, the Commonwealth Court has
recently determined that so-called skill games are nothing more than slot machines, POM of Pennsylvania, LLC v, Commonwealth of Pennsylvania, LLC, NO, 418 M.D.
2018 (Pa. Cmwlth. November 20, 2019),
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 267 of 274
3/24/2020 Eckert Seamans’ Dec. 13 letter to the borough, in full | Press & Journal

The Court also determined that, unlike gaming in a licensed casino authorized by the Pennsylvania Race Horse Development and Gaming Act, 4 Pa.C.S. §§ 1101-1904
(‘Gaming Act”), skill games operate outside of the Gaming Control Board's comprehensive regulatory framework and are instead governed by Pennsylvania's criminal law.
The Crimes Code expressly makes it illegal for a person, other than a licensed casino, to make, assemble, sell, lease or maintain a slot machine, or to use their property
to allow the play of slot machines. 18 Pa.C.S. § 5513. Despite such actions being crimes, illegal stot machines have spread like wildfire in bars, restaurants, convenience
stores, gas stations, and other establishments. It has been estimated that there are tens of thousands of these machines at retail outlets and similar Locations
throughout the Commonwealth.

Many are concerned about the infiltration of these illegal slot machines plaguing our communities. These machines operate outside of the legal gaming industry
authorized in the Commonwealth. They are unregulated, and do not afford any of the protections legal gaming provides, such as the comprehensive oversight of their
ownership and operation, safeguards for problem gambling and the prevention of underage gambling by minors. Enclosed is a photograph of an establishment located
in a Pennsylvania municipality that is hosting at least seven of these gambling machines, One such machine is being operated by what appears to be an underage boy,
white a woman is gambling on another with her little girl in tow on the seat in front of the machine.

These slot machines deprive county and local governments, as well as the Commonwealth, of millions of dollars of gaming tax revenue each year. This has a direct
negative impact on property tax relief for Pennsylvanians. In addition, for municipalities that receive local share funds from licensed casinos, or are eligible for local
share grants, the operation of these illegal machines reduces the amount of available local share funds to support municipalities and municipal projects.

These slot machines also take money directly from our senior citizens by siphoning funds away from the Pennsylvania Lottery. The annual impact to the Lottery has
been estimated at nearly $140 million, with millions more in jeopardy for senior programs as these slot machines continue to spread. In fact, in a letter directed at the
Pennsylvania General Assembly, the Board Chair of Meals on Wheels Pennsylvania made clear that our senior population cannot afford to have more money siphoned
away from Lottery funded programs, such Home-Delivered Meals, Senior Centers, APPRISE Counseling, Adult Day and the OPTIONS home and community-based services
programs.

We believe that your voice needs to be heard. We are asking that you took at the substantial negative impact of these machines and make an informed decision to
oppose their spread in your Borough. In our view, municipal enforcement measures are necessary to protect our communities and our youth and seniors from the
continued expansion of these slot machines.

We have attached a model Stot Machine Nuisance Ordinance for your consideration. We urge you to consider adopting this proposed Ordinance to address this critical
issue. In addition, we note that there are grant funds available to local law enforcement agencies to combat this issue. Grants are awarded through the Pennsylvania
Gaming Control Board. Guidelines and application Information can be found on the Gaming Board's website at gamingcontrolboard.pa.gov.

We would be happy to work with you on this issue. If there is anything we can do to assist you, or if you have any questions, please do not hesitate to contact us. Thank
you for your attention to this important matter.

Sincerely,

Mark S. Stewart

 

Report an inappropriate comment (/report_item.html?sub_ld=80937&referting_url=%2Fstories%2Feckert-seamans-dec-13-letter-to-the-borough-in-full%2C80937%3F)

0 Comments Sort by [oiaest

 

Add a commeni...

SNS

Facebook Comments Plugit

tw bl nag ,oooat ke op oR RA RAN VTA
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 268 of 274

3/24/2020 Eckert Seamans’ Dec. 13 letter to the borough, in full | Press & Journal .

 

TRENDING STORIES

Tattered Flag has donated almost 500 gallons of hand sanitizer it is making, with more on the way (/stories/tattered-flag-has-donated-almost-500-gallons-of-hand-
sanitizer-it-is-making-more-on-the-way,87928)

Hops and Barleys, Roberto’s will give away subs and pizza Saturday (/stories/hops-and-barleys-robertos-willgive-away-subs-and-pizza-saturday,88018)

First coronavirus case reported in Dauphin County, says Lower Swatara emergency management coordinator (/stories/first-coronavirus-case-reported-in-dauphin-
county-says-lower-swatara-emergency-management,87496)

CORONAVIRUS LATEST: Six deaths in Pa., Wolf orders residents in six counties to stay at home (/stories/coronavirus-latest-six-deaths-in-pa-wolf-orders-residents-in-
six-counties-to-stay-at-home,87919)

BREAKING NEWS: Biggest daily increase yet for Pennsylvania coronavirus cases, jumping by 165 (/stories/breaking-news-biggest-daily-increase-yet-far-pennsylvania-
coronavirus-cases-jumping-by-165,87917)

 

[fois WEEK'S PAPER
3/24/2020

Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 269 of 274

}

Weatand makes Eagle Scout » | The latest from LaVonne 2

PRESS JOURNAL

RR OY 12 NCE BRS AURCHDI200 Pe aun

    
 

 

CORONAVIRUS 2020

NAVIGATING THE a NORMAL’

. Here’s what you
need to know about
key topics in cal ite

Peet hbo feat

 
 
  
 
 
 
      

 

shed eee

The Press
& Journal
needs your
help, and we
need it now

   

Dia baneh, ppheniec rt Kate rig Beoyey § fot arte ph heed pote J nek

Tattered Flag making hand sant tiger, :
donating gallons to first responders a

fe pet ea LS tn eto th
| SES Getter een

: Food banks open, ready for
 possibiity of more in need

Rpts ater

   
 
 

   

    
    
 

sda) vine tint
epi

 

 

Walchdog gs coup ready to buy, | For sale: TMU heirloom, $2.
ilit's no routine frist i

  

Training cuter at market,

Fedele c | vil 43000 square teat

 
  

  

wet ‘a Tress A Joammst
ieee penta tntstonet

   
  
   

  
  

am [

| 3

 

March 25, 2020 Edition (/stories/march-25-2020-edition,88024)
View this issue (/stories/march-25-2020-edition,88024)

Browse other issues (/eeditions/)

News (/local/)

Sports (/sports/)

Obits (/obituaries/)
Opinion (/opinion-page/)
Community (/community-

20 S. Union Street
Middtetown, PA 17057-1445
717-944-4628
Office Hours: Mondays - Fridays, 9 a.m. to 4 p.m.
Closed: New Year's Day, Memorial Day,
Fourth of July, Labor Day, Thanksgiving and Christmas

page/)
PSU Hbg

 

Eckert Seamans’ Dec. 73 letter to the borough, in full | Press & Journal

1
-(/stories/march-25-2020-edition,88024)

 

WHERE TO BUY
A PRESS AND JOURNAL

Click here for a list of locations where
you can pick up a copy! (/racks/)

Terms of service
(terms. htm!)

www. oressandiourna].com/stories/eckert-seamans-dec-1 3-letter-to-the-borough-in-full. 80937?

GET SOCIAL

fi
(http://www. fi
y
(https://twitte

Ala
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 270 of 274

Exhibit H.
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 271 of 274

Eckert Seamans Cherin & Mellott, LLC TEL 412.566 6000
USS, Steel Tower FAX 412566 6099

 

op gs 600 Grant Street, 44th Floor www.eckertseamatis.com
mE A fp AON f ‘
PhP é tod Pittsburgh, PA 15219
ATTORNEYS AT LAW
Timothy S. Coon
412.566.1214
teoon@eckeriseamans.com
January 29, 2020

BY EMAIL dbrier@mbklaw.com

Daniel T. Brier

Myers Brier & Kelly LLP
425 Spruce Street

Suite 200

Scranton, PA 18501

Re: Pace-O-Matic Inc.
Dear Mr. Brier:

Iam responding to your January 24, 2020 letter. In my January 17 letter, I invited a follow-up
discussion of the situation, but take it that your preference is to proceed formally through
written correspondence. If you do wish to discuss, however, feel free to call. First, I will
address the four information requests in your letter. Next, I lay out the firm’s path moving
forward.

1. The National Counsel that I referred to in my January 17 letter is Kleinbard LLC.
During our first telephone call noted below, Matt Haverstick indicated that his firm was
Pennsylvania counsel for POM and also had a national coordinating counsel role for POM.
That is the genesis of my reference to POM’s National Counsel. If for some reason I
misconstrued, then please substitute Pennsylvania Counsel for the references to National
Counsel in my January 17 letter.

I spoke with Mr. Haverstick four times concerning POM. Tony Troy participated in each call.
This is my summary of the substance. You can, of course, discuss this with Mr. Haverstick.

The first call with Mr. Haverstick was on October 15, 2019. It was responding to a request for
a call made by Mr. Haverstick in an October 9 email to Mr. Troy to discuss a lawsuit filed by
Greenwood in Bucks County, Pennsylvania against Raj Rajeshwaring Inc. in which Eckert
attorneys Mark Stewart, Kevin Skojdal and Casey Coyle were counsel to Greenwood. Mr.
Haverstick stated that POM had become aware of this lawsuit, believed that Eckert’s role as co-
counsel in the suit was a conflict of interest because the suit could affect POM’s economic
interests, and that POM wanted Eckert to withdraw from that representation. I listened and
responded that Eckert would consider the situation and get back to Mr. Haverstick.
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 272 of 274

Daniel T. Brier
January 29, 2020
ope Ak . Page 2

“3 Cc A Mi Be N Cy 8

ATTORNEYS AT LAW

The next call was October 24, 2019. I advised Mr. Haverstick that we had carefully reviewed
the situation and relevant ethics sources, that our review included a meeting with and advice
from Ethics Counsel of the Virginia State Bar, and that our conclusion -- supported by the
conclusion expressed by Virginia Bar Ethics Counsel -- was that no ethical conflict existed. I
advised that we considered the situation to be (at most) a positional conflict, which is
permissible under the Rules of Professional Conduct, a view reinforced by Virginia Bar Ethics
Counsel. I advised that Greenwood was a longtime client, that Eckert agreed to undertake
representation of POM in Virginia in December 2016 with the understanding and agreement
the Eckert would continue to be able to fully represent Greenwood in Pennsylvania even if
adverse to POM in Pennsylvania, and that absent this understanding Eckert would not have
agreed to represent POM in Virginia in the first place. Finally, I advised Mr. Haverstick that
Eckert declined to withdraw from the Rajeshwaring action and similar lawsuits.

The next call was on December 11, 2019 at the request of Mr. Haverstick. He explained that
POM was concerned about a statement issued by Mr. Stewart in Pehnsylvania concerning a
recent decision of the Pennsylvania Commonwealth Court in the matter of POM of
Pennsylvania Inc.. v. Pennsylvania State Police, et al., that POM believed created a conflict of
interest, and again requested that Eckert withdraw from representing Greenwood in any matters
that were of concern to POM. I responded to Mr. Haverstick with essentially the same points
as our October 24 call. Mr. Haverstick said he would discuss with POM.

My last call with Mr. Haverstick was December 18, 2019, at my request. I had not heard
anything further from him since the December 11 call. I briefly recounted Eckert’s position as
described above and asked Mr. Haverstick if POM would please confirm its waiver of conflicts
as to our representation of Greenwood in Pennsylvania. I reminded that POM had now twice
asserted that an ethical conflict existed, that Eckert disagreed, that the positional conflict
situation was not going to go away, that we believed that Eckert had been and was doing a
good job for POM in Virginia and, if POM agreed, it was best we bring the disagreement to a
closure with a clear reaffirmation of waiver of any alleged Pennsylvania conflict from POM.
Otherwise, Eckert would need to reevaluate the relationship going forward with POM.

The last communication I had with Mr. Haverstick was an email exchange on January 9, 2020.
Lasked him if he had a chance to discuss our December 18 call with POM. Mr. Haverstick
responded that he had passed on the substance of the call to the client, and would check as to a
response from POM.

2. From the time that POM became a client, Mr. Stewart, who is the lead member of and
supervises the “Casino Team” which includes Greenwood, and Mssrs. Troy and Kirsner, who
lead and supervise the “POM Team”, were aware of the representations of Greenwood in
Pennsylvania and POM in Virginia, respectively, and mindful to ensure no sharing of client
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 273 of 274

Daniel T, Brier
January 29, 2020
SEAMANS Page 3

ATTORNEYS AT LAW

information.! The confidentiality screen was further formalized on September 19, 2019, as a
result in part of POM having recently asked Eckert to provide services and legal opinions
outside of Virginia, including in Massachusetts.

Mr. Troy advised me of the attorneys who were on the POM Team working on any matters for
that client. Mr. Stewart advised me of the attorneys who were on the Casino Team working on
any matters for those clients. The POM Team was Tony Troy, Matt Kirsner, J essica Glajch,
Alison Rienecker, and Stephanie Coleman. The Casino Team was Mark Stewart , Sarah
Stoner, Kevin Skjoldal, Casey Coyle, Susan Yocum, Tara Burns, Kristine Marsilio, Mike
Herzog, Adam Scheinvold.

Each member of the teams received an email from me as counsel to the firm advising that the
firm wanted to make sure there is no inadvertent sharing of confidential or other business
information of one client with firm personnel working for the other client. I instructed that the
Casino Team could not discuss, disclose or share any information concerning any Casino
client, or regarding any past/current/future matter or project for a Casino client, with any
member of the POM Team and that the reverse was also required in regard to work for or
information of POM. I stated that in the unlikely. event that there was a perceived need to share
such information between members of the Casino Team and the POM Team in the future, that
they should consult with me first.

At my direction, Eckert’s IT staff implemented security protocols on the document
management network to prevent any member of the Casino team from accessing documents of
POM matters, and vice versa. Other document sources of a team member, such as email,
personal computers, etc., are already secured from view or access by other attorneys in the firm
through normal security/access processes. Of further note, the POM Team members work in
our Richmond, Virginia or Washington DC offices. The Casino Team members do not work in
those offices, they work in Pennsylvania offices.

I directly advised Matt Haverstick of the confidentiality screen in our October 24 and
December 11 calls. I believe I mentioned it in the other two calls, as well. In late 2019, Mr.
Troy spoke with Lee Wesson, a member of Queen of Virginia Skill & Entertainment and a
consultant to POM. During that discussion, Mr. Troy disclosed the existence of the firm’s
confidentiality screen to Wesson. Mr. Troy does not recall the specific date.

3. Earlier this month, Mr. Troy spoke with Mr. Haverstick about the screen and the request
for confirmation of the prospective waiver. Mr. Haverstick responded that he thought that the
screen could work but that the client would respond directly, and that it “would be up to the
client” to approve or not. Mr. Troy interpreted that conversation as a positive sign that the

 

1 POM Team and Casino Team are my terms of convenience, not some formal designation at Eckert.
Case 1:20-cv-00292-JPW-JFS Document 13-2 Filed 03/24/20 Page 274 of 274

Daniel T. Brier
January 29, 2020
SEAMANS Page 4

4

ATTORNEYS AT LAW

screen might be acceptable to POM and that the next logical step would be POM’s written
affirmation of a waiver of any conflicts as requested on the December call.

4, Eckert has continuously represented Greenwood Gaming/Parx Casino in Pennsylvania
since at least April 2009.

In light of your two letters to Eckert, it is clear that POM’s affirmation of its agreement to
waive any conflict between this firm’s concurrent representation of POM and Greenwood is not
in the cards. We understand POM’s concerns about Eckert’s continued representation of
Greenwood. However, the positional conflict is likely to continue, and there could be other
positional conflicts in the future. In light of all the circumstances, Eckert believes the best
course of action is to end the client relationship between POM and Eckert now.

In your January 16 letter, you said that Eckert should only contact you in regard to this situation
and it should not discuss with POM. We have honored your request. Therefore, please notify
POM of Eckert’s decision to withdraw from its representation of POM.

Eckert is willing and able to continue handling all pending POM matters in Virginia. However,
we realize that if POM does not agree with the terms of the requested waiver reaffirmation,
which we believe is necessary for Eckert to remain as POM’s counsel, then the firm’s
remaining role as POM’s counsel will be limited to the time period necessary for POM to
arrange substitute counsel. Please let us know POM’s final decision so that (if necessary)
Eckert can prepare the file materials for transfer expeditiously. New counsel and POM can of
course communicate with Mr. Troy or Matt Kirsner about any of the pending matters and the
logistics on matter transfers. Eckert will endeavor to make this as seamless as possible.

If you have any further questions please contact me. I would appreciate your confirmation of
communicating the withdrawal decision to POM. An email would be fine. Thank you.

a
yours,

Ver Ss
J, PY wr

Tifnothy S.€oon

   

Ce: Tony Troy
Matt Kirsner
